Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of October 3, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I. DEFINITIONS      1  

SECTION 1.1

   General      1  

SECTION 1.2

   Specific Terms      1  

SECTION 1.3

   Usage of Terms      2  

SECTION 1.4

   [Reserved]      2  

SECTION 1.5

   No Recourse      2  

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder      2  
ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY      3
 

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property      3  
ARTICLE III. REPRESENTATIONS AND WARRANTIES      4  

SECTION 3.1

   Representations and Warranties of Seller      4  

SECTION 3.2

   Representations and Warranties of Purchaser      6   ARTICLE IV. COVENANTS OF
SELLER      8  

SECTION 4.1

   Protection of Title of Purchaser      8  

SECTION 4.2

   Other Liens or Interests      9  

SECTION 4.3

   Costs and Expenses      10  

SECTION 4.4

   Indemnification      10   ARTICLE V. REPURCHASES      11  

SECTION 5.1

   Repurchase of Receivables upon Breach      11  

SECTION 5.2

   Reassignment of Purchased Receivables      12  

SECTION 5.3

   Waivers      13   ARTICLE VI. MISCELLANEOUS      13  

SECTION 6.1

   Liability of Seller      13  

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

   Limitation on Liability of Seller and Others      13  

SECTION 6.4

   Seller May Own Notes or the Certificate      14  

SECTION 6.5

   Amendment      14  

SECTION 6.6

   Notices      15  

SECTION 6.7

   Merger and Integration      15  

SECTION 6.8

   Severability of Provisions      15  

SECTION 6.9

   Intention of the Parties      15  

SECTION 6.10

   Governing Law      16  

SECTION 6.11

   Counterparts      16  

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
     16  

SECTION 6.13

   Nonpetition Covenant      16  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of October 3, 2018, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1            General. The specific terms defined in this Article
include the plural as well as the singular. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
October 3, 2018, by and among AFS SenSub Corp., as Seller, AmeriCredit Financial
Services, Inc., in its individual capacity and as Servicer, AmeriCredit
Automobile Receivables Trust 2018-3, as Issuer, and Citibank, N.A., as Trust
Collateral Agent.

SECTION 1.2            Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means November 21, 2018.

“Issuer” means AmeriCredit Automobile Receivables Trust 2018-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3            Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4            [Reserved].

SECTION 1.5            No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6            Action by or Consent of Noteholders and
Certificateholder. Whenever any provision of this Agreement refers to action to
be taken, or consented to, by the Noteholders or the Certificateholder, such
provision shall be deemed to refer to the Noteholders

 

2



--------------------------------------------------------------------------------

or the Certificateholder, as the case may be, of record as of the Record Date
immediately preceding the date on which such action is to be taken, or consent
given, by Noteholders or the Certificateholder. Solely for the purposes of any
action to be taken, or consented to, by Noteholders or the Certificateholder,
any Note or the Certificate registered in the name of the Seller or any
Affiliate thereof shall be deemed not to be outstanding; provided, however,
that, solely for the purpose of determining whether the Trustee or the Trust
Collateral Agent is entitled to rely upon any such action or consent, only Notes
or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1            Conveyance of the Receivables and the Other Conveyed
Property.

(a)        Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)        the Receivables and all moneys received thereon after the Cutoff
Date;

(ii)        the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)        any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)        any proceeds received from a Dealer pursuant to a Dealer Agreement
as a result of a breach of representation or warranty in the related Dealer
Agreement;

(v)        all rights under any Service Contracts on the related Financed
Vehicles;

(vi)        the related Receivable Files;

(vii)        all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

(viii)        all proceeds and investments with respect to items (i) through
(vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated

 

3



--------------------------------------------------------------------------------

by this Agreement shall constitute a sale of the Receivables and the Other
Conveyed Property from Seller to Purchaser, conveying good title thereto free
and clear of any Liens, and the beneficial interest in and title to the
Receivables and the Other Conveyed Property shall not be part of Seller’s estate
in the event of the filing of a bankruptcy petition by or against Seller under
any bankruptcy or similar law.

(b)        Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1            Representations and Warranties of Seller. Seller makes
the following representations and warranties as of the date hereof and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)        Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b)        Representations regarding the Pool of Receivables. The
representations and warranties set forth on Schedule B-2 with respect to the
pool of Receivables as of the date hereof, and as of the Closing Date, are true
and correct.

(c)        No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)        Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)        No Impairment. The Seller has not done anything to convey any right
to any Person that would result in such Person having a right to payments due
under the Receivables or otherwise to impair the rights of the Purchaser, the
Trust, the Trustee, the Trust Collateral Agent

 

4



--------------------------------------------------------------------------------

and the Noteholders in any Receivable or the proceeds thereof. Other than the
security interest granted to the Purchaser pursuant to this Agreement and except
any other security interests that have been fully released and discharged as of
the Closing Date, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated. The Seller is not aware of
any judgment, ERISA or tax lien filings against it.

(f)        No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 19(E) of Schedule B-1.

(g)        Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)        Due Qualification. Seller is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.

(i)        Power and Authority. Seller has the power and authority to execute
and deliver this Agreement and its Related Documents and to carry out its terms
and their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)        No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)        Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)        No Violation. The consummation of the transactions contemplated by
this Agreement and the Related Documents, and the fulfillment of the terms of
this Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)        No Proceedings. There are no proceedings or investigations pending
or, to Seller’s knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)        Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)        True Sale. The Receivables are being transferred with the intention
of removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)        Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2            Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)        Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)        Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)        Power and Authority. Purchaser has the power, authority and legal
right to execute and deliver this Agreement and to carry out the terms hereof
and to acquire the Receivables and the Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

(d)        No Consent Required. Purchaser is not required to obtain the consent
of any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)        Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)        No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g)        No Proceedings. There are no proceedings or investigations pending,
or, to the knowledge of Purchaser, threatened against Purchaser, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1            Protection of Title of Purchaser.

(a)        At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)        Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)        Seller shall give Purchaser, the Issuer and the Trust Collateral
Agent at least 60 days prior written notice of any relocation that would result
in a change of the location of the debtor within the meaning of Section 9-307 of
the applicable UCC. Seller shall at all times maintain (i) each office from
which it services Receivables within the United States of America or Canada and
(ii) its principal executive office within the United States of America.

(d)        Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)        If at any time Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, Seller shall give to
such prospective purchaser, lender, or other transferee computer tapes, records,
or print-outs (including any restored from archives) that, if they shall refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable or
a Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2            Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3            Costs and Expenses. Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

SECTION 4.4            Indemnification.

(a)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c)        Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d)        Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)        Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)        Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)        Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h)        Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or the
Certificateholder as result of the failure of any Receivable, or the sale of the
related Financed Vehicle, to comply with all requirements of applicable law.

(i)        Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)        Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1            Repurchase of Receivables upon Breach. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2            Reassignment of Purchased Receivables. Upon deposit in
the Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3            Waivers. No failure or delay on the part of Purchaser (or
the Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee
of the Issuer) or the Trustee in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1            Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2            Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3            Limitation on Liability of Seller and Others. Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4            Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5            Amendment.

(a)        This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)        This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)        Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)        It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6            Notices. All demands, notices and communications to
Seller or Purchaser hereunder shall be in writing, personally delivered, or sent
by telecopier (subsequently confirmed in writing), reputable overnight courier
or mailed by certified mail, return receipt requested, and shall be deemed to
have been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7            Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8            Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9            Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)        the Receivables and all moneys received thereon after the Cutoff
Date;

(b)        the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)        any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)        any proceeds received from a Dealer pursuant to a Dealer Agreement as
a result of a breach of representation or warranty in the related Dealer
Agreement;

(e)        all rights under any Service Contracts on the related Financed
Vehicles;

(f)        the related Receivable Files;

(g)        all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (a) through (f); and

(h)        all proceeds and investments with respect to items (a) through (g).

SECTION 6.10            Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11            Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.

SECTION 6.12            Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13            Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

 

        

By: 

 

/s/ Robert T. Pigott III

 

        

Name:

 

Robert T. Pigott III

 

        

Title:

 

Vice President, Corporate Treasury

 

 

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By: 

 

/s/ Sheli Fitzgerald

 

        

Name:

 

Sheli Fitzgerald

Title:

 

Senior Vice President, Corporate Treasury

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

 

By: 

 

/s/ Kristen Driscoll

Name:

 

Kristen Driscoll

Title:

 

Senior Trust Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111000244968       111011276134       111011453445       111011638451      
111011842346       111012040820       111012223306       111012393281      
111012567925       111012750941       111012955397       111013130337      
111013302675       111013481257       111013675870       111013874433      
111014104441       111014305804       111014501318       111014690508    
111000393053       111011276213       111011453513       111011638620      
111011842391       111012040853       111012223340       111012393292      
111012567958       111012750985       111012955645       111013130393      
111013302732       111013481280       111013675881       111013874589      
111014104485       111014306399       111014501330       111014690531    
111000401480       111011276482       111011453591       111011638754      
111011842414       111012040864       111012223395       111012393337      
111012568016       111012751054       111012955656       111013130438      
111013302776       111013481291       111013676118       111013874972      
111014104564       111014306434       111014501363       111014690542    
111000433946       111011276550       111011453704       111011638833      
111011842571       111012040909       111012223441       111012393393      
111012568050       111012751065       111012955724       111013130449      
111013302787       111013481325       111013676589       111013875119      
111014104609       111014306489       111014501385       111014691093    
111000452778       111011276561       111011453748       111011638945      
111011842706       111012040954       111012223744       111012393405      
111012568128       111012751166       111012955814       111013130450      
111013302822       111013481336       111013676602       111013875232      
111014104610       111014306502       111014501408       111014691239    
111000882797       111011276662       111011453838       111011638956      
111011842830       111012040987       111012223812       111012393461      
111012568140       111012751234       111012955881       111013130461      
111013302833       111013481358       111013676714       111013875243      
111014104621       111014306535       111014501419       111014691262    
111000934234       111011276730       111011453883       111011639081      
111011842986       111012041124       111012223834       111012393472      
111012568218       111012751346       111012955926       111013130506      
111013302855       111013481370       111013676770       111013875254      
111014104654       111014306580       111014501464       111014691284    
111000990236       111011276763       111011454132       111011639104      
111011843033       111012041135       111012223889       111012393483      
111012569400       111012751414       111012956017       111013130517      
111013302877       111013481404       111013676781       111013875265      
111014104744       111014306614       111014501509       111014691420    
111000991147       111011276774       111011454143       111011639531      
111011843088       111012041146       111012223890       111012393506      
111012569411       111012751762       111012956039       111013130528      
111013302888       111013481448       111013676792       111013875298      
111014104766       111014307222       111014501576       111014691453    
111001038634       111011276853       111011454198       111011639733      
111011843099       111012041179       111012223935       111012393528      
111012569466       111012751773       111012957164       111013130618      
111013302923       111013481459       111013676815       111013875333      
111014104834       111014307277       111014501712       111014691509    
111001043775       111011276875       111011454233       111011639744      
111011843358       111012041191       111012223946       111012393539      
111012569523       111012751874       111012957344       111013130630      
111013302945       111013481482       111013676893       111013875355      
111014104878       111014307299       111014501756       111014691521    
111001051819       111011276910       111011454301       111011639801      
111011843426       111012041214       111012223979       111012393595      
111012569680       111012752741       111012957388       111013130696      
111013302990       111013481493       111013676927       111013875401      
111014104935       111014307345       111014501824       111014691543    
111001112918       111011276965       111011454491       111011639957      
111011843583       111012041247       111012224015       111012393618      
111012569747       111012752763       111012957456       111013130753      
111013303003       111013481505       111013676938       111013875434      
111014104957       111014307367       111014501936       111014691622    
111001119982       111011276998       111011454558       111011639979      
111011843684       111012041281       111012224037       111012393630      
111012569792       111012752774       111012957467       111013130809      
111013303014       111013481538       111013676950       111013875502      
111014105071       111014307402       111014501947       111014691633    
111001124607       111011277023       111011454659       111011640083      
111011843820       111012041472       111012224532       111012393742      
111012569826       111012752819       111012957489       111013130887      
111013303025       111013481550       111013676972       111013875748      
111014105217       111014307413       111014501958       111014691745    
111001129400       111011277180       111011454682       111011640117      
111011844124       111012041629       111012224576       111012393775      
111012569837       111012752820       111012957524       111013130922      
111013303047       111013481561       111013676983       111013875759      
111014105295       111014307480       111014502050       111014691778    
111001144564       111011277269       111011455054       111011640140      
111011844168       111012041630       111012224598       111012393797      
111012569860       111012752864       111012957591       111013130933      
111013303058       111013481594       111013677131       111013875760      
111014105307       111014307581       111014502061       111014691925    
111001153799       111011277326       111011455201       111011640184      
111011844180       111012041652       111012224633       111012393809      
111012569905       111012752875       111012957692       111013131305      
111013303092       111013481606       111013677142       111013875782      
111014105385       111014307648       111014502296       111014692050    
111001169459       111011277449       111011455289       111011640229      
111011844225       111012041663       111012224666       111012393832      
111012569950       111012752921       111012957704       111013131428      
111013303115       111013481617       111013677164       111013875816      
111014106959       111014307660       111014502342       111014692094    
111001181600       111011277483       111011455313       111011640342      
111011844449       111012041674       111012224723       111012393843      
111012569961       111012753023       111012957737       111013131440      
111013303148       111013481673       111013677209       111013875827      
111014106993       111014307671       111014502364       111014692151    
111001186436       111011277540       111011455403       111011640555      
111011844472       111012041731       111012224756       111012393854      
111012570053       111012753045       111012957748       111013131495      
111013303193       111013481695       111013677221       111013875973      
111014107062       111014307839       111014503309       111014692263    
111001200590       111011277607       111011455481       111011640656      
111011844506       111012041786       111012224790       111012393876      
111012570075       111012753124       111012957771       111013131552      
111013303452       111013481707       111013677254       111013876042      
111014107118       111014307895       111014503321       111014692319    
111001206822       111011277618       111011455616       111011640779      
111011844539       111012041843       111012224813       111012393900      
111012570086       111012753157       111012957861       111013131619      
111013303474       111013481718       111013677412       111013876064      
111014107129       111014308009       111014503365       111014692331    
111001215136       111011277775       111011455694       111011640836      
111011844540       111012041887       111012224868       111012393944      
111012570097       111012753258       111012957872       111013131709      
111013303508       111013481729       111013677490       111013876075      
111014107231       111014308357       111014503398       111014692353    
111001227588       111011277810       111011455863       111011641040      
111011844562       111012042091       111012224914       111012394046      
111012570121       111012753270       111012957906       111013131833      
111013303687       111013481752       111013677535       111013876109      
111014107253       111014308368       111014503400       111014692432    
111001227645       111011277821       111011455919       111011641051      
111011844629       111012042215       111012225139       111012394079      
111012570187       111012753315       111012957928       111013131866      
111013303700       111013481785       111013677603       111013876200      
111014107264       111014308447       111014504052       111014692487    
111001273466       111011277865       111011455964       111011641220      
111011844652       111012042259       111012225140       111012394169      
111012570266       111012753348       111012957940       111013131901      
111013303711       111013481831       111013677614       111013876378      
111014107477       111014308559       111014504074       111014692533    
111001314608       111011277898       111011455997       111011641635      
111011844786       111012042518       111012225151       111012394181      
111012570503       111012753359       111012958020       111013131923      
111013303733       111013481842       111013677771       111013877324      
111014107668       111014308593       111014504108       111014692555    
111001323293       111011277900       111011456000       111011641679      
111011844797       111012042732       111012225184       111012394271      
111012570525       111012753393       111012958053       111013131956      
111013303744       111013481897       111013677805       111013877368      
111014107703       111014308605       111014504120       111014693703    
111001339087       111011278079       111011456011       111011641747      
111011844944       111012042811       111012225252       111012394293      
111012570772       111012753472       111012958097       111013131967      
111013303755       111013481909       111013677995       111013877380      
111014107736       111014308627       111014504153       111014693736    
111001352330       111011278091       111011456112       111011641781      
111011845204       111012042923       111012225443       111012394349      
111012570828       111012753494       111012958143       111013131978      
111013303766       111013481965       111013678020       111013877436      
111014107769       111014308638       111014504276       111014694085    
111001361341       111011278114       111011456167       111011641792      
111011845248       111012042967       111012225454       111012394350      
111012570884       111012753528       111012958402       111013131990      
111013303788       111013482023       111013678637       111013877492      
111014107770       111014308717       111014504300       111014694119    
111001373614       111011278192       111011456257       111011641905      
111011845305       111012043036       111012225476       111012394372      
111012570918       111012753539       111012958479       111013132003      
111013303799       111013482034       111013678952       111013877504      
111014107859       111014308863       111014504311       111014694232    
111001398037       111011278215       111011456280       111011641927      
111011845316       111012043070       111012225522       111012394417      
111012570929       111012753562       111012959043       111013132036      
111013303856       111013482078       111013678985       111013877515      
111014107893       111014308919       111014504434       111014694344    
111001437581       111011278327       111011456325       111011641961      
111011845350       111012043115       111012225599       111012394439      
111012571694       111012753584       111012959076       111013132047      
111013303867       111013482124       111013679065       111013877559      
111014107949       111014308986       111014504445       111014694377    
111001458089       111011278372       111011456358       111011642063      
111011845361       111012043159       111012225601       111012394743      
111012571717       111012753630       111012959199       111013132069      
111013303889       111013482146       111013679144       111013877560      
111014107972       111014309033       111014504467       111014694591    
111001487384       111011278406       111011456404       111011642265      
111011845428       111012043160       111012225836       111012394798      
111012571728       111012753674       111012959201       111013132137      
111013303890       111013482179       111013679177       111013877571      
111014108041       111014309088       111014504502       111014694603    
111001490186       111011278462       111011456505       111011642377      
111011845440       111012043205       111012225948       111012394811      
111012571751       111012753708       111012959234       111013132227      
111013303924       111013482180       111013679234       111013877605      
111014108074       111014309190       111014504546       111014694614    
111001494685       111011278473       111011456651       111011642535      
111011845765       111012043238       111012226084       111012394899      
111012571773       111012753775       111012959302       111013132597      
111013303935       111013482191       111013679278       111013877661      
111014108119       111014309224       111014504568       111014694625    
111001511067       111011278507       111011456741       111011642557      
111011845776       111012043250       111012226107       111012394923      
111012571829       111012753821       111012959335       111013132889      
111013303946       111013482203       111013679380       111013878202      
111014108131       111014309291       111014504579       111014694647    
111001540508       111011278552       111011456842       111011642883      
111011845833       111012043261       111012226174       111012394934      
111012571852       111012753876       111012959627       111013132890      
111013303968       111013482258       111013679425       111013878549      
111014108209       111014309303       111014504580       111014694670    
111001576169       111011278608       111011456864       111011642917      
111011845956       111012043463       111012226219       111012394945      
111012571931       111012753944       111012959706       111013132968      
111013303979       111013482269       111013679638       111013878606      
111014108265       111014309325       111014504614       111014694692    
111001605915       111011278798       111011456998       111011642962      
111011846003       111012043485       111012226635       111012394956      
111012572538       111012753966       111012959739       111013132980      
111013303980       111013482270       111013679661       111013878662      
111014108276       111014309336       111014504647       111014694737    
111001666732       111011278811       111011457078       111011643019      
111011846058       111012043508       111012226646       111012394967      
111012572549       111012754013       111012959751       111013133004      
111013304015       111013482292       111013679672       111013878796      
111014108287       111014309347       111014504658       111014694748    
111001669667       111011278877       111011457203       111011643132      
111011846092       111012043519       111012226657       111012394989      
111012572561       111012754024       111012959795       111013133048      
111013304026       111013482326       111013679683       111013878831      
111014108759       111014309358       111014504704       111014694760    
111001683685       111011278990       111011457595       111011643176      
111011846306       111012043542       111012226679       111012394990      
111012572572       111012754057       111012959920       111013133071      
111013304059       111013482359       111013679739       111013878875      
111014108850       111014309369       111014504748       111014694782    
111001780953       111011279025       111011457629       111011643200      
111011846395       111012043564       111012226770       111012395003      
111012572640       111012754079       111012959942       111013133161      
111013304060       111013482360       111013679740       111013878910      
111014108861       111014309415       111014504838       111014694872    
111001830476       111011279137       111011457663       111011643222      
111011846407       111012043632       111012226938       111012395058      
111012572673       111012754136       111012960056       111013133543      
111013304138       111013482371       111013679762       111013879304      
111014108872       111014309426       111014505547       111014694894    
111001858645       111011279160       111011457685       111011643277      
111011846441       111012044048       111012227018       111012395092      
111012572741       111012754147       111012960102       111013133554      
111013304149       111013482382       111013679773       111013879337      
111014108883       111014309493       111014505558       111014694917    
111001870458       111011279227       111011457719       111011643312      
111011846575       111012044105       111012227052       111012395126      
111012572796       111012754158       111012960113       111013133565      
111013304150       111013482393       111013679818       111013879348      
111014108894       111014309516       111014505615       111014694984    
111001883788       111011279384       111011457742       111011643592      
111011846665       111012044172       111012227287       111012395159      
111012572819       111012754271       111012960168       111013133633      
111013304161       111013482405       111013679829       111013879449      
111014108984       111014309527       111014505626       111014695008    
111002605668       111011279418       111011457876       111011643637      
111011846711       111012044206       111012227298       111012395182      
111012572820       111012754349       111012960191       111013133655      
111013304172       111013482416       111013680191       111013879450      
111014109019       111014309549       111014505682       111014695110    
111003057491       111011279452       111011457955       111011643659      
111011846799       111012044228       111012227322       111012395272      
111012572831       111012755508       111012960225       111013133677      
111013304194       111013482427       111013680214       111013879483      
111014109064       111014309606       111014505705       111014695121    
111003067346       111011279463       111011458024       111011643873      
111011846834       111012044509       111012227344       111012395294      
111012572864       111012755531       111012960236       111013133789      
111013304206       111013482438       111013680551       111013879494      
111014109109       111014309819       111014505727       111014695143    
111003096023       111011279496       111011458181       111011644009      
111011846980       111012044554       111012227388       111012395306      
111012572932       111012755553       111012960269       111013133790      
111013304217       111013482461       111013680629       111013879517      
111014109211       111014309820       111014505738       111014695187    
111003156637       111011279553       111011458259       111011644278      
111011847093       111012044576       111012227445       111012395317      
111012572943       111012755564       111012960405       111013133824      
111013304228       111013482685       111013680630       111013879540      
111014109345       111014311261       111014505749       111014695198    
111003202066       111011279711       111011458293       111011644302      
111011847150       111012044622       111012228693       111012395328      
111012572987       111012755575       111012960416       111013133857      
111013304239       111013482696       111013680696       111013879843      
111014109525       111014311283       111014505828       111014695233    
111003230911       111011279722       111011458383       111011644324      
111011847172       111012044688       111012228727       111012395362      
111012572998       111012755609       111012960438       111013133868      
111013304307       111013483046       111013680708       111013879854      
111014109558       111014311339       111014505851       111014695244    
111003258472       111011279766       111011458451       111011644447      
111011847329       111012044789       111012228750       111012395384      
111012573001       111012755687       111012960821       111013133879      
111013304330       111013483057       111013680719       111013879955      
111014109693       111014311362       111014505929       111014695277    
111003273581       111011279924       111011458798       111011644458      
111011847385       111012044846       111012228761       111012395395      
111012573012       111012755698       111012960900       111013133880      
111013304363       111013483068       111013680731       111013880003      
111014109862       111014311373       111014505941       111014695367    
111003300728       111011279980       111011458855       111011644650      
111011847486       111012044857       111012228794       111012395418      
111012573191       111012755700       111012960977       111013134038      
111013304374       111013483248       111013680753       111013880047      
111014109907       111014311430       111014505963       111014695378    
111003334466       111011280038       111011458990       111011644694      
111011847509       111012044880       111012228873       111012395496      
111012573203       111012755744       111012961013       111013134049      
111013304396       111013484014       111013680764       111013880058      
111014109918       111014311496       111014506155       111014695389    
111003335209       111011280241       111011459014       111011644728      
111011847701       111012045218       111012228963       111012395542      
111012573258       111012755801       111012961080       111013134061      
111013304408       111013484058       111013680775       111013880205      
111014109930       111014311542       111014506346       111014695446    
111003506669       111011280274       111011459047       111011644762      
111011847745       111012045342       111012229009       111012395610      
111012573270       111012755856       111012962092       111013134128      
111013304453       111013484092       111013680809       111013880957      
111014109941       111014311553       111014506526       111014695468    
111003528720       111011280319       111011459711       111011644830      
111011847756       111012045353       111012229010       111012395621      
111012573304       111012755890       111012962115       111013134195      
111013304464       111013484104       111013680810       111013881004      
111014110178       111014311632       111014506560       111014695637    
111003534895       111011280364       111011459834       111011644885      
111011847789       111012045410       111012229111       111012395643      
111012573315       111012756015       111012962216       111013134342      
111013304475       111013484182       111013680821       111013881015      
111014110257       111014311643       111014506605       111014695659    
111003561109       111011280498       111011459856       111011644908      
111011847914       111012045465       111012229122       111012395766      
111012573326       111012756082       111012962676       111013134353      
111013304510       111013484227       111013680854       111013881026      
111014110279       111014311777       111014506807       111014695772    
111003563482       111011280511       111011460106       111011644919      
111011848072       111012045533       111012229144       111012395799      
111012573472       111012756116       111012962711       111013134386      
111013304521       111013484250       111013680887       111013881071      
111014110291       111014311845       111014506829       111014695806    
111003569815       111011280555       111011460128       111011644964      
111011848263       111012045599       111012229188       111012395812      
111012573551       111012756172       111012962733       111013134960      
111013304532       111013484306       111013680898       111013881082      
111014110347       111014312082       111014506885       111014695840    
111003573449       111011280577       111011460140       111011645011      
111011848285       111012045601       111012229234       111012395845      
111012573584       111012756194       111012962766       111013134982      
111013304554       111013484722       111013680933       111013881127      
111014110954       111014312138       111014506919       111014695851    
111003595667       111011280634       111011460241       111011645134      
111011848342       111012046051       111012229256       111012395957      
111012573607       111012756273       111012962777       111013135017      
111013304565       111013484766       111013680955       111013881183      
111014110987       111014312330       111014506920       111014695895    
111003638025       111011280768       111011460375       111011645224      
111011848353       111012046174       111012229278       111012395991      
111012573663       111012756295       111012962834       111013135163      
111013304576       111013484788       111013680966       111013881194      
111014111089       111014312510       111014506997       111014695941    
111003648240       111011280779       111011460397       111011645303      
111011848443       111012046231       111012229289       111012396004      
111012573719       111012756318       111012962924       111013135196      
111013304611       111013484812       111013680977       111013881228      
111014111113       111014313061       111014507000       111014695996    
111003663731       111011280825       111011460465       111011645404      
111011848476       111012046534       111012229368       111012396059      
111012573720       111012756330       111012962968       111013135208      
111013304633       111013484856       111013681002       111013881273      
111014111124       111014313072       111014507033       111014696043    
111003675701       111011280870       111011460555       111011645471      
111011848601       111012046578       111012229391       111012396060      
111012573775       111012756396       111012963004       111013135219      
111013304644       111013484867       111013681013       111013881745      
111014111157       111014313218       111014507044       111014696054    
111003676027       111011280904       111011460566       111011645505      
111011848623       111012046590       111012229447       111012396093      
111012573955       111012756408       111012963037       111013135220      
111013304677       111013484991       111013681057       111013881790      
111014111180       111014313230       111014507088       111014696458    
111003716640       111011280915       111011460702       111011645516      
111011848678       111012046680       111012229469       111012396149      
111012573966       111012756464       111012963048       111013135231      
111013304723       111013485026       111013681237       111013881936      
111014111225       111014313319       111014507213       111014696470    
111003751706       111011280993       111011460870       111011645572      
111011848892       111012046781       111012229470       111012396150      
111012573977       111012756723       111012963071       111013135264      
111013304745       111013485295       111013681248       111013882005      
111014112462       111014313353       111014507460       111014696492    
111003759131       111011281422       111011460892       111011645639      
111011848959       111012046893       111012229492       111012396183      
111012574091       111012756734       111012963127       111013135286      
111013304756       111013485329       111013681293       111013882140      
111014112495       111014313454       111014507482       111014696751    
111003789718       111011281488       111011460993       111011645640      
111011849073       111012047029       111012229537       111012396194      
111012574114       111012756790       111012963138       111013135310      
111013304802       111013485341       111013681338       111013882229      
111014112552       111014313522       111014507561       111014696863    
111003794950       111011281567       111011461084       111011645729      
111011849196       111012047096       111012229548       111012396217      
111012574642       111012756802       111012963161       111013135499      
111013304824       111013485352       111013681349       111013882768      
111014112631       111014313544       111014507639       111014696931  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111003811523       111011281578       111011461129       111011645785      
111011849275       111012047300       111012229920       111012396262      
111012574675       111012756813       111012963172       111013135523      
111013304835       111013485374       111013681383       111013882803      
111014112642       111014313599       111014507640       111014696942    
111003883005       111011281668       111011461365       111011645820      
111011849297       111012047344       111012230034       111012396284      
111012575452       111012756914       111012963206       111013135556      
111013304846       111013485385       111013681394       111013882847      
111014112697       111014313601       111014507651       111014696975    
111003884062       111011281679       111011461398       111011645853      
111011849309       111012047366       111012230067       111012396295      
111012575812       111012756970       111012963341       111013135590      
111013304857       111013485408       111013681439       111013882858      
111014112710       111014313690       111014507684       111014697011    
111003884174       111011281950       111011461411       111011645875      
111011849433       111012047401       111012230089       111012396318      
111012575845       111012756981       111012963352       111013135646      
111013304880       111013485419       111013681451       111013882892      
111014112743       111014313814       111014507695       111014697101    
111003955836       111011282063       111011461444       111011646438      
111011849444       111012047524       111012230090       111012396329      
111012575902       111012757050       111012963385       111013135679      
111013304947       111013486690       111013681462       111013882904      
111014112765       111014313971       111014507730       111014697112    
111004027916       111011282153       111011461499       111011646461      
111011849488       111012047669       111012230102       111012396420      
111012575924       111012757072       111012963509       111013135714      
111013304958       111013486724       111013681495       111013882960      
111014112901       111014314006       111014507752       111014697190    
111004047569       111011282300       111011461668       111011646494      
111011849523       111012047670       111012230113       111012396442      
111012575935       111012757128       111012963510       111013135758      
111013305005       111013486746       111013681529       111013883040      
111014112978       111014314129       111014507774       111014697224    
111004076572       111011282412       111011461736       111011646540      
111011849534       111012047760       111012230786       111012396486      
111012575968       111012757151       111012963532       111013135815      
111013305027       111013486780       111013681541       111013883051      
111014113003       111014314185       111014507819       111014697235    
111004088351       111011282490       111011461848       111011646584      
111011849613       111012047816       111012230933       111012396543      
111012575991       111012757173       111012963611       111013135826      
111013305050       111013486825       111013681552       111013883073      
111014113272       111014314219       111014507831       111014697257    
111004108400       111011282502       111011462041       111011646641      
111011849624       111012047827       111012230966       111012396644      
111012576048       111012757184       111012963622       111013135837      
111013305061       111013486858       111013681631       111013883084      
111014113339       111014314321       111014507998       111014697268    
111004117905       111011282658       111011462119       111011646674      
111011849725       111012048008       111012230977       111012396699      
111012576060       111012757195       111012963666       111013136478      
111013305072       111013486881       111013681642       111013883107      
111014113362       111014314332       111014508001       111014697279    
111004119918       111011282748       111011462209       111011646821      
111011849781       111012048165       111012231068       111012396712      
111012576093       111012757218       111012963699       111013137244      
111013305094       111013487231       111013681697       111013883118      
111014114105       111014315029       111014508023       111014697426    
111004125881       111011282760       111011462322       111011647024      
111011849804       111012048301       111012231079       111012396767      
111012576127       111012757241       111012963790       111013137277      
111013305106       111013487343       111013681754       111013883129      
111014114116       111014315052       111014508034       111014697460    
111004177530       111011282816       111011462344       111011647068      
111011849826       111012048356       111012231080       111012396778      
111012576172       111012757263       111012963813       111013137288      
111013305128       111013487398       111013681800       111013883130      
111014114149       111014315243       111014508078       111014697482    
111004182840       111011282872       111011462557       111011647079      
111011849905       111012048457       111012231114       111012396813      
111012576284       111012757274       111012964106       111013137345      
111013305151       111013487400       111013681888       111013883219      
111014114161       111014315276       111014508102       111014697505    
111004213148       111011282940       111011462591       111011647136      
111011850053       111012048491       111012231260       111012396857      
111012576318       111012757285       111012964151       111013137356      
111013305162       111013487433       111013681912       111013883220      
111014114194       111014315322       111014508113       111014697516    
111004240283       111011283008       111011462614       111011647619      
111011850109       111012048592       111012231293       111012396879      
111012576330       111012757308       111012964274       111013137367      
111013305218       111013488377       111013681923       111013883242      
111014114240       111014315377       111014508146       111014697527    
111004310258       111011283042       111011462647       111011647620      
111011850165       111012048671       111012231372       111012396914      
111012576408       111012757319       111012964432       111013137468      
111013305342       111013488423       111013681967       111013883354      
111014114341       111014315401       111014508157       111014697550    
111004311530       111011283086       111011462748       111011647653      
111011850323       111012048794       111012231383       111012396925      
111012576497       111012757353       111012964443       111013137480      
111013305364       111013488962       111013681978       111013883398      
111014114385       111014315467       111014508359       111014697752    
111004385250       111011283109       111011462759       111011647675      
111011850402       111012048839       111012231440       111012396958      
111012576521       111012757364       111012965657       111013137503      
111013305465       111013488995       111013681990       111013883400      
111014114396       111014315546       111014508461       111014697774    
111004398995       111011283198       111011462816       111011647811      
111011850581       111012048918       111012231451       111012397038      
111012576712       111012757397       111012965679       111013137525      
111013305689       111013489020       111013682003       111013883646      
111014114408       111014315557       111014508843       111014698337    
111004434198       111011283244       111011462827       111011647888      
111011850682       111012048974       111012231462       111012397061      
111012576745       111012757498       111012965747       111013137592      
111013305779       111013489086       111013682014       111013883680      
111014114486       111014315625       111014508876       111014698359    
111004446416       111011283277       111011462850       111011647901      
111011850851       111012049076       111012231507       111012397162      
111012576835       111012757500       111012965837       111013137604      
111013305870       111013489468       111013682069       111013883691      
111014114509       111014316301       111014508955       111014698472    
111004446607       111011283334       111011462940       111011647934      
111011850963       111012049098       111012231529       111012397252      
111012576846       111012757511       111012965859       111013137671      
111013305926       111013489592       111013682171       111013883714      
111014114587       111014316727       111014509013       111014698506    
111004500608       111011283389       111011462973       111011647978      
111011851032       111012049100       111012231563       111012397308      
111012576925       111012757522       111012965893       111013137716      
111013305937       111013489626       111013682182       111013883747      
111014114891       111014316750       111014509024       111014698528    
111004507436       111011283480       111011462984       111011648025      
111011851324       111012049290       111012231608       111012397364      
111012578039       111012757533       111012965938       111013137783      
111013305948       111013489660       111013682227       111013883826      
111014114958       111014316895       111014509091       111014698540    
111004531602       111011283626       111011463323       111011648070      
111011851335       111012049357       111012231619       111012397375      
111012578040       111012757544       111012966366       111013137828      
111013306017       111013489671       111013682249       111013883848      
111014115061       111014316918       111014509103       111014698641    
111004552212       111011283783       111011463334       111011648104      
111011851379       111012049830       111012231686       111012397566      
111012578107       111012757566       111012966377       111013137851      
111013306073       111013489738       111013682261       111013883859      
111014115106       111014316941       111014509125       111014698652    
111004552313       111011283828       111011463424       111011648272      
111011851492       111012049852       111012231732       111012397577      
111012578219       111012757690       111012966401       111013137873      
111013306477       111013489750       111013682272       111013883871      
111014115195       111014317021       111014509136       111014698775    
111004555721       111011283840       111011463503       111011648283      
111011851593       111012049986       111012232395       111012397601      
111012578365       111012757724       111012966445       111013137930      
111013306589       111013489907       111013682283       111013883916      
111014115342       111014317098       111014509192       111014698797    
111004560479       111011283862       111011463592       111011648351      
111011851638       111012049997       111012232430       111012397634      
111012578400       111012757735       111012966850       111013137941      
111013306613       111013490055       111013682294       111013883950      
111014115353       111014317357       111014509608       111014699068    
111004625651       111011283918       111011463693       111011648373      
111011852044       111012050023       111012232474       111012397645      
111012578736       111012757746       111012966940       111013137985      
111013306691       111013490167       111013682339       111013884018      
111014115465       111014317436       111014509686       111014699147    
111004642470       111011283929       111011463727       111011648384      
111011852101       111012050168       111012232575       111012397667      
111012578770       111012757779       111012966962       111013137996      
111013306725       111013490224       111013682340       111013884029      
111014115511       111014317548       111014509754       111014699158    
111004685871       111011284414       111011463761       111011648407      
111011852189       111012050225       111012232586       111012397690      
111012578792       111012757791       111012966973       111013138188      
111013306758       111013491113       111013682351       111013884030      
111014115533       111014317627       111014509798       111014699181    
111004789584       111011284504       111011464010       111011648474      
111011852213       111012050258       111012232609       111012397780      
111012578860       111012757803       111012966984       111013138199      
111013306792       111013491258       111013682373       111013884052      
111014115577       111014317638       111014509800       111014699204    
111004800678       111011284526       111011464278       111011648519      
111011852235       111012050269       111012232744       111012397960      
111012578871       111012757814       111012967075       111013138223      
111013306837       111013491315       111013682395       111013884119      
111014115588       111014317694       111014509855       111014699237    
111004838073       111011284537       111011464346       111011648586      
111011852291       111012050337       111012233217       111012397993      
111012578905       111012757825       111012967110       111013138302      
111013306848       111013491326       111013682418       111013884131      
111014115599       111014317762       111014509877       111014699271    
111004936713       111011284627       111011464379       111011648632      
111011852314       111012050405       111012233273       111012398040      
111012578927       111012757836       111012967143       111013138324      
111013306871       111013491359       111013682429       111013884153      
111014115634       111014317784       111014509901       111014699327    
111005004787       111011284649       111011464425       111011648924      
111011852493       111012050540       111012233341       111012398084      
111012579096       111012757847       111012967198       111013138335      
111013306893       111013491371       111013682430       111013884209      
111014115645       111014317818       111014509912       111014699349    
111005012922       111011284717       111011464436       111011648968      
111011852561       111012050607       111012233374       111012398129      
111012579164       111012757858       111012967211       111013138357      
111013306950       111013491405       111013682441       111013884243      
111014115690       111014317841       111014510116       111014699350    
111005681597       111011284751       111011464447       111011648979      
111011852583       111012050652       111012233442       111012398174      
111012579186       111012757869       111012967244       111013138380      
111013307018       111013491472       111013682755       111013884265      
111014115814       111014317852       111014510734       111014699361    
111005851990       111011284773       111011465044       111011648991      
111011852718       111012050742       111012233464       111012398242      
111012579254       111012757881       111012967266       111013138403      
111013307029       111013491494       111013682856       111013884311      
111014116006       111014317942       111014510756       111014699383    
111006442100       111011284784       111011465066       111011649037      
111011852774       111012050786       111012233497       111012398253      
111012579388       111012757892       111012967301       111013138425      
111013307030       111013491528       111013682991       111013884401      
111014116017       111014318099       111014510778       111014699406    
111006452752       111011284830       111011465156       111011649071      
111011852875       111012050911       111012233510       111012398297      
111012580706       111012757915       111012967323       111013138458      
111013307827       111013491618       111013683004       111013884546      
111014116130       111014318101       111014510790       111014699417    
111006484331       111011284852       111011465167       111011649127      
111011853225       111012050933       111012233622       111012398310      
111012580728       111012758006       111012967345       111013138751      
111013307850       111013491652       111013683194       111013884557      
111014116174       111014318123       111014510802       111014699439    
111006539905       111011284874       111011465280       111011649172      
111011853326       111012050966       111012233701       111012398321      
111012580964       111012758017       111012967356       111013138863      
111013307984       111013491821       111013683217       111013884568      
111014116185       111014318202       111014510846       111014699462    
111006597639       111011285088       111011465448       111011649183      
111011853337       111012051125       111012233745       111012398398      
111012580986       111012758039       111012967435       111013138885      
111013308097       111013491944       111013683239       111013884580      
111014116253       111014318268       111014510868       111014699473    
111006638972       111011285145       111011465459       111011649251      
111011853506       111012051192       111012233789       111012398444      
111012581178       111012758051       111012967446       111013138908      
111013308187       111013492024       111013683396       111013884614      
111014116994       111014319494       111014510936       111014699529    
111006690846       111011285370       111011465538       111011649273      
111011853595       111012051226       111012233903       111012398590      
111012581202       111012758062       111012967491       111013138964      
111013308367       111013492057       111013683453       111013885930      
111014117029       111014319506       111014510992       111014699596    
111006756692       111011285459       111011465550       111011649329      
111011853641       111012051327       111012233981       111012398602      
111012582135       111012758084       111012967503       111013138997      
111013308402       111013492091       111013683880       111013885941      
111014117030       111014319528       111014511016       111014699608    
111006798036       111011285471       111011465572       111011649442      
111011853731       111012051439       111012234005       111012398646      
111012582146       111012758118       111012968289       111013139066      
111013308424       111013492103       111013683981       111013885963      
111014117119       111014319540       111014511049       111014699620    
111006802931       111011285482       111011465954       111011649464      
111011853764       111012051608       111012234038       111012398657      
111012582179       111012758129       111012968470       111013139099      
111013308435       111013492114       111013683992       111013885985      
111014117142       111014319551       111014511094       111014699642    
111006804113       111011285527       111011465965       111011649475      
111011853797       111012051642       111012234049       111012398668      
111012582180       111012758130       111012968492       111013139145      
111013308446       111013492721       111013684050       111013886043      
111014117681       111014319562       111014511117       111014699653    
111006843374       111011285594       111011465998       111011649598      
111011853898       111012051811       111012234050       111012398848      
111012582225       111012758141       111012968526       111013139167      
111013308479       111013492798       111013684072       111013886054      
111014117748       111014319595       111014511128       111014699697    
111006847389       111011285662       111011466067       111011649622      
111011854013       111012051833       111012234083       111012398859      
111012582236       111012758152       111012968560       111013139235      
111013309290       111013492855       111013684140       111013886065      
111014117759       111014319618       111014511139       111014699776    
111006852071       111011285695       111011466191       111011649756      
111011854057       111012051855       111012234128       111012398871      
111012582405       111012758185       111012968571       111013139257      
111013309302       111013492877       111013684229       111013886098      
111014117760       111014319708       111014511207       111014699822    
111006857188       111011285774       111011466269       111011649778      
111011854068       111012051888       111012234151       111012398916      
111012582438       111012758196       111012968908       111013139268      
111013309380       111013492901       111013684230       111013886122      
111014117805       111014319720       111014511230       111014699877    
111006861778       111011285954       111011466348       111011649789      
111011854226       111012051978       111012234410       111012398949      
111012582450       111012758208       111012969112       111013139280      
111013309391       111013492923       111013684331       111013886199      
111014117838       111014319731       111014511252       111014699912    
111006867459       111011285976       111011466371       111011649790      
111011854259       111012052092       111012234443       111012399007      
111012582461       111012758231       111012969145       111013139303      
111013309414       111013492945       111013684353       111013886650      
111014117849       111014319775       111014511296       111014700409    
111006867943       111011286001       111011466506       111011649879      
111011854642       111012052171       111012234476       111012399074      
111012582517       111012758242       111012969549       111013139336      
111013309559       111013492956       111013685567       111013887415      
111014117850       111014319809       111014511443       111014700465    
111006876190       111011286113       111011466595       111011649914      
111011854675       111012052249       111012234511       111012399096      
111012582584       111012758264       111012969730       111013139347      
111013309605       111013493126       111013685589       111013887437      
111014117894       111014319832       111014511476       111014700498    
111006878068       111011286281       111011466832       111011650017      
111011854811       111012052294       111012234522       111012399131      
111012582607       111012758275       111012969774       111013139358      
111013309627       111013493205       111013685679       111013887448      
111014118413       111014320003       111014511690       111014700500    
111006881321       111011286337       111011466898       111011650163      
111011854844       111012052351       111012234566       111012399164      
111012582629       111012758286       111012969796       111013139404      
111013310045       111013493249       111013685758       111013887527      
111014118479       111014320014       111014511713       111014700533    
111006882614       111011286449       111011466900       111011650219      
111011854877       111012052384       111012234836       111012399287      
111012582663       111012758297       111012970024       111013139415      
111013310157       111013493261       111013685781       111013887550      
111014118514       111014320025       111014511780       111014700544    
111006885684       111011286450       111011467024       111011650422      
111011854899       111012052429       111012235051       111012399298      
111012582685       111012758309       111012970035       111013139482      
111013310191       111013493429       111013685792       111013887561      
111014118525       111014320070       111014511791       111014700555    
111006887743       111011286506       111011467091       111011650499      
111011854978       111012052531       111012235141       111012399311      
111012582786       111012758310       111012970080       111013139505      
111013310461       111013493452       111013685815       111013887572      
111014118570       111014320283       111014511836       111014700588    
111006888227       111011286630       111011467192       111011650512      
111011855092       111012052610       111012235185       111012399322      
111012582832       111012758321       111012970091       111013139516      
111013310472       111013493508       111013685848       111013887662      
111014118727       111014320317       111014511858       111014700599    
111006892165       111011286652       111011467282       111011650769      
111011855238       111012052632       111012235242       111012399344      
111012582843       111012758365       111012970170       111013139538      
111013310517       111013493542       111013685893       111013887774      
111014118761       111014320384       111014511948       111014700612    
111006894640       111011286685       111011467417       111011650826      
111011855340       111012052777       111012235264       111012399467      
111012582900       111012758376       111012970192       111013139549      
111013310540       111013493597       111013685916       111013887785      
111014118806       111014320418       111014511960       111014700735    
111006899016       111011286731       111011467530       111011650938      
111011855351       111012052935       111012235309       111012399535      
111012583046       111012758422       111012970349       111013139572      
111013310573       111013493665       111013685927       111013887875      
111014118839       111014320429       111014512028       111014700746    
111006906699       111011286742       111011467585       111011651007      
111011855384       111012052957       111012235310       111012399669      
111012583068       111012758433       111012970361       111013139583      
111013310731       111013493698       111013685938       111013887909      
111014118895       111014320430       111014512039       111014700904    
111006912359       111011286764       111011468227       111011651164      
111011855395       111012053026       111012235488       111012399759      
111012583114       111012758444       111012970406       111013139987      
111013310742       111013493711       111013685961       111013887921      
111014118929       111014320519       111014512141       111014701028    
111006913541       111011286775       111011468249       111011651175      
111011855418       111012053127       111012235534       111012399782      
111012583125       111012758466       111012970417       111013140002      
111013310775       111013493777       111013686007       111013888023      
111014118930       111014320520       111014512152       111014701039    
111006913608       111011286832       111011468261       111011651221      
111011855429       111012053183       111012235589       111012399850      
111012583158       111012758499       111012970451       111013140079      
111013310797       111013493799       111013686029       111013888056      
111014119122       111014320609       111014512220       111014701051    
111006916500       111011286865       111011468373       111011651265      
111011855485       111012053598       111012235590       111012399872      
111012583192       111012758512       111012970484       111013140080      
111013310810       111013493801       111013686030       111013888089      
111014119302       111014320610       111014512253       111014701073    
111006920325       111011286966       111011468384       111011651333      
111011855520       111012053914       111012235679       111012399894      
111012583293       111012758523       111012970541       111013140327      
111013310887       111013493812       111013686085       111013888179      
111014119313       111014320643       111014512286       111014701084    
111006924688       111011286977       111011468395       111011651399      
111011855553       111012054016       111012235680       111012399928      
111012583361       111012758534       111012970552       111013140361      
111013310944       111013493823       111013686096       111013888269      
111014119346       111014320711       111014512310       111014701095    
111006932227       111011287114       111011468441       111011651456      
111011855700       111012054038       111012235747       111012399940      
111012583383       111012758545       111012970563       111013140620      
111013310977       111013493889       111013686298       111013888270      
111014119391       111014320722       111014512332       111014701152    
111006939459       111011287136       111011468520       111011651467      
111011855722       111012054140       111012235826       111012399984      
111012583406       111012758578       111012970585       111013140631      
111013311024       111013493902       111013687019       111013888326      
111014119403       111014320856       111014512343       111014701309    
111006941407       111011287204       111011468621       111011651546      
111011855755       111012054342       111012235983       111012399995      
111012583428       111012758589       111012970709       111013140664      
111013311080       111013493913       111013687020       111013888359      
111014119481       111014320878       111014512354       111014701321    
111006957640       111011287316       111011468700       111011651748      
111011855980       111012054443       111012235994       111012400011      
111012583439       111012758613       111012970732       111013140710      
111013311158       111013493979       111013687132       111013888438      
111014119492       111014320913       111014512444       111014701354    
111006968631       111011287440       111011468722       111011651760      
111011856217       111012054500       111012236591       111012400033      
111012583440       111012758770       111012970743       111013140754      
111013311170       111013494138       111013687154       111013888562      
111014119605       111014320968       111014512488       111014701365    
111006985315       111011287686       111011468799       111011651805      
111011856284       111012054601       111012236614       111012400044      
111012583473       111012759298       111012970798       111013140800      
111013311226       111013494150       111013687187       111013888595      
111014120393       111014321048       111014512556       111014701398    
111007007186       111011287855       111011468823       111011651906      
111011856352       111012054690       111012236625       111012400088      
111012583507       111012759333       111012970989       111013140811      
111013311237       111013494194       111013687198       111013888629      
111014120528       111014321239       111014512578       111014701411    
111007014522       111011287877       111011468968       111011651917      
111011856408       111012054869       111012236704       111012400112      
111012583563       111012759355       111012971058       111013140888      
111013311495       111013494217       111013687255       111013888708      
111014120584       111014321554       111014512646       111014701422    
111007014544       111011287888       111011469004       111011651928      
111011856419       111012054915       111012236715       111012400156      
111012583619       111012759614       111012971115       111013140945      
111013311563       111013494802       111013687266       111013888719      
111014120595       111014321666       111014512657       111014701455    
111007016142       111011287899       111011469116       111011652053      
111011856453       111012054926       111012236726       111012400167      
111012584003       111012759636       111012971250       111013140967      
111013311631       111013494835       111013687277       111013888832      
111014120652       111014321699       111014512703       111014701466  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111007024804       111011288003       111011469150       111011652367      
111011856576       111012054948       111012237435       111012400448      
111012584014       111012759793       111012971328       111013140990      
111013312160       111013495443       111013687312       111013889181      
111014120674       111014321756       111014512714       111014701477    
111007025940       111011288069       111011469194       111011652457      
111011856633       111012055039       111012237446       111012400460      
111012584025       111012759861       111012971339       111013141036      
111013312193       111013495476       111013687323       111013889237      
111014120753       111014321778       111014512736       111014701499    
111007029292       111011288070       111011469217       111011652491      
111011856688       111012055152       111012237479       111012400505      
111012584069       111012759940       111012971362       111013141058      
111013312216       111013495713       111013687334       111013889293      
111014120764       111014321903       111014512871       111014701512    
111007033972       111011288081       111011469262       111011652558      
111011856701       111012055185       111012237491       111012400550      
111012584104       111012759962       111012971407       111013141126      
111013312249       111013495780       111013687345       111013889361      
111014120775       111014322476       111014512938       111014701523    
111007041588       111011288104       111011469307       111011652570      
111011856778       111012055220       111012237525       111012400662      
111012584137       111012760234       111012971441       111013141137      
111013312519       111013495858       111013687378       111013889406      
111014120786       111014322544       111014512949       111014701545    
111007042376       111011288171       111011469318       111011652660      
111011856813       111012055297       111012237750       111012400684      
111012584227       111012760267       111012971575       111013141159      
111013312553       111013495959       111013687457       111013889440      
111014120832       111014322599       111014513052       111014701613    
111007043333       111011288249       111011469385       111011652671      
111011856846       111012055310       111012237761       111012400774      
111012584283       111012760290       111012971632       111013141171      
111013312575       111013496365       111013687569       111013889473      
111014120843       111014322612       111014513074       111014701668    
111007045098       111011288339       111011469442       111011652693      
111011856981       111012055411       111012237851       111012400820      
111012584294       111012760302       111012971700       111013141182      
111013312654       111013496376       111013687570       111013889901      
111014120922       111014322678       111014513142       111014701703    
111007051567       111011288384       111011469543       111011652761      
111011857049       111012055747       111012237895       111012400831      
111012584306       111012760335       111012971711       111013141205      
111013312711       111013496444       111013687615       111013889956      
111014120944       111014322757       111014513186       111014701714    
111007059284       111011288395       111011469587       111011652840      
111011857140       111012055815       111012238199       111012400853      
111012584351       111012760379       111012971777       111013141227      
111013312744       111013496501       111013687626       111013889989      
111014120999       111014322768       111014513388       111014701769    
111007068846       111011288441       111011469666       111011652862      
111011857173       111012055905       111012238256       111012400897      
111012584553       111012760403       111012971823       111013141238      
111013312799       111013496578       111013687659       111013890004      
111014121046       111014322803       111014513434       111014701770    
111007069331       111011288610       111011469903       111011652873      
111011857184       111012056029       111012238313       111012401078      
111012584609       111012760470       111012971924       111013141283      
111013312801       111013496680       111013687671       111013890015      
111014121068       111014323028       111014514615       111014701781    
111007069544       111011288632       111011469936       111011652929      
111011857252       111012056052       111012238728       111012401090      
111012584643       111012760481       111012971935       111013141407      
111013312812       111013496691       111013687794       111013890026      
111014121136       111014323039       111014514671       111014701804    
111007073280       111011288676       111011469981       111011652996      
111011857296       111012056164       111012238795       111012401179      
111012584665       111012760548       111012971968       111013141430      
111013312834       111013496725       111013687817       111013890048      
111014121158       111014323118       111014514693       111014701815    
111007079602       111011288711       111011470028       111011653234      
111011857364       111012056221       111012239044       111012401214      
111012584676       111012760582       111012971980       111013141474      
111013312913       111013496804       111013688728       111013890093      
111014121169       111014323499       111014514727       111014701848    
111007080187       111011288733       111011470208       111011653245      
111011857533       111012056232       111012239055       111012401225      
111012584711       111012760852       111012972015       111013141519      
111013312957       111013496871       111013688751       111013890116      
111014121282       111014323578       111014514738       111014701860    
111007083483       111011288788       111011470512       111011653256      
111011857555       111012056276       111012239088       111012401269      
111012584788       111012760885       111012972082       111013141621      
111013312979       111013496916       111013688773       111013890295      
111014121293       111014323624       111014514750       111014701905    
111007083922       111011289004       111011470545       111011653346      
111011857566       111012056298       111012239145       111012401270      
111012584801       111012760920       111012972093       111013141632      
111013313453       111013496949       111013688818       111013890420      
111014121327       111014323680       111014514761       111014702018    
111007086857       111011289071       111011470589       111011653368      
111011857623       111012056300       111012239167       111012401304      
111012584834       111012760964       111012972206       111013141654      
111013313464       111013497007       111013688852       111013890442      
111014121350       111014323691       111014514895       111014702029    
111007093226       111011289194       111011470590       111011653436      
111011857702       111012056322       111012239178       111012401337      
111012584924       111012760975       111012972330       111013141766      
111013313475       111013497041       111013689257       111013890554      
111014121372       111014323703       111014514907       111014702030    
111007093518       111011289374       111011470679       111011653458      
111011857724       111012056333       111012239246       111012401360      
111012584935       111012761044       111012972363       111013141845      
111013313486       111013497355       111013689279       111013890576      
111014121428       111014323815       111014514974       111014702052    
111007096285       111011289453       111011470680       111011653492      
111011857746       111012056478       111012239437       111012401371      
111012584968       111012761055       111012972633       111013141889      
111013313532       111013497412       111013689303       111013890622      
111014121473       111014323905       111014514996       111014702074    
111007096409       111011289701       111011470758       111011653526      
111011857803       111012056513       111012239448       111012401393      
111012585071       111012761673       111012972644       111013141946      
111013313554       111013497434       111013689325       111013890688      
111014121529       111014323983       111014515212       111014702096    
111007100405       111011289802       111011470871       111011653593      
111011857836       111012056647       111012239460       111012401427      
111012585116       111012761752       111012972778       111013142082      
111013313576       111013497467       111013689336       111013890824      
111014121574       111014324096       111014515245       111014702108    
111007100988       111011289891       111011470882       111011653661      
111011857858       111012056962       111012239505       111012401449      
111012585150       111012761819       111012972789       111013142105      
111013313633       111013497513       111013690383       111013890891      
111014121945       111014324131       111014515313       111014702131    
111007101316       111011289947       111011470893       111011653694      
111011857904       111012057334       111012239516       111012401540      
111012585611       111012761864       111012972802       111013142172      
111013313644       111013497647       111013690439       111013890969      
111014121967       111014324142       111014515368       111014702142    
111007101338       111011289969       111011470938       111011653706      
111011858040       111012057480       111012239550       111012401618      
111012585633       111012761875       111012972813       111013142611      
111013313666       111013497670       111013690473       111013890970      
111014121978       111014324209       111014515694       111014702153    
111007106041       111011289981       111011470972       111011653751      
111011858073       111012057570       111012239606       111012401630      
111012585699       111012762034       111012972824       111013143106      
111013313677       111013497715       111013690518       111013891106      
111014122036       111014324243       111014515739       111014702164    
111007113072       111011289992       111011471108       111011653762      
111011858130       111012057648       111012239628       111012401652      
111012585756       111012762089       111012972846       111013143117      
111013313699       111013497726       111013690541       111013891117      
111014122294       111014324276       111014515751       111014702175    
111007115939       111011290017       111011471120       111011653829      
111011858141       111012057750       111012239662       111012401720      
111012585767       111012762135       111012972925       111013143139      
111013313701       111013497737       111013690563       111013891285      
111014122339       111014324311       111014515762       111014702197    
111007120700       111011290039       111011471131       111011653908      
111011858163       111012057794       111012239831       111012401753      
111012585778       111012762146       111012973072       111013143195      
111013313712       111013497906       111013690574       111013891702      
111014122441       111014324489       111014515807       111014702209    
111007122690       111011290174       111011471164       111011653919      
111011858253       111012057828       111012239864       111012401764      
111012585914       111012762157       111012973162       111013143207      
111013313723       111013497917       111013690631       111013891746      
111014122452       111014324524       111014515830       111014702210    
111007123084       111011290185       111011471232       111011653997      
111011858365       111012057895       111012239897       111012401809      
111012585925       111012762180       111012973207       111013143285      
111013313734       111013497928       111013690710       111013891825      
111014122508       111014324647       111014515841       111014702221    
111007123624       111011290297       111011471333       111011654033      
111011858376       111012057952       111012239943       111012401821      
111012585936       111012762281       111012973230       111013143331      
111013313745       111013497951       111013690721       111013891869      
111014123486       111014324658       111014515931       111014702928    
111007127448       111011290387       111011471366       111011654055      
111011858411       111012058010       111012239954       111012401854      
111012585958       111012762393       111012973241       111013143386      
111013314454       111013497962       111013690776       111013891982      
111014123532       111014324715       111014515942       111014703514    
111007130655       111011290422       111011471434       111011654167      
111011858422       111012058087       111012240002       111012401898      
111012585970       111012762416       111012973364       111013143858      
111013314465       111013497973       111013690787       111013891993      
111014123565       111014324827       111014516000       111014703547    
111007132332       111011290433       111011471502       111011654189      
111011858477       111012058100       111012240035       111012401944      
111012586049       111012762450       111012973904       111013143870      
111013314476       111013498008       111013690798       111013892107      
111014123666       111014325064       111014516167       111014704481    
111007139430       111011290512       111011471524       111011654459      
111011858657       111012058234       111012240046       111012401966      
111012586094       111012762506       111012973982       111013143926      
111013314500       111013498075       111013690844       111013892152      
111014123688       111014325176       111014516178       111014705561    
111007139621       111011290523       111011471579       111011654482      
111011858725       111012058481       111012240079       111012401977      
111012586364       111012762517       111012973993       111013143993      
111013314511       111013498097       111013690956       111013892163      
111014123701       111014325187       111014516189       111014705594    
111007140465       111011290556       111011471580       111011654538      
111011858736       111012058492       111012240114       111012401999      
111012586386       111012762539       111012974006       111013144028      
111013314544       111013498132       111013690967       111013892220      
111014123745       111014326571       111014516628       111014705640    
111007140634       111011290567       111011471715       111011654561      
111011858758       111012058526       111012240574       111012402013      
111012586421       111012762562       111012974017       111013144118      
111013314566       111013498176       111013690978       111013892231      
111014123756       111014326593       111014516640       111014705662    
111007153717       111011290602       111011471816       111011654617      
111011858837       111012058560       111012240642       111012402024      
111012586533       111012763271       111012974051       111013144129      
111013314588       111013498288       111013690989       111013892242      
111014123778       111014326649       111014516684       111014705684    
111007154943       111011290646       111011471906       111011654673      
111011858871       111012058649       111012240653       111012402035      
111012586577       111012763563       111012974084       111013144174      
111013314599       111013498299       111013691182       111013892253      
111014123880       111014326683       111014516718       111014705718    
111007157687       111011290703       111011471928       111011654752      
111011858927       111012058650       111012240664       111012402103      
111012586588       111012763596       111012974118       111013144231      
111013314612       111013498323       111013691193       111013892264      
111014123891       111014326997       111014516831       111014705741    
111007159511       111011290714       111011471962       111011654763      
111011858972       111012058661       111012240675       111012402125      
111012586634       111012763608       111012974130       111013144242      
111013314768       111013498334       111013691216       111013893388      
111014123914       111014327460       111014516910       111014705752    
111007159779       111011290725       111011471973       111011654831      
111011859175       111012058784       111012240709       111012402158      
111012586702       111012763631       111012974208       111013144354      
111013314814       111013498974       111013691283       111013893412      
111014124061       111014327538       111014517090       111014705774    
111007166126       111011290826       111011471984       111011654853      
111011859366       111012058908       111012240710       111012402282      
111012586713       111012763642       111012974242       111013144376      
111013314881       111013499065       111013691294       111013893489      
111014124117       111014327640       111014517146       111014705796    
111007168443       111011290871       111011472031       111011654864      
111011859434       111012058942       111012240776       111012402305      
111012586746       111012763653       111012974253       111013144444      
111013315163       111013499076       111013691306       111013893546      
111014124162       111014327808       111014517427       111014705831    
111007172314       111011290938       111011472097       111011654910      
111011859670       111012058964       111012240811       111012402327      
111012586768       111012763664       111012974264       111013144512      
111013315208       111013499155       111013691339       111013893557      
111014124274       111014327831       111014517450       111014706607    
111007172662       111011290950       111011472109       111011655034      
111011859692       111012059189       111012240855       111012402350      
111012586858       111012763686       111012974297       111013144972      
111013315231       111013499199       111013691496       111013893579      
111014124342       111014327909       111014517461       111014706786    
111007173483       111011291052       111011472121       111011655056      
111011859962       111012059190       111012240967       111012402530      
111012586870       111012763765       111012974332       111013145041      
111013315253       111013499234       111013691520       111013893580      
111014124375       111014327921       111014517483       111014706898    
111007179018       111011291164       111011472143       111011655090      
111011860111       111012059246       111012241058       111012402574      
111012586892       111012763811       111012974343       111013145096      
111013315275       111013499256       111013691531       111013893603      
111014124544       111014327954       111014517494       111014706944    
111007183338       111011291232       111011472187       111011655157      
111011860256       111012059448       111012241159       111012402608      
111012586904       111012763899       111012974365       111013145221      
111013315466       111013499290       111013691575       111013893625      
111014124577       111014328012       111014517506       111014706999    
111007185497       111011291412       111011472244       111011655214      
111011860302       111012059752       111012241698       111012402619      
111012586915       111012763901       111012974411       111013145243      
111013315680       111013499379       111013691609       111013893636      
111014124588       111014328023       111014517607       111014707035    
111007199829       111011291490       111011472255       111011655281      
111011860571       111012059819       111012241755       111012402709      
111012586937       111012763967       111012974477       111013145399      
111013315736       111013499739       111013692206       111013893692      
111014124656       111014328056       111014517652       111014707079    
111007204118       111011291568       111011472277       111011655292      
111011860627       111012059831       111012241812       111012402732      
111012586948       111012763990       111012974488       111013145423      
111013315859       111013499818       111013692295       111013893737      
111014124869       111014328078       111014517663       111014707147    
111007206075       111011291647       111011472413       111011655337      
111011860762       111012059954       111012241834       111012402743      
111012586971       111012764003       111012974499       111013145490      
111013315893       111013499841       111013692363       111013893782      
111014124904       111014328753       111014517832       111014707215    
111007206637       111011291669       111011472503       111011655472      
111011861000       111012060170       111012241856       111012402798      
111012587006       111012764755       111012974567       111013145513      
111013315927       111013499953       111013692396       111013893816      
111014124937       111014328797       111014517887       111014707619    
111007214052       111011291748       111011472558       111011655506      
111011861145       111012060260       111012241979       111012402833      
111012587028       111012764766       111012974578       111013145546      
111013315938       111013500158       111013692587       111013893849      
111014124960       111014328911       111014517922       111014707697    
111007219978       111011291759       111011472659       111011655551      
111011861167       111012060383       111012241980       111012402855      
111012587051       111012764777       111012974589       111013145557      
111013315961       111013500259       111013692598       111013893939      
111014124971       111014328944       111014517999       111014707732    
111007224503       111011291760       111011472727       111011655584      
111011861358       111012060541       111012242015       111012402888      
111012587095       111012764788       111012974635       111013145591      
111013316153       111013500305       111013692600       111013893940      
111014125017       111014328955       111014518192       111014707787    
111007226998       111011291872       111011472749       111011655641      
111011861404       111012060765       111012242048       111012402899      
111012587118       111012764845       111012974646       111013145614      
111013316197       111013500406       111013692644       111013893962      
111014125039       111014328988       111014518215       111014707798    
111007228350       111011291939       111011472750       111011655720      
111011861459       111012060787       111012242194       111012402912      
111012587130       111012764878       111012974691       111013145625      
111013316254       111013500451       111013692723       111013894042      
111014125095       111014329013       111014518282       111014707822    
111007230959       111011292053       111011472761       111011655786      
111011861639       111012060901       111012242206       111012402934      
111012587163       111012764957       111012974703       111013145681      
111013316265       111013500462       111013692756       111013894053      
111014125152       111014329046       111014518305       111014707844    
111007233211       111011292154       111011472817       111011655797      
111011861662       111012060956       111012242217       111012402956      
111012587174       111012765026       111012974725       111013145748      
111013316322       111013500563       111013692789       111013894064      
111014125163       111014329114       111014518350       111014707989    
111007235303       111011292323       111011472840       111011655809      
111011861741       111012061036       111012242240       111012402978      
111012587196       111012765464       111012974769       111013146075      
111013316377       111013500743       111013692802       111013894110      
111014125477       111014329181       111014518451       111014708081    
111007238700       111011292468       111011472862       111011655821      
111011861796       111012061047       111012242273       111012403058      
111012587220       111012765497       111012974804       111013146097      
111013316423       111013501485       111013692868       111013894301      
111014125635       111014329192       111014518462       111014708250    
111007243560       111011292479       111011472918       111011655898      
111011861820       111012061171       111012242374       111012403148      
111012587545       111012765532       111012974859       111013146121      
111013316434       111013501508       111013692891       111013894312      
111014125657       111014329248       111014518530       111014708261    
111007246552       111011292491       111011472963       111011655933      
111011861831       111012061272       111012242475       111012403182      
111012588018       111012765655       111012974882       111013146132      
111013317491       111013501542       111013692914       111013894367      
111014125680       111014329282       111014518631       111014708362    
111007249599       111011292503       111011473009       111011655955      
111011861965       111012061339       111012242497       111012403205      
111012588041       111012765723       111012974949       111013146143      
111013317604       111013501935       111013692958       111013894378      
111014125691       111014329327       111014518686       111014708452    
111007252425       111011292547       111011473076       111011655966      
111011861976       111012061340       111012242509       111012403216      
111012588074       111012765767       111012974961       111013146200      
111013317671       111013501968       111013692969       111013894435      
111014125703       111014329338       111014518967       111014708508    
111007260660       111011292648       111011473100       111011655988      
111011862045       111012061351       111012242510       111012403238      
111012588108       111012765802       111012975759       111013146222      
111013317693       111013502037       111013694039       111013894446      
111014125714       111014329844       111014519070       111014708755    
111007264394       111011292659       111011473166       111011655999      
111011862247       111012061362       111012242521       111012403250      
111012588119       111012765914       111012975906       111013146323      
111013317952       111013502262       111013694073       111013894907      
111014125983       111014329877       111014519104       111014708823    
111007273563       111011292671       111011473199       111011656002      
111011862438       111012061429       111012242532       111012403272      
111012588197       111012765936       111012975917       111013146390      
111013318009       111013502273       111013694095       111013894929      
111014125994       111014329888       111014519182       111014708856    
111007276870       111011292705       111011473290       111011656068      
111011862652       111012061531       111012242587       111012403339      
111012588209       111012765969       111012975928       111013146413      
111013318010       111013502318       111013694130       111013894974      
111014126029       111014329912       111014519216       111014708902    
111007278827       111011292749       111011473346       111011656079      
111011862731       111012061621       111012242666       111012403362      
111012588322       111012765992       111012975940       111013146446      
111013318571       111013502510       111013694152       111013894996      
111014126041       111014329923       111014519294       111014708979  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111007280235       111011292772       111011473368       111011656158      
111011862742       111012061643       111012242688       111012403373      
111012588388       111012766005       111012975962       111013146468      
111013318582       111013502543       111013694185       111013895054      
111014126052       111014329989       111014519306       111014709004    
111007281449       111011292794       111011473458       111011656215      
111011862797       111012061687       111012242712       111012403395      
111012588399       111012766050       111012976008       111013147278      
111013318627       111013502576       111013694220       111013895111      
111014126108       111014330127       111014519317       111014709082    
111007281865       111011292851       111011473470       111011656282      
111011862900       111012061801       111012242767       111012403407      
111012588456       111012766139       111012976211       111013147289      
111013318650       111013502587       111013694286       111013895504      
111014126153       111014330172       111014520140       111014709206    
111007294566       111011292884       111011473492       111011656316      
111011862911       111012061889       111012242790       111012403474      
111012588467       111012766195       111012976255       111013147313      
111013318661       111013502600       111013694297       111013895515      
111014126243       111014330431       111014520173       111014709374    
111007294869       111011293010       111011473515       111011656349      
111011863035       111012061924       111012242824       111012403519      
111012588513       111012766296       111012976277       111013147425      
111013318672       111013502611       111013694455       111013895683      
111014126456       111014330442       111014520218       111014709385    
111007299325       111011293076       111011473526       111011656350      
111011863080       111012061991       111012243386       111012403902      
111012588568       111012766308       111012976334       111013147470      
111013318694       111013502622       111013694477       111013895931      
111014126478       111014330475       111014520229       111014709408    
111007302601       111011293177       111011473717       111011656394      
111011863158       111012062004       111012243836       111012403913      
111012588591       111012766319       111012976356       111013147481      
111013318829       111013502688       111013694499       111013895942      
111014126513       111014330554       111014520331       111014709420    
111007310734       111011293278       111011473841       111011656417      
111011863170       111012062194       111012243915       111012403946      
111012588614       111012766544       111012976378       111013147492      
111013318919       111013502756       111013694556       111013896000      
111014126524       111014330565       111014520678       111014709611    
111007311702       111011293290       111011473919       111011656507      
111011863282       111012062239       111012243926       111012404071      
111012588658       111012766612       111012976468       111013147504      
111013318931       111013502789       111013694613       111013896044      
111014127828       111014330688       111014520689       111014709712    
111007312095       111011293368       111011473997       111011656596      
111011863305       111012062420       111012243993       111012404082      
111012588670       111012766667       111012976479       111013147515      
111013318964       111013502790       111013694679       111013896178      
111014127851       111014331005       111014520713       111014709835    
111007314761       111011293425       111011474022       111011656608      
111011863428       111012062497       111012244017       111012404093      
111012588726       111012766690       111012976480       111013147559      
111013318975       111013502846       111013694680       111013896190      
111014127873       111014331061       111014520803       111014709857    
111007318372       111011293661       111011474077       111011656619      
111011863529       111012062576       111012244332       111012404116      
111012588759       111012766713       111012976514       111013147605      
111013319033       111013502880       111013694703       111013896291      
111014127963       111014331072       111014521231       111014709879    
111007319508       111011293706       111011474112       111011656620      
111011863732       111012062701       111012244433       111012404127      
111012589345       111012766735       111012976525       111013147694      
111013319123       111013502903       111013694725       111013896303      
111014128021       111014331218       111014521264       111014709880    
111007320498       111011293728       111011474280       111011656686      
111011863899       111012062879       111012244444       111012404138      
111012589378       111012766746       111012976558       111013147739      
111013319134       111013502936       111013694747       111013896369      
111014128098       111014331230       111014521275       111014710365    
111007322872       111011293762       111011474325       111011656787      
111011863901       111012062914       111012244477       111012404172      
111012589390       111012766847       111012976570       111013147740      
111013319145       111013502969       111013694792       111013896381      
111014128234       111014331241       111014521286       111014710882    
111007330354       111011293919       111011474358       111011656800      
111011864092       111012062970       111012244488       111012404183      
111012589446       111012766858       111012976581       111013147841      
111013319279       111013503027       111013694860       111013896392      
111014128313       111014331252       111014521309       111014710949    
111007330613       111011293931       111011474415       111011656888      
111011864148       111012063050       111012244512       111012404194      
111012589457       111012766937       111012976604       111013147874      
111013319291       111013503050       111013694905       111013896426      
111014128515       111014331331       111014521310       111014710972    
111007332222       111011294000       111011474448       111011656899      
111011864182       111012063083       111012244523       111012404251      
111012589514       111012766959       111012976615       111013147885      
111013319314       111013503083       111013694972       111013896459      
111014129022       111014331364       111014521321       111014711119    
111007335146       111011294033       111011474493       111011656912      
111011864339       111012063094       111012244578       111012404273      
111012589547       111012766971       111012976626       111013147908      
111013319336       111013503229       111013695007       111013896572      
111014129077       111014331432       111014521332       111014711131    
111007339779       111011294101       111011474527       111011656956      
111011864384       111012063173       111012244602       111012404295      
111012589570       111012767051       111012976637       111013147920      
111013319358       111013503230       111013695041       111013896943      
111014129123       111014331454       111014521365       111014711142    
111007357667       111011294257       111011474538       111011657003      
111011864418       111012063195       111012244668       111012404307      
111012589581       111012767062       111012976648       111013147931      
111013319381       111013503241       111013695063       111013896965      
111014129190       111014331498       111014521411       111014711164    
111007359232       111011294392       111011474617       111011657069      
111011864429       111012063218       111012244703       111012404341      
111012589671       111012767208       111012976693       111013147953      
111013319505       111013503252       111013695243       111013896976      
111014129369       111014331500       111014521433       111014711175    
111007359377       111011294437       111011474640       111011657193      
111011864564       111012063285       111012244714       111012404442      
111012589682       111012767275       111012977076       111013148000      
111013319617       111013503791       111013695276       111013896998      
111014129415       111014331599       111014521455       111014711197    
111007360313       111011294448       111011474684       111011657249      
111011864575       111012063308       111012244725       111012404510      
111012589750       111012767422       111012977087       111013148055      
111013319707       111013504095       111013695366       111013897001      
111014129628       111014331713       111014521488       111014711210    
111007362854       111011294516       111011474808       111011657272      
111011864609       111012063319       111012244758       111012404532      
111012589884       111012767444       111012977100       111013148077      
111013319741       111013504602       111013695377       111013897090      
111014130271       111014331768       111014521871       111014711311    
111007368423       111011294527       111011474910       111011657294      
111011864610       111012063320       111012244826       111012404554      
111012590358       111012767848       111012977111       111013148088      
111013320158       111013504635       111013695513       111013897102      
111014130574       111014331825       111014521927       111014711333    
111007369918       111011294561       111011474921       111011657395      
111011864665       111012063353       111012244882       111012404734      
111012590370       111012767961       111012977166       111013148123      
111013320170       111013504679       111013695535       111013897113      
111014130653       111014331836       111014522030       111014711344    
111007372383       111011294572       111011474932       111011657564      
111011864744       111012063421       111012244916       111012404745      
111012590404       111012768119       111012977177       111013148202      
111013320541       111013504680       111013695580       111013897124      
111014130697       111014331869       111014522265       111014711456    
111007373081       111011294594       111011474943       111011657722      
111011864799       111012063791       111012244927       111012404767      
111012590549       111012768164       111012977188       111013148235      
111013321014       111013504725       111013695669       111013897203      
111014130754       111014331881       111014522366       111014711467    
111007373924       111011294617       111011475078       111011657733      
111011864801       111012063937       111012244950       111012404789      
111012590561       111012769288       111012977199       111013148257      
111013321047       111013504736       111013696626       111013897225      
111014130811       111014331915       111014522401       111014711579    
111007376578       111011294640       111011475089       111011658127      
111011864834       111012064422       111012244961       111012406398      
111012590583       111012769345       111012977201       111013148268      
111013321216       111013504758       111013696671       111013897236      
111014130822       111014331937       111014522412       111014711614    
111007377984       111011294718       111011475102       111011658217      
111011865341       111012064444       111012244983       111012406400      
111012590628       111012769413       111012977212       111013148303      
111013321249       111013504770       111013696761       111013897281      
111014130844       111014331959       111014522535       111014711658    
111007381563       111011294752       111011475168       111011658239      
111011865396       111012064589       111012245085       111012406433      
111012590640       111012769457       111012977223       111013148448      
111013321306       111013504792       111013696817       111013897292      
111014130945       111014332028       111014522603       111014711715    
111007384555       111011294774       111011475180       111011658240      
111011865420       111012064613       111012245108       111012406499      
111012590730       111012769974       111012977256       111013148471      
111013321317       111013504804       111013696840       111013897304      
111014130956       111014332084       111014522625       111014711940    
111007399146       111011294796       111011475236       111011658251      
111011865532       111012064691       111012245119       111012406501      
111012590796       111012770066       111012977526       111013148538      
111013321328       111013504826       111013696851       111013897315      
111014130967       111014332196       111014522681       111014712042    
111007399203       111011294831       111011475281       111011658532      
111011865846       111012064725       111012245120       111012406523      
111012590819       111012770077       111012977537       111013148549      
111013321373       111013504837       111013696941       111013897382      
111014131014       111014332208       111014523008       111014712064    
111007401218       111011294886       111011475292       111011658789      
111011865925       111012064769       111012245232       111012406545      
111012590853       111012770112       111012977548       111013148550      
111013321384       111013504860       111013696952       111013897393      
111014131047       111014332219       111014523042       111014712086    
111007402703       111011294932       111011475337       111011658824      
111011866005       111012064770       111012245254       111012406556      
111012590864       111012770156       111012977627       111013148572      
111013321430       111013504950       111013696974       111013897438      
111014131069       111014332220       111014523110       111014712097    
111007406123       111011294965       111011475393       111011658835      
111011866083       111012064804       111012245355       111012406602      
111012590875       111012770167       111012977661       111013149696      
111013321474       111013504972       111013697032       111013897461      
111014131092       111014332466       111014523154       111014712154    
111007408619       111011294987       111011475405       111011658925      
111011866173       111012064848       111012245377       111012406613      
111012590921       111012770268       111012977672       111013149720      
111013321508       111013505007       111013697043       111013897472      
111014131126       111014332477       111014523198       111014712176    
111007409957       111011294998       111011475416       111011659072      
111011866195       111012064860       111012245401       111012406635      
111012590954       111012770280       111012977706       111013149753      
111013321610       111013505041       111013697346       111013897540      
111014131159       111014332488       111014523312       111014712198    
111007415976       111011295124       111011475461       111011659207      
111011866229       111012064938       111012245726       111012406680      
111012590998       111012770325       111012977739       111013149809      
111013321676       111013505096       111013697357       111013897551      
111014131676       111014332589       111014523334       111014712200    
111007416102       111011295269       111011475472       111011659218      
111011866263       111012064972       111012245760       111012406703      
111012591483       111012770336       111012977773       111013149821      
111013321733       111013505120       111013697368       111013897584      
111014131755       111014333030       111014523367       111014712244    
111007420039       111011295270       111011475506       111011659353      
111011866285       111012065029       111012246019       111012406747      
111012591551       111012770347       111012977784       111013150003      
111013321799       111013505153       111013697379       111013897629      
111014131766       111014333063       111014523378       111014712255    
111007427317       111011295540       111011475539       111011659409      
111011866320       111012065063       111012246020       111012406769      
111012591674       111012770358       111012977829       111013150014      
111013321890       111013505164       111013697481       111013897708      
111014131801       111014333108       111014523402       111014712389    
111007427812       111011295551       111011475540       111011659410      
111011866375       111012065119       111012246042       111012409908      
111012591775       111012770370       111012977908       111013150036      
111013321902       111013505311       111013697492       111013897719      
111014131812       111014333119       111014523435       111014712435    
111007434012       111011295562       111011475551       111011659443      
111011866410       111012065120       111012246064       111012409919      
111012591843       111012770448       111012977919       111013150058      
111013321924       111013505322       111013697537       111013897731      
111014131890       111014333120       111014523480       111014712479    
111007435237       111011295573       111011475562       111011659678      
111011866522       111012065131       111012246086       111012409920      
111012591876       111012770460       111012977942       111013150081      
111013321968       111013505333       111013697548       111013897742      
111014131924       111014333209       111014523514       111014712480    
111007437868       111011295584       111011475573       111011660007      
111011866577       111012065175       111012246154       111012409975      
111012591911       111012770606       111012977953       111013150216      
111013321991       111013505388       111013697582       111013897753      
111014131968       111014333243       111014523536       111014712558    
111007444114       111011295595       111011475607       111011660041      
111011866601       111012065186       111012246165       111012409986      
111012592013       111012770707       111012977964       111013150249      
111013322015       111013505401       111013697616       111013897898      
111014132026       111014333423       111014523570       111014712581    
111007453877       111011295630       111011475618       111011660085      
111011866689       111012065243       111012246187       111012410023      
111012592024       111012770741       111012977986       111013150328      
111013322048       111013505445       111013697694       111013897922      
111014132071       111014333456       111014523592       111014712604    
111007455868       111011295685       111011475708       111011660096      
111011866937       111012065254       111012246255       111012410089      
111012592035       111012770752       111012978011       111013150339      
111013322059       111013505502       111013697706       111013898002      
111014132150       111014333535       111014523626       111014712615    
111007458603       111011295708       111011475933       111011660175      
111011866960       111012065445       111012246277       111012410517      
111012592103       111012770864       111012978022       111013150485      
111013322060       111013505524       111013697773       111013898013      
111014132161       111014333579       111014523660       111014712974    
111007460910       111011295843       111011476215       111011660254      
111011866993       111012065489       111012246389       111012410551      
111012592125       111012770875       111012978066       111013150519      
111013322071       111013505568       111013697784       111013898103      
111014132239       111014333603       111014523682       111014713076    
111007468479       111011295898       111011476248       111011660355      
111011867242       111012065490       111012246457       111012410562      
111012592136       111012770897       111012978347       111013150520      
111013322217       111013505603       111013698460       111013898125      
111014132341       111014333670       111014523749       111014713245    
111007478212       111011295911       111011476349       111011660614      
111011867343       111012065502       111012246479       111012410573      
111012592192       111012771045       111012978358       111013150575      
111013322228       111013505625       111013698482       111013898136      
111014132352       111014333715       111014523806       111014713267    
111007490845       111011296057       111011476417       111011660647      
111011867365       111012065546       111012246491       111012410595      
111012592204       111012771090       111012978369       111013150610      
111013322273       111013505692       111013698527       111013898147      
111014132363       111014333759       111014523974       111014713278    
111007494737       111011296103       111011476530       111011660670      
111011867455       111012065614       111012246514       111012410618      
111012592563       111012771146       111012978404       111013150621      
111013322284       111013505704       111013698550       111013898158      
111014132475       111014333771       111014524009       111014713290    
111007495233       111011296226       111011476608       111011660872      
111011867680       111012065636       111012246536       111012410629      
111012592608       111012771168       111012978459       111013150687      
111013322307       111013505737       111013698628       111013898181      
111014132486       111014333973       111014524065       111014714022    
111007502546       111011296260       111011476721       111011660951      
111011867703       111012065737       111012246592       111012410641      
111012592653       111012772563       111012978471       111013150733      
111013322374       111013505760       111013698640       111013898226      
111014132688       111014333984       111014524076       111014714099    
111007503558       111011296765       111011476800       111011661200      
111011867747       111012065782       111012246626       111012410674      
111012592675       111012772585       111012978482       111013150766      
111013322396       111013505782       111013698684       111013898237      
111014132701       111014334176       111014524098       111014714202    
111007505662       111011296800       111011476866       111011661312      
111011867781       111012065827       111012246637       111012410708      
111012592709       111012772631       111012978505       111013150777      
111013322475       111013505850       111013698695       111013898338      
111014132756       111014334198       111014524199       111014714213    
111007515663       111011296844       111011476877       111011661389      
111011867815       111012065883       111012246648       111012410720      
111012592721       111012772686       111012978572       111013150812      
111013322521       111013505861       111013698741       111013898350      
111014132789       111014334222       111014524234       111014714381    
111007525686       111011296912       111011476888       111011661413      
111011867848       111012065939       111012246659       111012410731      
111012592754       111012772776       111012978583       111013150834      
111013322532       111013505939       111013698796       111013898417      
111014132802       111014334266       111014524335       111014714448    
111007528634       111011297081       111011476901       111011661446      
111011867882       111012066165       111012246716       111012411057      
111012592765       111012773542       111012978639       111013150845      
111013322565       111013506020       111013698808       111013898473      
111014132813       111014334288       111014524346       111014714718    
111007533933       111011297238       111011476912       111011661660      
111011867916       111012066312       111012246783       111012411068      
111012592787       111012773553       111012978640       111013150878      
111013322587       111013506031       111013698886       111013898529      
111014132903       111014334356       111014524357       111014714819    
111007534530       111011297328       111011476956       111011661738      
111011867994       111012066367       111012247133       111012411079      
111012592811       111012773610       111012978718       111013150889      
111013322622       111013506200       111013698943       111013898530      
111014132936       111014334378       111014524368       111014714842    
111007535902       111011297418       111011476978       111011661761      
111011868232       111012066402       111012247212       111012411192      
111012592844       111012773687       111012978763       111013150924      
111013322655       111013506244       111013699023       111013898541      
111014133016       111014334389       111014524379       111014714864    
111007538365       111011297429       111011477003       111011661941      
111011868276       111012066413       111012247256       111012411204      
111012592888       111012773777       111012978774       111013151048      
111013322699       111013506323       111013699102       111013898619      
111014133038       111014334536       111014524380       111014714897    
111007540896       111011297676       111011477081       111011662290      
111011868401       111012066491       111012247267       111012411215      
111012592901       111012773902       111012978796       111013151059      
111013322824       111013506367       111013699124       111013898631      
111014133117       111014334558       111014524391       111014714909    
111007544395       111011297755       111011477104       111011662335      
111011868423       111012066581       111012247324       111012411226      
111012592945       111012774048       111012978831       111013151093      
111013322914       111013506389       111013699405       111013898642      
111014133128       111014334648       111014524403       111014714910    
111007551045       111011297889       111011477126       111011662425      
111011868502       111012066604       111012247335       111012411237      
111012592990       111012774149       111012978842       111013151105      
111013322969       111013506390       111013699416       111013898664      
111014133140       111014334671       111014524469       111014714921    
111007553823       111011297902       111011477160       111011662627      
111011868513       111012066637       111012247414       111012411248      
111012593047       111012774262       111012978853       111013151127      
111013323027       111013506413       111013699551       111013898686      
111014133195       111014334682       111014524470       111014714954    
111007554712       111011297935       111011477216       111011662638      
111011868568       111012066648       111012247447       111012411271      
111012593070       111012774363       111012978886       111013151150      
111013323049       111013506424       111013699618       111013898709      
111014133342       111014334693       111014524504       111014715023    
111007555836       111011298015       111011477407       111011662650      
111011868669       111012066884       111012247481       111012411316      
111012593081       111012774374       111012978897       111013151161      
111013323106       111013506435       111013699629       111013898710      
111014133409       111014334705       111014526483       111014715090    
111007560214       111011298127       111011477496       111011662818      
111011868715       111012066952       111012247605       111012411327      
111012593148       111012774464       111012978909       111013151183      
111013323522       111013506570       111013699843       111013898732      
111014134006       111014334727       111014526517       111014715168    
111007560270       111011298150       111011477889       111011662919      
111011868782       111012066963       111012247683       111012411338      
111012593160       111012774475       111012978910       111013151228      
111013323555       111013507481       111013700633       111013898765      
111014134051       111014334828       111014526551       111014715179  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111007561237       111011298217       111011478352       111011662920      
111011868827       111012067054       111012248314       111012411349      
111012593193       111012774598       111012978932       111013151239      
111013323623       111013507706       111013700655       111013898776      
111014134220       111014334930       111014526618       111014715225    
111007566906       111011298240       111011478374       111011663088      
111011868995       111012067065       111012248369       111012411428      
111012593205       111012774633       111012978943       111013151611      
111013323634       111013507717       111013700701       111013898798      
111014134264       111014334941       111014526652       111014715618    
111007576918       111011298251       111011478420       111011663123      
111011869132       111012067278       111012248370       111012411440      
111012593216       111012774688       111012978954       111013151677      
111013323645       111013507829       111013700778       111013898800      
111014134444       111014334952       111014526898       111014715696    
111007578224       111011298262       111011478587       111011663224      
111011869198       111012067481       111012248381       111012411451      
111012593227       111012774701       111012979180       111013151756      
111013323678       111013508178       111013700813       111013899070      
111014134534       111014334985       111014526911       111014715708    
111007578965       111011298273       111011478598       111011663549      
111011869222       111012067548       111012248505       111012411507      
111012593249       111012774846       111012979281       111013151767      
111013323690       111013508235       111013700824       111013899238      
111014134545       111014335010       111014526944       111014715719    
111007579089       111011298295       111011478633       111011663639      
111011869266       111012067582       111012248594       111012411518      
111012593317       111012774880       111012979348       111013151802      
111013324152       111013508303       111013700880       111013899250      
111014134556       111014335065       111014526977       111014715775    
111007584119       111011298374       111011478712       111011663640      
111011869312       111012067784       111012248695       111012411530      
111012593339       111012774914       111012979472       111013151891      
111013324163       111013508336       111013700903       111013899429      
111014134590       111014335087       111014526988       111014715786    
111007592859       111011298510       111011478756       111011663662      
111011869389       111012067795       111012248729       111012411552      
111012593418       111012775511       111012979607       111013151992      
111013324185       111013508392       111013700958       111013899935      
111014134635       111014335100       111014527002       111014715810    
111007593894       111011298576       111011478790       111011663707      
111011869424       111012067908       111012248752       111012411596      
111012593474       111012775566       111012979821       111013152005      
111013324219       111013508426       111013700969       111013900141      
111014135401       111014335144       111014527013       111014715876    
111007601546       111011298622       111011478846       111011663842      
111011869491       111012067919       111012248774       111012411619      
111012593519       111012775690       111012979832       111013152038      
111013324231       111013508437       111013700981       111013900275      
111014135434       111014335201       111014527372       111014715898    
111007604932       111011298655       111011478914       111011664078      
111011869536       111012067986       111012248785       111012411631      
111012593520       111012775724       111012980418       111013152049      
111013324275       111013508471       111013701005       111013900815      
111014135467       111014335379       111014527417       111014716002    
111007607036       111011299005       111011478947       111011664124      
111011869581       111012068055       111012248808       111012411642      
111012593597       111012775746       111012980508       111013152050      
111013325254       111013508482       111013701072       111013901030      
111014136200       111014335380       111014527473       111014716080    
111007609296       111011299050       111011478958       111011664179      
111011869592       111012068213       111012248820       111012411855      
111012593632       111012775757       111012980553       111013152072      
111013325265       111013508527       111013701094       111013901681      
111014136301       111014335391       111014527507       111014716125    
111007611110       111011299195       111011479038       111011664191      
111011869615       111012068268       111012248842       111012412148      
111012593676       111012775836       111012980564       111013152117      
111013325322       111013508538       111013701117       111013901872      
111014136323       111014335403       111014527631       111014716136    
111007611424       111011299207       111011479050       111011664214      
111011869929       111012068314       111012248864       111012412182      
111012593698       111012776084       111012980621       111013152162      
111013325333       111013508549       111013701195       111013901894      
111014136345       111014335537       111014527642       111014716158    
111007612739       111011299296       111011479061       111011664225      
111011869974       111012068370       111012248909       111012412205      
111012593744       111012776095       111012980632       111013152173      
111013325355       111013508617       111013701207       111013903560      
111014136402       111014335559       111014527675       111014716192    
111007617587       111011299319       111011479094       111011664247      
111011869996       111012068471       111012248965       111012412362      
111012593766       111012776196       111012980654       111013152184      
111013325366       111013508628       111013701274       111013903683      
111014136480       111014335582       111014527710       111014716260    
111007625575       111011299320       111011479151       111011664258      
111011870000       111012068538       111012249001       111012412373      
111012593788       111012776264       111012980676       111013152207      
111013325423       111013509539       111013701342       111013904370      
111014136491       111014335616       111014527787       111014716305    
111007628804       111011299397       111011479229       111011664315      
111011870066       111012068583       111012250171       111012412384      
111012593799       111012776343       111012980766       111013152229      
111013325456       111013509584       111013701375       111013904459      
111014136536       111014335683       111014527811       111014716361    
111007631482       111011299443       111011479285       111011664360      
111011870099       111012068628       111012250193       111012412395      
111012593823       111012776354       111012980777       111013152252      
111013325490       111013509797       111013701386       111013905180      
111014136648       111014335706       111014527866       111014716383    
111007633811       111011299487       111011479386       111011664371      
111011870202       111012068673       111012250249       111012412407      
111012594891       111012776400       111012981059       111013152353      
111013325502       111013509832       111013701410       111013905416      
111014136682       111014335717       111014527901       111014716428    
111007634115       111011299768       111011479487       111011664427      
111011870347       111012068684       111012250250       111012412441      
111012594914       111012776578       111012981330       111013152410      
111013325524       111013509887       111013701487       111013905584      
111014136727       111014335728       111014528115       111014716451    
111007636601       111011299791       111011479533       111011664472      
111011870538       111012068763       111012250261       111012412519      
111012595207       111012776602       111012981341       111013152443      
111013325568       111013509933       111013701533       111013905900      
111014136738       111014335762       111014528160       111014716541    
111007642989       111011299836       111011479566       111011664528      
111011870662       111012068774       111012250272       111012412575      
111012595218       111012776624       111012981600       111013152454      
111013325580       111013509944       111013701870       111013906169      
111014136750       111014335784       111014528171       111014716563    
111007644161       111011300019       111011479623       111011664607      
111011870707       111012068796       111012250317       111012412609      
111012595230       111012776657       111012981633       111013152487      
111013325614       111013509988       111013701881       111013906990      
111014136772       111014335807       111014528227       111014716585    
111007648222       111011300132       111011479645       111011664663      
111011871023       111012068819       111012250407       111012412621      
111012595533       111012776905       111012981666       111013152500      
111013325636       111013510036       111013701926       111013907485      
111014137313       111014335830       111014528294       111014716642    
111007652553       111011300143       111011479825       111011664685      
111011871247       111012068842       111012250430       111012412687      
111012595566       111012776949       111012981701       111013152511      
111013325669       111013510058       111013701959       111013907496      
111014137335       111014335852       111014528317       111014716721    
111007652597       111011300200       111011479869       111011664696      
111011871304       111012068853       111012250452       111012412700      
111012595645       111012777030       111012981789       111013152746      
111013325670       111013510070       111013702073       111013908914      
111014137346       111014335896       111014528339       111014716776    
111007653093       111011300222       111011479993       111011664775      
111011871315       111012068910       111012250508       111012412799      
111012595678       111012777063       111012981790       111013152768      
111013325681       111013510104       111013702095       111013908981      
111014137425       111014336055       111014528340       111014716800    
111007658593       111011300244       111011480007       111011664821      
111011871629       111012069045       111012250531       111012412823      
111012595825       111012777131       111012981802       111013152779      
111013325737       111013510115       111013702118       111013909544      
111014137492       111014336066       111014528351       111014716844    
111007667009       111011300299       111011480142       111011664911      
111011871630       111012069067       111012250586       111012413251      
111012595959       111012778086       111012981879       111013152780      
111013325984       111013510126       111013702152       111013909566      
111014137504       111014336145       111014528384       111014716855    
111007668729       111011300345       111011480265       111011665147      
111011871641       111012069113       111012250621       111012413408      
111012596130       111012778165       111012981925       111013152791      
111013326064       111013510160       111013702185       111013909825      
111014137548       111014336224       111014528452       111014716888    
111007668897       111011300570       111011480478       111011665282      
111011871663       111012069360       111012250632       111012413576      
111012596174       111012778187       111012981969       111013152904      
111013326176       111013510171       111013702208       111013910737      
111014137582       111014336246       111014528485       111014716923    
111007671600       111011300604       111011480502       111011665383      
111011871685       111012069371       111012250654       111012413846      
111012596321       111012778222       111012982061       111013153006      
111013326222       111013510182       111013702231       111013910771      
111014137683       111014336257       111014528531       111014716945    
111007673590       111011300682       111011480524       111011665484      
111011871696       111012069393       111012250700       111012413947      
111012596848       111012778514       111012982094       111013153095      
111013326277       111013510216       111013702433       111013911828      
111014137885       111014336268       111014528621       111014717047    
111007682781       111011300895       111011480579       111011665495      
111011871719       111012069427       111012250733       111012414016      
111012596859       111012778705       111012982263       111013153129      
111013326402       111013510261       111013702466       111013913112      
111014137931       111014336291       111014528632       111014717081    
111007697103       111011300941       111011480816       111011665563      
111011871720       111012069472       111012250744       111012414027      
111012596893       111012778749       111012982432       111013153141      
111013326424       111013510272       111013703030       111013913224      
111014137975       111014336303       111014528654       111014717115    
111007706058       111011300963       111011480917       111011665619      
111011871742       111012069506       111012250980       111012414050      
111012596938       111012778806       111012982612       111013153152      
111013326468       111013510317       111013703052       111013913325      
111014138033       111014336314       111014528665       111014717148    
111007708386       111011301054       111011481143       111011665800      
111011871775       111012069708       111012251138       111012414184      
111012596972       111012778840       111012982690       111013153163      
111013326479       111013510339       111013703119       111013913336      
111014138066       111014336369       111014528698       111014717159    
111007716037       111011301076       111011481176       111011665866      
111011871966       111012069809       111012251150       111012414229      
111012597018       111012778907       111012982713       111013153220      
111013326525       111013510351       111013703153       111013913954      
111014138101       111014336426       111014528711       111014717160    
111007719771       111011301087       111011481200       111011665901      
111011872080       111012070014       111012251194       111012414296      
111012597175       111012778918       111012982768       111013153400      
111013326570       111013510395       111013703186       111013914056      
111014138123       111014336448       111014528722       111014717193    
111007722023       111011301256       111011481211       111011666025      
111011872169       111012070069       111012251273       111012414768      
111012597186       111012778941       111012983365       111013153512      
111013326581       111013510474       111013703265       111013914292      
111014138741       111014336752       111014528744       111014717249    
111007722528       111011301289       111011481389       111011666069      
111011872259       111012070104       111012251284       111012414825      
111012597243       111012779076       111012983477       111013153556      
111013327032       111013510520       111013703311       111013914304      
111014138752       111014337359       111014528799       111014717250    
111007722900       111011301290       111011481424       111011666092      
111011872293       111012070115       111012251307       111012414869      
111012597333       111012779111       111012983488       111013153758      
111013327043       111013510856       111013703434       111013914674      
111014138819       111014337416       111014528935       111014717294    
111007724272       111011301458       111011481491       111011666104      
111011872327       111012070126       111012252128       111012414937      
111012597355       111012779177       111012983534       111013153769      
111013327098       111013510867       111013703445       111013915226      
111014138820       111014337449       111014528957       111014717395    
111007729042       111011301492       111011481503       111011666137      
111011872406       111012070137       111012252139       111012415028      
111012597377       111012779201       111012983635       111013153826      
111013327111       111013512094       111013703456       111013915260      
111014138875       111014337450       111014528991       111014718161    
111007729200       111011301605       111011481514       111011666193      
111011872451       111012070193       111012252151       111012415095      
111012597399       111012779290       111012983657       111013154906      
111013327155       111013512106       111013703579       111013915293      
111014139102       111014337607       111014529082       111014718228    
111007731933       111011301649       111011481558       111011666261      
111011872462       111012070227       111012252230       111012415129      
111012597467       111012779379       111012983703       111013154939      
111013327166       111013512195       111013703715       111013915316      
111014139146       111014337618       111014529093       111014718262    
111007733902       111011301751       111011481569       111011666452      
111011872529       111012070283       111012252252       111012415152      
111012597490       111012779391       111012983725       111013154995      
111013327199       111013512296       111013703748       111013915394      
111014139292       111014338080       111014530039       111014718318    
111007739054       111011301908       111011481592       111011666508      
111011872552       111012070474       111012252263       111012415219      
111012597502       111012779403       111012983736       111013155008      
111013327212       111013512308       111013703872       111013915406      
111014139304       111014338158       111014530062       111014718329    
111007742733       111011301986       111011481671       111011666643      
111011872866       111012070586       111012252285       111012415275      
111012597535       111012779436       111012983769       111013155031      
111013327223       111013512353       111013703962       111013915417      
111014139337       111014338192       111014530095       111014718363    
111007748582       111011302011       111011481794       111011666801      
111011872934       111012070632       111012252308       111012415343      
111012597546       111012779469       111012983781       111013155053      
111013327290       111013512364       111013703984       111013915439      
111014139472       111014338248       111014530174       111014718374    
111007751058       111011302066       111011481828       111011666890      
111011873092       111012070722       111012252319       111012415501      
111012597614       111012779470       111012983792       111013155211      
111013327447       111013512421       111013703995       111013915552      
111014139494       111014338259       111014530185       111014718385    
111007760272       111011302077       111011481963       111011666935      
111011873137       111012070788       111012252386       111012415590      
111012597658       111012779537       111012983804       111013155233      
111013327458       111013512476       111013704097       111013915585      
111014139506       111014338350       111014530286       111014718420    
111007762274       111011302156       111011482021       111011666991      
111011873193       111012070878       111012252443       111012415613      
111012597793       111012779852       111012983848       111013155255      
111013327672       111013512487       111013704132       111013915642      
111014139517       111014338394       111014530309       111014718464    
111007765042       111011302291       111011482054       111011667015      
111011873216       111012070889       111012252454       111012415624      
111012597883       111012780001       111012983927       111013155277      
111013327694       111013512522       111013704154       111013915653      
111014139630       111014338462       111014530310       111014718565    
111007770194       111011302358       111011482076       111011667060      
111011873328       111012070890       111012252465       111012415646      
111012597894       111012780012       111012983983       111013155299      
111013327739       111013512656       111013704244       111013915710      
111014140339       111014338495       111014530679       111014718611    
111007773984       111011302392       111011482133       111011667150      
111011873429       111012070991       111012252566       111012415680      
111012597928       111012780078       111012984029       111013155356      
111013327751       111013512689       111013704828       111013915721      
111014140373       111014338631       111014530736       111014718655    
111007778350       111011302459       111011482166       111011667183      
111011873441       111012071059       111012252577       111012415781      
111012598165       111012780168       111012984085       111013155367      
111013327807       111013512780       111013704839       111013915765      
111014140384       111014338642       111014530860       111014719319    
111007789172       111011302471       111011482201       111011667206      
111011873519       111012071093       111012252645       111012415804      
111012598299       111012780281       111012984120       111013155389      
111013327818       111013512881       111013704929       111013915811      
111014140463       111014338653       111014530905       111014719364    
111007789992       111011302505       111011482267       111011667352      
111011873553       111012071105       111012252656       111012415848      
111012598301       111012780292       111012984175       111013155536      
111013327829       111013512904       111013704930       111013915877      
111014140496       111014338664       111014530950       111014719375    
111007790534       111011302583       111011482582       111011667408      
111011873610       111012071161       111012252702       111012415893      
111012598480       111012780348       111012984197       111013155682      
111013327896       111013512915       111013704963       111013915899      
111014140542       111014338732       111014531872       111014719454    
111007791153       111011302606       111011482593       111011667420      
111011873654       111012071240       111012252768       111012416074      
111012598569       111012780360       111012984265       111013155705      
111013327975       111013512948       111013705021       111013915990      
111014140553       111014338743       111014531973       111014719498    
111007801818       111011302819       111011482728       111011667521      
111011873698       111012071251       111012252779       111012416490      
111012598581       111012780449       111012984276       111013155716      
111013328112       111013512960       111013705032       111013916047      
111014140564       111014338765       111014532075       111014719511    
111007803607       111011302853       111011482784       111011667565      
111011873733       111012071262       111012252825       111012416502      
111012598592       111012780494       111012984434       111013155738      
111013328134       111013513095       111013705111       111013916070      
111014140621       111014338798       111014532110       111014719588    
111007806587       111011302875       111011482818       111011667576      
111011873766       111012071284       111012252892       111012416513      
111012598615       111012782081       111012984513       111013155749      
111013328246       111013513107       111013705144       111013916643      
111014140766       111014339542       111014532154       111014719645    
111007806677       111011302954       111011482919       111011667587      
111011874015       111012071341       111012252904       111012416658      
111012598862       111012782126       111012984568       111013155761      
111013328257       111013513196       111013705223       111013916799      
111014140924       111014339654       111014532176       111014719702    
111007811921       111011303157       111011483044       111011667598      
111011874138       111012071363       111012252959       111012416681      
111012598884       111012782205       111012984579       111013155783      
111013328268       111013513219       111013705278       111013916924      
111014140979       111014339733       111014532187       111014719713    
111007824284       111011303203       111011483145       111011667767      
111011874172       111012071374       111012253129       111012417457      
111012598952       111012782351       111012985570       111013155817      
111013328606       111013513220       111013705346       111013916935      
111014140980       111014339823       111014532233       111014719735    
111007824723       111011303348       111011483279       111011667846      
111011874273       111012071408       111012253185       111012417479      
111012598963       111012782373       111012985581       111013155828      
111013329023       111013513242       111013705425       111013916946      
111014140991       111014339924       111014532345       111014719768    
111007828031       111011303719       111011483325       111011667903      
111011874622       111012071475       111012253646       111012417491      
111012598974       111012782407       111012985626       111013155941      
111013329056       111013513275       111013706257       111013917240      
111014141004       111014339979       111014532435       111014719870    
111007828086       111011303898       111011483415       111011667925      
111011874778       111012071532       111012253657       111012417503      
111012598996       111012782520       111012985671       111013155963      
111013329191       111013513286       111013706268       111013917262      
111014141015       111014340038       111014532468       111014719881    
111007833015       111011304013       111011483459       111011667936      
111011874835       111012071587       111012254120       111012417547      
111012599009       111012782553       111012985693       111013155985      
111013329225       111013513310       111013706280       111013917341      
111014141037       111014340061       111014532479       111014719904    
111007833611       111011304125       111011483460       111011667970      
111011874891       111012071611       111012254164       111012417626      
111012599010       111012782643       111012985727       111013156032      
111013329236       111013514423       111013706897       111013917442      
111014141060       111014340117       111014532536       111014719915    
111007841205       111011304170       111011483505       111011668162      
111011875049       111012071734       111012254175       111012417659      
111012599076       111012782676       111012985749       111013156043      
111013329629       111013514445       111013707045       111013917453      
111014141217       111014340139       111014532547       111014719926    
111007851756       111011304260       111011483527       111011668184      
111011875139       111012071745       111012254186       111012417682      
111012599098       111012782812       111012985761       111013156054      
111013330193       111013514456       111013707067       111013917475      
111014141228       111014340511       111014532558       111014719948    
111007854096       111011304361       111011483572       111011668230      
111011875308       111012071767       111012254210       111012417705      
111012599188       111012782878       111012985806       111013156076      
111013330250       111013514568       111013707078       111013917486      
111014141239       111014340566       111014532581       111014719971    
111007854221       111011304451       111011483583       111011668241      
111011875319       111012071802       111012254221       111012417772      
111012599199       111012782968       111012985873       111013156100      
111013330306       111013514658       111013707089       111013917521      
111014141240       111014340599       111014532660       111014720164    
111007863625       111011304529       111011483662       111011668386      
111011875342       111012071903       111012254232       111012417783      
111012599201       111012783015       111012985918       111013156122      
111013330328       111013514760       111013707135       111013917554      
111014141262       111014340724       111014532772       111014720197    
111007864301       111011304530       111011483695       111011668410      
111011875386       111012071914       111012254388       111012417794      
111012599302       111012783194       111012986009       111013156188      
111013330340       111013515008       111013707146       111013917565      
111014141329       111014340735       111014532794       111014720254  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111007866392       111011304563       111011483774       111011668421      
111011875533       111012071969       111012254423       111012418436      
111012599346       111012783352       111012986100       111013156199      
111013330362       111013515132       111013707180       111013917576      
111014141532       111014340904       111014532817       111014720287    
111007866741       111011304574       111011483785       111011668498      
111011875566       111012071970       111012254580       111012418447      
111012599380       111012783565       111012986144       111013156278      
111013330418       111013515165       111013707191       111013917587      
111014141598       111014340915       111014532895       111014720579    
111007874504       111011304697       111011483976       111011668892      
111011875599       111012072230       111012254658       111012419066      
111012599425       111012784566       111012986155       111013156368      
111013330430       111013515211       111013707225       111013917600      
111014141600       111014340960       111014532974       111014720580    
111007878205       111011304800       111011484012       111011668904      
111011875667       111012072308       111012254670       111012419088      
111012599447       111012784645       111012986199       111013156458      
111013330508       111013515299       111013707270       111013917981      
111014141633       111014340971       111014533021       111014720715    
111007883267       111011304912       111011484056       111011668915      
111011875689       111012072364       111012254692       111012419101      
111012599458       111012784713       111012986436       111013156469      
111013330621       111013515402       111013707315       111013918016      
111014141723       111014341141       111014533111       111014720872    
111007889331       111011305294       111011484078       111011668971      
111011875791       111012072409       111012254782       111012419123      
111012599470       111012785354       111012986571       111013156537      
111013330777       111013515446       111013707326       111013918027      
111014141857       111014341219       111014533155       111014721255    
111007889375       111011305317       111011484292       111011668993      
111011875836       111012072498       111012254805       111012419189      
111012599807       111012785444       111012986650       111013157213      
111013330788       111013515547       111013707360       111013918072      
111014141868       111014341837       111014533234       111014721301    
111007899781       111011305362       111011484315       111011669006      
111011875870       111012072555       111012255109       111012419224      
111012599852       111012785466       111012986751       111013157268      
111013330799       111013515569       111013707416       111013918140      
111014142612       111014341848       111014533245       111014721378    
111007904227       111011305373       111011484359       111011669095      
111011875959       111012072667       111012255514       111012419246      
111012599863       111012785477       111012986762       111013157279      
111013330845       111013515570       111013707528       111013918162      
111014142757       111014341916       111014533256       111014721435    
111007911719       111011305429       111011484416       111011669185      
111011875993       111012072869       111012255536       111012419358      
111012599885       111012785545       111012987099       111013157291      
111013330902       111013515615       111013707539       111013918173      
111014142768       111014342007       111014533335       111014721457    
111007912170       111011305755       111011484438       111011669219      
111011876084       111012072926       111012255558       111012419392      
111012599896       111012785556       111012987112       111013157460      
111013330924       111013515626       111013707584       111013918184      
111014142869       111014342074       111014533346       111014721480    
111007912967       111011305823       111011484450       111011669231      
111011876118       111012073017       111012255660       111012419426      
111012599908       111012785567       111012987224       111013157505      
111013330946       111013515705       111013707629       111013918218      
111014142959       111014342108       111014533380       111014721558    
111007919010       111011305878       111011484461       111011669242      
111011876174       111012073118       111012255749       111012419448      
111012599953       111012785602       111012987279       111013157572      
111013330991       111013515761       111013707630       111013918241      
111014143006       111014342153       111014533717       111014721569    
111007925691       111011306149       111011484506       111011669534      
111011876387       111012073208       111012255783       111012419493      
111012600013       111012785680       111012987291       111013157617      
111013331004       111013515862       111013707775       111013918285      
111014143095       111014342175       111014533964       111014721637    
111007934185       111011306161       111011484573       111011669545      
111011876411       111012073253       111012255828       111012419516      
111012600642       111012785860       111012987336       111013157628      
111013331026       111013515907       111013707865       111013918601      
111014143118       111014342210       111014533986       111014721671    
111007940137       111011306194       111011484618       111011669602      
111011876433       111012073275       111012255918       111012419538      
111012600686       111012786119       111012987392       111013157639      
111013331048       111013515941       111013707933       111013918612      
111014143185       111014342300       111014534022       111014721705    
111007941341       111011306240       111011484764       111011669657      
111011876444       111012073365       111012255930       111012419561      
111012600710       111012786131       111012987583       111013157673      
111013331082       111013516043       111013707999       111013918634      
111014143264       111014342399       111014534099       111014721716    
111007945255       111011306329       111011484821       111011669781      
111011876455       111012073411       111012255941       111012419572      
111012600721       111012786243       111012987752       111013157730      
111013331116       111013516122       111013708046       111013918735      
111014143354       111014342434       111014534145       111014721749    
111007948821       111011306385       111011485046       111011669792      
111011876466       111012073444       111012256043       111012419639      
111012600765       111012786401       111012987820       111013157741      
111013331149       111013516201       111013708068       111013918746      
111014143433       111014342524       111014534156       111014721750    
111007956224       111011306543       111011485091       111011669804      
111011876501       111012073466       111012256065       111012419741      
111012600800       111012786456       111012987831       111013157796      
111013331194       111013516560       111013708103       111013918791      
111014143444       111014342692       111014534280       111014721761    
111007961905       111011306598       111011485136       111011669859      
111011876512       111012073501       111012256122       111012419774      
111012600811       111012786502       111012987853       111013157808      
111013331217       111013516571       111013708114       111013918803      
111014143499       111014342737       111014534448       111014722324    
111007965594       111011306622       111011485147       111011670008      
111011876545       111012073556       111012256144       111012419785      
111012600866       111012786636       111012987875       111013157853      
111013331239       111013518269       111013708158       111013918836      
111014143512       111014342827       111014534471       111014722368    
111007966337       111011306789       111011485158       111011670019      
111011876578       111012073567       111012256245       111012419808      
111012600899       111012786658       111012988506       111013157921      
111013331284       111013518326       111013708259       111013918847      
111014143668       111014342850       111014534482       111014722458    
111007968755       111011306813       111011485237       111011670042      
111011876602       111012073635       111012256290       111012419853      
111012600923       111012787312       111012988573       111013157932      
111013331510       111013518438       111013708271       111013918892      
111014143679       111014342872       111014534550       111014722469    
111007972222       111011306835       111011485440       111011670053      
111011876624       111012073646       111012256313       111012419932      
111012600956       111012787323       111012988618       111013157987      
111013331611       111013518539       111013708451       111013918926      
111014143680       111014342883       111014534572       111014722515    
111007978813       111011306891       111011485462       111011670097      
111011876646       111012073657       111012256324       111012419943      
111012601047       111012787503       111012988630       111013158012      
111013331655       111013518708       111013708518       111013918959      
111014143747       111014342894       111014534606       111014722537    
111007988588       111011306925       111011485484       111011670154      
111011876679       111012073668       111012256335       111012420013      
111012601171       111012787659       111012988719       111013158090      
111013331677       111013518720       111013709328       111013918960      
111014143769       111014343457       111014534617       111014722605    
111007996969       111011307072       111011485507       111011670255      
111011876747       111012073679       111012256380       111012420024      
111012601193       111012787660       111012988809       111013158146      
111013331688       111013518742       111013709339       111013918993      
111014143826       111014343581       111014534651       111014722627    
111007997746       111011307151       111011485877       111011670299      
111011876770       111012073691       111012256391       111012420035      
111012601261       111012788537       111012988865       111013158168      
111013331723       111013518775       111013709474       111013919073      
111014143848       111014343659       111014534684       111014722650    
111008008830       111011307252       111011485899       111011670301      
111011877074       111012073714       111012256414       111012420046      
111012601283       111012788582       111012988876       111013158179      
111013332027       111013518786       111013709485       111013919893      
111014143938       111014343750       111014534729       111014722728    
111008010484       111011307274       111011485901       111011670424      
111011877108       111012073725       111012256481       111012420057      
111012601553       111012788627       111012989046       111013158191      
111013332038       111013518797       111013709586       111013919961      
111014143950       111014343817       111014534752       111014722751    
111008013982       111011307308       111011485912       111011670480      
111011877142       111012073736       111012256492       111012420068      
111012601979       111012788683       111012989091       111013158203      
111013332061       111013518810       111013709597       111013920019      
111014144175       111014343895       111014534842       111014722773    
111008024614       111011307498       111011485945       111011670503      
111011877175       111012073747       111012256896       111012420091      
111012601991       111012788694       111012989114       111013158247      
111013332072       111013518887       111013709687       111013920200      
111014144221       111014343941       111014534875       111014722841    
111008027729       111011307511       111011485989       111011670626      
111011877221       111012073758       111012256908       111012420169      
111012602161       111012788829       111012989259       111013158258      
111013332117       111013518922       111013709698       111013920222      
111014144344       111014343952       111014534987       111014722964    
111008030420       111011307522       111011485990       111011670659      
111011877243       111012073781       111012256931       111012420181      
111012602194       111012788852       111012989271       111013158292      
111013332128       111013518944       111013709722       111013920266      
111014144366       111014343974       111014535124       111014722975    
111008032646       111011307555       111011486126       111011670705      
111011877300       111012073804       111012257033       111012420192      
111012602206       111012788896       111012989305       111013158326      
111013332139       111013518977       111013709777       111013920301      
111014145109       111014344100       111014535168       111014722997    
111008034110       111011307634       111011486160       111011670761      
111011877333       111012073815       111012257055       111012420237      
111012602374       111012788997       111012989428       111013158382      
111013332162       111013519024       111013709801       111013920312      
111014145198       111014344335       111014535304       111014723235    
111008036213       111011307645       111011486250       111011670783      
111011877399       111012073826       111012257077       111012420798      
111012602396       111012789123       111012989451       111013158416      
111013332241       111013519057       111013709856       111013920378      
111014145334       111014344380       111014535326       111014723482    
111008044627       111011307667       111011486340       111011670817      
111011877423       111012073837       111012257101       111012420844      
111012602431       111012789134       111012989596       111013158483      
111013332331       111013519080       111013709968       111013920390      
111014145402       111014344391       111014535359       111014723549    
111008050264       111011307724       111011486351       111011670828      
111011877445       111012073848       111012257189       111012420877      
111012603083       111012789156       111012989709       111013158494      
111013332353       111013519114       111013710117       111013920413      
111014145446       111014344469       111014535438       111014723594    
111008051074       111011307915       111011486384       111011670851      
111011877456       111012073860       111012257314       111012420888      
111012603139       111012789224       111012989721       111013158517      
111013332421       111013519158       111013710140       111013920750      
111014145480       111014344492       111014535449       111014723628    
111008052862       111011308174       111011486496       111011670873      
111011877535       111012073871       111012257415       111012421328      
111012603162       111012789235       111012989743       111013158528      
111013332948       111013519215       111013710151       111013920783      
111014145491       111014344537       111014535450       111014723673    
111008057913       111011308365       111011486520       111011670895      
111011877546       111012073893       111012257437       111012421407      
111012603308       111012789268       111012989866       111013158551      
111013332971       111013519271       111013710230       111013921380      
111014145525       111014344582       111014535517       111014723729    
111008060399       111011308501       111011486542       111011670907      
111011877557       111012073927       111012257572       111012421429      
111012603410       111012789291       111012989877       111013158584      
111013333040       111013519316       111013710308       111013921469      
111014145569       111014345842       111014535562       111014723763    
111008065451       111011308624       111011486597       111011670941      
111011877704       111012074029       111012257583       111012421463      
111012603476       111012789325       111012989899       111013159619      
111013333073       111013519361       111013710319       111013921470      
111014145592       111014346067       111014535618       111014723864    
111008074574       111011308635       111011486711       111011670985      
111011877760       111012074041       111012257594       111012421520      
111012603487       111012789381       111012989901       111013159620      
111013333310       111013519383       111013710386       111013921863      
111014145659       111014346102       111014535641       111014723921    
111008076004       111011308747       111011487116       111011671032      
111011877805       111012074120       111012257673       111012421575      
111012603500       111012789415       111012989989       111013159631      
111013333332       111013519428       111013710397       111013921874      
111014145682       111014346214       111014537250       111014724089    
111008076217       111011308781       111011487149       111011671065      
111011877827       111012074692       111012258001       111012421586      
111012603511       111012789437       111012990037       111013159710      
111013333343       111013519439       111013710421       111013921885      
111014145761       111014346247       111014537261       111014724102    
111008078466       111011308972       111011487172       111011671100      
111011877838       111012074995       111012258012       111012421597      
111012603522       111012789460       111012990060       111013159754      
111013333354       111013519507       111013710443       111013921896      
111014145772       111014346371       111014537272       111014724135    
111008083877       111011309018       111011487183       111011671166      
111011877849       111012075132       111012258034       111012421643      
111012603544       111012789538       111012990105       111013159822      
111013333387       111013519518       111013710500       111013922055      
111014145862       111014346573       111014537283       111014724146    
111008086397       111011309175       111011487262       111011671212      
111011877872       111012075176       111012258078       111012421687      
111012604073       111012789673       111012990150       111013159877      
111013333398       111013519574       111013710566       111013922088      
111014146043       111014346630       111014537306       111014724180    
111008087871       111011309333       111011487284       111011671290      
111011877939       111012075413       111012258089       111012421711      
111012604163       111012789684       111012991690       111013159899      
111013334120       111013519585       111013710588       111013922134      
111014146065       111014346663       111014538150       111014724674    
111008092091       111011309388       111011487295       111011671302      
111011877940       111012075727       111012258090       111012421722      
111012604174       111012789741       111012991713       111013159934      
111013334210       111013519608       111013710601       111013922202      
111014146076       111014346696       111014538161       111014724764    
111008092563       111011309434       111011487341       111011671391      
111011877962       111012075750       111012258102       111012421755      
111012604286       111012789831       111012991780       111013159945      
111013334232       111013519631       111013710612       111013922235      
111014146087       111014346720       111014538172       111014724786    
111008095296       111011309591       111011487453       111011671414      
111011878020       111012075839       111012258124       111012421766      
111012604455       111012789842       111012991870       111013159978      
111013334311       111013519710       111013710634       111013922404      
111014146111       111014346797       111014538217       111014724797    
111008097715       111011309636       111011487497       111011671515      
111011878075       111012075862       111012258168       111012421788      
111012604882       111012790068       111012991881       111013159990      
111013334333       111013519754       111013711040       111013922527      
111014146122       111014346911       111014538262       111014724843    
111008102363       111011309647       111011487598       111011671605      
111011878086       111012075884       111012258179       111012421902      
111012604905       111012790091       111012991904       111013160015      
111013334344       111013519765       111013711073       111013922550      
111014146155       111014346944       111014538295       111014724887    
111008107065       111011309715       111011487600       111011671649      
111011878097       111012075907       111012258304       111012421913      
111012604927       111012790776       111012992039       111013160093      
111013334401       111013519800       111013711242       111013922594      
111014146188       111014347103       111014538341       111014724898    
111008107144       111011309748       111011487633       111011671706      
111011878109       111012075941       111012258360       111012422688      
111012604949       111012790798       111012992040       111013160127      
111013334423       111013519822       111013711253       111013922617      
111014146199       111014347158       111014538374       111014724900    
111008108628       111011309883       111011487868       111011671717      
111011878154       111012076009       111012258371       111012422712      
111012604994       111012790800       111012992062       111013160150      
111013334456       111013519855       111013711275       111013922640      
111014146201       111014347181       111014538385       111014724977    
111008108943       111011309917       111011488162       111011671739      
111011878389       111012076100       111012258382       111012422723      
111012605018       111012790888       111012992073       111013160161      
111013334591       111013519877       111013711286       111013922673      
111014146324       111014347260       111014538408       111014725002    
111008122668       111011309995       111011488195       111011671795      
111011878413       111012076223       111012258427       111012422903      
111012605041       111012790899       111012992130       111013160172      
111013334614       111013520149       111013711376       111013922729      
111014146335       111014347305       111014538419       111014725024    
111008127663       111011310212       111011488207       111011671807      
111011878570       111012076661       111012258494       111012422970      
111012605063       111012791238       111012992679       111013160217      
111013334692       111013520172       111013711387       111013922741      
111014146346       111014347316       111014538475       111014725035    
111008131118       111011310302       111011488229       111011671818      
111011878884       111012076728       111012258607       111012423005      
111012605108       111012791306       111012992703       111013160240      
111013334737       111013520183       111013711512       111013922796      
111014146357       111014347462       111014538497       111014725079    
111008139420       111011310436       111011488252       111011671829      
111011879201       111012077213       111012258865       111012423016      
111012605186       111012791452       111012992736       111013160363      
111013334748       111013520239       111013711668       111013923225      
111014146380       111014347484       111014538655       111014725091    
111008141197       111011310515       111011488319       111011671841      
111011879380       111012077785       111012258900       111012423050      
111012605209       111012791508       111012992758       111013160385      
111013334838       111013520240       111013711679       111013923247      
111014146414       111014347529       111014538688       111014725114    
111008152560       111011310605       111011488353       111011671863      
111011879694       111012077897       111012258944       111012423061      
111012605221       111012791519       111012992781       111013160419      
111013334849       111013520295       111013711781       111013923258      
111014146447       111014347585       111014538699       111014725147    
111008153033       111011310672       111011488421       111011671885      
111011879728       111012077954       111012259080       111012423083      
111012605287       111012791531       111012992859       111013160486      
111013334850       111013520341       111013711859       111013923876      
111014146504       111014347653       111014538745       111014725170    
111008154001       111011310683       111011488601       111011671896      
111011879863       111012077976       111012259136       111012423140      
111012605399       111012791553       111012992893       111013160600      
111013334872       111013520464       111013711905       111013923944      
111014146515       111014347697       111014538778       111014725248    
111008159567       111011310807       111011488634       111011671908      
111011879874       111012078450       111012259158       111012423151      
111012605434       111012791609       111012992905       111013160655      
111013334928       111013521072       111013711938       111013924057      
111014146526       111014347710       111014538790       111014725361    
111008160435       111011310874       111011488645       111011671919      
111011879953       111012078573       111012259170       111012423162      
111012605445       111012791621       111012992961       111013160666      
111013334939       111013521128       111013711972       111013924079      
111014146627       111014347822       111014539296       111014725462    
111008171819       111011310919       111011488702       111011671931      
111011880247       111012078607       111012259215       111012423195      
111012605502       111012791632       111012993029       111013161409      
111013334973       111013521151       111013711994       111013924305      
111014146694       111014347888       111014539342       111014725529    
111008182563       111011310920       111011488780       111011671953      
111011880315       111012078618       111012259237       111012423904      
111012605513       111012791913       111012993074       111013161612      
111013335097       111013521162       111013712052       111013924349      
111014146740       111014347912       111014539386       111014725530    
111008182956       111011310931       111011488825       111011671986      
111011880461       111012078630       111012259248       111012423948      
111012605636       111012791924       111012993131       111013161623      
111013335165       111013521195       111013712142       111013924361      
111014146762       111014347990       111014539397       111014725541    
111008192968       111011310953       111011488836       111011672000      
111011880562       111012078685       111012259305       111012423982      
111012605692       111012791979       111012993153       111013161689      
111013335187       111013521230       111013712197       111013924484      
111014146818       111014348036       111014539409       111014725563    
111008193127       111011310986       111011488948       111011672033      
111011881530       111012078854       111012259417       111012423993      
111012605850       111012791991       111012993164       111013161702      
111013335222       111013521263       111013712210       111013924585      
111014146852       111014348070       111014539410       111014725653    
111008206368       111011311044       111011489084       111011672044      
111011881608       111012078898       111012259439       111012424152      
111012605883       111012792004       111012993175       111013161713      
111013336245       111013521274       111013712669       111013924619      
111014147178       111014348104       111014539487       111014725697    
111008210228       111011311123       111011489095       111011672066      
111011881899       111012079024       111012259451       111012424163      
111012605940       111012792026       111012993209       111013161735      
111013336290       111013521285       111013712704       111013924642      
111014147189       111014348182       111014539498       111014725710    
111008220814       111011311190       111011489141       111011672077      
111011882014       111012079215       111012259462       111012424231      
111012606312       111012792037       111012993254       111013161780      
111013336346       111013521308       111013712715       111013924664      
111014147190       111014348193       111014539645       111014725765    
111008227811       111011311224       111011489433       111011672088      
111011882238       111012079361       111012259484       111012424242      
111012606389       111012792059       111012993333       111013161791      
111013336447       111013521320       111013712726       111013924686      
111014147202       111014348205       111014539757       111014725822  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111008231524       111011311246       111011489455       111011672156      
111011882328       111012079428       111012259495       111012424309      
111012606525       111012792060       111012993344       111013161814      
111013336469       111013521522       111013712759       111013924721      
111014147213       111014348227       111014539780       111014725866    
111008233885       111011311268       111011489501       111011672235      
111011882362       111012079518       111012260442       111012424321      
111012606536       111012792082       111012993401       111013161858      
111013336481       111013521634       111013712816       111013925126      
111014147246       111014348261       111014539803       111014725877    
111008245990       111011311505       111011489567       111011672268      
111011882564       111012079619       111012260521       111012424400      
111012606547       111012792138       111012993412       111013161869      
111013336492       111013521678       111013712827       111013925160      
111014147268       111014348283       111014539814       111014725901    
111008257612       111011311561       111011489714       111011672369      
111011882687       111012079686       111012261140       111012424433      
111012606569       111012792149       111012993489       111013161870      
111013336504       111013521757       111013712838       111013925171      
111014147279       111014348317       111014539836       111014725912    
111008258769       111011311662       111011489725       111011672392      
111011883240       111012079811       111012261195       111012424444      
111012606626       111012792330       111012993513       111013161937      
111013336515       111013521779       111013713413       111013925193      
111014147280       111014348823       111014539869       111014725956    
111008261415       111011311741       111011489770       111011672448      
111011883790       111012079877       111012261858       111012424512      
111012606637       111012792363       111012993580       111013161948      
111013336526       111013521858       111013713424       111013925216      
111014147303       111014348902       111014539881       111014726003    
111008264845       111011311820       111011489882       111011672460      
111011883813       111012079923       111012261937       111012424523      
111012606648       111012792442       111012993670       111013161971      
111013336559       111013521960       111013713996       111013925249      
111014147381       111014349127       111014539892       111014726126    
111008275511       111011311987       111011489916       111011672482      
111011884421       111012079978       111012262130       111012424613      
111012606659       111012793320       111012994558       111013162130      
111013336571       111013521971       111013714010       111013925261      
111014147460       111014349161       111014539904       111014726227    
111008278312       111011312067       111011489938       111011672493      
111011884612       111012080004       111012262286       111012424624      
111012606660       111012793375       111012994569       111013162163      
111013336593       111013522028       111013714223       111013925306      
111014147493       111014349206       111014539915       111014726317    
111008286311       111011312089       111011490064       111011672505      
111011884803       111012080060       111012262376       111012424725      
111012606671       111012793410       111012994738       111013162174      
111013336683       111013522062       111013714324       111013926363      
111014147527       111014349217       111014540074       111014726362    
111008289189       111011312135       111011490165       111011672516      
111011884825       111012080138       111012262400       111012424747      
111012606693       111012793421       111012994761       111013162185      
111013336728       111013522107       111013714357       111013926396      
111014147538       111014349385       111014540096       111014726418    
111008298088       111011312337       111011490187       111011672527      
111011885040       111012080150       111012262411       111012424769      
111012606727       111012793577       111012994907       111013162196      
111013336740       111013522130       111013714481       111013926420      
111014147549       111014349431       111014540108       111014726429    
111008300699       111011312629       111011490200       111011672538      
111011885062       111012080543       111012262455       111012424770      
111012606738       111012793623       111012994929       111013162219      
111013336773       111013522747       111013714504       111013926497      
111014147684       111014349442       111014540131       111014726452    
111008303412       111011312865       111011490277       111011672561      
111011885185       111012080688       111012262477       111012424781      
111012606761       111012793634       111012994985       111013162220      
111013336795       111013522938       111013714515       111013926576      
111014147718       111014349464       111014540164       111014726519    
111008315640       111011312887       111011490323       111011672572      
111011885354       111012080767       111012262501       111012424848      
111012606783       111012793702       111012995021       111013162242      
111013336807       111013522950       111013714537       111013926598      
111014147819       111014349486       111014540221       111014726553    
111008328149       111011312900       111011490378       111011672594      
111011885545       111012080802       111012262613       111012424927      
111012606794       111012793780       111012995065       111013162264      
111013336829       111013522983       111013714560       111013926600      
111014147820       111014349510       111014540298       111014726586    
111008331356       111011312966       111011490390       111011672639      
111011886018       111012080835       111012262657       111012424949      
111012606907       111012794534       111012995122       111013162275      
111013336885       111013523029       111013714683       111013926688      
111014147842       111014349554       111014540366       111014726632    
111008332302       111011313035       111011490402       111011672640      
111011886197       111012080868       111012262679       111012424961      
111012606929       111012794589       111012995188       111013162365      
111013336896       111013523085       111013714706       111013926712      
111014147853       111014349565       111014540894       111014726700    
111008337453       111011313103       111011490569       111011672651      
111011886287       111012080947       111012262815       111012425007      
111012606996       111012794590       111012995515       111013162433      
111013336953       111013523467       111013714717       111013926756      
111014147864       111014349600       111014540906       111014726722    
111008339916       111011313181       111011490615       111011672662      
111011886388       111012081038       111012262837       111012425063      
111012607032       111012794646       111012995593       111013162466      
111013336964       111013523513       111013715257       111013926868      
111014147954       111014349622       111014541008       111014726744    
111008341469       111011313192       111011490738       111011672673      
111011886399       111012081072       111012262950       111012425131      
111012607054       111012794668       111012995627       111013162488      
111013336975       111013523546       111013715303       111013926903      
111014147998       111014349655       111014541031       111014726755    
111008355554       111011313215       111011490851       111011672684      
111011886412       111012081128       111012262972       111012426198      
111012607122       111012794679       111012995638       111013162501      
111013336986       111013523704       111013715336       111013926914      
111014148045       111014349756       111014541086       111014726801    
111008367120       111011313271       111011490862       111011672707      
111011886478       111012081139       111012262983       111012426200      
111012607144       111012794703       111012995661       111013162512      
111013337099       111013523715       111013715358       111013926981      
111014148067       111014349790       111014541097       111014726991    
111008367557       111011313451       111011490985       111011672718      
111011886670       111012081140       111012263108       111012426222      
111012607492       111012794725       111012995762       111013162646      
111013337101       111013523726       111013715369       111013927016      
111014148089       111014349879       111014541165       111014727026    
111008368660       111011313462       111011491010       111011673258      
111011886692       111012081702       111012263142       111012426255      
111012607627       111012794860       111012995852       111013162668      
111013337112       111013523771       111013715493       111013927162      
111014148113       111014350051       111014541299       111014727824    
111008384679       111011313507       111011491144       111011673539      
111011886771       111012081836       111012263221       111012426266      
111012607638       111012795007       111012995896       111013162680      
111013337123       111013523793       111013715505       111013927173      
111014148146       111014350309       111014541334       111014727846    
111008385715       111011313552       111011491245       111011673607      
111011886793       111012081915       111012263322       111012426301      
111012607649       111012795298       111012995919       111013162703      
111013337156       111013523838       111013715538       111013927195      
111014148168       111014350826       111014541435       111014727879    
111008394142       111011313619       111011491302       111011673832      
111011886883       111012081948       111012263366       111012427177      
111012607739       111012795300       111012995931       111013162736      
111013337224       111013523906       111013715550       111013927230      
111014148180       111014350848       111014541446       111014727891    
111008410792       111011313620       111011491324       111011673911      
111011887064       111012081959       111012263467       111012427212      
111012607740       111012795311       111012995964       111013162769      
111013337796       111013524031       111013715572       111013927342      
111014148191       111014350893       111014541457       111014727903    
111008413010       111011313631       111011491379       111011674002      
111011887390       111012081993       111012263489       111012427223      
111012607751       111012795355       111012996369       111013162781      
111013337819       111013524086       111013715583       111013927397      
111014148203       111014351164       111014541570       111014727925    
111008414325       111011313675       111011491492       111011674192      
111011887817       111012082028       111012263591       111012427368      
111012607773       111012795388       111012996998       111013162792      
111013337831       111013524109       111013715651       111013927410      
111014148258       111014351186       111014541592       111014728027    
111008422335       111011313765       111011491571       111011674361      
111011887930       111012082039       111012263681       111012427380      
111012607784       111012795445       111012997034       111013162837      
111013337875       111013524143       111013715695       111013927421      
111014148304       111014351232       111014541851       111014728061    
111008423123       111011313776       111011491582       111011674451      
111011887985       111012082129       111012263704       111012427414      
111012607807       111012795456       111012997067       111013162994      
111013337886       111013524200       111013715707       111013927465      
111014148416       111014351298       111014541862       111014728072    
111008427521       111011313822       111011491616       111011674541      
111011888065       111012082297       111012263715       111012427425      
111012607829       111012795489       111012997090       111013163030      
111013337976       111013524301       111013715808       111013927511      
111014148438       111014351377       111014541907       111014728162    
111008428645       111011313866       111011491717       111011674552      
111011888133       111012082332       111012263940       111012427470      
111012607964       111012795502       111012997135       111013163041      
111013338034       111013524402       111013715820       111013928163      
111014148449       111014351399       111014541929       111014728645    
111008435621       111011314014       111011491740       111011674710      
111011888144       111012082736       111012264086       111012427515      
111012607986       111012795513       111012997157       111013163063      
111013338393       111013524424       111013716281       111013928174      
111014148461       111014351467       111014541941       111014728656    
111008436835       111011314081       111011491751       111011674776      
111011888166       111012082804       111012264109       111012427548      
111012608000       111012795535       111012997203       111013163096      
111013338809       111013524435       111013716371       111013928219      
111014148472       111014351513       111014541985       111014728678    
111008440672       111011314159       111011491762       111011674822      
111011888201       111012083041       111012264345       111012427560      
111012608011       111012795557       111012997214       111013163108      
111013338832       111013524446       111013716393       111013928455      
111014148483       111014351524       111014542087       111014728757    
111008477997       111011314227       111011491807       111011674833      
111011888324       111012083085       111012264390       111012427571      
111012608044       111012795603       111012997270       111013163164      
111013338865       111013524525       111013716483       111013928499      
111014148506       111014351579       111014542357       111014728825    
111008483567       111011314250       111011491863       111011674923      
111011888335       111012083108       111012264446       111012427616      
111012608055       111012796299       111012997315       111013163221      
111013338955       111013524749       111013716494       111013928501      
111014148517       111014351591       111014542379       111014728836    
111008495672       111011314317       111011491920       111011674956      
111011888403       111012083142       111012264479       111012427627      
111012608099       111012796345       111012997382       111013163232      
111013338966       111013524772       111013716562       111013928613      
111014148551       111014351603       111014542403       111014728881    
111008499519       111011314384       111011491997       111011675025      
111011888515       111012083186       111012264503       111012427728      
111012608123       111012796356       111012997416       111013163243      
111013339024       111013524794       111013716573       111013928624      
111014148618       111014351636       111014542504       111014728892    
111008512740       111011314395       111011492011       111011675036      
111011888605       111012083322       111012264592       111012427740      
111012608145       111012796367       111012997450       111013163287      
111013339080       111013524806       111013716584       111013928679      
111014148641       111014351647       111014542515       111014728937    
111008518689       111011314429       111011492257       111011675070      
111011888616       111012083355       111012264615       111012427841      
111012608325       111012796547       111012997494       111013163445      
111013339091       111013524884       111013716630       111013928770      
111014148652       111014351658       111014542537       111014729006    
111008526824       111011314610       111011492370       111011675193      
111011888627       111012083412       111012264637       111012427885      
111012608336       111012796581       111012997528       111013163467      
111013339125       111013524929       111013716786       111013928781      
111014148663       111014351805       111014542548       111014729129    
111008536690       111011314621       111011492460       111011675508      
111011888706       111012083445       111012264648       111012427942      
111012608358       111012796648       111012998013       111013163535      
111013339181       111013525054       111013716843       111013928792      
111014148674       111014351894       111014542560       111014729196    
111008551068       111011314777       111011492527       111011675609      
111011888739       111012083568       111012264660       111012427997      
111012608370       111012796716       111012998024       111013163546      
111013339215       111013525065       111013716933       111013928882      
111014148685       111014351928       111014542616       111014729219    
111008552395       111011314801       111011492572       111011675621      
111011888751       111012083603       111012264693       111012428088      
111012608381       111012796750       111012998046       111013163579      
111013339305       111013525076       111013716944       111013928893      
111014148696       111014351939       111014542649       111014729264    
111008564804       111011314834       111011492583       111011675711      
111011888807       111012083670       111012264738       111012428099      
111012608404       111012797795       111012998316       111013163580      
111013339316       111013525403       111013716988       111013928949      
111014148708       111014351951       111014542661       111014729398    
111008576504       111011314968       111011492617       111011675766      
111011888953       111012083917       111012264750       111012428134      
111012608415       111012798088       111012998327       111013163625      
111013339361       111013525425       111013716999       111013928972      
111014148720       111014352008       111014542830       111014729400    
111008579013       111011314980       111011492763       111011675856      
111011888986       111012083928       111012264839       111012428213      
111012608426       111012798101       111012998350       111013163647      
111013339462       111013525582       111013717158       111013929007      
111014148876       111014352086       111014542863       111014729411    
111008585100       111011315015       111011492808       111011675946      
111011889033       111012083940       111012265032       111012428224      
111012608448       111012798167       111012998361       111013163669      
111013339473       111013525616       111013717552       111013929018      
111014149215       111014352255       111014542920       111014729422    
111008593121       111011315093       111011492820       111011676048      
111011889066       111012083962       111012265100       111012428280      
111012608471       111012798202       111012998406       111013163670      
111013339484       111013525661       111013717574       111013929041      
111014149305       111014352277       111014543156       111014729994    
111008597181       111011315161       111011492864       111011676082      
111011889077       111012084019       111012265199       111012428673      
111012608482       111012798347       111012998417       111013163681      
111013339518       111013526921       111013717619       111013929153      
111014149349       111014352299       111014543178       111014730154    
111008598137       111011315172       111011493067       111011676161      
111011889112       111012084020       111012265256       111012428695      
111012608640       111012798358       111012998451       111013163704      
111013339530       111013527012       111013717642       111013929164      
111014149495       111014352334       111014544102       111014730200    
111008604168       111011315497       111011493359       111011676442      
111011889134       111012084075       111012265302       111012429315      
111012608695       111012798369       111012998484       111013163715      
111013339552       111013527089       111013717675       111013929186      
111014149507       111014352345       111014544124       111014730288    
111008607352       111011315521       111011493405       111011676510      
111011889167       111012084176       111012265447       111012429348      
111012608730       111012798482       111012998855       111013163726      
111013339608       111013527135       111013717800       111013929209      
111014149541       111014352356       111014544135       111014730345    
111008612055       111011315600       111011493416       111011676576      
111011889527       111012084211       111012265458       111012429427      
111012608774       111012798550       111012998990       111013163760      
111013339642       111013527180       111013717811       111013929221      
111014149822       111014352424       111014544157       111014730413    
111008612583       111011315622       111011493528       111011676677      
111011889718       111012084312       111012265504       111012429854      
111012608785       111012798639       111012999014       111013163827      
111013339653       111013527191       111013717844       111013929265      
111014149899       111014352446       111014544247       111014730592    
111008631922       111011315868       111011493584       111011676712      
111011889819       111012084334       111012265515       111012429865      
111012608819       111012798662       111012999081       111013163872      
111013339675       111013527203       111013717855       111013929366      
111014150060       111014352479       111014544315       111014730727    
111008632451       111011315992       111011493629       111011676767      
111011889965       111012084378       111012265548       111012429955      
111012608910       111012798864       111012999115       111013163906      
111013339888       111013527528       111013717866       111013929423      
111014150093       111014352536       111014544584       111014731087    
111008656097       111011316128       111011493652       111011676789      
111011890125       111012084435       111012265616       111012429977      
111012608965       111012798909       111012999148       111013163984      
111013339956       111013527551       111013717934       111013929467      
111014150116       111014352648       111014545394       111014731098    
111008665097       111011316162       111011493685       111011676857      
111011890192       111012084479       111012265661       111012430014      
111012608998       111012798976       111012999249       111013163995      
111013339978       111013527618       111013718621       111013929502      
111014150330       111014352671       111014545507       111014731100    
111008673322       111011316285       111011493719       111011676868      
111011890316       111012084525       111012265706       111012430025      
111012609102       111012799012       111012999250       111013164008      
111013340059       111013527663       111013718711       111013929535      
111014150352       111014352693       111014545518       111014731177    
111008673793       111011316308       111011493786       111011677016      
111011890361       111012084547       111012265739       111012430036      
111012609146       111012799034       111012999418       111013164019      
111013340082       111013527719       111013718733       111013929557      
111014150734       111014352828       111014545574       111014731188    
111008676875       111011316320       111011493999       111011677151      
111011890372       111012084558       111012265784       111012430047      
111012609157       111012799089       111012999430       111013164020      
111013340105       111013527720       111013718755       111013929591      
111014150767       111014352930       111014545619       111014731234    
111008693672       111011316409       111011494079       111011677342      
111011890518       111012084648       111012265829       111012430261      
111012609168       111012799090       111012999474       111013164031      
111013340161       111013527786       111013718834       111013929670      
111014150789       111014352952       111014545709       111014731256    
111008701177       111011316432       111011494204       111011677397      
111011890529       111012084749       111012265841       111012430351      
111012609214       111012799113       111012999519       111013164053      
111013340183       111013527832       111013718845       111013929692      
111014150891       111014352985       111014545710       111014731289    
111008705238       111011316476       111011494305       111011677432      
111011890585       111012084783       111012265908       111012430373      
111012609225       111012799168       111012999542       111013164064      
111013340228       111013528305       111013718867       111013929984      
111014150914       111014353043       111014545743       111014731324    
111008712405       111011316522       111011494327       111011677588      
111011890642       111012084839       111012265920       111012430429      
111012609292       111012799191       111012999586       111013164075      
111013340554       111013528338       111013718878       111013930278      
111014151027       111014353054       111014545800       111014731436    
111008714889       111011316702       111011494350       111011677667      
111011890686       111012084930       111012265942       111012430430      
111012609326       111012799292       111012999711       111013164121      
111013340565       111013528349       111013718889       111013930289      
111014151049       111014353076       111014545833       111014731492    
111008736153       111011316724       111011494440       111011677971      
111011890732       111012085076       111012265953       111012430441      
111012609359       111012799360       111012999812       111013164154      
111013340622       111013528394       111013719059       111013930391      
111014151252       111014353087       111014545877       111014731548    
111008737615       111011316768       111011494473       111011678129      
111011890866       111012085100       111012265997       111012430463      
111012609371       111012799371       111012999845       111013164345      
111013340633       111013528439       111013719071       111013930414      
111014151342       111014353144       111014545899       111014731605    
111008766730       111011317185       111011494552       111011678141      
111011890934       111012085144       111012266033       111012430474      
111012609393       111012799393       111012999867       111013164503      
111013340688       111013528451       111013719116       111013930425      
111014151476       111014353155       111014546014       111014731683    
111008766853       111011317220       111011494721       111011678220      
111011891193       111012085155       111012266044       111012430519      
111012609405       111012799449       111013000399       111013164705      
111013340699       111013528473       111013719587       111013931156      
111014151588       111014353166       111014546137       111014731717    
111008768585       111011317231       111011494743       111011678275      
111011891283       111012085368       111012266167       111012430586      
111012609427       111012799584       111013000939       111013164772      
111013340767       111013528484       111013719598       111013931167      
111014151599       111014353177       111014546160       111014731728    
111008768697       111011317310       111011494923       111011678354      
111011891328       111012085379       111012266190       111012430597      
111012609438       111012800497       111013001097       111013165010      
111013340789       111013528619       111013719600       111013931268      
111014151623       111014353256       111014546171       111014731751    
111008769676       111011317387       111011494967       111011678365      
111011891676       111012085436       111012266268       111012430654      
111012609528       111012800532       111013001176       111013165065      
111013341083       111013528664       111013719611       111013931280      
111014151634       111014353289       111014546182       111014731773    
111008775606       111011317444       111011494989       111011678387      
111011892138       111012085492       111012266279       111012430665      
111012609573       111012800554       111013001187       111013165100      
111013341162       111013528675       111013720040       111013931651      
111014152141       111014353302       111014546193       111014731784    
111008785911       111011317578       111011495070       111011678400      
111011892150       111012085504       111012266280       111012430744      
111012609641       111012800633       111013001200       111013165133      
111013341218       111013528754       111013720051       111013931763      
111014152185       111014353391       111014546216       111014731896  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111008790670       111011317589       111011495182       111011678455      
111011892206       111012085593       111012266460       111012430777      
111012609674       111012800666       111013001288       111013165144      
111013341229       111013528776       111013720062       111013931808      
111014152219       111014353436       111014546250       111014731953    
111008815397       111011317613       111011495205       111011678501      
111011892217       111012085638       111012267124       111012430823      
111012609708       111012800701       111013001323       111013165548      
111013341274       111013528811       111013720073       111013931875      
111014152231       111014353593       111014546339       111014731997    
111008826726       111011317781       111011495238       111011678893      
111011892318       111012085694       111012267135       111012430856      
111012609731       111012800745       111013001705       111013165593      
111013342185       111013528855       111013720084       111013931910      
111014152275       111014353706       111014546373       111014732763    
111008830440       111011317871       111011495261       111011679018      
111011892396       111012085773       111012267157       111012431532      
111012609742       111012800756       111013001749       111013165616      
111013342219       111013528888       111013720411       111013931943      
111014152286       111014353807       111014546384       111014732910    
111008843590       111011317905       111011495351       111011679030      
111011892543       111012085818       111012267168       111012431543      
111012609775       111012800813       111013002021       111013165885      
111013342220       111013528901       111013720501       111013931976      
111014152376       111014353818       111014546418       111014733315    
111008863592       111011318029       111011495542       111011679119      
111011892554       111012085863       111012267236       111012431576      
111012609797       111012800835       111013002032       111013166022      
111013342297       111013528967       111013720602       111013932067      
111014152411       111014353841       111014546430       111014733371    
111008864010       111011318096       111011495597       111011679209      
111011892600       111012085964       111012267304       111012431600      
111012609809       111012800846       111013002076       111013166033      
111013342310       111013529025       111013720769       111013932146      
111014153085       111014353885       111014546520       111014733494    
111008868092       111011318131       111011495621       111011679287      
111011892611       111012086077       111012267742       111012431611      
111012609832       111012800857       111013002874       111013166044      
111013342321       111013529047       111013720804       111013932179      
111014153096       111014353896       111014546597       111014733551    
111008869868       111011318175       111011495676       111011679300      
111011892699       111012086088       111012267764       111012431835      
111012609854       111012800891       111013003381       111013166066      
111013342332       111013529193       111013720815       111013932652      
111014153131       111014353986       111014546609       111014733618    
111008870747       111011318254       111011495744       111011679366      
111011892756       111012086134       111012267775       111012432049      
111012609933       111012800958       111013003426       111013166077      
111013342354       111013529205       111013720927       111013932674      
111014153333       111014354000       111014546632       111014733674    
111008870792       111011318287       111011495755       111011679692      
111011892767       111012086583       111012267786       111012432050      
111012609988       111012800969       111013003448       111013166224      
111013342365       111013529250       111013720961       111013932742      
111014153940       111014354022       111014546643       111014733719    
111008870859       111011318298       111011495823       111011679737      
111011893128       111012086594       111012267797       111012432094      
111012610294       111012800970       111013003460       111013166235      
111013342376       111013529272       111013721041       111013932764      
111014153962       111014354112       111014546676       111014733753    
111008873469       111011318467       111011495991       111011679748      
111011893162       111012086639       111012267809       111012432106      
111012610317       111012801083       111013003527       111013166415      
111013342433       111013529283       111013721108       111013932810      
111014154064       111014354189       111014546700       111014733887    
111008874404       111011318478       111011496015       111011679894      
111011893274       111012086651       111012267810       111012432128      
111012610339       111012801139       111013003594       111013166493      
111013342455       111013529306       111013721535       111013932832      
111014154200       111014354202       111014546755       111014733966    
111008876754       111011318490       111011496037       111011679962      
111011893454       111012086774       111012267832       111012432140      
111012610340       111012801140       111013003628       111013166527      
111013342466       111013529339       111013721580       111013932843      
111014154266       111014354707       111014546788       111014734620    
111008883448       111011318502       111011496048       111011680010      
111011893487       111012086785       111012267865       111012432184      
111012610418       111012801151       111013003651       111013166628      
111013342488       111013529340       111013721670       111013932898      
111014154536       111014354718       111014546799       111014734642    
111008897285       111011318535       111011496059       111011680492      
111011893623       111012086853       111012267876       111012432230      
111012610429       111012801162       111013003662       111013166662      
111013342499       111013529384       111013721704       111013932933      
111014154570       111014354819       111014546834       111014734653    
111008900505       111011318939       111011496093       111011680605      
111011893656       111012086886       111012267900       111012432960      
111012610744       111012801207       111013003684       111013166673      
111013342523       111013529407       111013721715       111013932944      
111014154716       111014354909       111014546856       111014734686    
111008903676       111011318940       111011496172       111011680649      
111011893757       111012087001       111012267955       111012432982      
111012610788       111012801847       111013003695       111013167720      
111013342589       111013529429       111013721782       111013932966      
111014154749       111014355203       111014546878       111014734732    
111008906220       111011318951       111011496239       111011680818      
111011893870       111012087113       111012268013       111012433006      
111012610799       111012801881       111013003707       111013167753      
111013342691       111013529519       111013721861       111013932988      
111014154761       111014355247       111014546913       111014734743    
111008912025       111011319031       111011496262       111011680920      
111011894073       111012087124       111012268035       111012433040      
111012610801       111012801904       111013003729       111013167775      
111013342758       111013529935       111013721883       111013933765      
111014154851       111014355258       111014547284       111014734754    
111008919448       111011319086       111011496273       111011681101      
111011894095       111012087135       111012268057       111012433095      
111012610913       111012801926       111013003774       111013167832      
111013342770       111013530038       111013722109       111013933798      
111014155425       111014355281       111014547330       111014734787    
111008927009       111011319503       111011496363       111011681370      
111011894107       111012087203       111012268170       111012433130      
111012611004       111012802040       111013003785       111013167843      
111013342815       111013530544       111013722132       111013933833      
111014156448       111014355292       111014547341       111014734800    
111008936065       111011319604       111011496396       111011681404      
111011894141       111012087225       111012268192       111012433174      
111012611060       111012802152       111013003808       111013167898      
111013342860       111013530555       111013722402       111013933855      
111014156505       111014355427       111014547576       111014734866    
111008946369       111011319626       111011496419       111011681741      
111011894185       111012087236       111012268204       111012433286      
111012611149       111012802163       111013003864       111013167922      
111013342949       111013530667       111013722468       111013933866      
111014156527       111014355461       111014547611       111014734901    
111008949429       111011319660       111011496442       111011681808      
111011894444       111012087326       111012268215       111012433332      
111012611161       111012802231       111013003875       111013167966      
111013342972       111013530735       111013722480       111013933901      
111014156550       111014355494       111014547666       111014734923    
111008954144       111011319705       111011496521       111011681932      
111011894477       111012087337       111012268226       111012433343      
111012611194       111012802275       111013003932       111013168327      
111013343030       111013530757       111013722536       111013933923      
111014156606       111014355539       111014547699       111014734978    
111008955617       111011319884       111011496532       111011681954      
111011894499       111012087348       111012268305       111012433411      
111012611251       111012802286       111013004012       111013168338      
111013343041       111013530768       111013722570       111013934126      
111014156628       111014355595       111014547712       111014735014    
111008958755       111011319907       111011496622       111011682056      
111011894815       111012087371       111012268316       111012433433      
111012611284       111012802332       111013004023       111013168394      
111013343063       111013530847       111013722660       111013934137      
111014156673       111014356585       111014547778       111014735025    
111008966855       111011319985       111011496666       111011682089      
111011894859       111012087416       111012268338       111012433444      
111012611341       111012802433       111013004090       111013168439      
111013343322       111013530870       111013722682       111013934148      
111014156730       111014356620       111014547790       111014735070    
111008990335       111011320123       111011496677       111011682348      
111011894860       111012087483       111012268518       111012434030      
111012611352       111012802455       111013004124       111013168440      
111013343333       111013530881       111013722727       111013934193      
111014156819       111014356675       111014547880       111014735081    
111008992977       111011320235       111011496734       111011682359      
111011894871       111012087562       111012268529       111012434074      
111012611385       111012802501       111013004135       111013168462      
111013343344       111013530892       111013722750       111013934384      
111014156875       111014356710       111014547992       111014735104    
111008995644       111011320246       111011496958       111011682438      
111011894893       111012087584       111012268608       111012434096      
111012611408       111012802512       111013004168       111013168507      
111013343399       111013530904       111013722761       111013934418      
111014156897       111014356721       111014548049       111014735137    
111008995666       111011320291       111011497195       111011682674      
111011895030       111012087753       111012268620       111012434108      
111012611464       111012802578       111013004191       111013168574      
111013343489       111013530926       111013722918       111013934429      
111014156954       111014356765       111014548061       111014735171    
111009001856       111011320358       111011497241       111011682708      
111011895085       111012087797       111012268653       111012434120      
111012611565       111012802602       111013004203       111013168619      
111013343546       111013530971       111013722941       111013934463      
111014156976       111014356822       111014548072       111014735878    
111009044044       111011320404       111011497263       111011682753      
111011895108       111012087810       111012268697       111012434142      
111012611576       111012802657       111013004281       111013168631      
111013343681       111013531039       111013723010       111013934575      
111014156998       111014356844       111014548117       111014735913    
111009046080       111011320572       111011497353       111011682944      
111011895153       111012088002       111012268798       111012434175      
111012611677       111012802703       111013004405       111013168642      
111013343715       111013531051       111013723054       111013934654      
111014157067       111014356855       111014548128       111014735935    
111009046338       111011320628       111011497410       111011682966      
111011895265       111012088046       111012268800       111012434210      
111012612151       111012802747       111013004449       111013168765      
111013343726       111013531062       111013723065       111013935161      
111014157113       111014356866       111014548151       111014735957    
111009046619       111011320718       111011497421       111011683068      
111011895300       111012088068       111012268888       111012434276      
111012612229       111012802770       111013004562       111013168776      
111013343759       111013531107       111013723098       111013935206      
111014157742       111014356912       111014548173       111014736059    
111009046945       111011320741       111011497443       111011683091      
111011895366       111012088192       111012268912       111012434333      
111012612230       111012802826       111013004595       111013168787      
111013343793       111013531174       111013723111       111013935217      
111014157832       111014356990       111014548218       111014736071    
111009055732       111011320853       111011497465       111011683192      
111011895399       111012088259       111012269081       111012434366      
111012612252       111012802837       111013004674       111013169069      
111013343816       111013531185       111013723133       111013935239      
111014157944       111014357452       111014548308       111014736082    
111009060086       111011320921       111011497634       111011683226      
111011895490       111012088372       111012269171       111012434388      
111012612612       111012802848       111013004685       111013169575      
111013343850       111013531196       111013723166       111013935284      
111014157977       111014357496       111014548320       111014736093    
111009079479       111011320943       111011497645       111011683237      
111011895557       111012088383       111012269351       111012434399      
111012612645       111012802882       111013005068       111013169621      
111013343861       111013531220       111013723212       111013935352      
111014158024       111014357722       111014548409       111014736116    
111009091956       111011321067       111011497667       111011683259      
111011895579       111012088440       111012269452       111012434412      
111012612667       111012802893       111013005136       111013169643      
111013343883       111013531231       111013723234       111013935374      
111014158035       111014357799       111014548476       111014736150    
111009093239       111011321236       111011497690       111011683305      
111011895614       111012088462       111012269586       111012434467      
111012612689       111012803906       111013005181       111013169665      
111013343906       111013531275       111013723458       111013935419      
111014158192       111014358060       111014548768       111014736251    
111009104311       111011321304       111011497702       111011683406      
111011895669       111012088507       111012269643       111012434489      
111012612757       111012803984       111013005204       111013169676      
111013343939       111013531286       111013723492       111013935442      
111014158215       111014358082       111014548836       111014736262    
111009111847       111011321405       111011497713       111011683552      
111011895692       111012088518       111012270207       111012434502      
111012612791       111012804053       111013005293       111013170151      
111013343973       111013531309       111013723504       111013935532      
111014159250       111014358778       111014548847       111014736330    
111009122096       111011321461       111011497803       111011683563      
111011895726       111012088620       111012270241       111012434535      
111012612881       111012804075       111013005529       111013170162      
111013343995       111013531354       111013723582       111013935543      
111014159261       111014358790       111014548869       111014736385    
111009123918       111011321483       111011497858       111011683631      
111011895771       111012088697       111012270285       111012434625      
111012612904       111012804097       111013005541       111013170274      
111013345087       111013531365       111013723650       111013935565      
111014159294       111014358824       111014548915       111014736420    
111009130938       111011321506       111011498286       111011683776      
111011895793       111012088765       111012270320       111012434658      
111012612915       111012804110       111013005709       111013170319      
111013345098       111013531376       111013725539       111013935576      
111014159339       111014358835       111014549051       111014737634    
111009133335       111011321652       111011498354       111011683855      
111011895827       111012088798       111012270342       111012434669      
111012612960       111012804244       111013005732       111013170465      
111013345144       111013531411       111013725629       111013935600      
111014159384       111014358992       111014549073       111014737645    
111009133346       111011321663       111011498387       111011683901      
111011895838       111012088901       111012270386       111012434692      
111012613253       111012804266       111013005776       111013170511      
111013345201       111013531477       111013725663       111013935790      
111014159395       111014359038       111014549095       111014737724    
111009134639       111011321764       111011498400       111011683912      
111011895883       111012088989       111012270432       111012434759      
111012613321       111012804312       111013005798       111013170533      
111013345212       111013531523       111013725764       111013935857      
111014159430       111014359218       111014549309       111014737814    
111009139522       111011321786       111011498501       111011683934      
111011895917       111012088990       111012270487       111012434850      
111012613466       111012804323       111013006014       111013170656      
111013345289       111013531578       111013725821       111013935891      
111014159575       111014359229       111014549310       111014737869    
111009140478       111011322024       111011498578       111011684238      
111011896020       111012089069       111012271040       111012434872      
111012613882       111012804334       111013006047       111013170735      
111013345302       111013531589       111013725876       111013935903      
111014159597       111014359364       111014549321       111014737892    
111009142223       111011322169       111011498602       111011684272      
111011896211       111012089148       111012271062       111012434883      
111012613961       111012804345       111013006092       111013170746      
111013345313       111013531602       111013726057       111013935981      
111014159610       111014359375       111014549365       111014737915    
111009170291       111011322170       111011498657       111011684452      
111011896266       111012089250       111012271084       111012434906      
111012613972       111012804402       111013006126       111013170757      
111013345324       111013531815       111013726428       111013936061      
111014159632       111014359465       111014549422       111014737948    
111009187110       111011322204       111011498859       111011684508      
111011896323       111012089317       111012271095       111012434928      
111012614063       111012804446       111013006182       111013170915      
111013345379       111013531837       111013726439       111013936195      
111014159665       111014359511       111014549477       111014738129    
111009191384       111011322248       111011498893       111011684744      
111011896413       111012089351       111012271129       111012434984      
111012614164       111012804468       111013006250       111013171297      
111013345380       111013531848       111013726473       111013936218      
111014159687       111014359533       111014549488       111014738163    
111009197627       111011322260       111011498927       111011684812      
111011896503       111012089441       111012271163       111012435019      
111012614276       111012804536       111013006283       111013171354      
111013345403       111013531859       111013726507       111013936308      
111014159700       111014359601       111014549499       111014738219    
111009199371       111011322282       111011499018       111011684834      
111011896547       111012089564       111012271174       111012435031      
111012614298       111012804558       111013006294       111013171365      
111013345469       111013531871       111013726585       111013936342      
111014159722       111014359612       111014549501       111014738253    
111009206662       111011322305       111011499030       111011684845      
111011896570       111012089586       111012271185       111012435075      
111012615200       111012804569       111013006340       111013171387      
111013345492       111013531882       111013726798       111013936386      
111014159788       111014359623       111014549556       111014738310    
111009210241       111011322417       111011499108       111011684913      
111011896671       111012089609       111012271220       111012435097      
111012615277       111012804615       111013006373       111013171781      
111013345504       111013531905       111013726800       111013936487      
111014159946       111014359634       111014549590       111014738332    
111009211219       111011322462       111011499287       111011685149      
111011896772       111012089610       111012271231       111012435222      
111012615334       111012805313       111013006418       111013171792      
111013345515       111013531994       111013726822       111013936500      
111014160128       111014359757       111014549635       111014738343    
111009211624       111011322620       111011499298       111011685228      
111011896817       111012089676       111012271297       111012435233      
111012615389       111012805953       111013006452       111013171804      
111013345548       111013532029       111013726844       111013936511      
111014160151       111014359870       111014549646       111014738398    
111009215796       111011322800       111011499333       111011685521      
111011896862       111012089755       111012271321       111012435244      
111012615457       111012806099       111013006463       111013171916      
111013345559       111013532210       111013726866       111013936544      
111014160218       111014359904       111014549657       111014738422    
111009221759       111011322990       111011499388       111011685532      
111011896918       111012089799       111012271332       111012435255      
111012615468       111012806123       111013006496       111013171961      
111013345627       111013532232       111013726934       111013936588      
111014160263       111014359926       111014549815       111014738488    
111009224044       111011323104       111011499399       111011685611      
111011896996       111012089890       111012271501       111012435266      
111012615514       111012806134       111013006935       111013171994      
111013345649       111013532265       111013726945       111013936623      
111014160274       111014359937       111014549859       111014738534    
111009231277       111011323159       111011499669       111011685712      
111011897100       111012090061       111012271523       111012435378      
111012616403       111012806156       111013007048       111013172007      
111013345650       111013532276       111013726956       111013936656      
111014160296       111014360074       111014549871       111014739030    
111009231525       111011323395       111011499692       111011685767      
111011897414       111012090106       111012271534       111012435390      
111012616436       111012806202       111013007060       111013172030      
111013345672       111013532287       111013727014       111013937163      
111014160308       111014360153       111014549916       111014739276    
111009241537       111011323418       111011499726       111011685846      
111011897605       111012090117       111012271589       111012435424      
111012616469       111012806224       111013007172       111013172052      
111013345694       111013532311       111013727306       111013937208      
111014160331       111014360399       111014549949       111014739298    
111009244462       111011323441       111011499793       111011685936      
111011897762       111012090128       111012271590       111012435468      
111012616526       111012806235       111013007194       111013172063      
111013345706       111013532333       111013727441       111013937523      
111014160364       111014360502       111014549961       111014739311    
111009250795       111011323542       111011499838       111011686049      
111011897773       111012090139       111012271624       111012435514      
111012616616       111012806369       111013007486       111013172085      
111013345717       111013532366       111013727597       111013937545      
111014161040       111014361637       111014549972       111014739322    
111009255824       111011323553       111011499894       111011686072      
111011897920       111012090162       111012271657       111012435536      
111012616649       111012806448       111013007497       111013172759      
111013345751       111013532423       111013727610       111013937556      
111014161231       111014361648       111014550008       111014739377    
111009264879       111011323586       111011500123       111011686274      
111011898044       111012090173       111012271736       111012435547      
111012616908       111012806459       111013008353       111013172771      
111013345773       111013532434       111013727643       111013937578      
111014161332       111014361749       111014550110       111014739399    
111009270113       111011323609       111011500202       111011686308      
111011898156       111012090252       111012271770       111012435581      
111012617000       111012806471       111013008386       111013172782      
111013345784       111013532568       111013727665       111013937590      
111014161354       111014361817       111014550121       111014739401    
111009271002       111011323777       111011500246       111011686409      
111011898202       111012090263       111012271826       111012435604      
111012617088       111012806493       111013008397       111013172793      
111013345830       111013532579       111013727722       111013937613      
111014161758       111014361929       111014550143       111014739423    
111009271619       111011323867       111011500325       111011686432      
111011898257       111012090285       111012271871       111012435648      
111012617123       111012806505       111013008443       111013172827      
111013345975       111013532603       111013727744       111013937624      
111014161769       111014361963       111014550165       111014739434    
111009272586       111011323913       111011500392       111011686500      
111011898516       111012090364       111012271949       111012436380      
111012617189       111012806549       111013008522       111013172883      
111013345986       111013532636       111013728059       111013937714      
111014161770       111014362133       111014550200       111014739478    
111009274803       111011323980       111011500426       111011686555      
111011898572       111012090601       111012271994       111012436414      
111012617268       111012806718       111013008555       111013172906      
111013346000       111013532647       111013728127       111013937804      
111014161927       111014362155       111014550211       111014739489  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111009284073       111011324341       111011500471       111011686566      
111011898594       111012090690       111012272052       111012436504      
111012617291       111012806729       111013008588       111013172939      
111013346011       111013532658       111013728756       111013937837      
111014161994       111014362346       111014550222       111014739490    
111009285030       111011324352       111011500684       111011686678      
111011898695       111012090757       111012272074       111012436616      
111012617303       111012806910       111013008702       111013172984      
111013346099       111013532670       111013728778       111013937905      
111014162063       111014362380       111014550277       111014739524    
111009289977       111011324587       111011500943       111011686713      
111011898932       111012090803       111012272120       111012436650      
111012617370       111012806921       111013008724       111013173075      
111013346101       111013532692       111013728879       111013937916      
111014162096       111014362414       111014550312       111014739625    
111009304212       111011324655       111011501168       111011686779      
111011899124       111012090836       111012272142       111012436728      
111012617381       111012806932       111013008858       111013173154      
111013346134       111013532737       111013728958       111013937949      
111014162131       111014362526       111014550323       111014739658    
111009320995       111011324778       111011501191       111011686858      
111011899135       111012090847       111012272186       111012436784      
111012617392       111012806954       111013008926       111013173200      
111013346279       111013532748       111013728992       111013937961      
111014162311       111014362537       111014550356       111014739793    
111009329556       111011324879       111011501304       111011686881      
111011899157       111012090858       111012272221       111012436818      
111012617404       111012807056       111013008948       111013173222      
111013346280       111013532917       111013729601       111013938108      
111014162333       111014362559       111014550536       111014739827    
111009334855       111011324891       111011501393       111011686892      
111011899168       111012090959       111012272265       111012436830      
111012617460       111012807179       111013008971       111013173761      
111013346527       111013532928       111013729634       111013938186      
111014162399       111014362593       111014550558       111014739849    
111009336217       111011324903       111011501461       111011686915      
111011899258       111012090971       111012272298       111012436863      
111012617482       111012807191       111013009028       111013173772      
111013346549       111013532940       111013729689       111013938232      
111014162401       111014362863       111014550648       111014739850    
111009348412       111011325173       111011501483       111011687062      
111011899315       111012090993       111012272322       111012436896      
111012617493       111012807584       111013009051       111013173840      
111013346594       111013532951       111013729702       111013938287      
111014162423       111014362919       111014550659       111014740166    
111009348917       111011325421       111011501573       111011687107      
111011899405       111012091006       111012272883       111012436919      
111012617550       111012807629       111013009095       111013173862      
111013346628       111013532973       111013729791       111013938298      
111014162513       111014362975       111014550693       111014740223    
111009360067       111011325454       111011501629       111011687118      
111011899416       111012091141       111012272894       111012437000      
111012617628       111012807696       111013009118       111013173930      
111013346673       111013532984       111013729803       111013938355      
111014162546       111014363000       111014550716       111014740245    
111009365062       111011325476       111011501708       111011687163      
111011899449       111012091466       111012272906       111012437033      
111012617651       111012807720       111013009196       111013173941      
111013346684       111013533008       111013729847       111013938366      
111014162557       111014363022       111014550738       111014740313    
111009365501       111011325555       111011501876       111011687196      
111011899472       111012091501       111012272939       111012437482      
111012617808       111012807731       111013009242       111013173996      
111013346695       111013533020       111013729881       111013938401      
111014162591       111014363369       111014550783       111014740436    
111009369550       111011325588       111011501900       111011687219      
111011899494       111012091523       111012272940       111012437550      
111012617819       111012807775       111013009264       111013174784      
111013346707       111013533053       111013730029       111013938445      
111014162614       111014363482       111014550817       111014740470    
111009386997       111011325667       111011501966       111011687275      
111011899517       111012091545       111012272973       111012437583      
111012618393       111012807821       111013009411       111013174795      
111013346730       111013533064       111013730300       111013938456      
111014162771       111014363505       111014550828       111014740492    
111009388944       111011325689       111011502181       111011687297      
111011899629       111012091556       111012273097       111012437651      
111012618405       111012807955       111013009444       111013174807      
111013346752       111013533075       111013730793       111013938490      
111014162805       111014363594       111014550839       111014740593    
111009397012       111011325780       111011502282       111011687321      
111011899731       111012091589       111012273132       111012437662      
111012618450       111012807966       111013009646       111013174829      
111013346763       111013533097       111013730850       111013938502      
111014162816       111014363763       111014550895       111014740773    
111009397045       111011325803       111011502293       111011687365      
111011899797       111012091703       111012273200       111012437695      
111012618562       111012807977       111013009668       111013174830      
111013346774       111013533244       111013730894       111013938535      
111014162827       111014363831       111014550918       111014740829    
111009409151       111011325814       111011502305       111011687433      
111011899810       111012091725       111012273222       111012437707      
111012618573       111012807988       111013009725       111013174841      
111013346808       111013533255       111013730906       111013939299      
111014162883       111014363853       111014550952       111014740841    
111009414922       111011325836       111011502428       111011687444      
111011899933       111012091905       111012273277       111012437718      
111012618595       111012808013       111013009781       111013174874      
111013346819       111013533277       111013730917       111013939536      
111014162894       111014363864       111014551009       111014740964    
111009427702       111011325904       111011502439       111011687567      
111011900059       111012091927       111012273288       111012437763      
111012618618       111012808057       111013009815       111013174908      
111013346842       111013533288       111013730928       111013939558      
111014162917       111014363875       111014551032       111014741033    
111009437242       111011325982       111011502462       111011687602      
111011900060       111012091938       111012273301       111012437808      
111012618629       111012808114       111013009871       111013174931      
111013346886       111013533312       111013730939       111013939604      
111014162939       111014363965       111014551065       111014741077    
111009444778       111011326118       111011502473       111011687679      
111011900105       111012091961       111012273312       111012437820      
111012618652       111012808147       111013009905       111013175011      
111013346897       111013533345       111013730940       111013939637      
111014163020       111014364225       111014551122       111014741088    
111009455961       111011326185       111011502642       111011687758      
111011900284       111012092119       111012273323       111012437831      
111012618674       111012808169       111013009938       111013175033      
111013346910       111013533367       111013730951       111013939705      
111014163031       111014364269       111014551144       111014741099    
111009460541       111011326219       111011502697       111011687837      
111011900341       111012092377       111012273390       111012437886      
111012618719       111012808327       111013009949       111013175044      
111013346954       111013533378       111013730973       111013939750      
111014163053       111014364270       111014551166       111014741134    
111009494818       111011326376       111011502709       111011688030      
111011900363       111012092412       111012273402       111012437909      
111012618775       111012808361       111013009983       111013175099      
111013346987       111013533435       111013730995       111013939761      
111014163862       111014364359       111014551177       111014741145    
111009505068       111011326411       111011502912       111011688041      
111011900497       111012092591       111012273424       111012437965      
111012618797       111012808417       111013010053       111013175101      
111013347001       111013533468       111013731008       111013939884      
111014163873       111014364438       111014551223       111014741178    
111009511289       111011326499       111011502945       111011688052      
111011900554       111012092704       111012273457       111012437987      
111012618810       111012808428       111013010064       111013175112      
111013347012       111013533480       111013731020       111013939952      
111014163907       111014364584       111014551234       111014741224    
111009530246       111011326501       111011503069       111011688108      
111011900565       111012092726       111012273468       111012438023      
111012618821       111012808440       111013010154       111013175145      
111013347034       111013533491       111013731064       111013939996      
111014164021       111014364742       111014551245       111014741257    
111009533227       111011326512       111011503092       111011688221      
111011900677       111012092793       111012273479       111012438045      
111012618832       111012808518       111013010187       111013175224      
111013347067       111013533503       111013731086       111013940066      
111014164559       111014365125       111014551414       111014741291    
111009547569       111011326590       111011503249       111011688333      
111011900868       111012092962       111012273772       111012438078      
111012618865       111012808552       111013010211       111013175235      
111013347089       111013533514       111013731097       111013940101      
111014164751       111014365259       111014551447       111014741336    
111009556446       111011326613       111011503351       111011688366      
111011900903       111012092973       111012273806       111012438089      
111012619136       111012808585       111013010244       111013175246      
111013347090       111013533547       111013731154       111013940190      
111014164762       111014365293       111014552055       111014741347    
111009583233       111011326680       111011503407       111011688456      
111011901005       111012093042       111012273817       111012438102      
111012619158       111012808608       111013010266       111013175314      
111013347113       111013533558       111013731165       111013940235      
111014164818       111014365372       111014552202       111014741448    
111009585527       111011326882       111011503441       111011688546      
111011901016       111012093109       111012273985       111012438124      
111012619226       111012808619       111013010301       111013175347      
111013347124       111013533659       111013731187       111013940268      
111014165066       111014365417       111014552224       111014741493    
111009605283       111011326893       111011503485       111011688614      
111011901106       111012093132       111012274021       111012438179      
111012619237       111012808675       111013010479       111013175358      
111013347146       111013533671       111013731200       111013940279      
111014165167       111014365541       111014552291       111014741505    
111009607498       111011326994       111011503553       111011688625      
111011901128       111012093165       111012274054       111012438180      
111012619260       111012808798       111013010569       111013175415      
111013347225       111013533682       111013731301       111013940370      
111014165190       111014365585       111014552336       111014741538    
111009614238       111011327030       111011503687       111011688759      
111011901151       111012093176       111012274065       111012438247      
111012619282       111012808811       111013010581       111013175426      
111013347258       111013533716       111013731367       111013940381      
111014165279       111014365619       111014552741       111014741550    
111009634948       111011327142       111011503867       111011688883      
111011901218       111012093255       111012274098       111012438292      
111012619361       111012809069       111013010671       111013175459      
111013347269       111013533727       111013731446       111013940460      
111014165314       111014365710       111014552785       111014741572    
111009663939       111011327209       111011503957       111011688917      
111011901308       111012093266       111012274177       111012438337      
111012619439       111012809092       111013010716       111013175482      
111013347270       111013533749       111013731558       111013940482      
111014165347       111014365721       111014552864       111014741617    
111009665548       111011327377       111011504004       111011688939      
111011901410       111012093312       111012274199       111012438348      
111012619484       111012809553       111013010727       111013175493      
111013347281       111013533772       111013731626       111013940493      
111014165516       111014365732       111014552965       111014741651    
111009681175       111011327490       111011504015       111011689367      
111011901454       111012093356       111012274267       111012438359      
111012619507       111012809575       111013010794       111013175505      
111013347315       111013533884       111013731637       111013940549      
111014165550       111014365754       111014553102       111014741662    
111009690298       111011327524       111011504059       111011689514      
111011901555       111012093390       111012274313       111012438371      
111012619518       111012809597       111013010963       111013175516      
111013347326       111013533895       111013731705       111013941067      
111014165606       111014365765       111014553146       111014741673    
111009695529       111011327579       111011504183       111011689604      
111011901577       111012093413       111012274324       111012438416      
111012619620       111012809610       111013010974       111013175527      
111013347337       111013533907       111013732223       111013941225      
111014165628       111014365833       111014553562       111014741718    
111009720416       111011327614       111011504206       111011689941      
111011901599       111012093569       111012274379       111012438427      
111012619664       111012809665       111013011043       111013175550      
111013347348       111013533929       111013732256       111013941539      
111014165640       111014365877       111014553618       111014742562    
111009721495       111011327670       111011504262       111011690033      
111011901869       111012093671       111012274380       111012439811      
111012619686       111012809698       111013011054       111013175583      
111013347359       111013533930       111013732324       111013941573      
111014165684       111014365978       111014553652       111014742573    
111009722340       111011327805       111011504329       111011690066      
111011901948       111012093727       111012274526       111012439833      
111012619697       111012809711       111013011076       111013175730      
111013347371       111013533952       111013732391       111013941618      
111014165752       111014366148       111014553708       111014742595    
111009725512       111011327984       111011504408       111011690112      
111011901959       111012093828       111012274537       111012439844      
111012619710       111012809799       111013011087       111013176753      
111013347405       111013533974       111013732414       111013941630      
111014165808       111014366216       111014553720       111014742618    
111009753670       111011327995       111011504464       111011690156      
111011902028       111012093930       111012274548       111012439877      
111012619721       111012809801       111013011155       111013176764      
111013347416       111013533985       111013732425       111013941696      
111014165819       111014366227       111014553966       111014742685    
111009775382       111011328097       111011504510       111011690369      
111011902039       111012093963       111012274571       111012439899      
111012619743       111012809812       111013011267       111013176786      
111013347438       111013534043       111013732470       111013942091      
111014165954       111014366542       111014553999       111014742696    
111009777126       111011328222       111011504565       111011690459      
111011902118       111012094111       111012274582       111012439901      
111012619800       111012809823       111013011346       111013176797      
111013347450       111013534065       111013732526       111013942158      
111014166012       111014366575       111014554002       111014742719    
111009796970       111011328301       111011504701       111011690516      
111011902129       111012094201       111012274605       111012439912      
111012619833       111012809845       111013012088       111013176887      
111013347472       111013534087       111013732537       111013942169      
111014166113       111014366597       111014554024       111014743439    
111009803957       111011328637       111011504767       111011690550      
111011902130       111012094223       111012274627       111012439956      
111012619888       111012809957       111013012112       111013176898      
111013347506       111013534111       111013732548       111013942192      
111014166124       111014366609       111014554079       111014743574    
111009857338       111011328727       111011504824       111011690695      
111011902376       111012094234       111012274649       111012439989      
111012619899       111012810184       111013012774       111013176911      
111013347528       111013534122       111013732593       111013942204      
111014166360       111014366654       111014554350       111014743675    
111009860477       111011328738       111011504835       111011690842      
111011902477       111012094335       111012274650       111012440105      
111012619934       111012810195       111013012831       111013176933      
111013347540       111013534199       111013732852       111013942338      
111014166405       111014366665       111014554417       111014743710    
111009862581       111011328749       111011505027       111011690943      
111011902534       111012094391       111012274661       111012440150      
111012619989       111012810285       111013012853       111013176955      
111013347562       111013534201       111013733077       111013942495      
111014166472       111014366711       111014554439       111014743743    
111009865472       111011328772       111011505050       111011691124      
111011902556       111012094447       111012274706       111012440194      
111012620082       111012810757       111013012864       111013177046      
111013347607       111013534223       111013733572       111013942585      
111014167765       111014366733       111014554563       111014743798    
111009888725       111011329313       111011505061       111011691191      
111011902747       111012094469       111012274773       111012440284      
111012620408       111012810768       111013012943       111013177080      
111013347618       111013534234       111013733594       111013942596      
111014167798       111014366744       111014554798       111014743967    
111009896319       111011329403       111011505072       111011691326      
111011902770       111012094492       111012274784       111012440329      
111012620442       111012810814       111013013056       111013177226      
111013347630       111013534245       111013733673       111013942608      
111014168148       111014366755       111014554811       111014744070    
111009898760       111011329458       111011505128       111011691562      
111011902826       111012094638       111012274829       111012440374      
111012620475       111012810959       111013013067       111013177237      
111013347652       111013534278       111013733684       111013942620      
111014168249       111014366812       111014554956       111014744081    
111009912835       111011329515       111011505320       111011691696      
111011902859       111012094649       111012274841       111012440655      
111012620565       111012810960       111013013078       111013177271      
111013347696       111013534290       111013733741       111013942697      
111014168272       111014366889       111014555058       111014744104    
111009921633       111011329582       111011505409       111011691708      
111011902893       111012094661       111012274863       111012440701      
111012620576       111012810971       111013013168       111013177305      
111013347708       111013534302       111013733752       111013942787      
111014168283       111014366957       111014555250       111014744182    
111009933131       111011329650       111011505410       111011691786      
111011902905       111012094683       111012274896       111012440723      
111012620611       111012811040       111013013225       111013177349      
111013347786       111013534313       111013733763       111013942800      
111014168294       111014366968       111014555306       111014744272    
111009944515       111011329683       111011505500       111011692024      
111011902949       111012094728       111012274920       111012440745      
111012620677       111012811152       111013013247       111013177350      
111013347810       111013534324       111013733808       111013942811      
111014168407       111014367059       111014555317       111014744283    
111009945606       111011329740       111011505511       111011692091      
111011903018       111012094997       111012274942       111012440879      
111012620688       111012811185       111013013281       111013177428      
111013347854       111013534346       111013733820       111013942844      
111014168430       111014367161       111014555328       111014744340    
111009950983       111011329818       111011505588       111011692136      
111011903041       111012095077       111012274953       111012440903      
111012620712       111012811646       111013013304       111013177439      
111013347876       111013534470       111013733831       111013942866      
111014168452       111014367183       111014555744       111014744407    
111009951366       111011329863       111011505599       111011692248      
111011903074       111012095202       111012274964       111012440947      
111012620723       111012811657       111013013348       111013177440      
111013347887       111013534481       111013733875       111013943418      
111014168474       111014367240       111014555766       111014744485    
111009967172       111011329896       111011505713       111011692271      
111011903131       111012095280       111012274986       111012440969      
111012620734       111012811769       111013014013       111013177473      
111013347900       111013534492       111013733886       111013943441      
111014168496       111014367251       111014555902       111014744542    
111009986184       111011329953       111011505735       111011692293      
111011903197       111012095314       111012274997       111012441016      
111012620936       111012811781       111013014035       111013177529      
111013347922       111013534593       111013733909       111013943597      
111014168519       111014367273       111014555980       111014744553    
111010006651       111011330089       111011505746       111011692338      
111011903298       111012095404       111012275000       111012441049      
111012620958       111012811837       111013014046       111013177552      
111013347977       111013534605       111013733910       111013943609      
111014168564       111014367284       111014555991       111014744575    
111010057905       111011330146       111011505768       111011692473      
111011903333       111012095628       111012275011       111012441094      
111012620981       111012811972       111013014091       111013177563      
111013348002       111013534863       111013733932       111013943878      
111014168597       111014367307       111014556330       111014744643    
111010100319       111011330168       111011505993       111011692484      
111011903399       111012095695       111012275033       111012441117      
111012621555       111012812018       111013014125       111013177574      
111013348013       111013534942       111013733943       111013943979      
111014168665       111014367396       111014556352       111014744788    
111010100803       111011330416       111011506028       111011692507      
111011903580       111012095707       111012275280       111012441140      
111012621566       111012812401       111013014169       111013177585      
111013348024       111013534975       111013733954       111013944004      
111014168890       111014367442       111014556374       111014744856    
111010194019       111011330562       111011506084       111011692552      
111011903603       111012095741       111012275291       111012441184      
111012621577       111012812467       111013014170       111013177642      
111013348035       111013535033       111013734045       111013944026      
111014168924       111014367510       111014556532       111014744867    
111010228679       111011330629       111011506163       111011692721      
111011903614       111012095820       111012275617       111012441308      
111012621588       111012812478       111013014305       111013177787      
111013348057       111013535044       111013734135       111013944419      
111014169161       111014367521       111014556644       111014744890    
111010248367       111011330630       111011506208       111011692743      
111011903625       111012095864       111012276001       111012441320      
111012621601       111012812524       111013014316       111013177811      
111013348068       111013535055       111013734146       111013944475      
111014169251       111014367611       111014556655       111014744924    
111010278775       111011330641       111011506220       111011692855      
111011903647       111012095976       111012276023       111012441421      
111012621612       111012812557       111013014338       111013177855      
111013348079       111013535842       111013734168       111013944992      
111014169262       111014367666       111014556745       111014744980    
111010301479       111011330674       111011506545       111011692923      
111011903726       111012096045       111012276034       111012441432      
111012621634       111012812579       111013014383       111013177901      
111013348080       111013535875       111013734179       111013945016      
111014169284       111014367699       111014556835       111014745037    
111010327815       111011330809       111011506589       111011693003      
111011903759       111012096089       111012276179       111012441948      
111012621645       111012812580       111013014394       111013177934      
111013348091       111013535910       111013734236       111013945038      
111014169677       111014367712       111014556846       111014745048    
111010358662       111011330821       111011506602       111011693047      
111011903805       111012096157       111012276348       111012442028      
111012621656       111012813468       111013014439       111013178216      
111013348103       111013535976       111013734269       111013945049      
111014169688       111014367723       111014556857       111014745060    
111010367415       111011330865       111011506725       111011693069      
111011903861       111012096168       111012276371       111012442062      
111012621690       111012813491       111013014462       111013178249      
111013348406       111013536056       111013734315       111013945072      
111014169701       111014367745       111014556868       111014745925  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111010378787       111011330966       111011506859       111011693115      
111011903883       111012096179       111012276438       111012442073      
111012621713       111012813503       111013015159       111013178294      
111013348710       111013536102       111013734337       111013945139      
111014169947       111014367778       111014556958       111014745947    
111010379878       111011331091       111011507041       111011693137      
111011903951       111012096203       111012276810       111012442837      
111012621724       111012813581       111013015193       111013178317      
111013348732       111013536168       111013734348       111013945207      
111014170039       111014368320       111014557038       111014746094    
111010391591       111011331170       111011507153       111011693205      
111011903962       111012096292       111012277136       111012442848      
111012621735       111012813615       111013015216       111013178328      
111013348754       111013536225       111013734562       111013945285      
111014170084       111014368421       111014557117       111014746140    
111010518413       111011331215       111011507197       111011693249      
111011903995       111012096348       111012277158       111012443445      
111012621791       111012813659       111013015238       111013178362      
111013348787       111013536304       111013734573       111013945296      
111014170220       111014369129       111014557128       111014746162    
111010586991       111011331305       111011507300       111011693250      
111011904064       111012096674       111012277181       111012443467      
111012621814       111012813738       111013015249       111013178485      
111013348800       111013536663       111013734607       111013945308      
111014170501       111014369152       111014557319       111014746173    
111010692719       111011331473       111011507311       111011693328      
111011904086       111012096742       111012277192       111012443557      
111012621858       111012813895       111013015261       111013178508      
111013348855       111013537103       111013734641       111013945320      
111014170679       111014369163       111014557870       111014746308    
111010873338       111011331776       111011507322       111011693339      
111011904110       111012096753       111012277204       111012443603      
111012621904       111012814043       111013015272       111013178520      
111013349272       111013537158       111013734663       111013945342      
111014170837       111014369208       111014557960       111014746353    
111010946968       111011331798       111011507401       111011693351      
111011904200       111012096797       111012277383       111012443614      
111012621926       111012814100       111013015395       111013178575      
111013349339       111013537192       111013734696       111013945364      
111014170859       111014369321       111014557971       111014746375    
111010962876       111011331844       111011507704       111011693429      
111011904255       111012096809       111012277394       111012443625      
111012621971       111012814201       111013016554       111013178991      
111013349395       111013537215       111013734719       111013945410      
111014171074       111014369332       111014557982       111014746432    
111010991407       111011331855       111011508031       111011693463      
111011904345       111012096810       111012277417       111012443669      
111012622039       111012814234       111013016576       111013179004      
111013349429       111013537259       111013734810       111013945432      
111014171119       111014369422       111014558039       111014746544    
111010995715       111011331866       111011508075       111011693586      
111011904356       111012096832       111012277507       111012443737      
111012622040       111012814256       111013016644       111013179037      
111013349430       111013537271       111013734876       111013945443      
111014171209       111014369455       111014558040       111014746588    
111011008665       111011331901       111011508086       111011693700      
111011904367       111012096900       111012277563       111012443760      
111012622051       111012814290       111013016677       111013179105      
111013349610       111013537350       111013734900       111013945465      
111014171210       111014369501       111014558219       111014746869    
111011069493       111011331945       111011508109       111011693777      
111011904581       111012097046       111012277585       111012443793      
111012622073       111012814436       111013016701       111013179116      
111013349621       111013537361       111013734955       111013945476      
111014171276       111014369680       111014558220       111014746892    
111011097067       111011332025       111011508154       111011693812      
111011904750       111012097079       111012277619       111012443838      
111012622118       111012814469       111013016723       111013179127      
111013349654       111013537439       111013735024       111013945522      
111014171311       111014369769       111014558231       111014746915    
111011115136       111011332126       111011508200       111011693823      
111011904761       111012097114       111012277653       111012443850      
111012622512       111012814650       111013016778       111013179509      
111013349788       111013537529       111013735057       111013945533      
111014171412       111014369792       111014558488       111014746948    
111011115147       111011332216       111011508222       111011693845      
111011905009       111012097574       111012277710       111012443906      
111012622523       111012814683       111013016789       111013179565      
111013349801       111013537530       111013735068       111013945544      
111014171423       111014369837       111014559210       111014746959    
111011115462       111011332283       111011508323       111011693913      
111011905122       111012097686       111012277776       111012444042      
111012622534       111012814694       111013016813       111013179598      
111013349812       111013537574       111013735091       111013945645      
111014171546       111014369961       111014559221       111014746960    
111011115484       111011332362       111011508367       111011694026      
111011905199       111012097732       111012278463       111012444053      
111012622635       111012814751       111013016835       111013179600      
111013349823       111013537585       111013735114       111013945656      
111014171579       111014370109       111014559287       111014747039    
111011115495       111011332429       111011508480       111011694037      
111011905223       111012097787       111012278508       111012444176      
111012622657       111012814818       111013016879       111013179633      
111013349867       111013537596       111013735125       111013945667      
111014171748       111014370121       111014559333       111014747297    
111011115945       111011332520       111011508491       111011694385      
111011905256       111012097899       111012278597       111012444244      
111012622725       111012814841       111013016992       111013179688      
111013349902       111013537619       111013735170       111013946107      
111014171760       111014370288       111014559399       111014747310    
111011115967       111011332553       111011508503       111011694419      
111011905278       111012097923       111012278610       111012444266      
111012622747       111012814852       111013017005       111013179712      
111013349957       111013537675       111013735192       111013946129      
111014171805       111014370301       111014559434       111014747354    
111011115989       111011332575       111011508547       111011694442      
111011905289       111012097945       111012278632       111012444277      
111012622758       111012815055       111013017038       111013179745      
111013350207       111013537709       111013735226       111013946141      
111014171849       111014370312       111014559579       111014747387    
111011116159       111011332609       111011508604       111011694453      
111011905302       111012097990       111012278687       111012444288      
111012622769       111012815077       111013017050       111013179835      
111013350218       111013538418       111013735327       111013946310      
111014171894       111014370334       111014559580       111014747400    
111011116339       111011332621       111011508659       111011694543      
111011905313       111012098070       111012278711       111012444301      
111012622826       111012815099       111013017061       111013179880      
111013350274       111013538441       111013735349       111013946321      
111014171940       111014370435       111014559591       111014747433    
111011116407       111011332700       111011508660       111011694655      
111011905346       111012098205       111012278722       111012444435      
111012622848       111012815101       111013017094       111013179903      
111013350331       111013538508       111013735350       111013947377      
111014171962       111014370446       111014559636       111014747488    
111011116441       111011332788       111011508682       111011694699      
111011905481       111012098238       111012278823       111012444446      
111012622860       111012815123       111013017139       111013180062      
111013350342       111013538520       111013735417       111013947603      
111014171973       111014370457       111014559647       111014747499    
111011116452       111011332812       111011508705       111011694868      
111011905548       111012098339       111012278878       111012444479      
111012623793       111012815167       111013017184       111013180095      
111013350364       111013538553       111013735495       111013947636      
111014172008       111014370480       111014559681       111014747545    
111011116519       111011332980       111011508738       111011694880      
111011905605       111012098441       111012278980       111012444738      
111012623850       111012815235       111013017218       111013180668      
111013350397       111013538586       111013735529       111013947748      
111014172020       111014371403       111014559715       111014747556    
111011116733       111011332991       111011508794       111011694947      
111011905627       111012098520       111012279059       111012444772      
111012623906       111012815583       111013017229       111013180680      
111013350410       111013538610       111013735585       111013947759      
111014172042       111014371469       111014559737       111014747567    
111011116913       111011333127       111011508806       111011694992      
111011905638       111012098542       111012279060       111012444817      
111012623951       111012815594       111013017296       111013180725      
111013350432       111013539150       111013735608       111013947771      
111014172109       111014371492       111014559759       111014747646    
111011116991       111011333161       111011508873       111011695027      
111011905649       111012098564       111012279082       111012444929      
111012623973       111012815617       111013017320       111013180781      
111013350511       111013539183       111013735653       111013947805      
111014172200       111014371537       111014559793       111014747657    
111011117127       111011333239       111011509021       111011695061      
111011905650       111012098733       111012279149       111012444952      
111012624019       111012815651       111013017375       111013180815      
111013350612       111013539431       111013735877       111013947816      
111014172244       111014371616       111014559816       111014747680    
111011117228       111011333699       111011509111       111011695162      
111011905751       111012098935       111012279217       111012444963      
111012624020       111012815662       111013017409       111013180871      
111013350634       111013539521       111013736058       111013947838      
111014172277       111014371661       111014560032       111014747703    
111011117329       111011333745       111011509144       111011695263      
111011905885       111012099149       111012279239       111012444974      
111012624031       111012815707       111013017454       111013180916      
111013350667       111013539554       111013736069       111013947849      
111014172288       111014371672       111014560043       111014747736    
111011117341       111011333789       111011509166       111011695421      
111011906112       111012099206       111012279688       111012444985      
111012624143       111012815718       111013017544       111013180938      
111013350689       111013539598       111013736092       111013947872      
111014172334       111014371706       111014560098       111014748210    
111011117543       111011333790       111011509256       111011695443      
111011906167       111012099408       111012279835       111012444996      
111012624154       111012815729       111013017612       111013180949      
111013350690       111013539712       111013736126       111013947917      
111014172659       111014371942       111014560245       111014748221    
111011117622       111011333802       111011509425       111011695667      
111011906190       111012099420       111012279846       111012445021      
111012624255       111012815752       111013017656       111013180950      
111013350702       111013539734       111013736160       111013947951      
111014172671       111014371975       111014560267       111014748265    
111011117633       111011334016       111011509571       111011695678      
111011906213       111012099442       111012279925       111012445087      
111012624301       111012815808       111013017667       111013180961      
111013351578       111013539745       111013736171       111013948031      
111014172705       111014372055       111014560403       111014748322    
111011117688       111011334061       111011509885       111011695746      
111011906460       111012099532       111012279981       111012445515      
111012624323       111012815965       111013018118       111013180972      
111013351589       111013539756       111013736182       111013948042      
111014172749       111014372134       111014560548       111014748333    
111011117701       111011334140       111011509896       111011695757      
111011906527       111012099576       111012280017       111012445661      
111012624367       111012815976       111013018174       111013180983      
111013351590       111013539789       111013736193       111013948110      
111014172840       111014372156       111014560571       111014748355    
111011117789       111011334319       111011509975       111011695791      
111011906640       111012099666       111012280028       111012445740      
111012624378       111012815998       111013018242       111013180994      
111013351635       111013539958       111013736205       111013948121      
111014173054       111014372246       111014560627       111014748366    
111011117790       111011334386       111011510124       111011695814      
111011906673       111012099745       111012280073       111012445773      
111012624389       111012816012       111013018253       111013182031      
111013351646       111013539970       111013736216       111013948154      
111014173166       111014372370       111014560683       111014748377    
111011117813       111011334500       111011510135       111011695847      
111011906707       111012099903       111012280130       111012445795      
111012624536       111012816045       111013018297       111013182042      
111013351691       111013540220       111013736283       111013948312      
111014173212       111014372392       111014560706       111014748388    
111011117891       111011334667       111011510180       111011695904      
111011906718       111012099925       111012280174       111012446303      
111012624592       111012816067       111013018309       111013182053      
111013351747       111013540264       111013736339       111013948626      
111014173234       111014372404       111014560852       111014748399    
111011118106       111011334836       111011510517       111011696297      
111011906730       111012099970       111012280185       111012446325      
111012624626       111012816090       111013018321       111013182064      
111013351859       111013540365       111013736340       111013948716      
111014173256       111014372549       111014560874       111014748423    
111011118308       111011335141       111011510663       111011696309      
111011906752       111012099992       111012280208       111012446336      
111012624637       111012816146       111013018332       111013182110      
111013351860       111013540387       111013736351       111013948828      
111014174684       111014372583       111014561617       111014748456    
111011118465       111011335163       111011510797       111011696310      
111011906943       111012100007       111012280220       111012446347      
111012624682       111012816168       111013018343       111013182132      
111013351916       111013540400       111013736395       111013948839      
111014174842       111014372606       111014561673       111014748490    
111011118487       111011335387       111011510832       111011696466      
111011907090       111012100041       111012280242       111012446358      
111012624716       111012816236       111013018354       111013182187      
111013351927       111013540512       111013736418       111013948873      
111014174875       111014372628       111014561684       111014748513    
111011118498       111011335411       111011510898       111011696523      
111011907146       111012100063       111012280275       111012446369      
111012624750       111012816281       111013018400       111013182198      
111013352254       111013540578       111013736429       111013948884      
111014174886       111014372673       111014561718       111014748591    
111011118702       111011335422       111011510922       111011696545      
111011907157       111012100131       111012280297       111012446640      
111012624862       111012816326       111013018411       111013182222      
111013352445       111013540589       111013736463       111013948930      
111014174910       111014372707       111014561730       111014748603    
111011118768       111011335602       111011510955       111011696578      
111011907191       111012100210       111012280309       111012446695      
111012624884       111012816348       111013018433       111013182233      
111013353109       111013541209       111013736474       111013948974      
111014174998       111014372718       111014561741       111014748669    
111011118869       111011335668       111011511125       111011696613      
111011907214       111012100399       111012280781       111012446718      
111012624918       111012816382       111013018455       111013182266      
111013353187       111013541232       111013736485       111013949470      
111014175023       111014372763       111014561808       111014748670    
111011118904       111011335725       111011511271       111011696624      
111011907236       111012100681       111012280871       111012446729      
111012624929       111012816393       111013018837       111013182288      
111013353198       111013541276       111013736508       111013949627      
111014175056       111014372820       111014561853       111014748681    
111011119163       111011335792       111011511338       111011696657      
111011907371       111012100737       111012280949       111012446730      
111012624930       111012816416       111013018848       111013182334      
111013353345       111013541344       111013736520       111013949638      
111014175124       111014372853       111014561875       111014748726    
111011119196       111011336007       111011511507       111011696680      
111011907427       111012100861       111012281018       111012446820      
111012624952       111012816427       111013018859       111013182345      
111013353356       111013541401       111013736553       111013949841      
111014175203       111014372921       111014562023       111014748793    
111011119354       111011336153       111011511686       111011696950      
111011907472       111012100984       111012281052       111012446864      
111012625021       111012816438       111013018882       111013182378      
111013353378       111013541456       111013736564       111013950360      
111014175506       111014372954       111014562102       111014748805    
111011119376       111011336265       111011511765       111011696972      
111011907494       111012100995       111012281108       111012446886      
111012625043       111012816450       111013018905       111013182468      
111013353390       111013541502       111013736597       111013951192      
111014175539       111014373034       111014562124       111014748838    
111011119422       111011336490       111011511798       111011697029      
111011907551       111012101008       111012281759       111012446910      
111012625087       111012816483       111013018961       111013182716      
111013353413       111013541591       111013736609       111013951338      
111014175540       111014373977       111014562168       111014748850    
111011119501       111011336557       111011511901       111011697052      
111011907618       111012101075       111012281771       111012446943      
111012625155       111012816685       111013018983       111013182761      
111013353424       111013541670       111013736610       111013951361      
111014175551       111014374035       111014562191       111014748872    
111011119512       111011336603       111011511912       111011697096      
111011907775       111012101086       111012281793       111012447001      
111012625199       111012816708       111013019007       111013182839      
111013353705       111013541681       111013736711       111013951406      
111014176259       111014374068       111014562247       111014748894    
111011119635       111011336669       111011511990       111011697119      
111011907797       111012101187       111012281827       111012447034      
111012625201       111012816797       111013019063       111013182974      
111013354526       111013541692       111013736991       111013951507      
111014176271       111014374091       111014562371       111014748984    
111011119781       111011336670       111011512014       111011697153      
111011907843       111012101222       111012281872       111012447056      
111012625267       111012816843       111013019119       111013183515      
111013354548       111013541704       111013737037       111013951596      
111014176383       111014374158       111014562405       111014748995    
111011119893       111011336692       111011512092       111011697209      
111011907887       111012101299       111012281928       111012447089      
111012625403       111012816854       111013019120       111013183548      
111013354616       111013541838       111013737116       111013951608      
111014176507       111014374169       111014562427       111014749019    
111011119916       111011336704       111011512137       111011697366      
111011907988       111012101402       111012281939       111012447090      
111012625492       111012816865       111013019131       111013183559      
111013354672       111013541849       111013737172       111013951620      
111014176518       111014374293       111014562438       111014749031    
111011119927       111011336849       111011512193       111011697467      
111011908068       111012101413       111012281951       111012447135      
111012625515       111012816876       111013019142       111013183627      
111013354795       111013541850       111013737251       111013952069      
111014176529       111014374417       111014562450       111014749042    
111011119949       111011336850       111011512250       111011697603      
111011908181       111012101503       111012282020       111012447146      
111012626639       111012816898       111013019153       111013183649      
111013354807       111013541906       111013737598       111013952115      
111014176743       111014374462       111014562506       111014749053    
111011119983       111011336984       111011512283       111011697625      
111011908215       111012101569       111012282121       111012447191      
111012626684       111012816911       111013019164       111013183739      
111013354830       111013541940       111013737644       111013952126      
111014176866       111014374888       111014562607       111014749064    
111011120097       111011337110       111011512429       111011697658      
111011908361       111012101817       111012282187       111012447203      
111012626707       111012816922       111013019221       111013183784      
111013354841       111013542097       111013737666       111013952137      
111014177014       111014374901       111014562696       111014749075    
111011120198       111011337176       111011512698       111011697760      
111011908406       111012101828       111012282211       111012447247      
111012626763       111012816977       111013019243       111013183953      
111013354908       111013542176       111013737699       111013952407      
111014177047       111014374912       111014562720       111014749109    
111011120255       111011337200       111011512733       111011697793      
111011908608       111012101884       111012282222       111012447270      
111012626820       111012817372       111013019311       111013183964      
111013354942       111013542200       111013737981       111013952418      
111014177104       111014374989       111014562797       111014749121    
111011120312       111011337345       111011512766       111011697850      
111011908619       111012101895       111012282244       111012447405      
111012626875       111012817417       111013019344       111013184459      
111013354964       111013542255       111013738038       111013952520      
111014177115       111014375058       111014562810       111014749132    
111011120323       111011337648       111011512812       111011697940      
111011908620       111012102278       111012282299       111012447438      
111012626909       111012817428       111013019377       111013184460      
111013355066       111013542312       111013738049       111013952700      
111014177148       111014375193       111014562843       111014749143    
111011120378       111011337660       111011513015       111011698031      
111011908642       111012102324       111012282301       111012447731      
111012626976       111012817642       111013019489       111013184505      
111013355235       111013542378       111013738768       111013952834      
111014177193       111014375238       111014562854       111014749154    
111011120446       111011337682       111011513116       111011698468      
111011908709       111012102436       111012282312       111012447753      
111012626987       111012818171       111013019490       111013184549      
111013355392       111013542390       111013738814       111013952856      
111014177227       111014375306       111014562876       111014749165    
111011120547       111011337749       111011513240       111011698536      
111011908754       111012102470       111012282480       111012447797      
111012627214       111012818216       111013019502       111013184594      
111013355415       111013542402       111013739129       111013953004      
111014177283       111014375395       111014562911       111014749176    
111011120570       111011337828       111011513307       111011698558      
111011909014       111012102492       111012282491       111012447810      
111012627247       111012818238       111013019692       111013184606      
111013355459       111013542637       111013739152       111013953037      
111014177294       111014375520       111014563046       111014749187    
111011120604       111011337839       111011513318       111011698581      
111011909193       111012102504       111012282503       111012448394      
111012627292       111012818317       111013019715       111013184640      
111013355460       111013542648       111013739309       111013953059      
111014177317       111014375531       111014563417       111014749198    
111011120615       111011338324       111011513767       111011698716      
111011909216       111012102515       111012282547       111012448417      
111012627315       111012819453       111013019737       111013184662      
111013355471       111013542660       111013739343       111013953082      
111014177340       111014375597       111014563541       111014749402    
111011120716       111011338346       111011513802       111011698727      
111011909317       111012102548       111012282570       111012448428      
111012627326       111012819521       111013019759       111013184718      
111013355482       111013542693       111013739736       111013953093      
111014177441       111014375643       111014563686       111014749457    
111011120727       111011338357       111011513969       111011698806      
111011909339       111012102605       111012282581       111012448518      
111012627359       111012819677       111013019883       111013184730      
111013355538       111013542738       111013739815       111013953105      
111014177452       111014375665       111014564137       111014749750  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011120862       111011338368       111011513970       111011698839      
111011909429       111012102616       111012282592       111012448563      
111012627382       111012819802       111013019928       111013184741      
111013356056       111013542828       111013739860       111013953172      
111014177496       111014375700       111014564496       111014750000    
111011120941       111011338391       111011514308       111011698907      
111011909586       111012102649       111012282615       111012448574      
111012627393       111012819813       111013019984       111013184796      
111013356078       111013542840       111013739882       111013953194      
111014177564       111014375711       111014564597       111014750347    
111011120974       111011338526       111011514342       111011698985      
111011909621       111012102650       111012282648       111012448608      
111012627461       111012819947       111013019995       111013184853      
111013356090       111013543762       111013740075       111013953385      
111014177597       111014375722       111014564722       111014750639    
111011121177       111011338548       111011514397       111011699032      
111011909676       111012102740       111012282659       111012448709      
111012627472       111012821030       111013020863       111013184864      
111013356124       111013543975       111013740132       111013953509      
111014177654       111014375733       111014564812       111014750820    
111011121324       111011338571       111011514498       111011699043      
111011909722       111012102795       111012283605       111012448710      
111012627551       111012821254       111013020920       111013184886      
111013356146       111013544055       111013740200       111013953510      
111014177711       111014375788       111014564856       111014751157    
111011121458       111011338728       111011514500       111011699098      
111011909968       111012102807       111012283638       111012448787      
111012627595       111012821849       111013020964       111013184897      
111013356157       111013544066       111013740222       111013953554      
111014177722       111014375823       111014564979       111014751483    
111011121481       111011338773       111011514555       111011699324      
111011910027       111012102830       111012283728       111012448798      
111012627641       111012821861       111013020975       111013184921      
111013356168       111013544112       111013740660       111013953633      
111014177777       111014376059       111014564991       111014751595    
111011121537       111011339077       111011514599       111011699357      
111011910038       111012102852       111012283997       111012448855      
111012627786       111012821940       111013021000       111013184943      
111013356180       111013544190       111013740682       111013954342      
111014177834       111014376217       111014565026       111014751607    
111011121548       111011339099       111011514612       111011699368      
111011910083       111012102942       111012284044       111012448899      
111012627933       111012822020       111013021099       111013184965      
111013356225       111013544213       111013740693       111013955141      
111014177889       111014376240       111014565037       111014751630    
111011121571       111011339145       111011514623       111011699403      
111011910151       111012102964       111012284077       111012448912      
111012627955       111012822569       111013021123       111013185012      
111013356236       111013544224       111013740761       111013955152      
111014177979       111014376284       111014565060       111014751685    
111011121919       111011339325       111011514735       111011699470      
111011910263       111012102986       111012284112       111012448923      
111012628147       111012822637       111013021235       111013185067      
111013356438       111013544235       111013740806       111013955163      
111014177980       111014376419       111014565105       111014751719    
111011121964       111011339336       111011514746       111011699515      
111011910296       111012103044       111012284134       111012448978      
111012628158       111012822659       111013021268       111013185113      
111013356450       111013544279       111013741111       111013955185      
111014177991       111014376598       111014565138       111014751731    
111011122134       111011339437       111011514757       111011699694      
111011910386       111012103066       111012284167       111012449003      
111012628170       111012822716       111013021279       111013185371      
111013357293       111013544448       111013741245       111013955219      
111014178015       111014376611       111014565295       111014751742    
111011122156       111011339493       111011514780       111011699728      
111011910533       111012103167       111012284178       111012449227      
111012628978       111012822772       111013021303       111013185416      
111013357338       111013544459       111013741290       111013955398      
111014178510       111014377566       111014565307       111014751753    
111011122190       111011339651       111011514814       111011699795      
111011910544       111012103303       111012284202       111012449249      
111012629003       111012822794       111013021314       111013185427      
111013357349       111013544493       111013741638       111013955444      
111014178565       111014377599       111014565318       111014751775    
111011122279       111011339684       111011514836       111011699931      
111011910667       111012103561       111012284213       111012449687      
111012629014       111012822806       111013021336       111013185461      
111013357350       111013544561       111013741728       111013955523      
111014178576       111014377634       111014565385       111014751786    
111011122280       111011339763       111011514892       111011700024      
111011910768       111012103572       111012284235       111012449698      
111012629104       111012822817       111013021381       111013185494      
111013357361       111013545506       111013741818       111013955545      
111014178587       111014377779       111014565431       111014751854    
111011122291       111011339774       111011514915       111011700068      
111011910780       111012103606       111012284257       111012449722      
111012629126       111012823874       111013021392       111013185551      
111013357383       111013545528       111013741830       111013955613      
111014178600       111014377780       111014565543       111014752035    
111011122370       111011339819       111011515185       111011700147      
111011910836       111012103639       111012284268       111012449766      
111012629182       111012823885       111013021448       111013185562      
111013357394       111013545584       111013741863       111013955635      
111014178611       111014377847       111014565554       111014752057    
111011122392       111011339853       111011515398       111011700417      
111011911062       111012103640       111012284291       111012449823      
111012629250       111012823908       111013021459       111013185618      
111013357406       111013545630       111013741964       111013955736      
111014178622       111014377858       111014565576       111014752079    
111011122628       111011340024       111011515602       111011700462      
111011911073       111012103695       111012284303       111012449890      
111012629283       111012823919       111013021460       111013185641      
111013357529       111013545663       111013742044       111013955758      
111014179061       111014377869       111014565600       111014752136    
111011122639       111011340046       111011515680       111011700529      
111011911084       111012103718       111012284314       111012449913      
111012629395       111012823920       111013021482       111013185652      
111013357574       111013545674       111013742055       111013956186      
111014179094       111014377959       111014565699       111014752147    
111011122662       111011340147       111011515725       111011700585      
111011911196       111012103820       111012284336       111012449924      
111012629418       111012823964       111013021516       111013185719      
111013357642       111013545742       111013743179       111013956276      
111014179106       111014377982       111014565868       111014752169    
111011122707       111011340204       111011515781       111011700608      
111011911220       111012103831       111012284381       111012449991      
111012629531       111012827722       111013021538       111013185775      
111013357664       111013545764       111013743225       111013956377      
111014179140       111014378040       111014565880       111014752541    
111011122785       111011340338       111011515859       111011700642      
111011911253       111012103886       111012284392       111012450049      
111012629609       111012827733       111013021572       111013185832      
111013357686       111013545786       111013743247       111013956401      
111014179162       111014378051       111014565891       111014752552    
111011122819       111011340372       111011515916       111011700776      
111011911332       111012103897       111012284415       111012450050      
111012629632       111012827744       111013021651       111013185876      
111013357798       111013545821       111013743359       111013956478      
111014179195       111014378152       111014565925       111014752619    
111011122910       111011340406       111011516052       111011700800      
111011911398       111012103943       111012284460       111012450173      
111012629766       111012827777       111013021718       111013185887      
111013357811       111013545843       111013743360       111013956489      
111014179320       111014378163       111014565969       111014752653    
111011122998       111011340495       111011516254       111011700855      
111011911444       111012103976       111012284482       111012450184      
111012629823       111012827889       111013021752       111013185900      
111013358586       111013545922       111013743405       111013956502      
111014179342       111014378208       111014566049       111014753216    
111011123089       111011340507       111011516300       111011700990      
111011911501       111012104214       111012285405       111012450892      
111012629856       111012827890       111013021763       111013185911      
111013358687       111013546002       111013743416       111013956513      
111014179375       111014378220       111014566094       111014753261    
111011123135       111011340710       111011516456       111011701003      
111011911534       111012104236       111012285450       111012450915      
111012629890       111012827913       111013021796       111013185922      
111013358698       111013546079       111013743449       111013956692      
111014179465       111014378264       111014566117       111014753306    
111011123179       111011340844       111011516490       111011701047      
111011911545       111012104304       111012285483       111012450926      
111012629902       111012828026       111013021831       111013185944      
111013358722       111013546080       111013743461       111013956704      
111014179500       111014378781       111014566128       111014753339    
111011123247       111011340945       111011516502       111011701115      
111011911747       111012104348       111012285494       111012451275      
111012630386       111012829533       111013021842       111013185988      
111013358733       111013546147       111013743539       111013956782      
111014179511       111014378860       111014566331       111014753340    
111011123315       111011341003       111011516805       111011701205      
111011911871       111012104382       111012285528       111012451332      
111012630410       111012829566       111013021954       111013186002      
111013358788       111013546169       111013743584       111013956793      
111014179881       111014378905       111014566500       111014753362    
111011123326       111011341025       111011516940       111011701216      
111011911994       111012104449       111012285540       111012451400      
111012630421       111012829690       111013021987       111013186013      
111013358889       111013546215       111013743652       111013956906      
111014179926       111014379456       111014568063       111014753441    
111011123416       111011341351       111011516962       111011701249      
111011912029       111012104461       111012285551       111012451466      
111012630432       111012829814       111013021998       111013186079      
111013358913       111013546237       111013743764       111013956917      
111014179959       111014379681       111014568085       111014753452    
111011123584       111011341395       111011516973       111011701373      
111011912142       111012104517       111012285652       111012451477      
111012630454       111012829881       111013022012       111013186158      
111013358968       111013546248       111013743876       111013956928      
111014179982       111014379793       111014568131       111014753485    
111011123832       111011341463       111011517031       111011701508      
111011912265       111012104539       111012285663       111012451523      
111012630476       111012830007       111013022023       111013186169      
111013358991       111013546260       111013743977       111013957075      
111014180030       111014379827       111014568265       111014753520    
111011123966       111011341553       111011517187       111011701878      
111011912355       111012104652       111012285708       111012451545      
111012630544       111012830041       111013022045       111013186226      
111013359015       111013546282       111013744013       111013957110      
111014180052       111014379849       111014568355       111014753531    
111011124114       111011341698       111011517367       111011701890      
111011912377       111012104663       111012285719       111012451578      
111012630656       111012830108       111013022067       111013186282      
111013359026       111013546293       111013744057       111013957143      
111014180063       111014379850       111014568401       111014753610    
111011124192       111011341777       111011517424       111011702217      
111011912388       111012104674       111012285742       111012451725      
111012630690       111012830478       111013022102       111013186338      
111013359060       111013546305       111013744103       111013957244      
111014180096       111014379883       111014568490       111014753621    
111011124215       111011341890       111011517525       111011702363      
111011912467       111012104719       111012285775       111012451792      
111012630713       111012830513       111013022113       111013186350      
111013359138       111013546923       111013744136       111013957255      
111014180119       111014379894       111014568513       111014753632    
111011124305       111011341913       111011517693       111011702408      
111011912502       111012104753       111012285832       111012451837      
111012630724       111012830546       111013022157       111013186406      
111013359206       111013546945       111013744169       111013957312      
111014180153       111014379962       111014568580       111014753700    
111011124361       111011341957       111011517738       111011702532      
111011912535       111012104764       111012285865       111012451893      
111012631028       111012830603       111013022180       111013186428      
111013359217       111013547036       111013744181       111013957457      
111014180186       111014379995       111014568603       111014753777    
111011124473       111011342037       111011517749       111011702666      
111011912580       111012104775       111012285922       111012452018      
111012631040       111012830669       111013022258       111013186574      
111013359318       111013547126       111013744226       111013957468      
111014180221       111014380009       111014568658       111014753823    
111011124530       111011342161       111011517817       111011702745      
111011912603       111012104809       111012285933       111012452030      
111012631084       111012830681       111013022270       111013186608      
111013359329       111013547137       111013744237       111013957503      
111014180232       111014380133       111014568669       111014753902    
111011124574       111011342284       111011518010       111011702970      
111011912647       111012104854       111012286237       111012452052      
111012631095       111012832290       111013022292       111013186619      
111013359341       111013547159       111013745238       111013957514      
111014180276       111014380177       111014568692       111014753991    
111011124631       111011342341       111011518166       111011703229      
111011912827       111012104887       111012286260       111012452108      
111012631107       111012832379       111013025161       111013186620      
111013359420       111013547340       111013745272       111013957570      
111014180322       111014380289       111014568805       111014754778    
111011124901       111011342453       111011518223       111011703263      
111011912872       111012104911       111012286585       111012452119      
111012631118       111012832414       111013025284       111013186631      
111013359576       111013547373       111013745328       111013957615      
111014180377       111014380335       111014568849       111014754790    
111011124990       111011342486       111011518245       111011703500      
111011912951       111012104922       111012286642       111012452153      
111012631152       111012832458       111013025341       111013186732      
111013359587       111013547474       111013745430       111013958324      
111014180401       111014380379       111014568872       111014754813    
111011128512       111011342532       111011518380       111011703702      
111011913255       111012104977       111012286653       111012452164      
111012631163       111012832582       111013025374       111013186833      
111013359723       111013547485       111013745452       111013958379      
111014180456       111014380380       111014568917       111014754868    
111011128590       111011342576       111011518391       111011703713      
111011913299       111012105035       111012286732       111012452175      
111012631196       111012832605       111013025408       111013187126      
111013359789       111013547496       111013745474       111013958391      
111014180502       111014380391       111014568984       111014754879    
111011128635       111011342622       111011518469       111011703768      
111011913389       111012105068       111012286743       111012452423      
111012631220       111012832638       111013025475       111013188004      
111013360556       111013547553       111013745610       111013958504      
111014180524       111014380481       111014569053       111014754891    
111011128703       111011342633       111011518481       111011703791      
111011913390       111012105079       111012286754       111012452546      
111012631242       111012832728       111013025486       111013188037      
111013360589       111013547610       111013745698       111013958942      
111014180580       111014380504       111014569064       111014754903    
111011128905       111011342655       111011518492       111011703982      
111011913446       111012105125       111012286765       111012452568      
111012631286       111012832740       111013025565       111013188082      
111013360590       111013547698       111013745700       111013959066      
111014180647       111014380560       111014569110       111014755072    
111011128949       111011342677       111011518559       111011704017      
111011913491       111012105136       111012286833       111012452603      
111012631332       111012832795       111013025576       111013188150      
111013360613       111013547733       111013745744       111013959088      
111014180669       111014380650       111014569132       111014755094    
111011129018       111011342734       111011518942       111011704084      
111011913503       111012105226       111012286844       111012452614      
111012631387       111012832818       111013025655       111013188217      
111013360770       111013547878       111013745799       111013959358      
111014180726       111014380661       111014569312       111014755117    
111011129041       111011342756       111011519055       111011704141      
111011913569       111012105305       111012286866       111012452625      
111012631545       111012833796       111013025712       111013188307      
111013360781       111013547889       111013745801       111013959370      
111014180737       111014380694       111014569323       111014755285    
111011129096       111011342891       111011519099       111011704219      
111011913738       111012105394       111012286877       111012452692      
111012631556       111012833875       111013025745       111013188330      
111013360792       111013548037       111013746510       111013959448      
111014180872       111014380728       111014569367       111014755308    
111011165568       111011343005       111011519123       111011704231      
111011913750       111012105529       111012286901       111012452748      
111012631602       111012833965       111013025767       111013188363      
111013360837       111013548442       111013746598       111013959459      
111014180940       111014380739       111014569413       111014755331    
111011165715       111011343049       111011519189       111011704253      
111011913817       111012105596       111012286956       111012453389      
111012631624       111012834001       111013025790       111013188419      
111013361029       111013548598       111013746600       111013959460      
111014180984       111014380762       111014569468       111014755342    
111011165782       111011343072       111011519202       111011704444      
111011913907       111012105675       111012286967       111012453390      
111012631657       111012834078       111013025802       111013188453      
111013361041       111013548846       111013746767       111013959516      
111014181402       111014380807       111014569480       111014755566    
111011165793       111011343162       111011519246       111011704488      
111011913941       111012105754       111012287104       111012453435      
111012631769       111012834179       111013025835       111013188464      
111013361063       111013548868       111013746835       111013959550      
111014181424       111014380852       111014569491       111014755690    
111011165906       111011343230       111011519257       111011704589      
111011914098       111012105855       111012287160       111012453558      
111012631781       111012834225       111013025846       111013188510      
111013361322       111013548969       111013746936       111013959572      
111014181457       111014380896       111014569514       111014755869    
111011166109       111011343263       111011519268       111011704882      
111011914122       111012105866       111012287182       111012453569      
111012631815       111012834247       111013025880       111013188565      
111013361333       111013548981       111013746970       111013959741      
111014181536       111014380975       111014569536       111014756095    
111011166154       111011343274       111011519325       111011704927      
111011914133       111012105923       111012287227       111012453581      
111012631871       111012834258       111013025970       111013188598      
111013361355       111013549005       111013747027       111013959785      
111014181547       111014380986       111014569547       111014756130    
111011166288       111011343319       111011519336       111011705030      
111011914515       111012105945       111012287249       111012453637      
111012631893       111012834269       111013026151       111013188611      
111013361366       111013549050       111013747038       111013959842      
111014181581       111014381011       111014569558       111014756185    
111011166547       111011343487       111011519662       111011705120      
111011914571       111012106014       111012287272       111012453671      
111012632300       111012834337       111013026184       111013188622      
111013361399       111013549117       111013747094       111013959853      
111014181604       111014381044       111014569648       111014756208    
111011166569       111011343555       111011519842       111011705131      
111011914593       111012106081       111012287294       111012453783      
111012632311       111012834360       111013026241       111013188778      
111013361401       111013549140       111013747218       111013960394      
111014182537       111014381066       111014569682       111014756275    
111011166772       111011343588       111011520024       111011705221      
111011914874       111012106272       111012287317       111012453794      
111012632355       111012834371       111013026285       111013188846      
111013361434       111013549162       111013747241       111013960439      
111014182571       111014381088       111014569716       111014756309    
111011166941       111011343601       111011520125       111011705401      
111011914919       111012106340       111012287463       111012453817      
111012632434       111012834810       111013026476       111013188879      
111013361467       111013549218       111013747319       111013960529      
111014182751       111014381167       111014569794       111014756354    
111011167009       111011343689       111011520619       111011705434      
111011914953       111012106429       111012287519       111012453840      
111012632490       111012835204       111013026498       111013188903      
111013361489       111013549263       111013747386       111013960686      
111014182773       111014381202       111014569840       111014756893    
111011167043       111011343690       111011520642       111011705489      
111011915213       111012106520       111012287575       111012453884      
111012632681       111012835349       111013026511       111013188936      
111013361546       111013549386       111013747454       111013960956      
111014182997       111014381224       111014569851       111014756927    
111011167122       111011343702       111011520653       111011705748      
111011915235       111012106542       111012287621       111012453918      
111012632737       111012835372       111013026533       111013189544      
111013361557       111013549397       111013747768       111013961474      
111014183101       111014382742       111014569895       111014756950    
111011167133       111011343713       111011520675       111011705771      
111011915291       111012106643       111012287676       111012453930      
111012632748       111012835406       111013026623       111013189577      
111013361568       111013549713       111013747814       111013961485      
111014183134       111014382753       111014569918       111014756961    
111011167212       111011343779       111011520686       111011705827      
111011915639       111012106957       111012287711       111012453963      
111012632793       111012835439       111013026634       111013189601      
111013361614       111013549780       111013747915       111013961519      
111014183189       111014382786       111014569929       111014756983    
111011167302       111011343881       111011520710       111011705861      
111011915662       111012106968       111012287722       111012454010      
111012632827       111012835541       111013026690       111013189690      
111013361636       111013549858       111013747937       111013961531      
111014183202       111014382809       111014569941       111014757041    
111011167313       111011343948       111011520743       111011705872      
111011915673       111012107059       111012288239       111012454133      
111012632883       111012835563       111013028074       111013189713      
111013361658       111013549993       111013748051       111013961553      
111014183448       111014382988       111014569952       111014757119    
111011167469       111011343960       111011520866       111011705917      
111011915684       111012107093       111012288240       111012454166      
111012633345       111012835574       111013028085       111013189735      
111013361681       111013550063       111013748062       111013961609      
111014183459       111014383024       111014569974       111014757209    
111011167515       111011343993       111011520899       111011706020      
111011915819       111012107239       111012288262       111012454212      
111012633389       111012835732       111013028131       111013189757      
111013361692       111013550096       111013748107       111013961610      
111014183673       111014383079       111014570101       111014757265    
111011167537       111011344107       111011520901       111011706042      
111011915909       111012107273       111012288318       111012454223      
111012633479       111012835776       111013028153       111013189836      
111013361715       111013550164       111013748286       111013961665      
111014183684       111014383125       111014570448       111014757478  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011167548       111011344163       111011520989       111011706200      
111011915921       111012107307       111012288464       111012454728      
111012633503       111012835787       111013028175       111013189915      
111013361872       111013550232       111013748297       111013961687      
111014184809       111014383350       111014570460       111014757568    
111011167605       111011344275       111011521058       111011706233      
111011915954       111012107363       111012288509       111012454762      
111012633536       111012835811       111013028197       111013189926      
111013361906       111013550254       111013748321       111013961700      
111014184832       111014383361       111014570493       111014757636    
111011167616       111011344309       111011521092       111011706277      
111011915976       111012107385       111012288510       111012454807      
111012633569       111012835822       111013028254       111013189971      
111013361917       111013550265       111013748332       111013961722      
111014184876       111014383428       111014570516       111014757669    
111011167627       111011344365       111011521126       111011706389      
111011916067       111012107497       111012288554       111012454818      
111012633604       111012835888       111013028524       111013189993      
111013361940       111013550276       111013749030       111013961777      
111014184898       111014383529       111014570549       111014757849    
111011167649       111011344422       111011521205       111011706457      
111011916089       111012107565       111012288644       111012454908      
111012633615       111012836058       111013028759       111013190063      
111013361984       111013550300       111013749052       111013961845      
111014184944       111014383608       111014570684       111014757861    
111011167728       111011344444       111011521227       111011706514      
111011916124       111012107677       111012288857       111012454920      
111012633671       111012836227       111013028793       111013190074      
111013361995       111013550344       111013749096       111013961856      
111014184966       111014383620       111014570729       111014757883    
111011167919       111011344455       111011521272       111011706569      
111011916146       111012107868       111012288868       111012455369      
111012633693       111012836508       111013028906       111013190096      
111013362031       111013550445       111013749131       111013961913      
111014185013       111014383686       111014570763       111014757928    
111011167975       111011344477       111011521294       111011706604      
111011916179       111012108061       111012288879       111012455392      
111012633828       111012836553       111013028928       111013190120      
111013362143       111013550467       111013749142       111013961924      
111014185035       111014383697       111014570774       111014757939    
111011168066       111011344501       111011521418       111011706660      
111011916225       111012108083       111012288925       111012455482      
111012633840       111012836586       111013029031       111013190131      
111013362187       111013550489       111013749197       111013961935      
111014185710       111014383765       111014570853       111014757940    
111011168123       111011344567       111011521463       111011706671      
111011916258       111012108229       111012288947       111012455516      
111012634133       111012836643       111013029109       111013190142      
111013362200       111013550513       111013749287       111013962116      
111014185732       111014383787       111014570875       111014757951    
111011168493       111011344859       111011521485       111011706749      
111011916292       111012108230       111012288992       111012455527      
111012634155       111012836665       111013029121       111013190243      
111013362255       111013550546       111013749322       111013962127      
111014185743       111014383899       111014570886       111014757984    
111011168538       111011344893       111011521553       111011706862      
111011916438       111012108252       111012289049       111012455538      
111012634234       111012836777       111013029154       111013190254      
111013362277       111013550580       111013749366       111013962161      
111014185765       111014383989       111014570910       111014758042    
111011168550       111011344950       111011521575       111011706907      
111011916449       111012108319       111012289050       111012455572      
111012634245       111012836823       111013029165       111013190287      
111013362299       111013550591       111013749434       111013962183      
111014185776       111014384025       111014571023       111014758064    
111011168808       111011344961       111011521610       111011707245      
111011916450       111012108397       111012289072       111012455707      
111012634256       111012836834       111013029200       111013190535      
111013362301       111013550771       111013749445       111013962194      
111014185888       111014384126       111014571045       111014758086    
111011168875       111011344994       111011521665       111011707290      
111011916472       111012108599       111012289094       111012455730      
111012634267       111012836856       111013029222       111013190568      
111013362323       111013550793       111013749478       111013962217      
111014185945       111014384148       111014571056       111014758097    
111011168909       111011345018       111011521676       111011707324      
111011916517       111012108612       111012289106       111012456090      
111012634278       111012836878       111013029277       111013190603      
111013362334       111013550827       111013749489       111013962228      
111014186137       111014384272       111014571102       111014758110    
111011168910       111011345063       111011521687       111011707526      
111011916562       111012108634       111012289184       111012456124      
111012634436       111012836902       111013029288       111013190647      
111013362345       111013550849       111013749513       111013962239      
111014186193       111014384362       111014571113       111014758143    
111011168921       111011345074       111011521722       111011707795      
111011916584       111012108780       111012289241       111012456135      
111012634492       111012837015       111013029312       111013190658      
111013362390       111013550850       111013749535       111013962251      
111014186227       111014384520       111014571191       111014758244    
111011168954       111011345120       111011521766       111011707830      
111011916629       111012108904       111012289296       111012456191      
111012634537       111012837060       111013029323       111013190669      
111013362503       111013550917       111013749568       111013962273      
111014186249       111014384575       111014571247       111014758266    
111011168976       111011345153       111011521902       111011707874      
111011916775       111012108926       111012289308       111012456214      
111012634548       111012837475       111013029345       111013190771      
111013362525       111013550962       111013749579       111013962318      
111014186261       111014384597       111014571281       111014758288    
111011168998       111011345175       111011521968       111011707931      
111011916843       111012108960       111012289410       111012456225      
111012634605       111012837532       111013029378       111013190782      
111013362547       111013551008       111013749614       111013962329      
111014186283       111014384687       111014571304       111014758301    
111011169023       111011345210       111011521979       111011707986      
111011916876       111012109118       111012289421       111012456292      
111012634627       111012837554       111013029389       111013190805      
111013362592       111013551053       111013749669       111013962543      
111014186294       111014384755       111014571326       111014758356    
111011169146       111011345265       111011522150       111011708213      
111011916898       111012109242       111012289443       111012456315      
111012634638       111012837587       111013029581       111013190816      
111013362716       111013551097       111013749704       111013962554      
111014186373       111014384856       111014571348       111014758367    
111011169269       111011345276       111011522161       111011708358      
111011917002       111012109400       111012289476       111012456326      
111012635279       111012837598       111013029604       111013190928      
111013362727       111013551121       111013749715       111013962576      
111014186575       111014384902       111014571405       111014758378    
111011169270       111011345298       111011522183       111011708482      
111011917079       111012109444       111012289487       111012456348      
111012635459       111012837600       111013029648       111013190984      
111013362738       111013551873       111013749737       111013962598      
111014186654       111014384924       111014571416       111014758390    
111011169315       111011345300       111011522307       111011708516      
111011917114       111012109523       111012289601       111012456360      
111012636180       111012838544       111013029659       111013191019      
111013362749       111013551929       111013749816       111013962600      
111014186676       111014385059       111014571494       111014758468    
111011169326       111011345322       111011522385       111011708662      
111011917181       111012109534       111012289768       111012456393      
111012636236       111012838612       111013029671       111013191031      
111013362794       111013552087       111013749872       111013962611      
111014186700       111014385116       111014571517       111014758479    
111011169348       111011345355       111011522464       111011708729      
111011917192       111012109545       111012289780       111012456405      
111012636247       111012838690       111013029727       111013191075      
111013362884       111013552144       111013749940       111013962622      
111014186722       111014385138       111014571528       111014758749    
111011169360       111011345388       111011522600       111011708875      
111011917215       111012109589       111012289791       111012456450      
111012636258       111012838735       111013029761       111013191413      
111013362918       111013552155       111013750425       111013962666      
111014186755       111014385172       111014571539       111014758761    
111011169405       111011345401       111011522633       111011709001      
111011917248       111012109714       111012289836       111012456898      
111012636337       111012838746       111013029828       111013191435      
111013362929       111013552302       111013750515       111013962677      
111014186801       111014385194       111014571551       111014759605    
111011169472       111011345489       111011522677       111011709056      
111011917305       111012109725       111012289847       111012456911      
111012636348       111012838814       111013029862       111013191446      
111013362930       111013552908       111013750559       111013962688      
111014186856       111014385206       111014572170       111014759638    
111011169506       111011345524       111011522756       111011709146      
111011917349       111012109736       111012289869       111012456999      
111012636472       111012838836       111013029929       111013191479      
111013362985       111013552919       111013750571       111013962699      
111014186889       111014385217       111014572237       111014759717    
111011169573       111011345557       111011522767       111011709179      
111011917372       111012109747       111012289870       111012457013      
111012637271       111012838858       111013029974       111013191536      
111013363010       111013552964       111013750582       111013962745      
111014186913       111014385251       111014572282       111014759728    
111011169629       111011345579       111011522914       111011709191      
111011917484       111012109758       111012289904       111012457024      
111012637372       111012838892       111013030099       111013191547      
111013363054       111013553044       111013750593       111013962914      
111014186924       111014385262       111014572316       111014760023    
111011169674       111011345704       111011522925       111011709326      
111011917518       111012109770       111012289948       111012457057      
111012637394       111012838904       111013030134       111013191626      
111013363076       111013553088       111013750863       111013962947      
111014186968       111014385284       111014572349       111014760034    
111011169696       111011345726       111011522936       111011709348      
111011917709       111012109804       111012289959       111012457237      
111012637417       111012838915       111013030156       111013191671      
111013363122       111013553101       111013750920       111013963117      
111014186980       111014385532       111014572428       111014760090    
111011169720       111011345759       111011522947       111011709427      
111011917732       111012109893       111012289960       111012457305      
111012637428       111012838993       111013030167       111013192010      
111013363166       111013553123       111013750931       111013963128      
111014186991       111014385835       111014572451       111014760135    
111011169786       111011345760       111011523027       111011709641      
111011917833       111012109916       111012289971       111012457361      
111012637439       111012839017       111013030460       111013192368      
111013363212       111013553167       111013750953       111013963140      
111014187105       111014385891       111014572495       111014760191    
111011169821       111011345782       111011523139       111011709696      
111011917967       111012109950       111012290007       111012457406      
111012637484       111012839039       111013030471       111013192391      
111013363223       111013553257       111013751033       111013963162      
111014187172       111014385947       111014572507       111014760326    
111011169955       111011345850       111011523173       111011710081      
111011918014       111012109983       111012290030       111012457428      
111012637541       111012839051       111013030505       111013192447      
111013363256       111013553291       111013751066       111013963184      
111014187228       111014385981       111014572552       111014760348    
111011170047       111011345894       111011523263       111011710227      
111011918058       111012110019       111012290052       111012457484      
111012637552       111012839084       111013030538       111013192458      
111013363953       111013553437       111013751145       111013963207      
111014187329       111014386016       111014572574       111014760359    
111011170104       111011345906       111011523319       111011710429      
111011918070       111012110121       111012290096       111012457495      
111012637574       111012839095       111013030561       111013192469      
111013363997       111013553460       111013751189       111013963252      
111014188498       111014386027       111014572620       111014760360    
111011170137       111011345928       111011523320       111011710441      
111011918104       111012110828       111012290142       111012457574      
111012637585       111012839118       111013030628       111013192504      
111013364000       111013553493       111013751246       111013963285      
111014188511       111014386038       111014572697       111014760382    
111011170238       111011345940       111011523397       111011710722      
111011918283       111012110996       111012290186       111012457596      
111012637664       111012839219       111013031090       111013192526      
111013364314       111013553527       111013751268       111013963353      
111014188533       111014386140       111014572709       111014760416    
111011170261       111011345951       111011523443       111011711026      
111011918306       111012111100       111012290197       111012457697      
111012637754       111012839512       111013031102       111013192571      
111013364325       111013553561       111013751369       111013963386      
111014188577       111014386195       111014573474       111014760506    
111011170395       111011345973       111011523465       111011711127      
111011918597       111012111122       111012290287       111012457732      
111012637798       111012839578       111013031135       111013192650      
111013364381       111013553853       111013751370       111013963410      
111014188601       111014386229       111014573508       111014760595    
111011170430       111011345984       111011523476       111011711240      
111011918935       111012111201       111012290298       111012457743      
111012637855       111012839792       111013031269       111013192829      
111013364404       111013553932       111013752023       111013963522      
111014188768       111014386308       111014573609       111014760607    
111011170542       111011345995       111011523555       111011711284      
111011918957       111012111245       111012290333       111012457800      
111012637888       111012840378       111013031292       111013193561      
111013364437       111013553987       111013752034       111013963656      
111014188869       111014386319       111014573755       111014760618    
111011170621       111011346053       111011523577       111011711431      
111011918980       111012111290       111012290344       111012457844      
111012637990       111012840435       111013031348       111013193639      
111013364459       111013554056       111013752078       111013963689      
111014189208       111014386331       111014573799       111014760708    
111011170632       111011346064       111011523667       111011711857      
111011919004       111012111368       111012290355       111012457866      
111012638014       111012840503       111013031359       111013193774      
111013364549       111013554067       111013752124       111013963724      
111014189275       111014386342       111014573823       111014760809    
111011170643       111011346075       111011523678       111011711868      
111011919093       111012111379       111012290399       111012457899      
111012638036       111012840570       111013031371       111013193943      
111013364550       111013554078       111013752157       111013963746      
111014189343       111014386544       111014573867       111014760810    
111011170722       111011346097       111011523690       111011711936      
111011919161       111012111414       111012290401       111012457912      
111012638047       111012840604       111013031393       111013193998      
111013364628       111013554124       111013752269       111013963757      
111014189398       111014386599       111014573957       111014760887    
111011170788       111011346109       111011523702       111011711947      
111011919217       111012111458       111012291592       111012457956      
111012638070       111012840615       111013031416       111013194056      
111013364662       111013554135       111013752304       111013963768      
111014189400       111014386724       111014573980       111014761024    
111011170902       111011346110       111011523791       111011712139      
111011919284       111012111481       111012291604       111012457967      
111012638081       111012840671       111013031427       111013194977      
111013364684       111013554157       111013752371       111013963780      
111014189455       111014386746       111014574015       111014761103    
111011170913       111011346121       111011523814       111011712151      
111011919408       111012111515       111012291615       111012457989      
111012638104       111012840693       111013031483       111013195372      
111013364741       111013554203       111013752539       111013963847      
111014189488       111014386757       111014574037       111014761170    
111011171004       111011346132       111011523858       111011712263      
111011919475       111012111548       111012291659       111012458036      
111012638115       111012840727       111013031584       111013195383      
111013364796       111013554236       111013752551       111013963858      
111014189512       111014386836       111014574206       111014761215    
111011171026       111011346187       111011523869       111011712274      
111011919734       111012111605       111012291693       111012458070      
111012638171       111012841199       111013031595       111013195428      
111013364819       111013554247       111013752607       111013963869      
111014189556       111014386971       111014574217       111014761237    
111011171116       111011346288       111011523926       111011712308      
111011919914       111012111616       111012291705       111012458081      
111012638272       111012841223       111013032338       111013195440      
111013365247       111013554405       111013752742       111013963870      
111014189567       111014386982       111014574284       111014761293    
111011171251       111011346334       111011524006       111011712319      
111011919958       111012111717       111012292054       111012458126      
111012638306       111012841256       111013032372       111013195552      
111013365258       111013554416       111013752753       111013963892      
111014189590       111014387017       111014574419       111014761417    
111011171374       111011346367       111011524062       111011712601      
111011919992       111012111728       111012292098       111012458160      
111012638340       111012841278       111013032394       111013195563      
111013365269       111013554427       111013752764       111013963904      
111014189635       111014387130       111014574509       111014761574    
111011171431       111011346424       111011524073       111011712623      
111011920028       111012111751       111012292256       111012458216      
111012638351       111012841289       111013032428       111013195585      
111013365270       111013554494       111013752821       111013963926      
111014189679       111014387141       111014574543       111014761642    
111011171486       111011347010       111011524095       111011712634      
111011920039       111012111841       111012292346       111012458250      
111012638362       111012841290       111013032462       111013195620      
111013365292       111013554517       111013752832       111013963937      
111014189703       111014387208       111014574723       111014761675    
111011171497       111011347188       111011524309       111011712702      
111011920398       111012111885       111012292391       111012458261      
111012638384       111012841302       111013032530       111013195675      
111013365348       111013554584       111013752843       111013964141      
111014189736       111014387297       111014574778       111014761709    
111011171509       111011347313       111011524321       111011712791      
111011920590       111012111908       111012292504       111012458283      
111012638429       111012841313       111013032585       111013195686      
111013365360       111013554607       111013752865       111013964174      
111014189781       111014387354       111014575409       111014761710    
111011171565       111011347357       111011524398       111011712869      
111011920747       111012111953       111012292515       111012458351      
111012638441       111012841324       111013032619       111013195721      
111013365405       111013554731       111013752898       111013964422      
111014189792       111014387376       111014575645       111014762586    
111011171789       111011347380       111011524433       111011712892      
111011920781       111012112112       111012292559       111012458362      
111012638542       111012841357       111013032675       111013195776      
111013365461       111013554742       111013753473       111013964499      
111014189950       111014387398       111014575768       111014762610    
111011171868       111011347526       111011524534       111011712915      
111011920848       111012112123       111012292649       111012458531      
111012638586       111012841368       111013032686       111013195989      
111013365494       111013554753       111013753596       111013964501      
111014189972       111014387422       111014575780       111014762777    
111011171879       111011347571       111011524613       111011712993      
111011920938       111012112213       111012292717       111012458575      
111012638632       111012841403       111013032697       111013196069      
111013365517       111013554764       111013753619       111013964578      
111014189983       111014387770       111014575870       111014762890    
111011171914       111011347751       111011524714       111011713196      
111011921030       111012112235       111012292740       111012458665      
111012638700       111012841470       111013032710       111013196115      
111013365528       111013554786       111013753642       111013964613      
111014189994       111014387905       111014575971       111014762957    
111011172049       111011347830       111011524781       111011713208      
111011921287       111012112279       111012292784       111012458687      
111012638733       111012841515       111013032743       111013196159      
111013365540       111013554810       111013753686       111013964657      
111014190165       111014387927       111014576039       111014762968    
111011172050       111011347908       111011524949       111011713220      
111011921300       111012113258       111012292818       111012458700      
111012638744       111012841526       111013032787       111013196160      
111013365595       111013554854       111013753743       111013964725      
111014190211       111014388333       111014576051       111014762991    
111011172229       111011347942       111011524950       111011713297      
111011921535       111012113281       111012292920       111012458722      
111012638777       111012841559       111013033126       111013196261      
111013365618       111013555754       111013753776       111013965221      
111014190255       111014388355       111014576107       111014763048    
111011172230       111011348000       111011525007       111011713321      
111011921670       111012113382       111012292953       111012458801      
111012638788       111012841739       111013033148       111013196328      
111013365629       111013555776       111013753800       111013965940      
111014190277       111014388388       111014576130       111014763127    
111011172241       111011348033       111011525030       111011713422      
111011921793       111012113393       111012293000       111012458889      
111012638856       111012841740       111013033160       111013196362      
111013365674       111013555787       111013753899       111013966244      
111014190402       111014389176       111014576208       111014763150    
111011172252       111011348077       111011525063       111011713499      
111011922019       111012113438       111012293022       111012458902      
111012639330       111012841773       111013033227       111013196429      
111013366024       111013555822       111013753901       111013966255      
111014190424       111014389435       111014576231       111014763206    
111011172364       111011348167       111011525074       111011713613      
111011922075       111012113449       111012293033       111012458946      
111012639363       111012841784       111013033250       111013196520      
111013366079       111013556014       111013753912       111013966277      
111014191582       111014389536       111014576297       111014763228    
111011172421       111011348280       111011525131       111011713635      
111011922266       111012113450       111012293044       111012458979      
111012639374       111012841908       111013033283       111013196676      
111013366103       111013556036       111013754014       111013966323      
111014191605       111014389569       111014576332       111014763262    
111011172566       111011348325       111011525142       111011713792      
111011922334       111012113607       111012293055       111012459048      
111012639431       111012841919       111013033294       111013196687      
111013366136       111013556047       111013754047       111013966750      
111014191650       111014389693       111014576376       111014763273    
111011172724       111011348392       111011525175       111011713871      
111011922390       111012113618       111012293112       111012459420      
111012639497       111012841942       111013033306       111013196698      
111013366181       111013556070       111013754058       111013966839      
111014191683       111014389794       111014576411       111014763385    
111011172757       111011348493       111011525221       111011713961      
111011922480       111012113629       111012293123       111012459497      
111012639510       111012841964       111013033362       111013196722      
111013366215       111013556092       111013754182       111013966873      
111014191706       111014389806       111014576433       111014763408  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011172768       111011348505       111011525287       111011714108      
111011922514       111012113685       111012293190       111012459565      
111012639521       111012841986       111013033597       111013196788      
111013366361       111013556137       111013754238       111013967065      
111014192202       111014389817       111014576444       111014763475    
111011172791       111011348628       111011525300       111011714502      
111011922558       111012113696       111012293213       111012459644      
111012639587       111012842044       111013033609       111013196823      
111013366439       111013556250       111013754283       111013967166      
111014192280       111014389840       111014576499       111014763486    
111011172870       111011348684       111011525322       111011714647      
111011922581       111012113753       111012293257       111012459655      
111012640590       111012842055       111013033632       111013196878      
111013366440       111013556294       111013754306       111013968482      
111014192291       111014389929       111014576657       111014763509    
111011173017       111011348729       111011525377       111011714692      
111011922772       111012113797       111012293280       111012459666      
111012640613       111012842101       111013033643       111013196890      
111013366462       111013556340       111013754351       111013968572      
111014192369       111014391078       111014576747       111014763521    
111011173051       111011348819       111011525401       111011715097      
111011922930       111012113809       111012293314       111012459688      
111012640646       111012842145       111013033654       111013197138      
111013366495       111013556362       111013754418       111013968695      
111014192415       111014391113       111014576769       111014763644    
111011173107       111011348853       111011525434       111011715143      
111011923065       111012113832       111012293381       111012459699      
111012640725       111012842167       111013033676       111013197183      
111013366507       111013556463       111013754430       111013968774      
111014192426       111014391191       111014576781       111014763655    
111011173231       111011348875       111011525467       111011715200      
111011923469       111012113933       111012293404       111012459712      
111012640837       111012842202       111013033687       111013197194      
111013366518       111013556553       111013754441       111013968785      
111014192437       111014391214       111014576837       111014763712    
111011173499       111011348910       111011525478       111011715222      
111011923582       111012113977       111012293437       111012459790      
111012640848       111012842279       111013033698       111013197251      
111013366541       111013556575       111013754452       111013968796      
111014192516       111014391236       111014576871       111014763745    
111011173613       111011348987       111011525489       111011715244      
111011923605       111012114013       111012294922       111012459802      
111012640893       111012842303       111013033722       111013197307      
111013366563       111013556777       111013754485       111013968808      
111014192583       111014391281       111014576950       111014763880    
111011173691       111011349023       111011525524       111011715255      
111011923661       111012114215       111012295136       111012459868      
111012642042       111012842336       111013033812       111013197419      
111013366574       111013556801       111013754553       111013968842      
111014192617       111014391382       111014576961       111014763914    
111011173781       111011349067       111011525557       111011715356      
111011923706       111012114226       111012295181       111012460118      
111012642312       111012842347       111013033834       111013197475      
111013366608       111013556856       111013754575       111013968943      
111014192639       111014391629       111014577007       111014764094    
111011173804       111011349089       111011525591       111011715479      
111011923728       111012114451       111012295192       111012460130      
111012642323       111012842369       111013033856       111013197532      
111013366619       111013556889       111013754654       111013969023      
111014192684       111014391764       111014577029       111014764195    
111011173848       111011349179       111011525670       111011715558      
111011923795       111012114507       111012295248       111012460174      
111012642334       111012843113       111013033878       111013197554      
111013366620       111013556890       111013754698       111013969034      
111014192695       111014391821       111014577030       111014764218    
111011173905       111011349203       111011525692       111011715749      
111011923807       111012114530       111012295282       111012460185      
111012642389       111012843124       111013034172       111013197587      
111013366631       111013556913       111013754700       111013969045      
111014192820       111014391876       111014577142       111014764241    
111011173949       111011349562       111011525715       111011715851      
111011923975       111012114541       111012295293       111012460219      
111012642435       111012843157       111013034217       111013197600      
111013367104       111013557059       111013754777       111013969090      
111014192842       111014391887       111014577186       111014764397    
111011174007       111011349584       111011525748       111011715907      
111011924145       111012114585       111012295316       111012460231      
111012642592       111012843203       111013034329       111013197880      
111013367160       111013557071       111013754834       111013969124      
111014192853       111014391977       111014577265       111014764410    
111011174029       111011349630       111011525827       111011715952      
111011924190       111012114608       111012295338       111012460242      
111012642716       111012843214       111013034330       111013197891      
111013367171       111013557105       111013754924       111013969146      
111014192921       111014391988       111014577355       111014764421    
111011174085       111011349685       111011525838       111011715974      
111011924246       111012114686       111012295473       111012460275      
111012642749       111012843292       111013034363       111013197936      
111013367182       111013557217       111013756038       111013969179      
111014192932       111014392068       111014577377       111014764601    
111011174120       111011349708       111011525849       111011716043      
111011924437       111012114732       111012295507       111012460297      
111012642761       111012843315       111013034374       111013197970      
111013367193       111013557318       111013756128       111013969180      
111014192987       111014392136       111014577388       111014764623    
111011174298       111011349720       111011525917       111011716087      
111011924572       111012114776       111012295642       111012460321      
111012642806       111012843337       111013034419       111013197992      
111013367250       111013558409       111013756173       111013969258      
111014192998       111014392147       111014577412       111014764645    
111011174300       111011349876       111011525940       111011716098      
111011924617       111012114787       111012295664       111012460332      
111012642862       111012843348       111013034464       111013198443      
111013367384       111013558724       111013756184       111013969269      
111014193078       111014392169       111014577580       111014764724    
111011174333       111011350047       111011525951       111011716324      
111011924864       111012114912       111012295675       111012460354      
111012642895       111012843416       111013034475       111013198465      
111013367395       111013558779       111013756229       111013969292      
111014193191       111014392327       111014578446       111014764735    
111011174377       111011350070       111011526064       111011716380      
111011924875       111012114956       111012295710       111012460365      
111012642941       111012843438       111013034497       111013198601      
111013367485       111013558791       111013756409       111013969359      
111014193405       111014392439       111014578479       111014764768    
111011174445       111011350104       111011526187       111011716548      
111011924921       111012114967       111012295754       111012460387      
111012642952       111012843450       111013034622       111013198623      
111013368037       111013558847       111013756487       111013969427      
111014193450       111014392451       111014578547       111014764881    
111011174580       111011350249       111011526198       111011716739      
111011924987       111012115014       111012295765       111012460398      
111012643032       111012843472       111013034644       111013198678      
111013368060       111013558892       111013756511       111013969438      
111014193494       111014392473       111014578569       111014764971    
111011174614       111011350340       111011526255       111011716740      
111011925067       111012115025       111012295833       111012460556      
111012643289       111012843483       111013034688       111013198702      
111013368071       111013558904       111013756533       111013969461      
111014193720       111014392484       111014578581       111014765028    
111011174692       111011350373       111011526266       111011716807      
111011925371       111012115058       111012296025       111012460567      
111012643346       111012843506       111013034712       111013198870      
111013368127       111013558926       111013756601       111013969517      
111014194563       111014392507       111014578592       111014765039    
111011174748       111011350395       111011526514       111011716829      
111011925450       111012115070       111012296047       111012460578      
111012643403       111012843528       111013034734       111013198937      
111013368138       111013559040       111013756904       111013969540      
111014194710       111014392552       111014578615       111014765141    
111011174793       111011350575       111011526581       111011716908      
111011925540       111012115092       111012296058       111012460589      
111012643414       111012843539       111013034756       111013198993      
111013368161       111013559051       111013756948       111013970744      
111014194989       111014392585       111014578660       111014765770    
111011174805       111011350610       111011526648       111011716964      
111011925618       111012115160       111012296092       111012460668      
111012643425       111012843832       111013034767       111013199039      
111013368217       111013559062       111013757073       111013970766      
111014195104       111014392620       111014578727       111014765837    
111011174838       111011350676       111011526716       111011717134      
111011925797       111012115171       111012296115       111012460859      
111012643492       111012843843       111013034790       111013199051      
111013368262       111013559073       111013757095       111013970799      
111014195193       111014392642       111014578750       111014765848    
111011174906       111011350711       111011526963       111011717156      
111011925843       111012115193       111012296283       111012461085      
111012643559       111012843876       111013034813       111013199062      
111013368273       111013559118       111013757163       111013970890      
111014195227       111014392967       111014578817       111014765893    
111011174940       111011350823       111011527076       111011717190      
111011925854       111012115306       111012296317       111012461108      
111012643560       111012843887       111013034824       111013199129      
111013368295       111013559130       111013757174       111013970924      
111014195238       111014393025       111014578828       111014765938    
111011174962       111011350845       111011527256       111011717280      
111011925900       111012115328       111012296340       111012461300      
111012643582       111012843911       111013034857       111013199130      
111013368352       111013559152       111013757354       111013970991      
111014195249       111014393171       111014579177       111014765961    
111011175031       111011350935       111011527290       111011717460      
111011926068       111012115429       111012296362       111012461412      
111012643593       111012843933       111013034891       111013199152      
111013368374       111013559196       111013757488       111013971037      
111014195261       111014393182       111014579199       111014765972    
111011175097       111011350979       111011527559       111011717493      
111011926215       111012115485       111012296418       111012461568      
111012643616       111012843966       111013034936       111013199231      
111013368396       111013559365       111013757534       111013971149      
111014195317       111014393205       111014579267       111014766030    
111011175109       111011351048       111011527593       111011717505      
111011926248       111012115542       111012296429       111012461625      
111012643650       111012843988       111013034969       111013199286      
111013368420       111013559387       111013757556       111013971206      
111014195485       111014393294       111014579290       111014766096    
111011175255       111011351116       111011527605       111011717572      
111011926372       111012115575       111012296564       111012461647      
111012643661       111012844013       111013034970       111013199321      
111013368497       111013559433       111013757679       111013971284      
111014195496       111014393362       111014579313       111014766298    
111011175468       111011351150       111011527694       111011717583      
111011926394       111012115722       111012296586       111012461670      
111012643683       111012844035       111013035050       111013199365      
111013368543       111013559488       111013757691       111013971352      
111014195519       111014393373       111014580056       111014766984    
111011175570       111011351240       111011527829       111011717662      
111011926541       111012115777       111012297857       111012461704      
111012643717       111012844057       111013035083       111013199398      
111013368622       111013559545       111013757736       111013971408      
111014195542       111014393384       111014580113       111014767064    
111011175604       111011351284       111011527874       111011717684      
111011926585       111012115823       111012297958       111012461759      
111012643739       111012844080       111013035094       111013199534      
111013368644       111013559578       111013757769       111013971419      
111014195564       111014393485       111014580135       111014767086    
111011175637       111011351419       111011527920       111011717785      
111011926596       111012115834       111012297992       111012461793      
111012643773       111012844103       111013035117       111013199578      
111013368699       111013559602       111013757781       111013971510      
111014195575       111014393519       111014580214       111014767097    
111011175671       111011351464       111011528000       111011717910      
111011926619       111012115845       111012298005       111012461861      
111012643841       111012844114       111013035139       111013199602      
111013368723       111013559679       111013757994       111013971521      
111014195586       111014393586       111014580269       111014767110    
111011175682       111011351486       111011528134       111011718045      
111011926675       111012115946       111012298117       111012461883      
111012643931       111012844125       111013035151       111013199613      
111013368756       111013560480       111013758108       111013971611      
111014195654       111014393597       111014580281       111014767222    
111011175749       111011351497       111011528213       111011718113      
111011926765       111012116015       111012298173       111012461894      
111012643964       111012844204       111013035195       111013199635      
111013368767       111013560503       111013758119       111013971655      
111014195676       111014393609       111014580337       111014767323    
111011175783       111011351565       111011528279       111011718179      
111011926776       111012116172       111012298184       111012462895      
111012643975       111012844260       111013035218       111013199657      
111013368813       111013561054       111013758142       111013971688      
111014195711       111014393610       111014580405       111014767367    
111011175873       111011351734       111011528459       111011718180      
111011926877       111012116240       111012298195       111012462985      
111012643997       111012844327       111013035229       111013199679      
111013368835       111013561065       111013758175       111013971745      
111014195777       111014394116       111014580416       111014767378    
111011175884       111011351891       111011528583       111011718191      
111011927025       111012116262       111012298218       111012462996      
111012644134       111012844732       111013035230       111013199747      
111013368891       111013561199       111013758210       111013971789      
111014196015       111014394172       111014580494       111014767659    
111011175952       111011351925       111011528875       111011718214      
111011927047       111012116374       111012298252       111012463379      
111012644156       111012844923       111013035274       111013199848      
111013368936       111013561201       111013758221       111013971846      
111014196037       111014394183       111014580562       111014767716    
111011176032       111011351969       111011528886       111011718236      
111011927216       111012116431       111012298263       111012463391      
111012644190       111012844978       111013035285       111013199859      
111013368947       111013561289       111013758276       111013971903      
111014196105       111014394329       111014580618       111014767749    
111011176054       111011352049       111011528954       111011718269      
111011927283       111012116464       111012298274       111012463470      
111012644202       111012844989       111013035308       111013199949      
111013368970       111013561379       111013758300       111013971925      
111014196127       111014394396       111014580630       111014767794    
111011176076       111011352117       111011529180       111011718427      
111011927339       111012116486       111012298320       111012463605      
111012644213       111012845069       111013035319       111013199972      
111013369005       111013561469       111013758311       111013972094      
111014196149       111014394813       111014580652       111014767895    
111011176087       111011352139       111011529203       111011718461      
111011927351       111012116554       111012298342       111012463627      
111012644314       111012845070       111013035320       111013200032      
111013369016       111013561481       111013759570       111013972117      
111014196161       111014394846       111014580674       111014767929    
111011176290       111011352162       111011529225       111011718528      
111011927373       111012116576       111012298353       111012463672      
111012644325       111012845081       111013035331       111013200054      
111013369027       111013561526       111013759817       111013972139      
111014196206       111014395027       111014580719       111014768313    
111011176302       111011352184       111011529292       111011718540      
111011927384       111012116587       111012298364       111012463728      
111012644336       111012845193       111013035342       111013200087      
111013370311       111013561582       111013759851       111013972195      
111014196341       111014395049       111014580832       111014768324    
111011176447       111011352218       111011529359       111011718584      
111011927520       111012116598       111012298410       111012463739      
111012644347       111012845249       111013035353       111013200111      
111013370322       111013561784       111013759862       111013972207      
111014197252       111014395061       111014580865       111014768357    
111011176560       111011352241       111011529360       111011718663      
111011927632       111012116600       111012298443       111012463784      
111012645427       111012845250       111013035364       111013200133      
111013370333       111013561931       111013759907       111013972230      
111014197285       111014395106       111014580898       111014768414    
111011176638       111011352252       111011529517       111011718742      
111011927722       111012116611       111012298465       111012463818      
111012645461       111012845294       111013035375       111013200155      
111013370377       111013561942       111013759929       111013972296      
111014197331       111014395139       111014580922       111014768425    
111011176751       111011352285       111011529584       111011718764      
111011927766       111012116622       111012298476       111012463829      
111012645472       111012845609       111013035386       111013200346      
111013370423       111013562112       111013759941       111013973556      
111014197409       111014395162       111014580944       111014768593    
111011176795       111011352308       111011529685       111011718854      
111011927777       111012116666       111012298487       111012463896      
111012645540       111012845643       111013035566       111013200357      
111013370445       111013562156       111013759974       111013973792      
111014197421       111014395230       111014580955       111014768650    
111011176807       111011352319       111011529753       111011718955      
111011927856       111012116723       111012298511       111012463919      
111012645551       111012845687       111013035645       111013200391      
111013370490       111013562167       111013759996       111013973882      
111014197432       111014395241       111014580966       111014768661    
111011176896       111011352364       111011529898       111011719103      
111011927878       111012116936       111012298803       111012463942      
111012645562       111012845823       111013035948       111013200526      
111013370568       111013562178       111013760055       111013973927      
111014197601       111014395500       111014581035       111014768818    
111011176919       111011352410       111011529999       111011719147      
111011928307       111012116958       111012298814       111012463964      
111012645584       111012845856       111013036006       111013201189      
111013370614       111013562190       111013760077       111013973938      
111014197612       111014395645       111014581136       111014768919    
111011176920       111011352454       111011530014       111011719181      
111011928330       111012116981       111012298825       111012464303      
111012645595       111012845867       111013036567       111013201190      
111013370636       111013562673       111013760088       111013973994      
111014197768       111014395689       111014581181       111014768953    
111011176997       111011352498       111011530081       111011719237      
111011928385       111012117016       111012298948       111012464381      
111012645618       111012845878       111013036589       111013201257      
111013371019       111013562785       111013760123       111013974030      
111014197825       111014395690       111014581372       111014769000    
111011177314       111011352601       111011530148       111011719248      
111011928442       111012118118       111012298960       111012464448      
111012645630       111012845890       111013036646       111013201280      
111013371020       111013562864       111013760178       111013974063      
111014197858       111014395702       111014581383       111014769077    
111011177381       111011352645       111011530182       111011719282      
111011928464       111012118174       111012298982       111012464505      
111012645685       111012845957       111013036679       111013201303      
111013371064       111013562909       111013760257       111013974096      
111014197869       111014395713       111014581406       111014769099    
111011177460       111011352702       111011530250       111011719293      
111011928587       111012118219       111012299017       111012464516      
111012645719       111012846048       111013036691       111013201347      
111013371097       111013562943       111013760268       111013974108      
111014198949       111014395724       111014581495       111014769145    
111011177572       111011352768       111011530261       111011719316      
111011928655       111012118321       111012299028       111012464572      
111012645720       111012846060       111013036703       111013201392      
111013371198       111013562954       111013760291       111013974119      
111014198950       111014395735       111014581585       111014769189    
111011177741       111011352779       111011530340       111011719338      
111011928778       111012118501       111012299073       111012464718      
111012645775       111012846093       111013037074       111013202326      
111013371222       111013562976       111013760314       111013974120      
111014199007       111014395757       111014581631       111014769213    
111011177820       111011352847       111011530351       111011719349      
111011928790       111012118804       111012299141       111012464998      
111012645786       111012846105       111013037131       111013202337      
111013371255       111013563191       111013760347       111013974209      
111014199108       111014396095       111014581675       111014769886    
111011178034       111011352870       111011530395       111011719372      
111011928824       111012118859       111012299185       111012465078      
111012645865       111012846116       111013037344       111013202348      
111013371288       111013563225       111013760370       111013974232      
111014199164       111014396163       111014581697       111014769909    
111011178113       111011352881       111011530542       111011719440      
111011928981       111012118905       111012299242       111012466024      
111012645944       111012846149       111013037401       111013202359      
111013371367       111013563236       111013760448       111013974276      
111014199197       111014396354       111014581787       111014769965    
111011178146       111011353017       111011530575       111011719462      
111011929050       111012118972       111012299264       111012466057      
111012645977       111012846420       111013037478       111013202416      
111013371413       111013563405       111013760471       111013974287      
111014199366       111014396512       111014581855       111014770013    
111011178191       111011353028       111011530597       111011719507      
111011929083       111012119142       111012299286       111012466114      
111012646271       111012846442       111013037489       111013202674      
111013371424       111013563461       111013760527       111013974401      
111014199412       111014396859       111014581888       111014770293    
111011178247       111011353400       111011530755       111011719541      
111011929117       111012119153       111012299297       111012466147      
111012646338       111012846453       111013037513       111013202685      
111013371435       111013563483       111013760583       111013974434      
111014199872       111014396938       111014581978       111014770361    
111011178270       111011353433       111011530766       111011719709      
111011929128       111012119209       111012299309       111012466158      
111012646361       111012846464       111013037557       111013202696      
111013371479       111013563506       111013760628       111013974445      
111014199906       111014396949       111014582036       111014770383    
111011178304       111011353466       111011530979       111011719765      
111011929151       111012119300       111012299332       111012466215      
111012646394       111012846475       111013037704       111013202742      
111013371503       111013563584       111013760639       111013974478      
111014200000       111014396961       111014582058       111014770406    
111011178315       111011353512       111011531048       111011719800      
111011929296       111012119445       111012299354       111012466552      
111012646440       111012846510       111013038378       111013202753      
111013371547       111013563630       111013760718       111013974568      
111014200055       111014397276       111014582070       111014770473    
111011178359       111011353523       111011531273       111011719866      
111011929375       111012119524       111012299365       111012466619      
111012646451       111012846633       111013038390       111013203170      
111013371569       111013563696       111013760741       111013974636      
111014200099       111014397300       111014582362       111014770529  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011178382       111011353556       111011531374       111011719877      
111011929386       111012119625       111012299400       111012466664      
111012646462       111012846655       111013038480       111013203226      
111013371671       111013563731       111013760763       111013974737      
111014200134       111014397412       111014582395       111014770552    
111011178393       111011353567       111011531521       111011719923      
111011929522       111012119849       111012299422       111012466721      
111012646473       111012846745       111013038525       111013203260      
111013371693       111013563742       111013760820       111013975064      
111014200257       111014397489       111014582485       111014770631    
111011178584       111011353624       111011531554       111011720004      
111011929623       111012119995       111012300076       111012466754      
111012646495       111012846790       111013038558       111013203305      
111013371930       111013563764       111013760864       111013975086      
111014200303       111014397490       111014582496       111014770642    
111011178607       111011353635       111011531565       111011720059      
111011929667       111012120122       111012300100       111012466787      
111012646541       111012846813       111013038604       111013203372      
111013371941       111013563832       111013760910       111013975132      
111014200358       111014397591       111014582597       111014770664    
111011178731       111011353668       111011531622       111011720060      
111011929678       111012120133       111012300223       111012466833      
111012646552       111012846824       111013038974       111013203383      
111013372065       111013563876       111013761012       111013975255      
111014200448       111014397614       111014582609       111014771014    
111011178764       111011353679       111011531712       111011720093      
111011929689       111012120166       111012300245       111012466934      
111012646563       111012846903       111013038985       111013203440      
111013372098       111013563900       111013761067       111013975266      
111014200550       111014397625       111014582654       111014771069    
111011178809       111011353714       111011531778       111011720105      
111011929690       111012120188       111012300313       111012467317      
111012646585       111012846914       111013039290       111013203451      
111013372155       111013563977       111013761113       111013975277      
111014200673       111014397669       111014582700       111014771081    
111011178854       111011353725       111011531868       111011720138      
111011929757       111012120212       111012300346       111012467328      
111012646631       111012846925       111013039324       111013203518      
111013372997       111013564013       111013761236       111013975345      
111014200684       111014397928       111014582711       111014771227    
111011178977       111011353736       111011531879       111011720149      
111011929892       111012120245       111012300357       111012467340      
111012646642       111012847342       111013039335       111013203563      
111013373000       111013564057       111013761269       111013975794      
111014200695       111014397940       111014582799       111014771429    
111011179147       111011353747       111011531992       111011720161      
111011930007       111012120278       111012300380       111012467362      
111012646697       111012847386       111013039346       111013203631      
111013373099       111013564114       111013761461       111013975862      
111014200808       111014398053       111014583442       111014771452    
111011179372       111011353758       111011532038       111011720183      
111011930085       111012120706       111012300414       111012467452      
111012646721       111012847397       111013039403       111013204036      
111013373112       111013564136       111013761472       111013975873      
111014200820       111014398064       111014583453       111014771474    
111011179417       111011353769       111011532061       111011720240      
111011930153       111012120807       111012300425       111012467463      
111012646844       111012847410       111013039447       111013204070      
111013373202       111013564204       111013761708       111013975907      
111014200842       111014398323       111014583486       111014771496    
111011179484       111011353792       111011532094       111011720251      
111011930197       111012121044       111012300537       111012467520      
111012647979       111012847544       111013039458       111013204148      
111013373280       111013564237       111013762888       111013975930      
111014200875       111014398345       111014583543       111014771519    
111011179596       111011353837       111011532375       111011720329      
111011930232       111012121066       111012300571       111012467542      
111012648015       111012847577       111013039492       111013204159      
111013373325       111013564260       111013762901       111013976009      
111014200921       111014398390       111014583598       111014771531    
111011179631       111011353871       111011532397       111011720385      
111011930298       111012121123       111012300885       111012467597      
111012648048       111012847588       111013039560       111013204160      
111013373370       111013565452       111013762990       111013976021      
111014200943       111014398402       111014583633       111014771553    
111011179732       111011353882       111011532421       111011720396      
111011930445       111012121156       111012300908       111012467632      
111012648071       111012848185       111013039616       111013204261      
111013373392       111013565485       111013763047       111013976043      
111014201012       111014398424       111014583734       111014771586    
111011179833       111011354041       111011532500       111011720419      
111011930502       111012121224       111012300919       111012467788      
111012648149       111012848231       111013039627       111013204340      
111013373505       111013565531       111013763104       111013976650      
111014201056       111014398446       111014584094       111014771733    
111011179855       111011354063       111011532601       111011720420      
111011930568       111012121381       111012300997       111012467799      
111012648206       111012848297       111013039638       111013204407      
111013373730       111013565553       111013763126       111013976762      
111014201078       111014398457       111014584117       111014771834    
111011179989       111011354074       111011532836       111011720497      
111011930579       111012121640       111012301044       111012467889      
111012648251       111012848354       111013039650       111013204441      
111013373774       111013565621       111013763137       111013976931      
111014201405       111014398479       111014584207       111014771856    
111011180060       111011354085       111011532881       111011720532      
111011930748       111012121707       111012301066       111012467924      
111012648341       111012848433       111013039683       111013204463      
111013373819       111013565744       111013763205       111013976975      
111014201449       111014398480       111014584218       111014771968    
111011180082       111011354096       111011532892       111011721027      
111011930771       111012121718       111012301189       111012469005      
111012648352       111012848477       111013039717       111013204474      
111013373842       111013565755       111013763362       111013977000      
111014201472       111014398570       111014584241       111014771980    
111011180093       111011354175       111011532904       111011721465      
111011930850       111012121774       111012301224       111012469128      
111012648385       111012848488       111013039841       111013204496      
111013373875       111013565801       111013763553       111013977088      
111014201584       111014398626       111014584252       111014772015    
111011180127       111011354209       111011532937       111011721487      
111011930984       111012121785       111012301235       111012469151      
111012648396       111012848499       111013039852       111013204586      
111013374045       111013565968       111013763564       111013977268      
111014201641       111014398648       111014585567       111014772026    
111011180295       111011354232       111011533264       111011721779      
111011931064       111012121864       111012301257       111012469229      
111012648442       111012848523       111013039874       111013204957      
111013374067       111013566239       111013763609       111013977279      
111014202158       111014398659       111014585590       111014772093    
111011180329       111011354333       111011533343       111011722017      
111011931165       111012121886       111012301279       111012469308      
111012648475       111012848534       111013039896       111013205048      
111013374089       111013566295       111013763610       111013977561      
111014202237       111014399278       111014585624       111014772149    
111011180341       111011354467       111011533398       111011722073      
111011931176       111012122090       111012301314       111012469364      
111012648497       111012848556       111013039908       111013205138      
111013374629       111013566587       111013763632       111013977875      
111014202259       111014399290       111014585679       111014772150    
111011180374       111011354478       111011533444       111011722411      
111011931211       111012122102       111012301347       111012469386      
111012648509       111012848590       111013039964       111013205183      
111013374663       111013566611       111013763711       111013978001      
111014202338       111014399313       111014585703       111014773049    
111011180486       111011354502       111011533488       111011722466      
111011931233       111012122113       111012301369       111012469409      
111012648510       111012848646       111013040001       111013205217      
111013374674       111013566655       111013763823       111013978067      
111014202383       111014399324       111014585725       111014773061    
111011180509       111011354513       111011533624       111011722488      
111011931288       111012122179       111012301482       111012469410      
111012648532       111012848680       111013040168       111013205228      
111013374696       111013566789       111013763867       111013978360      
111014202394       111014399346       111014585781       111014773094    
111011180543       111011354591       111011533646       111011722523      
111011931299       111012122326       111012301493       111012469454      
111012648543       111012848770       111013040179       111013205611      
111013374720       111013566879       111013763979       111013978382      
111014202428       111014399379       111014585804       111014773128    
111011180701       111011354603       111011533691       111011722556      
111011931301       111012122371       111012301505       111012469870      
111012648554       111012848848       111013040203       111013205644      
111013374742       111013566914       111013764004       111013979125      
111014202439       111014399425       111014585994       111014773139    
111011180734       111011354636       111011533792       111011722691      
111011931356       111012122393       111012301516       111012469881      
111012648611       111012848882       111013040236       111013205655      
111013374786       111013566925       111013764015       111013979248      
111014202585       111014399447       111014586007       111014773162    
111011180767       111011354759       111011533882       111011722972      
111011931390       111012122438       111012301538       111012469982      
111012648622       111012848983       111013040315       111013205699      
111013374810       111013566947       111013764060       111013979282      
111014202619       111014399492       111014586142       111014773173    
111011180813       111011354771       111011533950       111011723197      
111011931457       111012122449       111012301651       111012470096      
111012648633       111012849175       111013040719       111013205712      
111013374821       111013566969       111013764071       111013979316      
111014202675       111014399504       111014586265       111014773331    
111011180846       111011354782       111011534029       111011723210      
111011931525       111012122494       111012301718       111012470119      
111012648655       111012849197       111013040731       111013205767      
111013375428       111013566981       111013764183       111013979338      
111014202787       111014399515       111014586344       111014773342    
111011180868       111011354838       111011534131       111011723232      
111011931660       111012122685       111012302203       111012470186      
111012648666       111012849209       111013040887       111013205778      
111013375439       111013567049       111013764228       111013979349      
111014202866       111014399548       111014586401       111014773397    
111011181038       111011354849       111011534265       111011723243      
111011931794       111012122708       111012302214       111012470210      
111012648688       111012849221       111013041002       111013205790      
111013375462       111013567072       111013764295       111013979361      
111014202877       111014399571       111014586434       111014773421    
111011181195       111011354940       111011534322       111011723276      
111011931895       111012122797       111012302247       111012470254      
111012648699       111012849243       111013041057       111013206083      
111013375473       111013567094       111013764318       111013979394      
111014202956       111014399672       111014586456       111014773511    
111011181229       111011354962       111011534557       111011723793      
111011931963       111012122821       111012302281       111012470298      
111012648734       111012849265       111013041068       111013206207      
111013375495       111013567151       111013764341       111013979428      
111014203069       111014399919       111014586478       111014773544    
111011181319       111011355019       111011534603       111011723827      
111011932009       111012122876       111012302304       111012470412      
111012648745       111012849287       111013041091       111013206218      
111013375529       111013567173       111013764655       111013979541      
111014203148       111014399942       111014586546       111014773555    
111011181364       111011355053       111011534715       111011723849      
111011932032       111012123068       111012302326       111012470434      
111012648802       111012849333       111013041158       111013206241      
111013375619       111013567230       111013764688       111013979619      
111014203597       111014399964       111014586557       111014773566    
111011181375       111011355064       111011534894       111011723917      
111011932133       111012123103       111012302359       111012470456      
111012649083       111012849399       111013041204       111013206308      
111013375675       111013567353       111013764835       111013979653      
111014203610       111014399997       111014586636       111014773601    
111011181454       111011355109       111011534973       111011723995      
111011932267       111012123260       111012302405       111012470478      
111012649106       111012849445       111013041248       111013206331      
111013375743       111013567511       111013764846       111013979664      
111014203632       111014400024       111014586670       111014773634    
111011181780       111011355121       111011535211       111011724031      
111011932515       111012123383       111012302472       111012470489      
111012649139       111012849513       111013041293       111013206623      
111013375811       111013567533       111013764903       111013979709      
111014203654       111014400046       111014586782       111014773667    
111011181870       111011355176       111011535479       111011724110      
111011932548       111012123619       111012302494       111012470557      
111012649151       111012849546       111013041372       111013206713      
111013375877       111013567555       111013764925       111013979800      
111014203733       111014400068       111014586793       111014773678    
111011181926       111011355222       111011535480       111011724211      
111011932571       111012123877       111012302977       111012470579      
111012649522       111012849557       111013041383       111013206724      
111013375899       111013567577       111013764981       111013979811      
111014203788       111014400169       111014586816       111014773689    
111011181971       111011355266       111011535693       111011724222      
111011932582       111012124014       111012302988       111012470816      
111012649612       111012849603       111013041417       111013206746      
111013376058       111013567588       111013765049       111013979855      
111014203856       111014400204       111014587255       111014773690    
111011182039       111011355277       111011535794       111011724356      
111011932661       111012124238       111012303002       111012470827      
111012649690       111012849614       111013041428       111013206847      
111013376069       111013568714       111013766152       111013979866      
111014203935       111014400248       111014587299       111014773713    
111011182084       111011355323       111011536032       111011724390      
111011932728       111012124339       111012303013       111012470849      
111012649959       111012849625       111013041473       111013206869      
111013376081       111013569849       111013766174       111013979923      
111014203968       111014400260       111014587323       111014773735    
111011182196       111011355367       111011536076       111011724424      
111011932784       111012124553       111012303024       111012470906      
111012649960       111012849647       111013041484       111013206892      
111013376126       111013569917       111013766219       111013979967      
111014203979       111014400271       111014587390       111014773746    
111011182455       111011355424       111011536627       111011724446      
111011932841       111012124609       111012303035       111012471064      
111012649993       111012849658       111013041552       111013206959      
111013376159       111013569939       111013766242       111013980048      
111014204015       111014400372       111014587457       111014773803    
111011182589       111011355536       111011536784       111011724682      
111011933044       111012124621       111012303057       111012471086      
111012650007       111012850043       111013041563       111013206960      
111013376182       111013569962       111013766264       111013980060      
111014204059       111014400383       111014587503       111014773814    
111011182646       111011355570       111011536874       111011724693      
111011933156       111012124711       111012303068       111012471110      
111012650030       111012850100       111013041574       111013207073      
111013376227       111013570010       111013766758       111013980071      
111014204161       111014400428       111014587547       111014773892    
111011182668       111011355738       111011536896       111011724749      
111011933167       111012124722       111012303125       111012471323      
111012650052       111012850122       111013041608       111013207163      
111013376294       111013570021       111013766770       111013980093      
111014204183       111014400439       111014587558       111014773926    
111011182826       111011355749       111011536986       111011724750      
111011933189       111012124801       111012303192       111012471389      
111012650063       111012850133       111013041653       111013207231      
111013376407       111013570098       111013766781       111013980116      
111014204217       111014400462       111014587569       111014773971    
111011183029       111011355750       111011536997       111011724839      
111011933190       111012124890       111012303204       111012471491      
111012650085       111012850177       111013041675       111013207286      
111013376430       111013570278       111013766804       111013980149      
111014204239       111014400473       111014587592       111014774028    
111011183041       111011355884       111011537011       111011725021      
111011933213       111012124913       111012303215       111012471569      
111012650153       111012850289       111013041709       111013207354      
111013376485       111013570324       111013766837       111013980172      
111014204240       111014400484       111014587626       111014774040    
111011183074       111011355929       111011537066       111011725032      
111011933268       111012124968       111012303271       111012471615      
111012650164       111012850302       111013041710       111013207556      
111013376609       111013570469       111013766893       111013980194      
111014204284       111014400495       111014587851       111014774062    
111011183119       111011355952       111011537257       111011725076      
111011933280       111012124979       111012303406       111012471659      
111012650175       111012850335       111013041754       111013207635      
111013376610       111013570492       111013766949       111013980251      
111014204486       111014400529       111014587862       111014774073    
111011183175       111011356010       111011537347       111011725155      
111011933325       111012124991       111012303428       111012471851      
111012650243       111012850346       111013041765       111013207646      
111013377475       111013570537       111013766972       111013980307      
111014204532       111014400585       111014587974       111014774107    
111011183232       111011356032       111011537381       111011725571      
111011933347       111012125071       111012303462       111012471907      
111012650254       111012850425       111013041776       111013207657      
111013377509       111013570548       111013767030       111013980330      
111014204543       111014400664       111014588065       111014774129    
111011183254       111011356076       111011537493       111011725582      
111011933381       111012125093       111012303495       111012472582      
111012650298       111012850469       111013041811       111013207679      
111013377510       111013570559       111013767041       111013980385      
111014204565       111014400710       111014588100       111014774130    
111011183311       111011356133       111011537606       111011725638      
111011933594       111012125116       111012303552       111012472739      
111012650311       111012850492       111013041833       111013207747      
111013377543       111013570582       111013767052       111013980419      
111014204576       111014401250       111014588111       111014774152    
111011183322       111011356155       111011537628       111011725706      
111011933651       111012125150       111012303686       111012472784      
111012650333       111012850504       111013041855       111013207758      
111013377598       111013570683       111013767074       111013980464      
111014204600       111014401362       111014588122       111014774163    
111011183412       111011356458       111011537639       111011725795      
111011933673       111012125307       111012303721       111012472807      
111012650366       111012850515       111013042159       111013207815      
111013377633       111013570706       111013767085       111013980497      
111014204611       111014401463       111014588144       111014774286    
111011183513       111011356548       111011537707       111011725874      
111011933729       111012125453       111012303798       111012472885      
111012650849       111012850627       111013042160       111013207893      
111013377655       111013570740       111013767142       111013980509      
111014204666       111014401496       111014588313       111014774376    
111011183579       111011356593       111011537730       111011725885      
111011933909       111012125543       111012303800       111012472908      
111012650894       111012850638       111013042171       111013207905      
111013377677       111013571088       111013767209       111013981083      
111014204734       111014401508       111014588335       111014774400    
111011183748       111011356661       111011537763       111011725931      
111011933943       111012125633       111012303844       111012472920      
111012650917       111012850649       111013042205       111013207938      
111013377688       111013571167       111013767221       111013981184      
111014204790       111014401542       111014588414       111014774499    
111011183760       111011356751       111011537897       111011725997      
111011933987       111012125701       111012303855       111012472975      
111012650928       111012850683       111013042238       111013207972      
111013377790       111013571202       111013767232       111013981229      
111014204802       111014401621       111014588425       111014774927    
111011183782       111011356896       111011537921       111011726077      
111011934078       111012125813       111012303877       111012472997      
111012650939       111012850740       111013043183       111013207994      
111013377835       111013571853       111013767243       111013981230      
111014204824       111014401643       111014588469       111014775355    
111011183793       111011356919       111011537965       111011726088      
111011934146       111012125936       111012303888       111012473000      
111012650962       111012850751       111013043206       111013208030      
111013377846       111013571897       111013767276       111013981274      
111014204846       111014401654       111014588470       111014775478    
111011183861       111011356942       111011538012       111011726112      
111011934168       111012126173       111012304283       111012473011      
111012650973       111012850773       111013043251       111013208041      
111013377868       111013571921       111013767322       111013981331      
111014204880       111014402318       111014588515       111014775489    
111011183872       111011357099       111011538191       111011726280      
111011934180       111012126252       111012304373       111012473022      
111012650984       111012850818       111013043262       111013208119      
111013377970       111013571976       111013767333       111013981342      
111014204903       111014402341       111014588526       111014775490    
111011183928       111011357235       111011538203       111011726303      
111011934203       111012126263       111012304441       111012473099      
111012651020       111012850852       111013043273       111013208131      
111013377981       111013572001       111013767344       111013981623      
111014204914       111014402352       111014588537       111014775502    
111011183951       111011357527       111011538247       111011726437      
111011934270       111012126375       111012304463       111012473202      
111012651086       111012850874       111013043295       111013208175      
111013378027       111013572023       111013768390       111013982512      
111014205072       111014402374       111014588548       111014775513    
111011184031       111011357639       111011538258       111011726471      
111011934382       111012126386       111012304474       111012473268      
111012651097       111012850919       111013043318       111013208210      
111013378319       111013572089       111013768402       111013982613      
111014205083       111014402442       111014588605       111014775546    
111011184075       111011357808       111011538270       111011726482      
111011934393       111012126397       111012304496       111012473314      
111012651288       111012850953       111013043363       111013208276      
111013378386       111013572090       111013768435       111013983366      
111014205106       111014402453       111014588616       111014775670    
111011184211       111011357842       111011538292       111011726640      
111011934427       111012126443       111012304654       111012473325      
111012651312       111012850964       111013043408       111013208287      
111013378432       111013572124       111013768446       111013983388      
111014205117       111014402587       111014588672       111014775748    
111011184222       111011357965       111011538326       111011726842      
111011934450       111012126476       111012304698       111012473369      
111012651345       111012850986       111013043431       111013208490      
111013378634       111013572146       111013768457       111013983412      
111014205128       111014402600       111014588683       111014775805    
111011184503       111011357987       111011538449       111011726910      
111011934506       111012126544       111012304700       111012473370      
111012651356       111012851000       111013043565       111013208524      
111013378915       111013572258       111013768659       111013983445      
111014205139       111014402633       111014589662       111014775827  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011184525       111011358056       111011538517       111011726954      
111011934517       111012126612       111012305262       111012473392      
111012651457       111012851011       111013043587       111013208535      
111013378926       111013572269       111013769740       111013983489      
111014205162       111014402677       111014589695       111014775883    
111011184604       111011358090       111011538618       111011727056      
111011934540       111012126904       111012305284       111012473426      
111012651716       111012851022       111013043598       111013208579      
111013378948       111013572270       111013769762       111013983557      
111014205207       111014402789       111014589730       111014775894    
111011184615       111011358124       111011538720       111011727135      
111011934720       111012126960       111012305408       111012474506      
111012651738       111012851033       111013043600       111013208580      
111013378959       111013572281       111013769773       111013983625      
111014205230       111014403027       111014589752       111014776389    
111011184637       111011358135       111011538898       111011727168      
111011934797       111012127039       111012305419       111012474539      
111012651761       111012851044       111013043903       111013208603      
111013378993       111013572326       111013769807       111013983760      
111014205274       111014403274       111014589763       111014776390    
111011184659       111011358179       111011538977       111011727225      
111011934810       111012127196       111012305442       111012474551      
111012651772       111012851055       111013043914       111013208838      
111013379141       111013572337       111013769874       111013983816      
111014205331       111014403331       111014589808       111014776446    
111011184761       111011358236       111011539024       111011727247      
111011934832       111012127332       111012305453       111012474775      
111012651783       111012851178       111013043925       111013208850      
111013379163       111013572472       111013769908       111013983883      
111014205342       111014403364       111014589820       111014776479    
111011184985       111011358269       111011539068       111011727337      
111011934854       111012127466       111012305464       111012474786      
111012651794       111012851325       111013044599       111013208861      
111013379185       111013572494       111013769919       111013984019      
111014205375       111014403421       111014589853       111014776491    
111011185010       111011358360       111011539103       111011727393      
111011934887       111012127668       111012305509       111012474810      
111012651806       111012851336       111013044623       111013208906      
111013379208       111013572607       111013769953       111013984165      
111014205386       111014403522       111014589921       111014776514    
111011185256       111011358461       111011539125       111011727427      
111011934900       111012127758       111012305510       111012474865      
111012651839       111012851369       111013044803       111013208917      
111013379231       111013572719       111013770089       111013984176      
111014205409       111014403678       111014589965       111014776569    
111011185302       111011358685       111011539170       111011727450      
111011934911       111012127769       111012305521       111012474955      
111012651851       111012851381       111013044904       111013209086      
111013379264       111013572775       111013770090       111013984198      
111014205410       111014404084       111014590024       111014776592    
111011185447       111011358720       111011539215       111011727483      
111011935035       111012127815       111012305543       111012474977      
111012651941       111012851404       111013044937       111013209132      
111013379275       111013572810       111013770102       111013984266      
111014205421       111014404185       111014590035       111014776604    
111011185481       111011358742       111011539259       111011728068      
111011935080       111012127826       111012305936       111012475046      
111012651952       111012851459       111013044948       111013209154      
111013379297       111013572887       111013770124       111013984277      
111014205443       111014404477       111014590068       111014776761    
111011185515       111011358876       111011539338       111011728079      
111011935147       111012128029       111012305969       111012475057      
111012651963       111012851505       111013044960       111013209165      
111013379310       111013572911       111013770168       111013984301      
111014205465       111014404589       111014590080       111014776794    
111011185537       111011358933       111011539361       111011728136      
111011935181       111012128344       111012305970       111012475079      
111012651985       111012851550       111013044982       111013209176      
111013379321       111013572966       111013770180       111013984334      
111014205476       111014404602       111014590226       111014776817    
111011185650       111011358977       111011539439       111011728259      
111011935192       111012128546       111012306005       111012475170      
111012651996       111012851842       111013045006       111013209200      
111013379376       111013572988       111013770269       111013984345      
111014205487       111014404691       111014590259       111014776851    
111011185683       111011358988       111011539495       111011728282      
111011935293       111012128636       111012306038       111012475181      
111012652009       111012851897       111013045062       111013209211      
111013380086       111013573080       111013770304       111013984356      
111014205498       111014404714       111014590967       111014776873    
111011185829       111011359013       111011539507       111011728428      
111011935372       111012128692       111012306049       111012475192      
111012652021       111012851909       111013045095       111013209233      
111013380154       111013573125       111013770326       111013984378      
111014205511       111014404893       111014590990       111014777032    
111011185975       111011359035       111011539664       111011728518      
111011935552       111012128995       111012306083       111012475215      
111012652032       111012852944       111013045129       111013209244      
111013380299       111013573169       111013770359       111013984389      
111014205544       111014405007       111014591014       111014777065    
111011186000       111011359057       111011539709       111011728631      
111011935800       111012129031       111012306117       111012475260      
111012652043       111012853002       111013045185       111013209266      
111013380604       111013573248       111013770405       111013984402      
111014205555       111014405502       111014591216       111014777098    
111011186011       111011359068       111011539743       111011728754      
111011935833       111012129042       111012306139       111012475372      
111012652054       111012853079       111013045321       111013209288      
111013380615       111013573350       111013770506       111013984413      
111014205757       111014405546       111014591317       111014777166    
111011186055       111011359125       111011539934       111011728765      
111011935888       111012129109       111012306151       111012475417      
111012652065       111012853080       111013045871       111013209301      
111013380682       111013573361       111013770517       111013984424      
111014205959       111014405614       111014591496       111014777212    
111011186066       111011359147       111011539989       111011728923      
111011935901       111012129402       111012306173       111012475596      
111012652076       111012853181       111013045882       111013209312      
111013380727       111013575217       111013770528       111013984457      
111014206028       111014405647       111014591520       111014777728    
111011186077       111011359226       111011540015       111011729003      
111011935967       111012129503       111012306195       111012475934      
111012652087       111012853192       111013045949       111013209323      
111013380761       111013575341       111013770708       111013984491      
111014206679       111014405692       111014591553       111014777841    
111011186167       111011359507       111011540093       111011729036      
111011936014       111012129705       111012306285       111012475956      
111012652098       111012853204       111013045961       111013209345      
111013380862       111013575385       111013770731       111013984525      
111014206736       111014405771       111014592060       111014777852    
111011186189       111011359529       111011540172       111011729126      
111011936069       111012129806       111012306320       111012475989      
111012652111       111012853552       111013045983       111013209356      
111013381188       111013575431       111013770810       111013984547      
111014206758       111014405805       111014592071       111014777964    
111011186190       111011359642       111011540183       111011729238      
111011936115       111012129918       111012306353       111012476014      
111012652133       111012853563       111013046063       111013209367      
111013381234       111013575464       111013770865       111013984592      
111014206950       111014405951       111014592093       111014778044    
111011186257       111011359710       111011540206       111011729294      
111011936182       111012129985       111012306386       111012476104      
111012652144       111012853608       111013046074       111013209378      
111013381289       111013575475       111013770898       111013984862      
111014207579       111014405995       111014592318       111014778134    
111011186279       111011359765       111011540251       111011729340      
111011936193       111012129996       111012306397       111012476137      
111012652155       111012853619       111013046085       111013209389      
111013381290       111013575554       111013770988       111013984884      
111014207591       111014406019       111014592341       111014778156    
111011186482       111011359844       111011540273       111011729430      
111011936205       111012130022       111012307129       111012476160      
111012652166       111012853620       111013046096       111013209390      
111013381335       111013575600       111013771158       111013984952      
111014207737       111014406042       111014592419       111014778279    
111011186493       111011359877       111011540341       111011729508      
111011936216       111012130077       111012307141       111012476205      
111012652199       111012853642       111013046131       111013209413      
111013381885       111013575688       111013771169       111013984963      
111014207760       111014406086       111014592486       111014778291    
111011186505       111011359923       111011540554       111011729531      
111011936306       111012130099       111012307219       111012476227      
111012652201       111012853664       111013046175       111013209424      
111013381896       111013575734       111013771181       111013984985      
111014207793       111014406187       111014592554       111014778314    
111011186561       111011360082       111011540565       111011729564      
111011936340       111012130189       111012307332       111012476261      
111012652212       111012853686       111013046210       111013209446      
111013381953       111013575778       111013771192       111013984996      
111014207838       111014406200       111014592666       111014778358    
111011186594       111011360172       111011540655       111011729711      
111011936373       111012130280       111012307343       111012476283      
111012652234       111012853721       111013046524       111013209480      
111013381975       111013575802       111013771260       111013985010      
111014208121       111014406299       111014592688       111014778369    
111011186639       111011360183       111011540712       111011729755      
111011936418       111012130291       111012307398       111012476328      
111012652267       111012853765       111013046568       111013209503      
111013382011       111013575835       111013771293       111013985065      
111014208345       111014406301       111014592699       111014778482    
111011186662       111011360284       111011540914       111011729777      
111011936429       111012130336       111012307422       111012477217      
111012652302       111012853787       111013046579       111013209514      
111013382099       111013575857       111013771428       111013985098      
111014208356       111014406345       111014592824       111014778516    
111011186684       111011360374       111011541061       111011729913      
111011936553       111012130527       111012307444       111012477240      
111012652313       111012853798       111013046591       111013209536      
111013382112       111013575891       111013771518       111013985188      
111014208367       111014406356       111014592846       111014778572    
111011186785       111011360419       111011541072       111011729979      
111011936609       111012130628       111012307455       111012477307      
111012652357       111012853800       111013046603       111013209547      
111013382123       111013575925       111013771619       111013985278      
111014208402       111014406457       111014592868       111014778583    
111011186819       111011360576       111011541184       111011729980      
111011936777       111012130662       111012307488       111012477341      
111012652368       111012853822       111013046636       111013209581      
111013382178       111013576005       111013771923       111013985289      
111014208413       111014406479       111014592879       111014778606    
111011186932       111011360723       111011541229       111011730151      
111011936845       111012130730       111012307501       111012477363      
111012652447       111012853901       111013046669       111013209592      
111013382213       111013576049       111013771934       111013985313      
111014208480       111014406480       111014592936       111014778707    
111011186954       111011360767       111011541230       111011730195      
111011936878       111012130763       111012307556       111012477509      
111012652469       111012854014       111013046715       111013209750      
111013382246       111013576173       111013771967       111013985357      
111014208558       111014406637       111014593016       111014778774    
111011186998       111011360778       111011541241       111011730364      
111011936902       111012130864       111012308254       111012477565      
111012652470       111012854047       111013046726       111013209783      
111013382257       111013576241       111013772058       111013985447      
111014208569       111014406873       111014593038       111014778808    
111011187034       111011360846       111011541252       111011730386      
111011937004       111012131034       111012308276       111012477611      
111012652492       111012854092       111013046850       111013209794      
111013382279       111013576252       111013772104       111013985470      
111014208592       111014407380       111014593083       111014778842    
111011187045       111011360868       111011541274       111011730410      
111011937015       111012131113       111012308287       111012477644      
111012652504       111012854159       111013046917       111013209828      
111013382280       111013576308       111013772137       111013985492      
111014208716       111014407391       111014593779       111014778932    
111011187056       111011360879       111011541397       111011730678      
111011937037       111012131135       111012308311       111012477655      
111012652515       111012854351       111013046939       111013209862      
111013382303       111013576342       111013772250       111013985515      
111014208738       111014407414       111014593791       111014779001    
111011187067       111011360880       111011541410       111011730768      
111011937059       111012131179       111012308344       111012477677      
111012652593       111012854373       111013046973       111013209884      
111013382314       111013576409       111013772294       111013985537      
111014208783       111014407458       111014593836       111014779023    
111011187090       111011360958       111011541454       111011730780      
111011937082       111012131326       111012308377       111012477712      
111012652762       111012854418       111013047008       111013209895      
111013382347       111013576432       111013772340       111013985694      
111014208828       111014407548       111014593870       111014779034    
111011187135       111011361117       111011541465       111011730814      
111011937116       111012131405       111012308401       111012477789      
111012652818       111012854441       111013047121       111013209907      
111013382358       111013576465       111013772384       111013985795      
111014208839       111014407559       111014593915       111014779371    
111011187225       111011361151       111011541522       111011730892      
111011937239       111012131461       111012308412       111012477790      
111012653516       111012854452       111013047132       111013209941      
111013382369       111013576522       111013772418       111013985807      
111014209043       111014407571       111014593959       111014779438    
111011187236       111011361533       111011541623       111011730904      
111011937273       111012131483       111012308456       111012477802      
111012653831       111012854463       111013047200       111013209985      
111013382381       111013576612       111013773015       111013985830      
111014209087       111014407605       111014593960       111014779461    
111011187551       111011361678       111011541645       111011730960      
111011937318       111012131494       111012308489       111012477824      
111012654360       111012854519       111013047211       111013210011      
111013382392       111013576645       111013773868       111013985908      
111014209100       111014407706       111014594039       111014779494    
111011187573       111011361713       111011541803       111011730993      
111011937374       111012131506       111012308513       111012477868      
111012654416       111012854946       111013047299       111013210055      
111013382415       111013576678       111013773891       111013985919      
111014209368       111014407762       111014594051       111014779506    
111011187595       111011361757       111011541858       111011731006      
111011937419       111012131629       111012308546       111012477914      
111012654449       111012854957       111013047435       111013210077      
111013382561       111013576690       111013773936       111013985964      
111014209379       111014407773       111014594095       111014779517    
111011187630       111011361780       111011541959       111011731028      
111011937431       111012131786       111012308568       111012477925      
111012654483       111012855419       111013047446       111013210099      
111013382583       111013576702       111013773981       111013986033      
111014209403       111014407863       111014594141       111014779539    
111011187652       111011361869       111011542017       111011731039      
111011937521       111012131797       111012308579       111012477981      
111012654540       111012855442       111013047491       111013210101      
111013382639       111013576713       111013773992       111013986066      
111014209447       111014407896       111014594196       111014780216    
111011187696       111011361892       111011542039       111011731051      
111011937532       111012131810       111012308580       111012478027      
111012655114       111012855486       111013048100       111013210202      
111013382651       111013576746       111013774016       111013986077      
111014209470       111014407931       111014594208       111014780575    
111011187753       111011361904       111011542062       111011731534      
111011937565       111012131821       111012308669       111012478050      
111012655158       111012855622       111013048177       111013210257      
111013382662       111013576847       111013774050       111013986088      
111014209481       111014407942       111014594242       111014780733    
111011187764       111011361937       111011542095       111011731567      
111011937587       111012131865       111012308670       111012478128      
111012655170       111012855677       111013048199       111013210268      
111013382718       111013576904       111013774072       111013986112      
111014209515       111014407986       111014594264       111014780777    
111011187786       111011361959       111011542118       111011731578      
111011937600       111012131876       111012309446       111012478139      
111012655192       111012855778       111013048223       111013210279      
111013382729       111013576959       111013774083       111013986213      
111014209571       111014408044       111014594275       111014780799    
111011187832       111011362028       111011542286       111011731668      
111011937611       111012131955       111012309457       111012478634      
111012655530       111012855790       111013048234       111013210426      
111013382730       111013576971       111013774094       111013986224      
111014209616       111014408156       111014594343       111014781374    
111011187898       111011362129       111011542309       111011731725      
111011937622       111012132024       111012309491       111012478645      
111012655776       111012855813       111013048290       111013210437      
111013382752       111013577006       111013774151       111013986471      
111014209649       111014408224       111014594501       111014781510    
111011187955       111011362163       111011542545       111011731781      
111011937633       111012132057       111012309558       111012478656      
111012655822       111012855879       111013048368       111013210448      
111013382763       111013578344       111013774173       111013987764      
111014209661       111014408303       111014594556       111014781554    
111011187977       111011362174       111011542679       111011731792      
111011937644       111012132147       111012309569       111012478678      
111012655901       111012855880       111013048425       111013210460      
111013382785       111013578355       111013774195       111013987821      
111014209728       111014408314       111014594567       111014781611    
111011188024       111011362354       111011542769       111011731893      
111011937655       111012132507       111012309592       111012478690      
111012656003       111012856476       111013048447       111013210482      
111013382808       111013578366       111013774274       111013988259      
111014209830       111014408325       111014594624       111014781789    
111011188091       111011362556       111011542859       111011731938      
111011937666       111012132642       111012309604       111012478814      
111012656069       111012856522       111013048469       111013210493      
111013382819       111013578388       111013774342       111013988282      
111014209896       111014408448       111014595377       111014781824    
111011188136       111011362578       111011542961       111011731949      
111011937677       111012132798       111012309626       111012478847      
111012656126       111012856533       111013048515       111013210505      
111013382831       111013578456       111013774375       111013988316      
111014209953       111014408505       111014595625       111014781903    
111011188147       111011362613       111011543119       111011732030      
111011937699       111012132833       111012309671       111012478881      
111012656160       111012856724       111013048537       111013210516      
111013382853       111013578467       111013774409       111013988327      
111014210056       111014408516       111014595670       111014781958    
111011188259       111011362624       111011543366       111011732119      
111011937701       111012132945       111012309693       111012478915      
111012656171       111012856746       111013048548       111013210527      
111013382864       111013578478       111013774410       111013988372      
111014210113       111014408651       111014595692       111014781969    
111011188327       111011362680       111011543434       111011732153      
111011937846       111012132956       111012310101       111012478993      
111012656182       111012856757       111013048571       111013210538      
111013383348       111013578513       111013774465       111013988394      
111014210203       111014408673       111014595760       111014782016    
111011188406       111011362747       111011543524       111011732298      
111011937936       111012133058       111012310112       111012479006      
111012656205       111012856926       111013048627       111013210549      
111013383360       111013578647       111013774498       111013988440      
111014210810       111014408718       111014595816       111014782027    
111011188541       111011362860       111011543647       111011732489      
111011938027       111012133081       111012310167       111012479343      
111012656216       111012856971       111013048649       111013210550      
111013383393       111013578681       111013774555       111013988495      
111014211978       111014408730       111014595883       111014782049    
111011188732       111011363018       111011543760       111011732502      
111011938117       111012133171       111012310202       111012479444      
111012656250       111012856993       111013048706       111013210561      
111013383416       111013578748       111013774667       111013988631      
111014212003       111014408752       111014595928       111014782061    
111011188765       111011363041       111011543805       111011732580      
111011938555       111012133193       111012310213       111012479488      
111012656306       111012857017       111013048795       111013210606      
111013383472       111013578883       111013774678       111013988732      
111014212126       111014409056       111014595995       111014782533    
111011188866       111011363209       111011543827       111011732591      
111011938601       111012133294       111012310291       111012479589      
111012656351       111012857332       111013048807       111013210617      
111013383517       111013578906       111013774689       111013988743      
111014212159       111014409304       111014596042       111014782599    
111011188923       111011363254       111011544132       111011732669      
111011938858       111012133328       111012310392       111012479657      
111012656610       111012857433       111013048841       111013211247      
111013383562       111013578917       111013774724       111013988776      
111014212182       111014409315       111014596064       111014782645    
111011188934       111011363322       111011544244       111011732670      
111011938926       111012133339       111012310471       111012480008      
111012656654       111012857523       111013048863       111013211281      
111013383573       111013579042       111013774735       111013988822      
111014212205       111014409348       111014596086       111014782656    
111011188978       111011363489       111011544301       111011732692      
111011939107       111012133373       111012310550       111012480019      
111012656711       111012857624       111013048885       111013211416      
111013383629       111013579075       111013775815       111013988899      
111014212227       111014409360       111014596097       111014782667    
111011189025       111011363513       111011544345       111011732850      
111011939387       111012133441       111012310662       111012480266      
111012656722       111012857893       111013048908       111013211483      
111013383696       111013579176       111013775837       111013988989      
111014212711       111014409449       111014596132       111014782678    
111011189081       111011363568       111011544378       111011732939      
111011939398       111012133496       111012310707       111012480323      
111012656788       111012857916       111013048953       111013211719      
111013383742       111013579187       111013775927       111013989047      
111014212777       111014410238       111014596165       111014782870    
111011189193       111011363579       111011544390       111011732940      
111011939680       111012133519       111012310718       111012480367      
111012657105       111012857927       111013048986       111013211731      
111013383775       111013579198       111013775938       111013989081      
111014212801       111014410261       111014596198       111014782881    
111011189317       111011363669       111011544402       111011732962      
111011940109       111012133698       111012310729       111012480480      
111012657161       111012857972       111013048997       111013211809      
111013383786       111013579233       111013776018       111013989148      
111014212878       111014410373       111014596615       111014782915  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011189362       111011363681       111011544424       111011733042      
111011940187       111012133733       111012310741       111012480491      
111012657363       111012857983       111013049011       111013211821      
111013383810       111013579323       111013776063       111013989193      
111014212889       111014410542       111014596682       111014782926    
111011189418       111011363771       111011544604       111011733143      
111011941076       111012133766       111012310820       111012480929      
111012657396       111012858007       111013049055       111013211843      
111013383854       111013579334       111013776085       111013989238      
111014212946       111014410575       111014596806       111014783006    
111011189496       111011363850       111011544615       111011733176      
111011941155       111012133867       111012310897       111012481009      
111012657408       111012858074       111013049088       111013211900      
111013383876       111013579378       111013776131       111013989711      
111014212979       111014410687       111014596839       111014783028    
111011189542       111011363951       111011544637       111011733390      
111011941403       111012133980       111012310943       111012481021      
111012657486       111012858096       111013049099       111013211922      
111013383887       111013579389       111013776243       111013989722      
111014213026       111014410698       111014596873       111014783039    
111011189553       111011364020       111011544839       111011733402      
111011941504       111012134004       111012310954       111012481076      
111012657532       111012858175       111013049134       111013212114      
111013383911       111013579402       111013776265       111013989788      
111014213059       111014410777       111014597054       111014783073    
111011189586       111011364031       111011545087       111011733435      
111011941740       111012134251       111012310965       111012481111      
111012657598       111012858197       111013049178       111013212192      
111013383922       111013579536       111013776311       111013989878      
111014213105       111014410788       111014597100       111014783095    
111011189654       111011364042       111011545111       111011733491      
111011941795       111012134284       111012310976       111012481155      
111012657633       111012858209       111013049235       111013212237      
111013383933       111013579547       111013776322       111013989902      
111014213183       111014410913       111014598134       111014783141    
111011189722       111011364075       111011545256       111011733615      
111011941841       111012134329       111012311012       111012481166      
111012658049       111012858221       111013049325       111013212248      
111013383966       111013579615       111013776333       111013990252      
111014213206       111014410935       111014598145       111014783163    
111011189766       111011364097       111011545290       111011733626      
111011941997       111012134509       111012311089       111012481188      
111012658106       111012858232       111013049842       111013212439      
111013384068       111013579671       111013776388       111013990353      
111014213228       111014410946       111014598156       111014783185    
111011189777       111011364198       111011545313       111011733693      
111011942123       111012134644       111012311102       111012481199      
111012658386       111012858265       111013049886       111013212697      
111013384103       111013579716       111013776401       111013990364      
111014213363       111014410979       111014598190       111014783219    
111011189799       111011364200       111011545335       111011733772      
111011942145       111012134767       111012311449       111012481245      
111012658409       111012858557       111013049976       111013212811      
111013384125       111013579749       111013776434       111013990386      
111014213509       111014411611       111014598257       111014783242    
111011189812       111011364233       111011545346       111011733806      
111011942178       111012134879       111012311472       111012481267      
111012658522       111012858715       111013050327       111013212822      
111013384170       111013579817       111013776467       111013990421      
111014213521       111014411699       111014598404       111014783264    
111011189889       111011364288       111011545403       111011733817      
111011942189       111012134969       111012311494       111012481302      
111012658577       111012858737       111013050350       111013212877      
111013384181       111013579907       111013776535       111013990500      
111014213587       111014411745       111014598426       111014783310    
111011189979       111011364345       111011545425       111011733930      
111011942190       111012135128       111012311517       111012481335      
111012658634       111012858759       111013050372       111013212912      
111013384226       111013579930       111013776591       111013990555      
111014213644       111014411767       111014598459       111014783321    
111011189991       111011364558       111011545481       111011733974      
111011942369       111012135139       111012311528       111012481379      
111012658689       111012858793       111013050406       111013212934      
111013384440       111013579941       111013776692       111013990768      
111014213701       111014411789       111014598482       111014783343    
111011190038       111011364569       111011545638       111011733985      
111011942594       111012135140       111012311595       111012481436      
111012658690       111012858928       111013050417       111013213126      
111013384473       111013579952       111013776715       111013990904      
111014213778       111014411868       111014598505       111014783365    
111011190083       111011364648       111011545694       111011733996      
111011942897       111012135151       111012311629       111012481469      
111012658791       111012858939       111013051216       111013213384      
111013384484       111013579974       111013776816       111013991028      
111014213789       111014411914       111014598516       111014783422    
111011190195       111011364817       111011545762       111011734492      
111011943001       111012135162       111012311630       111012481492      
111012658803       111012858962       111013051283       111013213407      
111013384495       111013579996       111013776883       111013991039      
111014213802       111014411992       111014598561       111014783488    
111011190207       111011364862       111011545829       111011734650      
111011943023       111012135319       111012311685       111012481571      
111012658814       111012859020       111013051351       111013213418      
111013384541       111013580033       111013776928       111013991747      
111014213813       111014412038       111014598639       111014783499    
111011190252       111011364918       111011546101       111011734841      
111011943045       111012135331       111012311719       111012481593      
111012658892       111012859042       111013051407       111013213496      
111013384563       111013580055       111013777413       111013991758      
111014213936       111014412061       111014598651       111014783556    
111011190274       111011365010       111011546123       111011734852      
111011943056       111012135342       111012311720       111012481672      
111012658904       111012859053       111013051474       111013213531      
111013384574       111013580617       111013777424       111013991769      
111014213981       111014412094       111014598718       111014783747    
111011190296       111011365043       111011546279       111011734931      
111011943078       111012135599       111012311764       111012481694      
111012658915       111012859075       111013051485       111013214059      
111013384608       111013580651       111013777446       111013991781      
111014214027       111014412106       111014598774       111014783837    
111011190353       111011365122       111011546303       111011734953      
111011943102       111012135645       111012311797       111012482785      
111012658948       111012859143       111013051610       111013214093      
111013384619       111013580662       111013777468       111013991815      
111014214049       111014412128       111014598796       111014783848    
111011190454       111011365155       111011546336       111011735033      
111011943258       111012135892       111012311810       111012482819      
111012658960       111012859165       111013051733       111013214116      
111013384620       111013580695       111013777514       111013991837      
111014214410       111014412162       111014598976       111014783860    
111011190487       111011365188       111011546606       111011735044      
111011943326       111012136006       111012311843       111012482820      
111012659129       111012859198       111013051755       111013214127      
111013384653       111013580707       111013777558       111013991927      
111014214443       111014412241       111014599001       111014784254    
111011190511       111011365302       111011546875       111011735257      
111011943595       111012136028       111012311854       111012482853      
111012659141       111012859211       111013051766       111013214149      
111013384664       111013580785       111013777569       111013992007      
111014214454       111014412274       111014599045       111014784399    
111011190599       111011365346       111011546909       111011735437      
111011943764       111012136062       111012312079       111012482875      
111012659185       111012859682       111013051777       111013214183      
111013384709       111013580842       111013777570       111013992018      
111014214476       111014412319       111014599067       111014784423    
111011190814       111011365379       111011546943       111011735572      
111011943775       111012136073       111012312091       111012482897      
111012659220       111012859840       111013051889       111013214262      
111013384721       111013580864       111013778863       111013992041      
111014214498       111014412487       111014599135       111014784445    
111011190825       111011365436       111011547258       111011735617      
111011944002       111012136084       111012312114       111012482932      
111012659231       111012859862       111013051980       111013215038      
111013384743       111013580910       111013778874       111013992119      
111014214588       111014412522       111014599146       111014784502    
111011191051       111011365559       111011547269       111011735741      
111011944024       111012136163       111012312271       111012483001      
111012659275       111012859873       111013051991       111013215050      
111013384800       111013580932       111013778931       111013992120      
111014214645       111014412599       111014599203       111014784535    
111011191084       111011365616       111011547304       111011735796      
111011944091       111012136231       111012312282       111012483034      
111012659286       111012859963       111013052004       111013215083      
111013384833       111013580943       111013779011       111013992142      
111014215275       111014412623       111014599269       111014784568    
111011191196       111011365650       111011547360       111011735820      
111011944383       111012136286       111012312293       111012483045      
111012660198       111012859996       111013052093       111013215128      
111013384855       111013580954       111013779033       111013992153      
111014215297       111014412656       111014599304       111014784625    
111011191332       111011365672       111011547393       111011735897      
111011944462       111012136310       111012312305       111012483124      
111012660266       111012860178       111013052206       111013215173      
111013384923       111013581034       111013779123       111013992298      
111014215309       111014412667       111014599382       111014784681    
111011191501       111011365751       111011547416       111011735909      
111011944899       111012136332       111012312338       111012483157      
111012660301       111012860189       111013052240       111013215241      
111013384989       111013581056       111013779224       111013992300      
111014215332       111014412689       111014599472       111014784939    
111011191512       111011365818       111011547551       111011736056      
111011944989       111012136567       111012312372       111012483203      
111012660312       111012860190       111013052251       111013215319      
111013385025       111013581078       111013779268       111013992366      
111014215387       111014412768       111014599539       111014784951    
111011191578       111011365841       111011547674       111011736472      
111011945036       111012136578       111012312383       111012483225      
111012660367       111012860336       111013052262       111013215320      
111013385115       111013581102       111013779280       111013992388      
111014215792       111014412779       111014599551       111014785121    
111011191736       111011365852       111011547797       111011736483      
111011945126       111012136613       111012312406       111012483269      
111012660424       111012860482       111013052295       111013215364      
111013385126       111013581179       111013779549       111013992401      
111014215871       111014412971       111014599584       111014785198    
111011191747       111011365874       111011547821       111011736517      
111011945193       111012136815       111012312428       111012483348      
111012660491       111012860516       111013052420       111013215375      
111013385160       111013581269       111013779550       111013992423      
111014215882       111014412993       111014599719       111014785233    
111011191860       111011365986       111011547922       111011736696      
111011945216       111012136859       111012312585       111012483359      
111012660547       111012860550       111013052442       111013215386      
111013385171       111013581292       111013779594       111013992489      
111014215927       111014413017       111014599865       111014785255    
111011191893       111011366213       111011547933       111011736900      
111011945238       111012137007       111012312596       111012483371      
111012660569       111012860617       111013052453       111013215410      
111013385261       111013581382       111013779774       111013992502      
111014215983       111014413039       111014599944       111014785288    
111011192029       111011366224       111011548170       111011736911      
111011945272       111012137142       111012312608       111012483382      
111012660581       111012860639       111013052497       111013215498      
111013385283       111013581393       111013779785       111013992568      
111014216007       111014413163       111014600835       111014785312    
111011192085       111011366325       111011548271       111011736922      
111011945317       111012137209       111012312710       111012483494      
111012660851       111012860673       111013053421       111013215511      
111013385340       111013581405       111013779819       111013992614      
111014216142       111014413321       111014600868       111014785323    
111011192096       111011366505       111011548293       111011736944      
111011945531       111012137210       111012312787       111012483562      
111012660873       111012860695       111013053432       111013215881      
111013385373       111013581416       111013779897       111013992715      
111014216164       111014413455       111014600891       111014785345    
111011192142       111011366550       111011548338       111011737057      
111011945632       111012137322       111012312798       111012483607      
111012660907       111012860729       111013053454       111013215971      
111013385430       111013582215       111013779909       111013992748      
111014216232       111014413499       111014601241       111014785356    
111011192298       111011366640       111011548349       111011737136      
111011945744       111012137490       111012312811       111012483618      
111012660952       111012860752       111013053476       111013216006      
111013385463       111013582237       111013779921       111013992759      
111014216276       111014413501       111014601274       111014785367    
111011192412       111011366730       111011548372       111011737158      
111011945788       111012137524       111012312923       111012483641      
111012660974       111012860774       111013053487       111013216017      
111013385474       111013582248       111013779965       111013992805      
111014216344       111014413523       111014601331       111014785402    
111011192502       111011366752       111011548383       111011737237      
111011945889       111012137670       111012312990       111012483764      
111012661009       111012860808       111013053544       111013216039      
111013385496       111013582316       111013779998       111013992827      
111014216377       111014413534       111014601386       111014785479    
111011192557       111011366785       111011548406       111011737394      
111011946329       111012137715       111012313003       111012483786      
111012661010       111012860864       111013053601       111013216635      
111013385508       111013582361       111013780002       111013992951      
111014216423       111014413567       111014601409       111014785503    
111011192636       111011366820       111011548439       111011737440      
111011946330       111012137726       111012313014       111012483809      
111012661032       111012860897       111013053612       111013216646      
111013385519       111013582462       111013780057       111013993020      
111014216456       111014413590       111014601454       111014785558    
111011192793       111011366910       111011548552       111011737574      
111011946374       111012137760       111012313058       111012483832      
111012661076       111012860943       111013053689       111013216668      
111013385609       111013582495       111013780079       111013993761      
111014216502       111014413613       111014601511       111014785570    
111011192850       111011367067       111011548608       111011737675      
111011946521       111012137771       111012314183       111012483898      
111012661111       111012860954       111013053803       111013216781      
111013385643       111013582529       111013780170       111013993794      
111014216513       111014413703       111014601702       111014785581    
111011192872       111011367089       111011548798       111011737945      
111011946633       111012137793       111012314206       111012483911      
111012661122       111012860987       111013053814       111013216804      
111013385665       111013582541       111013780305       111013993817      
111014216625       111014413804       111014601713       111014785592    
111011192894       111011367090       111011548800       111011738058      
111011946688       111012137872       111012314240       111012483988      
111012661133       111012860998       111013053869       111013216848      
111013385676       111013582552       111013780383       111013993851      
111014216670       111014413815       111014601791       111014785671    
111011192951       111011367102       111011548899       111011738069      
111011946880       111012138008       111012314284       111012484226      
111012661155       111012861045       111013053937       111013216859      
111013385687       111013582642       111013780406       111013993873      
111014216681       111014413826       111014601814       111014785839    
111011193097       111011367146       111011548923       111011738092      
111011947184       111012138390       111012314318       111012484260      
111012661199       111012861067       111013053948       111013216860      
111013385698       111013582653       111013780440       111013994762      
111014216692       111014413871       111014601825       111014785996    
111011193109       111011367270       111011548978       111011738171      
111011947207       111012138402       111012314374       111012484361      
111012661245       111012861573       111013053982       111013216893      
111013385744       111013582743       111013780484       111013994795      
111014216748       111014413882       111014601847       111014786021    
111011193198       111011367438       111011549036       111011738193      
111011947410       111012138525       111012314396       111012484417      
111012661302       111012862204       111013054062       111013216916      
111013385777       111013582787       111013780529       111013994852      
111014216760       111014413893       111014601982       111014786627    
111011193244       111011367540       111011549069       111011738485      
111011947421       111012138536       111012314431       111012484507      
111012661357       111012862248       111013054130       111013216949      
111013385834       111013582822       111013780541       111013994942      
111014216816       111014413905       111014602017       111014786739    
111011193266       111011367551       111011549115       111011738722      
111011947432       111012138547       111012314486       111012484631      
111012661380       111012862260       111013054141       111013216961      
111013385889       111013582866       111013780619       111013994997      
111014216850       111014413938       111014602051       111014786751    
111011193356       111011367562       111011549126       111011738979      
111011947443       111012138659       111012314611       111012484675      
111012661414       111012862282       111013054152       111013216983      
111013385913       111013582888       111013780620       111013995044      
111014216883       111014413983       111014602129       111014786818    
111011193389       111011367595       111011549137       111011739037      
111011947544       111012138660       111012314622       111012485227      
111012661447       111012862305       111013054185       111013216994      
111013386048       111013582989       111013780732       111013995088      
111014216962       111014414041       111014602141       111014786896    
111011193402       111011367630       111011549148       111011739093      
111011947667       111012138794       111012314644       111012485250      
111012661469       111012862316       111013054196       111013217096      
111013386059       111013583003       111013780754       111013995101      
111014216973       111014414096       111014602185       111014786908    
111011193424       111011367663       111011549182       111011739138      
111011947678       111012138817       111012314688       111012485261      
111012662077       111012862529       111013054208       111013217119      
111013386082       111013583047       111013780765       111013995268      
111014217019       111014414108       111014602354       111014786931    
111011193659       111011367719       111011549283       111011739149      
111011947689       111012138840       111012314734       111012485294      
111012662088       111012862710       111013054736       111013217120      
111013386093       111013583070       111013780899       111013995482      
111014217053       111014414119       111014602411       111014786975    
111011193985       111011367742       111011549384       111011739161      
111011947757       111012138884       111012314868       111012485373      
111012662280       111012862787       111013054905       111013217153      
111013386105       111013583104       111013781014       111013995651      
111014217121       111014414164       111014602499       111014787033    
111011194054       111011367775       111011549407       111011739273      
111011947779       111012138963       111012314903       111012485474      
111012662303       111012862866       111013054972       111013217197      
111013386150       111013583115       111013781047       111013995718      
111014217132       111014414186       111014602501       111014787101    
111011194133       111011367809       111011549463       111011739295      
111011947780       111012139010       111012314969       111012485564      
111012662347       111012862901       111013055041       111013217209      
111013386194       111013583148       111013781081       111013995785      
111014217154       111014414265       111014602512       111014787134    
111011194177       111011368103       111011549485       111011739453      
111011947814       111012139076       111012315049       111012485643      
111012662369       111012862956       111013055186       111013217243      
111013386206       111013583182       111013781216       111013995796      
111014217211       111014414434       111014602602       111014787178    
111011194256       111011368125       111011549586       111011739475      
111011947870       111012139087       111012315151       111012485676      
111012662426       111012862978       111013055210       111013217276      
111013386217       111013583193       111013781261       111013995820      
111014217604       111014415255       111014602680       111014787189    
111011194302       111011368417       111011549643       111011739509      
111011947881       111012139098       111012315320       111012485687      
111012662437       111012862990       111013055243       111013217287      
111013386240       111013583216       111013781351       111013995886      
111014217693       111014415266       111014602758       111014787583    
111011194324       111011368585       111011549665       111011739521      
111011947937       111012139111       111012315331       111012485700      
111012662459       111012863025       111013055311       111013217322      
111013386251       111013583272       111013781373       111013995897      
111014217749       111014415288       111014602769       111014787673    
111011194470       111011368608       111011549711       111011739666      
111011948107       111012139177       111012315432       111012485711      
111012662471       111012863047       111013055399       111013217344      
111013386262       111013583283       111013781878       111013995976      
111014217783       111014415323       111014602792       111014788045    
111011194515       111011368642       111011549799       111011739701      
111011948129       111012139201       111012315443       111012485722      
111012662493       111012863069       111013055557       111013217401      
111013386273       111013583373       111013781991       111013996012      
111014217806       111014415424       111014602804       111014788269    
111011194548       111011368697       111011549801       111011739846      
111011948141       111012139212       111012315487       111012485856      
111012662707       111012863070       111013055568       111013217423      
111013386284       111013583430       111013782015       111013996045      
111014217851       111014415514       111014602848       111014788449    
111011194649       111011368776       111011549889       111011739868      
111011948163       111012139324       111012316275       111012485867      
111012662808       111012863115       111013055715       111013217434      
111013386295       111013583474       111013782026       111013996135      
111014217873       111014415660       111014602882       111014788494    
111011194728       111011368800       111011549979       111011739914      
111011948321       111012139425       111012316376       111012485913      
111012662853       111012863126       111013055737       111013217467      
111013386307       111013583586       111013782037       111013996157      
111014217884       111014415671       111014602927       111014788562    
111011194919       111011368912       111011550016       111011739936      
111011948343       111012139469       111012316477       111012485924      
111012662987       111012863205       111013055759       111013217489      
111013386318       111013583610       111013782093       111013996179      
111014217918       111014415682       111014602938       111014788584    
111011195000       111011368967       111011550083       111011739958      
111011948422       111012139492       111012316488       111012486352      
111012663012       111012863216       111013055771       111013217490      
111013386329       111013584239       111013782116       111013996180      
111014218009       111014415693       111014602950       111014788607    
111011195033       111011369058       111011550386       111011739981      
111011948433       111012139548       111012316499       111012486385      
111012663034       111012863250       111013055793       111013217502      
111013386330       111013584262       111013782138       111013996315      
111014218010       111014415749       111014603018       111014788641    
111011195167       111011369159       111011550476       111011740006      
111011948477       111012139650       111012316578       111012486431      
111012663056       111012863283       111013055894       111013217568      
111013386341       111013584374       111013782194       111013996326      
111014218166       111014415750       111014603030       111014788731  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011195189       111011369171       111011550511       111011740017      
111011948646       111012139672       111012316589       111012486442      
111012663089       111012863294       111013055939       111013218187      
111013386352       111013584396       111013782228       111013996337      
111014218188       111014415772       111014603085       111014788742    
111011195190       111011369249       111011550533       111011740062      
111011948804       111012139829       111012316635       111012486486      
111012663146       111012863306       111013055940       111013218222      
111013386363       111013584464       111013782251       111013996359      
111014218199       111014415783       111014603108       111014788887    
111011195224       111011369328       111011550623       111011740185      
111011948905       111012139863       111012316747       111012486846      
111012663258       111012863373       111013055984       111013218288      
111013386385       111013584532       111013782262       111013996360      
111014218256       111014415806       111014603142       111014788944    
111011195257       111011369373       111011550634       111011740208      
111011948916       111012140089       111012316792       111012486880      
111012663281       111012863395       111013055995       111013218299      
111013386565       111013584554       111013782284       111013996393      
111014218267       111014415828       111014603298       111014789013    
111011195369       111011369553       111011550702       111011740220      
111011949007       111012140102       111012316893       111012486903      
111012663854       111012863991       111013056008       111013218312      
111013386622       111013584576       111013782307       111013996450      
111014218278       111014415884       111014603333       111014789057    
111011195561       111011369564       111011550713       111011740286      
111011949052       111012140113       111012316949       111012486947      
111012663922       111012864060       111013056053       111013218378      
111013386677       111013584633       111013782431       111013996821      
111014218357       111014415952       111014603388       111014789158    
111011195572       111011369575       111011550814       111011740343      
111011949119       111012140135       111012316983       111012486969      
111012663933       111012864116       111013056154       111013218604      
111013386880       111013584666       111013782543       111013996876      
111014218425       111014415974       111014603445       111014789271    
111011195617       111011369676       111011550836       111011740455      
111011949209       111012140203       111012317007       111012487005      
111012663988       111012864150       111013056187       111013218659      
111013386970       111013584677       111013782554       111013997013      
111014218447       111014416098       111014603456       111014789372    
111011195639       111011369889       111011550937       111011740635      
111011949423       111012140326       111012317030       111012487308      
111012664293       111012864161       111013056244       111013218660      
111013387140       111013584790       111013782611       111013997237      
111014218458       111014416335       111014603478       111014789440    
111011195640       111011369957       111011551017       111011740680      
111011949489       111012140540       111012317108       111012487353      
111012664619       111012864183       111013056266       111013218693      
111013387151       111013584802       111013782622       111013997260      
111014218481       111014416357       111014603535       111014789529    
111011195897       111011370027       111011551208       111011740792      
111011949490       111012140630       111012317186       111012487397      
111012664620       111012864194       111013056288       111013218750      
111013387184       111013584824       111013783083       111013997338      
111014218649       111014416403       111014603557       111014789530    
111011195910       111011370106       111011551297       111011740837      
111011949502       111012140674       111012317209       111012487443      
111012664653       111012864228       111013056312       111013218794      
111013387230       111013584936       111013783814       111013997439      
111014218964       111014416447       111014603579       111014790307    
111011196012       111011370151       111011551376       111011740938      
111011949614       111012140708       111012317265       111012487454      
111012664686       111012864284       111013056389       111013218828      
111013387296       111013584947       111013783892       111013997574      
111014219505       111014416504       111014603669       111014790329    
111011196034       111011370296       111011551477       111011740983      
111011949669       111012140720       111012317276       111012487498      
111012664709       111012864329       111013056390       111013218862      
111013387353       111013584981       111013784039       111013997585      
111014219617       111014416548       111014603704       111014790352    
111011196168       111011370409       111011551501       111011741085      
111011949704       111012140753       111012317322       111012487500      
111012664710       111012864341       111013056402       111013218907      
111013387702       111013584992       111013784040       111013997596      
111014219707       111014416571       111014603737       111014791027    
111011196179       111011370454       111011551523       111011741164      
111011949805       111012140944       111012317344       111012487566      
111012664732       111012864352       111013056413       111013218929      
111013388152       111013585296       111013784051       111013997608      
111014219796       111014416582       111014603748       111014791038    
111011196191       111011370487       111011551567       111011741175      
111011949984       111012141057       111012317388       111012488040      
111012664743       111012864419       111013056480       111013218941      
111013388163       111013585308       111013784185       111013997619      
111014219864       111014416650       111014603782       111014791106    
111011196304       111011370588       111011551679       111011741232      
111011950043       111012141103       111012317399       111012488062      
111012664844       111012864420       111013056503       111013219616      
111013388196       111013585320       111013784208       111013997686      
111014219921       111014416739       111014603849       111014791162    
111011196337       111011370623       111011551736       111011741423      
111011950212       111012141169       111012317546       111012488792      
111012664855       111012864431       111013056547       111013219661      
111013388208       111013585386       111013784253       111013997697      
111014219976       111014416740       111014603861       111014791195    
111011196472       111011370656       111011551747       111011741478      
111011950267       111012141349       111012317557       111012488859      
111012665070       111012864453       111013056581       111013219672      
111013388220       111013585397       111013784321       111013997776      
111014220169       111014416773       111014603962       111014791274    
111011196483       111011371039       111011551758       111011741490      
111011950335       111012141361       111012317579       111012488860      
111012665104       111012864475       111013056840       111013219683      
111013388398       111013585465       111013784343       111013997822      
111014220215       111014416874       111014604075       111014791421    
111011196506       111011371084       111011551770       111011741502      
111011950425       111012141383       111012317591       111012488882      
111012665115       111012864486       111013057010       111013219706      
111013388466       111013585476       111013784444       111013997833      
111014220226       111014416896       111014604109       111014791577    
111011196551       111011371185       111011551860       111011741670      
111011950458       111012141473       111012317603       111012488950      
111012665171       111012864497       111013057076       111013219751      
111013388499       111013585533       111013784613       111013997945      
111014220237       111014417752       111014604176       111014791588    
111011196629       111011371196       111011552007       111011741704      
111011950740       111012141552       111012318491       111012488961      
111012665205       111012864565       111013057122       111013219784      
111013388523       111013585544       111013784657       111013997978      
111014220259       111014417819       111014604211       111014791656    
111011196674       111011371219       111011552018       111011742053      
111011950818       111012141631       111012318547       111012489096      
111012665238       111012864576       111013057133       111013220045      
111013388534       111013585645       111013784758       111013998025      
111014220271       111014417842       111014604266       111014791689    
111011196742       111011371220       111011552366       111011742132      
111011950931       111012141833       111012318558       111012489142      
111012665250       111012864688       111013057212       111013220056      
111013388545       111013585667       111013784769       111013998137      
111014220305       111014417909       111014604277       111014791791    
111011196797       111011371343       111011552412       111011742198      
111011950997       111012142014       111012319324       111012489254      
111012665261       111012864868       111013057278       111013220157      
111013388613       111013585678       111013785052       111013998216      
111014220316       111014417921       111014604323       111014791814    
111011196854       111011371365       111011552434       111011742211      
111011951000       111012142250       111012319335       111012489298      
111012665362       111012864992       111013057289       111013220180      
111013389029       111013585735       111013785063       111013998249      
111014220833       111014418078       111014604334       111014791881    
111011196988       111011371398       111011552568       111011742446      
111011951055       111012142340       111012319380       111012489311      
111012665407       111012865027       111013057357       111013220281      
111013389041       111013585746       111013785108       111013998283      
111014220855       111014418191       111014604356       111014791915    
111011197024       111011371578       111011552782       111011742457      
111011951167       111012142452       111012319391       111012489377      
111012665452       111012865049       111013057380       111013220304      
111013389119       111013585791       111013785186       111013998294      
111014220912       111014418203       111014604413       111014792051    
111011197158       111011371602       111011552861       111011742604      
111011951178       111012142531       111012319414       111012489760      
111012665520       111012865050       111013057414       111013220315      
111013389197       111013585814       111013785232       111013998306      
111014220945       111014418281       111014604985       111014792107    
111011197181       111011371859       111011552917       111011742637      
111011951190       111012142610       111012319458       111012489816      
111012665575       111012865140       111013057683       111013220326      
111013389210       111013585858       111013785265       111013998429      
111014221069       111014418461       111014605021       111014792219    
111011197271       111011371860       111011553121       111011742794      
111011951268       111012142801       111012319515       111012489827      
111012665665       111012865173       111013058437       111013220348      
111013389265       111013585870       111013785322       111013998430      
111014221205       111014418528       111014605043       111014792253    
111011197316       111011371871       111011553143       111011742806      
111011951459       111012142834       111012319559       111012489883      
111012665722       111012865207       111013058448       111013220999      
111013389287       111013585926       111013785333       111013998485      
111014221238       111014418595       111014605289       111014792567    
111011197439       111011371994       111011553233       111011743111      
111011951538       111012142845       111012319560       111012490155      
111012665823       111012865252       111013058459       111013221024      
111013389298       111013585960       111013785366       111013998553      
111014221249       111014418720       111014605313       111014792613    
111011197978       111011372085       111011553299       111011744213      
111011951617       111012143026       111012319582       111012490201      
111012665856       111012865308       111013058460       111013221451      
111013389322       111013586174       111013785377       111013998586      
111014221261       111014418922       111014605324       111014792646    
111011197989       111011372119       111011553378       111011744527      
111011951662       111012143239       111012319638       111012490841      
111012665878       111012865432       111013058921       111013221495      
111013389502       111013586231       111013785401       111013998597      
111014221272       111014418999       111014605346       111014792668    
111011198014       111011372221       111011553402       111011744640      
111011951673       111012143240       111012319649       111012491718      
111012665935       111012865443       111013059191       111013221529      
111013389513       111013586253       111013785502       111013998609      
111014221317       111014419002       111014605368       111014792725    
111011198025       111011372243       111011553468       111011744662      
111011951684       111012143273       111012319661       111012491763      
111012665991       111012865465       111013059225       111013221530      
111013389557       111013586264       111013785568       111013999509      
111014221520       111014419068       111014605380       111014792747    
111011198160       111011372355       111011553615       111011744718      
111011951695       111012143329       111012319672       111012491796      
111012667106       111012865498       111013059258       111013221709      
111013389579       111013586286       111013785603       111013999521      
111014221575       111014419079       111014605403       111014792769    
111011198205       111011372423       111011553693       111011745203      
111011951729       111012143330       111012319683       111012491819      
111012667151       111012865500       111013059348       111013221765      
111013389681       111013586297       111013785658       111013999565      
111014221586       111014419192       111014605425       111014792804    
111011198249       111011372535       111011553839       111011745304      
111011951785       111012143341       111012319739       111012491897      
111012667162       111012865544       111013059359       111013221866      
111013389704       111013586309       111013785692       111013999587      
111014221597       111014420037       111014605436       111014792815    
111011198340       111011372591       111011553907       111011745449      
111011951819       111012143554       111012319751       111012491954      
111012667173       111012865588       111013059427       111013221899      
111013389715       111013586321       111013786750       111014000479      
111014221609       111014420059       111014605515       111014792859    
111011198362       111011372636       111011553996       111011745551      
111011951864       111012143688       111012319784       111012491976      
111012667207       111012865634       111013059461       111013221912      
111013389984       111013586411       111013786963       111014000558      
111014221621       111014420150       111014605548       111014792905    
111011198430       111011372681       111011554032       111011745562      
111011951932       111012143701       111012319807       111012491998      
111012667218       111012865656       111013059472       111013221945      
111013390032       111013586455       111013787021       111014000592      
111014221665       111014420239       111014605616       111014792949    
111011198496       111011372760       111011554177       111011745731      
111011951965       111012143723       111012319829       111012492045      
111012667296       111012865678       111013059483       111013221989      
111013390087       111013586477       111013787065       111014000604      
111014221700       111014420284       111014605649       111014793052    
111011198575       111011372793       111011554212       111011745764      
111011952326       111012143778       111012319830       111012492056      
111012667353       111012865690       111013059494       111013221990      
111013390133       111013586499       111013787087       111014000648      
111014221766       111014420374       111014605661       111014793197    
111011198722       111011372805       111011554313       111011745843      
111011952359       111012143824       111012319874       111012492067      
111012667375       111012865724       111013059719       111013222025      
111013390166       111013586534       111013787155       111014000659      
111014221799       111014420431       111014605683       111014793300    
111011198766       111011372906       111011554379       111011746103      
111011952371       111012143880       111012319885       111012492078      
111012667386       111012865746       111013059720       111013222069      
111013390199       111013586545       111013787188       111014000839      
111014222138       111014420521       111014605706       111014793377    
111011198924       111011373008       111011554414       111011746158      
111011952528       111012143891       111012319896       111012492191      
111012667409       111012865803       111013059742       111013222070      
111013390245       111013586590       111013787212       111014000862      
111014222149       111014420554       111014605751       111014793434    
111011198968       111011373020       111011554447       111011746204      
111011952584       111012143925       111012319997       111012492203      
111012667432       111012865836       111013059810       111013222081      
111013390357       111013586624       111013787289       111014000895      
111014222374       111014420565       111014605773       111014793478    
111011199004       111011373053       111011554560       111011746226      
111011952595       111012143936       111012320045       111012492225      
111012667443       111012865847       111013059911       111013222104      
111013390403       111013586635       111013787290       111014000930      
111014222453       111014420644       111014605919       111014793647    
111011199161       111011373109       111011554942       111011746316      
111011952641       111012144016       111012320078       111012492236      
111012667454       111012865904       111013059955       111013222193      
111013390414       111013586646       111013787302       111014000963      
111014222509       111014420699       111014606066       111014793793    
111011199239       111011373176       111011554964       111011746439      
111011952685       111012144049       111012320090       111012492247      
111012667690       111012865926       111013059988       111013222216      
111013390492       111013586657       111013787379       111014001672      
111014222565       111014420745       111014606112       111014793805    
111011199262       111011373334       111011555044       111011746440      
111011952696       111012144139       111012320113       111012492315      
111012667735       111012865948       111013060003       111013222227      
111013390638       111013586680       111013787391       111014001739      
111014222914       111014420767       111014606145       111014793816    
111011199273       111011373390       111011555123       111011746608      
111011952797       111012144195       111012320124       111012492382      
111012667757       111012865993       111013060047       111013222238      
111013390661       111013586691       111013787560       111014001919      
111014222925       111014420835       111014606167       111014793917    
111011199396       111011373480       111011555392       111011746675      
111011952821       111012144498       111012320135       111012492427      
111012667780       111012866040       111013060058       111013222249      
111013390694       111013586714       111013787582       111014001920      
111014223038       111014420868       111014606189       111014793940    
111011199408       111011373761       111011555493       111011746811      
111011952900       111012144667       111012320258       111012492438      
111012667803       111012866051       111013060115       111013222272      
111013391516       111013586736       111013787605       111014001942      
111014223128       111014420880       111014606190       111014794008    
111011199431       111011373884       111011555583       111011746934      
111011953057       111012144735       111012320427       111012492449      
111012667825       111012866118       111013060148       111013222339      
111013391606       111013586758       111013787649       111014001997      
111014223140       111014420891       111014606224       111014794042    
111011199868       111011373895       111011555628       111011746956      
111011953169       111012144780       111012320450       111012492506      
111012667881       111012866185       111013060171       111013222362      
111013391752       111013586769       111013788594       111014002123      
111014223285       111014421072       111014606325       111014794075    
111011199891       111011373974       111011555707       111011746990      
111011953204       111012144836       111012320461       111012492517      
111012667960       111012866196       111013060182       111013222429      
111013392023       111013586781       111013788606       111014002134      
111014223465       111014421106       111014606336       111014794086    
111011199958       111011373985       111011555718       111011747362      
111011953619       111012144870       111012320641       111012492528      
111012668039       111012866275       111013060216       111013222430      
111013392191       111013586792       111013788640       111014002156      
111014223500       111014421128       111014606370       111014794097    
111011199970       111011374054       111011555729       111011747519      
111011953653       111012144892       111012320674       111012492551      
111012668062       111012866286       111013060238       111013222452      
111013392438       111013586804       111013788695       111014002268      
111014223522       111014421162       111014606415       111014794121    
111011200322       111011374065       111011555796       111011747654      
111011953697       111012144971       111012320720       111012492629      
111012668073       111012866309       111013060250       111013222496      
111013392450       111013586815       111013788718       111014002347      
111014223555       111014421229       111014606426       111014794154    
111011200344       111011374302       111011555909       111011747687      
111011953754       111012144993       111012320797       111012492652      
111012668095       111012866343       111013060340       111013222531      
111013392483       111013586837       111013788729       111014002381      
111014223971       111014421230       111014606516       111014794198    
111011200388       111011374313       111011556001       111011747722      
111011953787       111012145006       111012321024       111012492708      
111012668129       111012866398       111013060407       111013223116      
111013393316       111013586859       111013788730       111014002415      
111014224039       111014421252       111014606561       111014794312    
111011200401       111011374379       111011556045       111011747755      
111011953798       111012145051       111012321068       111012492719      
111012668196       111012866411       111013060430       111013223138      
111013393338       111013586860       111013788774       111014002426      
111014224107       111014421263       111014606572       111014794334    
111011200591       111011374504       111011556056       111011747788      
111011953866       111012145130       111012321080       111012492775      
111012668220       111012866422       111013060463       111013223194      
111013393372       111013586882       111013788808       111014002471      
111014224938       111014421285       111014606594       111014794457    
111011200669       111011374526       111011556078       111011747801      
111011953899       111012145196       111012321136       111012492821      
111012668231       111012866512       111013060474       111013223891      
111013393406       111013586938       111013788842       111014002549      
111014225063       111014421296       111014606606       111014794479    
111011200771       111011374548       111011556089       111011747890      
111011954003       111012145220       111012321158       111012492843      
111012668365       111012866523       111013060485       111013223903      
111013393866       111013586949       111013788853       111014002785      
111014225175       111014421375       111014606707       111014794480    
111011200793       111011374571       111011556102       111011747902      
111011954025       111012145231       111012321170       111012493046      
111012668376       111012866545       111013060496       111013223969      
111013393877       111013586950       111013789001       111014002808      
111014225186       111014422107       111014606718       111014794514    
111011201143       111011374593       111011556203       111011747991      
111011954036       111012145242       111012321181       111012493080      
111012668398       111012866556       111013060508       111013223992      
111013393967       111013587018       111013789023       111014002842      
111014225210       111014422129       111014606730       111014794525    
111011201165       111011374616       111011556225       111011748127      
111011954069       111012145398       111012321282       111012493114      
111012668400       111012866578       111013060531       111013224094      
111013394003       111013587029       111013789045       111014002910      
111014225265       111014422185       111014606741       111014795199    
111011201288       111011374683       111011556247       111011748149      
111011954115       111012145400       111012321305       111012493125      
111012668411       111012866590       111013060575       111013224106      
111013394025       111013587175       111013789067       111014002921      
111014225298       111014422444       111014606785       111014795571    
111011201312       111011374694       111011556292       111011748228      
111011954238       111012145466       111012321316       111012493136      
111012668444       111012866613       111013060610       111013224173      
111013394137       111013587210       111013789157       111014003089      
111014225434       111014422466       111014606808       111014795582    
111011201345       111011374751       111011556348       111011748295      
111011954340       111012145499       111012321372       111012493158      
111012668477       111012866624       111013060643       111013224229      
111013394171       111013587254       111013789180       111014003113      
111014225489       111014422512       111014606819       111014795672    
111011201413       111011374829       111011556359       111011748341      
111011954362       111012145602       111012321664       111012493192      
111012668534       111012866646       111013060788       111013224263      
111013394250       111013587355       111013789203       111014003157      
111014226086       111014422534       111014606820       111014795706    
111011201480       111011374908       111011556382       111011748509      
111011954395       111012145736       111012321697       111012493226      
111012668545       111012866657       111013060823       111013224308      
111013394283       111013587366       111013789258       111014003191      
111014226110       111014422545       111014606831       111014795751    
111011201558       111011375033       111011556427       111011748521      
111011954485       111012145747       111012321765       111012493282      
111012668578       111012866736       111013060890       111013224319      
111013394351       111013587883       111013789494       111014003258      
111014226121       111014422613       111014606864       111014795773    
111011202021       111011375066       111011556517       111011748598      
111011954654       111012145792       111012321877       111012493440      
111012668590       111012866747       111013061453       111013224364      
111013394609       111013588064       111013789517       111014003269      
111014226154       111014422747       111014606897       111014795829  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011202054       111011375101       111011556528       111011748600      
111011954700       111012145927       111012321967       111012493833      
111012668994       111012866769       111013061464       111013224386      
111013394676       111013588277       111013789528       111014003337      
111014226165       111014422769       111014606909       111014795841    
111011202076       111011375145       111011556539       111011748789      
111011954711       111012145949       111012321990       111012494193      
111012669029       111012866781       111013061510       111013224487      
111013394889       111013588301       111013789562       111014003371      
111014226187       111014422781       111014606910       111014795852    
111011202223       111011375167       111011556629       111011748868      
111011954788       111012146232       111012322025       111012494205      
111012669063       111012866848       111013061543       111013224498      
111013394890       111013588783       111013789573       111014003405      
111014226301       111014422837       111014606921       111014795863    
111011202302       111011375189       111011556696       111011748879      
111011954799       111012146366       111012322036       111012494238      
111012670009       111012866860       111013061554       111013224612      
111013394924       111013588806       111013789629       111014003652      
111014226345       111014423197       111014606954       111014795920    
111011202313       111011375673       111011556719       111011748981      
111011954823       111012146434       111012322069       111012494261      
111012670043       111012866882       111013061565       111013224623      
111013394935       111013588840       111013789652       111014003663      
111014226413       111014423243       111014606976       111014795931    
111011202324       111011375718       111011557002       111011749050      
111011954845       111012146445       111012322092       111012494272      
111012670065       111012867007       111013061598       111013224667      
111013395004       111013588929       111013789663       111014003674      
111014226468       111014423265       111014607034       111014795964    
111011202357       111011375729       111011557024       111011749083      
111011954924       111012146467       111012322126       111012494542      
111012670098       111012867041       111013061600       111013224724      
111013395048       111013588974       111013789786       111014003708      
111014226479       111014423399       111014607045       111014796033    
111011202414       111011375763       111011557057       111011749094      
111011954979       111012146478       111012322148       111012494586      
111012670133       111012867063       111013061633       111013224779      
111013395071       111013589076       111013789797       111014003731      
111014226480       111014423445       111014607089       111014796145    
111011202504       111011375808       111011557068       111011749230      
111011955127       111012146546       111012322171       111012494610      
111012670166       111012867108       111013061688       111013224780      
111013395206       111013589098       111013789809       111014003742      
111014226547       111014423467       111014607090       111014796156    
111011202571       111011376102       111011557204       111011749331      
111011955239       111012146636       111012322193       111012494621      
111012670212       111012867119       111013061734       111013224892      
111013396218       111013589188       111013789854       111014003753      
111014226581       111014423535       111014607102       111014796189    
111011202582       111011376168       111011557259       111011749386      
111011955251       111012146726       111012322216       111012494676      
111012670335       111012867153       111013061790       111013225422      
111013396421       111013589201       111013789876       111014003764      
111014226604       111014423692       111014607146       111014796314    
111011202694       111011376247       111011557338       111011749410      
111011955262       111012146737       111012322261       111012494777      
111012670436       111012867164       111013061914       111013225455      
111013396432       111013589212       111013789887       111014004787      
111014226637       111014423771       111014607214       111014796325    
111011202807       111011376382       111011557383       111011749544      
111011955857       111012146748       111012322317       111012494788      
111012670447       111012867322       111013061936       111013225499      
111013396454       111013589302       111013789933       111014004833      
111014226648       111014423782       111014607225       111014796347    
111011202830       111011376629       111011557406       111011749577      
111011955947       111012146805       111012322328       111012494878      
111012670492       111012867603       111013061947       111013225534      
111013396487       111013589335       111013789944       111014004888      
111014226660       111014423793       111014607236       111014796381    
111011202863       111011376630       111011557462       111011749645      
111011955969       111012146939       111012322395       111012495004      
111012670638       111012867737       111013061981       111013225567      
111013396634       111013589896       111013790014       111014004901      
111014226738       111014423861       111014607258       111014796392    
111011202997       111011376674       111011557844       111011749780      
111011956083       111012146940       111012322788       111012495059      
111012670661       111012867782       111013062016       111013225589      
111013396689       111013589931       111013790070       111014004912      
111014226783       111014423894       111014607270       111014796426    
111011203011       111011376731       111011557877       111011749881      
111011956128       111012147064       111012322799       111012495228      
111012670762       111012867816       111013062038       111013225635      
111013396803       111013589942       111013790249       111014005036      
111014226828       111014423973       111014607304       111014796493    
111011203055       111011376753       111011558014       111011749960      
111011956184       111012147097       111012322812       111012495273      
111012670795       111012868323       111013062050       111013225691      
111013396892       111013589953       111013790294       111014005081      
111014226862       111014423995       111014607427       111014796505    
111011203628       111011376832       111011558092       111011750029      
111011956218       111012147323       111012322834       111012495655      
111012670830       111012868637       111013062162       111013225703      
111013396960       111013590146       111013790340       111014005362      
111014226929       111014424198       111014607438       111014796561    
111011203639       111011376854       111011558148       111011750030      
111011956229       111012147356       111012322878       111012496757      
111012670841       111012869188       111013062173       111013225714      
111013396982       111013590360       111013790362       111014005373      
111014226930       111014424211       111014607449       111014796594    
111011203684       111011376887       111011558250       111011750164      
111011956263       111012147378       111012322913       111012496791      
111012670931       111012869379       111013062207       111013225781      
111013397039       111013590393       111013790373       111014005463      
111014226952       111014424233       111014607461       111014796639    
111011203695       111011376911       111011558261       111011750186      
111011956353       111012147424       111012322935       111012496858      
111012670964       111012869414       111013062218       111013225950      
111013397073       111013590416       111013790384       111014005520      
111014226996       111014424244       111014607472       111014796662    
111011203741       111011376966       111011558485       111011750197      
111011956397       111012147536       111012322957       111012496869      
111012670986       111012869470       111013062241       111013225961      
111013397084       111013590450       111013790395       111014005553      
111014227009       111014424312       111014607494       111014796684    
111011203752       111011377079       111011558496       111011750287      
111011956454       111012147660       111012322991       111012496915      
111012671190       111012869481       111013062308       111013225983      
111013397107       111013590506       111013790407       111014005564      
111014227087       111014424390       111014607506       111014796695    
111011203796       111011377091       111011558519       111011750344      
111011956498       111012147705       111012323071       111012496926      
111012671224       111012869548       111013062375       111013226052      
111013397275       111013590517       111013790429       111014006161      
111014227177       111014424402       111014607517       111014796774    
111011203909       111011377103       111011558531       111011750355      
111011956634       111012147985       111012323172       111012496948      
111012671280       111012869638       111013062397       111013226142      
111013397321       111013590540       111013790508       111014006172      
111014227188       111014424648       111014607528       111014796785    
111011203910       111011377158       111011558597       111011750489      
111011956678       111012148076       111012323194       111012496960      
111012671381       111012869650       111013062421       111013226175      
111013398377       111013590595       111013790609       111014007050      
111014227201       111014424682       111014607540       111014796831    
111011203921       111011377170       111011558643       111011750681      
111011956689       111012148098       111012323239       111012496971      
111012671392       111012870247       111013062454       111013226210      
111013398388       111013591259       111013790654       111014007140      
111014227245       111014424693       111014608013       111014796853    
111011204012       111011377484       111011558700       111011750715      
111011956780       111012148122       111012323273       111012497073      
111012671415       111012870326       111013062533       111013226221      
111013398399       111013591282       111013790665       111014007162      
111014227289       111014424727       111014608024       111014796886    
111011204056       111011377620       111011558733       111011750748      
111011956825       111012148133       111012323329       111012497297      
111012671482       111012870742       111013062601       111013226243      
111013398467       111013591349       111013790698       111014007207      
111014227313       111014424851       111014608035       111014797089    
111011204191       111011377664       111011558867       111011750816      
111011956926       111012148368       111012323420       111012497343      
111012671493       111012870753       111013062612       111013226254      
111013398489       111013591361       111013790711       111014007229      
111014227470       111014424918       111014608103       111014797315    
111011204326       111011377697       111011559037       111011750928      
111011957073       111012148425       111012323453       111012497411      
111012671516       111012870764       111013062713       111013226276      
111013398546       111013591406       111013790755       111014007409      
111014227537       111014424952       111014608114       111014798170    
111011204405       111011377765       111011559194       111011751200      
111011957130       111012148470       111012323510       111012497512      
111012671527       111012870775       111013062724       111013226311      
111013398557       111013591507       111013790799       111014007476      
111014227559       111014424996       111014608259       111014798226    
111011204540       111011377833       111011559262       111011751558      
111011957163       111012148571       111012323655       111012497578      
111012672551       111012870809       111013062757       111013226333      
111013398614       111013591529       111013790801       111014007588      
111014227593       111014425009       111014608394       111014798237    
111011204595       111011377844       111011559329       111011751693      
111011957220       111012148616       111012323701       111012497589      
111012673260       111012870810       111013062779       111013226377      
111013398670       111013591596       111013790889       111014007735      
111014227650       111014425010       111014608541       111014798260    
111011204629       111011377945       111011559419       111011751783      
111011957477       111012148649       111012323767       111012497657      
111012673271       111012870887       111013062814       111013226401      
111013398704       111013591686       111013790890       111014007746      
111014227694       111014425032       111014608552       111014798271    
111011204832       111011378047       111011559453       111011751840      
111011957501       111012148672       111012323802       111012497691      
111012673282       111012870898       111013062847       111013226434      
111013398771       111013592036       111013790913       111014007780      
111014227762       111014425133       111014608642       111014798282    
111011204865       111011378069       111011559543       111011751929      
111011957534       111012148739       111012323813       111012497714      
111012673316       111012870977       111013062858       111013226467      
111013398782       111013592070       111013790980       111014007803      
111014227830       111014425560       111014608675       111014798316    
111011204999       111011378362       111011559677       111011751930      
111011957657       111012148751       111012323824       111012497781      
111012673383       111012870999       111013062881       111013226490      
111013399367       111013592081       111013791037       111014007825      
111014227896       111014425571       111014609205       111014798327    
111011205079       111011378441       111011559903       111011751952      
111011957679       111012148830       111012323857       111012497882      
111012673462       111012871024       111013063297       111013226524      
111013399390       111013592092       111013791048       111014007937      
111014228314       111014425896       111014609249       111014798383    
111011205114       111011378519       111011559981       111011751974      
111011957736       111012148986       111012323903       111012497938      
111012673473       111012871147       111013063332       111013226535      
111013399435       111013592104       111013791082       111014007959      
111014228448       111014426077       111014609272       111014798406    
111011205125       111011378777       111011560163       111011752100      
111011957758       111012149381       111012323925       111012498119      
111012673529       111012871169       111013063602       111013226614      
111013399446       111013592115       111013791093       111014008017      
111014229539       111014426189       111014609328       111014798428    
111011205158       111011378799       111011560297       111011752201      
111011957815       111012149482       111012324173       111012498478      
111012673585       111012871204       111013063725       111013226681      
111013399480       111013592216       111013791105       111014008040      
111014229551       111014426268       111014609339       111014798495    
111011205169       111011378856       111011560332       111011752245      
111011957882       111012149549       111012324230       111012498513      
111012673631       111012871260       111013063826       111013226737      
111013399503       111013592294       111013791150       111014008073      
111014229573       111014426347       111014609700       111014798530    
111011205192       111011378902       111011560354       111011752267      
111011957893       111012149639       111012324263       111012498524      
111012673653       111012871361       111013064030       111013226771      
111013399514       111013592317       111013791161       111014008107      
111014229641       111014426369       111014609968       111014798563    
111011205215       111011379026       111011560455       111011752492      
111011957938       111012149640       111012324296       111012498568      
111012673675       111012871383       111013064063       111013228256      
111013399648       111013592362       111013791194       111014008118      
111014229674       111014426651       111014610263       111014798642    
111011205237       111011379059       111011560590       111011752537      
111011958029       111012149695       111012324308       111012499143      
111012673697       111012871406       111013064311       111013228302      
111013399671       111013592373       111013791228       111014008208      
111014229775       111014426752       111014610724       111014798653    
111011205248       111011379183       111011560680       111011752829      
111011958164       111012149774       111012324319       111012499154      
111012673710       111012871417       111013064322       111013228335      
111013399772       111013592395       111013791239       111014008321      
111014229809       111014426875       111014611163       111014798664    
111011205260       111011379307       111011560691       111011752964      
111011958399       111012149808       111012324320       111012499200      
111012673721       111012871439       111013064591       111013228357      
111013399851       111013592418       111013791240       111014008387      
111014229887       111014426886       111014611185       111014798732    
111011205271       111011379318       111011560736       111011753055      
111011958445       111012149819       111012324353       111012499211      
111012674160       111012871462       111013064669       111013228368      
111013399895       111013592429       111013791251       111014008422      
111014229977       111014426909       111014611309       111014798743    
111011205282       111011379408       111011560781       111011753101      
111011958467       111012149875       111012324364       111012499255      
111012674205       111012871563       111013064704       111013228380      
111013400078       111013592520       111013791284       111014008433      
111014229988       111014426910       111014611354       111014798754    
111011205305       111011379677       111011560860       111011753145      
111011958603       111012149909       111012324375       111012499288      
111012674216       111012871642       111013064715       111013228391      
111013400168       111013592542       111013791295       111014008545      
111014229999       111014427001       111014611455       111014798776    
111011205327       111011379767       111011560893       111011753224      
111011958894       111012149921       111012324386       111012499345      
111012674238       111012871675       111013064737       111013228403      
111013400203       111013592788       111013791341       111014008624      
111014230003       111014427067       111014611501       111014798787    
111011205349       111011379789       111011560938       111011753279      
111011958928       111012150091       111012324397       111012499356      
111012674250       111012871697       111013064760       111013228526      
111013400225       111013592812       111013791385       111014008646      
111014230137       111014427090       111014611512       111014798811    
111011205439       111011379835       111011560972       111011753314      
111011958951       111012150169       111012324409       111012499413      
111012674283       111012871721       111013064793       111013228559      
111013400236       111013592834       111013791532       111014008668      
111014230216       111014427124       111014611534       111014798855    
111011205507       111011379891       111011561108       111011753415      
111011958962       111012150170       111012324410       111012499424      
111012674339       111012871776       111013064805       111013228571      
111013400269       111013592878       111013791565       111014008703      
111014230250       111014427135       111014611624       111014798866    
111011205530       111011380039       111011561142       111011753516      
111011958995       111012150226       111012324421       111012499479      
111012674351       111012871787       111013064861       111013228605      
111013400405       111013592890       111013791611       111014008758      
111014230294       111014427191       111014611635       111014798934    
111011205608       111011380118       111011561210       111011753617      
111011959019       111012150237       111012324432       111012499480      
111012674373       111012871798       111013064894       111013228616      
111013400517       111013592913       111013791699       111014008769      
111014230340       111014427203       111014611657       111014799025    
111011205697       111011380219       111011561287       111011753662      
111011959042       111012150260       111012324454       111012499716      
111012674418       111012871811       111013064917       111013228627      
111013400595       111013592979       111013791712       111014008792      
111014230362       111014427225       111014611758       111014799115    
111011205721       111011380253       111011561513       111011753684      
111011959064       111012150282       111012324465       111012499750      
111012674441       111012871866       111013065884       111013228638      
111013400630       111013593026       111013791723       111014008804      
111014230373       111014427236       111014611769       111014799205    
111011205754       111011380376       111011561524       111011753729      
111011959097       111012150383       111012324476       111012499839      
111012674463       111012872777       111013065985       111013228672      
111013400708       111013593037       111013791734       111014009568      
111014230384       111014427258       111014612030       111014799216    
111011205787       111011380400       111011561636       111011753785      
111011959288       111012150462       111012324487       111012499840      
111012674496       111012872801       111013065996       111013228728      
111013400719       111013593060       111013791756       111014009591      
111014230418       111014427326       111014612096       111014799238    
111011205798       111011380657       111011561704       111011753819      
111011959334       111012150484       111012324533       111012499873      
111012674609       111012872889       111013066100       111013228751      
111013400764       111013593082       111013791790       111014009625      
111014230520       111014427359       111014612153       111014799474    
111011205866       111011380769       111011561838       111011753842      
111011959413       111012150530       111012324645       111012499884      
111012674632       111012872890       111013066199       111013228818      
111013400797       111013593127       111013791824       111014009715      
111014230643       111014427405       111014612265       111014799733    
111011205912       111011380916       111011561906       111011753864      
111011959435       111012150574       111012324825       111012499895      
111012674654       111012872980       111013066267       111013228863      
111013400887       111013593150       111013791868       111014009726      
111014230788       111014427472       111014612456       111014799957    
111011205978       111011381007       111011561962       111011753910      
111011959446       111012150620       111012324870       111012499974      
111012674698       111012873048       111013066324       111013228931      
111013400898       111013593183       111013791879       111014009782      
111014230799       111014427483       111014612546       111014799980    
111011205989       111011381029       111011561995       111011753954      
111011959626       111012150664       111012324915       111012499996      
111012674722       111012873105       111013066335       111013228964      
111013401080       111013593307       111013791880       111014009849      
111014230867       111014427494       111014612883       111014800017    
111011206003       111011381052       111011562154       111011754090      
111011959648       111012150710       111012324937       111012500001      
111012674733       111012873149       111013066368       111013229167      
111013401091       111013593868       111013791914       111014009861      
111014230889       111014427506       111014612928       111014800039    
111011206249       111011381063       111011562198       111011754326      
111011959952       111012150844       111012324948       111012500012      
111012674744       111012873217       111013066403       111013229381      
111013401147       111013593903       111013791936       111014009939      
111014230913       111014427876       111014612951       111014800073    
111011206250       111011381726       111011562277       111011754539      
111011959985       111012150866       111012324960       111012500056      
111012674845       111012873228       111013066425       111013229415      
111013401158       111013593936       111013791958       111014009995      
111014230968       111014427944       111014613020       111014800107    
111011206272       111011381816       111011562299       111011754708      
111011960022       111012150934       111012325275       111012500113      
111012674867       111012873240       111013066559       111013229437      
111013401282       111013594049       111013791969       111014010234      
111014231026       111014427988       111014613390       111014800118    
111011206373       111011382053       111011562334       111011754898      
111011960123       111012150978       111012325376       111012500168      
111012674924       111012873273       111013066627       111013229448      
111013401316       111013594443       111013791992       111014010504      
111014231060       111014428013       111014613435       111014800130    
111011206395       111011382075       111011562480       111011754922      
111011960189       111012151025       111012325398       111012500304      
111012675048       111012873318       111013066638       111013229460      
111013401462       111013594487       111013792005       111014010593      
111014231116       111014428035       111014613446       111014800185    
111011206586       111011382378       111011562514       111011755080      
111011960303       111012151092       111012326030       111012500326      
111012675060       111012873363       111013066672       111013229471      
111013401484       111013594498       111013792049       111014010627      
111014231161       111014428068       111014613479       111014800219    
111011206621       111011382514       111011562783       111011755136      
111011960370       111012151160       111012326120       111012500348      
111012675071       111012873374       111013067347       111013229549      
111013401552       111013594982       111013792061       111014010717      
111014231172       111014428114       111014613536       111014800220    
111011206632       111011382570       111011562817       111011755169      
111011960404       111012151283       111012326153       111012500360      
111012675082       111012873453       111013067358       111013229572      
111013401574       111013595006       111013792139       111014010784      
111014231385       111014428204       111014613604       111014800253    
111011206722       111011382738       111011563087       111011755192      
111011960460       111012151340       111012326164       111012500461      
111012675093       111012873475       111013067448       111013229583      
111013401620       111013595062       111013792353       111014010807      
111014231453       111014428226       111014613738       111014800275    
111011206744       111011382806       111011563324       111011755406      
111011960527       111012151373       111012326175       111012500472      
111012675149       111012873521       111013067493       111013229594      
111013401642       111013595095       111013792476       111014011055      
111014231532       111014428237       111014613750       111014800286    
111011206755       111011382817       111011563379       111011755530      
111011960549       111012151452       111012326186       111012500483      
111012675150       111012873565       111013067550       111013229606      
111013401653       111013595185       111013792487       111014011066      
111014231598       111014428305       111014613794       111014800310    
111011206799       111011383010       111011563391       111011755574      
111011960639       111012151609       111012326232       111012500539      
111012675161       111012873666       111013067651       111013229617      
111013401686       111013595196       111013792522       111014011088      
111014231666       111014428338       111014613828       111014800354  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011206801       111011383166       111011563425       111011755743      
111011960695       111012151676       111012326243       111012500641      
111012675217       111012873677       111013067684       111013229628      
111013402575       111013596029       111013792544       111014011134      
111014231756       111014428349       111014613840       111014800422    
111011206878       111011383470       111011563683       111011755866      
111011960730       111012151687       111012326456       111012500652      
111012675228       111012873701       111013067774       111013229639      
111013402902       111013596153       111013792858       111014011213      
111014231789       111014428350       111014613930       111014800433    
111011206889       111011383571       111011564033       111011755888      
111011960752       111012151711       111012326467       111012500753      
111012675239       111012873723       111013067819       111013229640      
111013402935       111013596164       111013793017       111014011224      
111014231868       111014428462       111014613985       111014800444    
111011206902       111011383605       111011564066       111011756069      
111011960819       111012151946       111012326625       111012500764      
111012675240       111012873734       111013067842       111013229662      
111013402957       111013596186       111013793073       111014011369      
111014232106       111014428530       111014614122       111014800466    
111011206913       111011383683       111011564123       111011756227      
111011960875       111012152048       111012326872       111012500786      
111012675284       111012873767       111013067897       111013229695      
111013403251       111013596197       111013793589       111014011404      
111014232184       111014428563       111014614144       111014800477    
111011206946       111011383807       111011564145       111011756294      
111011961045       111012152150       111012326917       111012500832      
111012675318       111012873778       111013067909       111013229741      
111013403273       111013596401       111013793826       111014011448      
111014232207       111014428754       111014614289       111014800578    
111011206991       111011383830       111011564190       111011756317      
111011961135       111012152194       111012326939       111012500955      
111012675329       111012873790       111013067921       111013229763      
111013403295       111013596445       111013793882       111014011460      
111014232421       111014428765       111014614560       111014800613    
111011207015       111011383841       111011564280       111011756407      
111011961179       111012152330       111012326973       111012500977      
111012675396       111012874038       111013067965       111013229796      
111013403396       111013596524       111013794063       111014011516      
111014232465       111014428811       111014614784       111014800635    
111011207082       111011383852       111011564325       111011756508      
111011961203       111012152510       111012327019       111012500988      
111012675453       111012874083       111013068001       111013229808      
111013403408       111013596535       111013794221       111014011527      
111014233040       111014428912       111014614885       111014800837    
111011207161       111011383863       111011564336       111011756597      
111011961315       111012152655       111012327020       111012501035      
111012675475       111012875286       111013068359       111013229819      
111013403419       111013596872       111013794232       111014012090      
111014233118       111014428956       111014615190       111014800859    
111011207183       111011383908       111011564381       111011756654      
111011961427       111012152802       111012327042       111012501057      
111012676544       111012875321       111013069024       111013229831      
111013403431       111013596917       111013794254       111014012146      
111014233163       111014428978       111014615291       111014800871    
111011207206       111011383919       111011564426       111011756788      
111011961573       111012152846       111012327110       111012501226      
111012676599       111012875354       111013069057       111013230327      
111013403486       111013596940       111013794355       111014012180      
111014233185       111014429036       111014615550       111014801164    
111011207239       111011383975       111011564471       111011756799      
111011961764       111012152970       111012327165       111012501271      
111012676645       111012876478       111013069125       111013230428      
111013403576       111013597299       111013794445       111014012203      
111014233231       111014429205       111014615606       111014801254    
111011207240       111011384088       111011564583       111011756812      
111011961775       111012153016       111012327356       111012501372      
111012676656       111012876502       111013069136       111013230440      
111013403598       111013597356       111013794467       111014012236      
111014233275       111014429531       111014615628       111014801298    
111011207475       111011384202       111011564662       111011756980      
111011961786       111012153049       111012327389       111012501507      
111012676678       111012876591       111013069147       111013230484      
111013403600       111013597446       111013794490       111014012292      
111014233310       111014429564       111014615640       111014801300    
111011207521       111011384550       111011564718       111011757116      
111011961821       111012153072       111012327446       111012501574      
111012676689       111012876614       111013069158       111013230507      
111013403622       111013597547       111013794557       111014012315      
111014233365       111014429665       111014615651       111014801311    
111011207734       111011384617       111011564820       111011757161      
111011961843       111012153106       111012327468       111012501653      
111012676713       111012876636       111013069316       111013230518      
111013403644       111013597615       111013794614       111014012360      
111014233376       111014429687       111014615662       111014801377    
111011207745       111011384707       111011564954       111011757420      
111011962114       111012153151       111012327479       111012501664      
111012676724       111012876669       111013069349       111013230529      
111013403701       111013597626       111013794850       111014012371      
111014233387       111014429698       111014615729       111014801412    
111011207868       111011384718       111011564976       111011757475      
111011962170       111012153296       111012327558       111012501675      
111012676814       111012876670       111013069383       111013230552      
111013403712       111013597648       111013794939       111014012438      
111014233398       111014429700       111014615853       111014801423    
111011207903       111011384864       111011565090       111011757521      
111011962282       111012153331       111012328021       111012502069      
111012676915       111012876715       111013069417       111013230642      
111013403723       111013597761       111013795233       111014012450      
111014233477       111014429799       111014615864       111014801434    
111011207969       111011384909       111011565146       111011757598      
111011962316       111012153421       111012328054       111012502126      
111012677028       111012876760       111013069473       111013230653      
111013403813       111013597862       111013795288       111014012461      
111014233488       111014429812       111014615910       111014801445    
111011208016       111011385034       111011565179       111011757655      
111011962327       111012153555       111012328098       111012502137      
111012677062       111012876771       111013069484       111013230721      
111013403824       111013597873       111013795413       111014012494      
111014233523       111014429823       111014615932       111014801456    
111011208094       111011385078       111011565236       111011757677      
111011962530       111012153566       111012328223       111012502160      
111012677084       111012876861       111013069518       111013230732      
111013403880       111013597929       111013795435       111014012517      
111014233534       111014429878       111014615998       111014801793    
111011208184       111011385168       111011565270       111011757824      
111011962585       111012153702       111012328234       111012502171      
111012677095       111012876939       111013069530       111013230754      
111013403891       111013598010       111013795457       111014012562      
111014233589       111014430195       111014616001       111014801805    
111011208308       111011385270       111011565337       111011757846      
111011962620       111012153836       111012328267       111012502182      
111012677152       111012877008       111013069709       111013230765      
111013403936       111013598043       111013795480       111014012685      
111014233602       111014431006       111014616056       111014801816    
111011208702       111011385292       111011565348       111011758117      
111011962631       111012153937       111012328302       111012502250      
111012677163       111012877053       111013069811       111013230776      
111013404049       111013598076       111013795503       111014012708      
111014233646       111014431017       111014616067       111014801838    
111011208870       111011385315       111011565416       111011758229      
111011962710       111012154208       111012328313       111012502261      
111012677185       111012877198       111013069934       111013230901      
111013404061       111013598166       111013795525       111014012786      
111014233747       111014431028       111014616179       111014801861    
111011208881       111011385348       111011565427       111011758263      
111011962899       111012154365       111012328324       111012502317      
111012677196       111012877288       111013069956       111013230967      
111013404128       111013598201       111013795592       111014012797      
111014233826       111014431073       111014616225       111014801872    
111011208960       111011385461       111011565449       111011758319      
111011962912       111012154376       111012328357       111012503138      
111012677231       111012877367       111013070251       111013230978      
111013404140       111013598346       111013795727       111014012809      
111014234018       111014431084       111014616258       111014801995    
111011209231       111011385528       111011565551       111011758353      
111011962956       111012154411       111012328380       111012503532      
111012677321       111012877378       111013070295       111013231003      
111013404195       111013598379       111013795749       111014012843      
111014234210       111014431095       111014616270       111014802053    
111011209264       111011385551       111011565629       111011758487      
111011962978       111012154635       111012329033       111012503543      
111012677332       111012877413       111013070318       111013231047      
111013405354       111013598469       111013795783       111014012865      
111014234221       111014431129       111014616292       111014802154    
111011209332       111011385663       111011565809       111011758522      
111011962989       111012154893       111012329055       111012503554      
111012677354       111012877424       111013070330       111013231115      
111013405387       111013598481       111013795794       111014012933      
111014234311       111014431141       111014616382       111014802187    
111011209343       111011385674       111011565988       111011758678      
111011963182       111012154950       111012329066       111012503565      
111012677365       111012877457       111013070341       111013231362      
111013405422       111013598504       111013795884       111014012944      
111014234377       111014431185       111014616427       111014802198    
111011209376       111011385708       111011565999       111011758724      
111011963250       111012154983       111012329077       111012503611      
111012677411       111012877503       111013070374       111013231384      
111013405433       111013598548       111013796111       111014013057      
111014234456       111014431208       111014616472       111014802222    
111011209488       111011385797       111011566057       111011758735      
111011963362       111012155041       111012329189       111012503655      
111012677466       111012877570       111013070385       111013231395      
111013405455       111013598649       111013796324       111014013103      
111014234502       111014431253       111014616506       111014802244    
111011209499       111011385809       111011566091       111011758780      
111011963395       111012155063       111012329257       111012503688      
111012677477       111012877581       111013070420       111013231463      
111013405488       111013598650       111013796346       111014013732      
111014234513       111014431264       111014616898       111014802255    
111011209725       111011385876       111011566136       111011758803      
111011963485       111012155131       111012329280       111012503699      
111012677488       111012877626       111013070453       111013231485      
111013405512       111013598717       111013796447       111014013888      
111014234524       111014431286       111014616966       111014802299    
111011209860       111011385977       111011566158       111011758870      
111011963609       111012155221       111012329415       111012503723      
111012677499       111012877648       111013070464       111013231531      
111013405534       111013598739       111013796470       111014013912      
111014234568       111014431321       111014617147       111014802334    
111011209938       111011386079       111011566305       111011758960      
111011963755       111012155254       111012329437       111012503734      
111012677501       111012877659       111013070475       111013231643      
111013405556       111013599448       111013796504       111014014485      
111014234579       111014431332       111014617170       111014802345    
111011210042       111011386226       111011566361       111011759040      
111011963812       111012155287       111012329448       111012503790      
111012677567       111012877682       111013070565       111013231665      
111013405602       111013599594       111013796548       111014014508      
111014234580       111014431400       111014617237       111014802356    
111011210154       111011386237       111011566507       111011759084      
111011963823       111012155513       111012329538       111012503835      
111012677590       111012877693       111013070587       111013231722      
111013405646       111013599695       111013796661       111014014711      
111014234625       111014431499       111014617259       111014802389    
111011210244       111011386260       111011566518       111011759174      
111011963889       111012155669       111012329549       111012503879      
111012677635       111012877716       111013070598       111013231755      
111013405668       111013599886       111013796672       111014014812      
111014234636       111014431747       111014617260       111014802390    
111011210367       111011386349       111011566776       111011759275      
111011963924       111012155670       111012329561       111012503981      
111012677668       111012877738       111013070699       111013231788      
111013405736       111013599954       111013796739       111014014902      
111014234670       111014431792       111014617349       111014802413    
111011210479       111011386394       111011566855       111011759286      
111011963957       111012155681       111012329639       111012503992      
111012678007       111012877761       111013070701       111013231867      
111013405770       111013600160       111013796830       111014014913      
111014234726       111014431826       111014617541       111014802424    
111011210491       111011386440       111011566923       111011759365      
111011964037       111012155704       111012329640       111012504061      
111012678018       111012877772       111013070756       111013231935      
111013405781       111013600520       111013796852       111014015026      
111014235132       111014431860       111014617574       111014802435    
111011210558       111011386451       111011566989       111011759477      
111011964150       111012155726       111012329662       111012504106      
111012678041       111012878100       111013070802       111013231946      
111013405804       111013600542       111013796919       111014015093      
111014235334       111014431882       111014617620       111014802446    
111011210682       111011386473       111011567003       111011759556      
111011964194       111012155793       111012329684       111012504342      
111012678052       111012878199       111013070824       111013233184      
111013405815       111013600564       111013796964       111014015105      
111014235389       111014431905       111014617642       111014802457    
111011210761       111011386530       111011567047       111011759589      
111011964318       111012155940       111012329909       111012505118      
111012678063       111012878458       111013070857       111013233207      
111013405837       111013600597       111013797000       111014015228      
111014235413       111014431949       111014617811       111014802479    
111011210907       111011386596       111011567137       111011759635      
111011964374       111012156110       111012329954       111012505174      
111012678366       111012879505       111013070891       111013233229      
111013405893       111013600610       111013797055       111014015295      
111014235424       111014431950       111014617822       111014802570    
111011210974       111011386619       111011567159       111011759657      
111011964431       111012156143       111012330271       111012505208      
111012678401       111012879628       111013070903       111013233252      
111013405905       111013600643       111013797088       111014015329      
111014235435       111014432153       111014617877       111014802581    
111011211009       111011386631       111011567227       111011759680      
111011964521       111012156154       111012330293       111012505220      
111012678412       111012879707       111013071016       111013233263      
111013405927       111013600676       111013797099       111014015330      
111014235457       111014432164       111014617899       111014802604    
111011211010       111011386675       111011567261       111011759769      
111011964600       111012156312       111012330338       111012505242      
111012678423       111012879730       111013071117       111013233331      
111013405994       111013600766       111013797493       111014015363      
111014235525       111014432175       111014617901       111014802660    
111011211100       111011386743       111011567317       111011760019      
111011964644       111012156356       111012330350       111012505264      
111012678445       111012879763       111013071230       111013233342      
111013406096       111013600799       111013797505       111014015374      
111014236122       111014432197       111014617923       111014802727    
111011211469       111011386798       111011567328       111011760097      
111011964688       111012156402       111012330361       111012505286      
111012678467       111012879785       111013071353       111013233364      
111013406210       111013600867       111013797550       111014015419      
111014236155       111014432276       111014617967       111014802738    
111011211661       111011387227       111011567339       111011760121      
111011964734       111012156480       111012330383       111012505309      
111012678478       111012879853       111013071397       111013233386      
111013406221       111013600913       111013797583       111014015442      
111014236166       111014432333       111014618047       111014802749    
111011211672       111011387283       111011567520       111011760165      
111011964790       111012156604       111012330417       111012505343      
111012678489       111012880046       111013071410       111013233397      
111013406344       111013601026       111013797617       111014015453      
111014236199       111014432355       111014618070       111014802772    
111011211683       111011387351       111011567609       111011760211      
111011964879       111012156615       111012330451       111012505411      
111012678513       111012880057       111013071566       111013233421      
111013407558       111013601071       111013797628       111014015510      
111014236346       111014432388       111014618092       111014802806    
111011211751       111011387430       111011567744       111011760312      
111011964925       111012156705       111012330552       111012505512      
111012678535       111012880068       111013071814       111013233432      
111013407615       111013601127       111013797651       111014015565      
111014236425       111014432399       111014618227       111014802996    
111011211829       111011387452       111011567777       111011760356      
111011964947       111012156749       111012330574       111012505545      
111012678603       111012880204       111013071836       111013233476      
111013407626       111013601149       111013797729       111014015622      
111014236470       111014432401       111014618328       111014803010    
111011211919       111011387485       111011567799       111011760457      
111011965016       111012156873       111012330642       111012505578      
111012678759       111012880237       111013071847       111013233544      
111013407705       111013601161       111013797909       111014015644      
111014236481       111014432423       111014618553       111014803043    
111011211964       111011387520       111011567834       111011760682      
111011965072       111012156963       111012330697       111012505590      
111012678771       111012880259       111013071869       111013233555      
111013407738       111013601240       111013798012       111014015655      
111014236526       111014432535       111014618586       111014803100    
111011211997       111011387542       111011567991       111011760716      
111011965252       111012156974       111012330709       111012505602      
111012678782       111012880282       111013072680       111013233577      
111013407750       111013601374       111013798045       111014015677      
111014236571       111014432546       111014618654       111014803144    
111011212000       111011387564       111011568105       111011760783      
111011965487       111012157032       111012331058       111012505747      
111012678793       111012880305       111013072703       111013233634      
111013407840       111013601385       111013798090       111014015734      
111014236638       111014432614       111014618766       111014803201    
111011212033       111011387609       111011568239       111011760806      
111011965498       111012157335       111012331081       111012505769      
111012678849       111012880316       111013072736       111013233645      
111013407851       111013601408       111013798124       111014015756      
111014236694       111014432692       111014618878       111014803379    
111011212055       111011387621       111011568341       111011760840      
111011965566       111012157447       111012331092       111012505792      
111012678894       111012880338       111013072758       111013233689      
111013407918       111013601633       111013798786       111014015879      
111014236728       111014432872       111014618889       111014803717    
111011212088       111011387687       111011568486       111011761133      
111011965690       111012157616       111012331126       111012505826      
111012678906       111012880372       111013072859       111013233690      
111013407929       111013601699       111013798809       111014016397      
111014236740       111014433165       111014618935       111014803852    
111011212099       111011387744       111011568576       111011761199      
111011965724       111012157627       111012331171       111012505837      
111012678940       111012880383       111013072882       111013234017      
111013407941       111013601789       111013798898       111014016410      
111014236784       111014433233       111014619026       111014803964    
111011212167       111011387755       111011568598       111011761379      
111011965814       111012157740       111012331182       111012505882      
111012678984       111012880440       111013072905       111013234084      
111013408009       111013601802       111013798922       111014016421      
111014236942       111014433277       111014619082       111014804347    
111011212246       111011387777       111011568611       111011761414      
111011966130       111012157931       111012331193       111012505916      
111012679008       111012880451       111013072938       111013234095      
111013408076       111013601824       111013798955       111014016555      
111014237055       111014433402       111014619284       111014804381    
111011212257       111011387834       111011568622       111011761436      
111011966297       111012157964       111012331216       111012505938      
111012679121       111012880529       111013073018       111013234107      
111013408111       111013602768       111013799013       111014016577      
111014237167       111014433547       111014619330       111014804594    
111011212347       111011387946       111011568688       111011761469      
111011966400       111012157997       111012331227       111012505949      
111012679165       111012880530       111013073029       111013234174      
111013408144       111013602780       111013799068       111014016780      
111014237279       111014433604       111014619442       111014804651    
111011212369       111011388004       111011568868       111011761481      
111011966501       111012158000       111012331238       111012505950      
111012679244       111012880552       111013073063       111013234231      
111013408201       111013602959       111013799080       111014016825      
111014237594       111014433660       111014619475       111014804662    
111011212448       111011388015       111011568891       111011761504      
111011966534       111012158099       111012331283       111012505972      
111012679255       111012880631       111013073131       111013234310      
111013408245       111013602971       111013799114       111014017039      
111014237718       111014433682       111014619532       111014804752    
111011212516       111011388048       111011569106       111011761852      
111011966602       111012158178       111012331317       111012505983      
111012679288       111012880675       111013073210       111013234354      
111013408346       111013603062       111013799181       111014017129      
111014237729       111014433750       111014620185       111014805168    
111011212538       111011388149       111011569331       111011762000      
111011966848       111012158426       111012331407       111012506030      
111012679299       111012880709       111013073243       111013234488      
111013408414       111013603095       111013799204       111014017196      
111014237796       111014433806       111014620242       111014805179    
111011212628       111011388172       111011569421       111011762101      
111011966860       111012158460       111012332239       111012506063      
111012679323       111012881317       111013073298       111013234499      
111013409404       111013603185       111013799215       111014017411      
111014237909       111014433839       111014620387       111014805180    
111011212640       111011388217       111011569476       111011762190      
111011966916       111012158471       111012332240       111012506074      
111012679424       111012881340       111013073399       111013234556      
111013409549       111013603196       111013799293       111014017422      
111014237998       111014433851       111014620444       111014805450    
111011212684       111011388239       111011569544       111011762202      
111011966994       111012158527       111012332295       111012506085      
111012679435       111012881395       111013073423       111013234567      
111013409550       111013603219       111013799349       111014017499      
111014238001       111014433862       111014620488       111014805461    
111011212831       111011388262       111011569555       111011762224      
111011967131       111012158538       111012332307       111012506096      
111012679615       111012881474       111013073805       111013234578      
111013409651       111013603220       111013799350       111014017545      
111014238034       111014433974       111014620499       111014805472    
111011212932       111011388284       111011569577       111011762268      
111011967243       111012158651       111012332329       111012506108      
111012679637       111012881553       111013073816       111013234590      
111013409707       111013603253       111013799372       111014017556      
111014238113       111014434010       111014620534       111014805494  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011212954       111011388329       111011569656       111011762404      
111011967265       111012158831       111012332352       111012506153      
111012679648       111012881878       111013073827       111013234613      
111013409741       111013603332       111013799406       111014017668      
111014238168       111014434100       111014621142       111014805528    
111011212976       111011388420       111011569757       111011762460      
111011967287       111012158875       111012332363       111012506209      
111012679660       111012882307       111013073838       111013234703      
111013409796       111013603343       111013799417       111014017804      
111014238214       111014434122       111014621153       111014805641    
111011213001       111011388497       111011569768       111011762561      
111011967355       111012158897       111012332374       111012506333      
111012679671       111012882329       111013073939       111013234714      
111013409886       111013603354       111013799484       111014017882      
111014238225       111014434144       111014621322       111014805696    
111011213203       111011388509       111011569791       111011762583      
111011967445       111012158965       111012332385       111012506377      
111012679682       111012882352       111013074075       111013234804      
111013409932       111013603501       111013799574       111014017927      
111014238236       111014434188       111014621412       111014805720    
111011213225       111011388510       111011569803       111011762617      
111011967456       111012159023       111012332408       111012506388      
111012679716       111012882385       111013074121       111013234848      
111013409943       111013603534       111013799596       111014018007      
111014238269       111014434256       111014621456       111014805742    
111011213472       111011388521       111011569825       111011762729      
111011967513       111012159045       111012332420       111012506399      
111012679749       111012882408       111013074211       111013235287      
111013409954       111013603578       111013799631       111014018018      
111014238292       111014434267       111014621502       111014805810    
111011213562       111011388554       111011569847       111011762763      
111011967535       111012159146       111012332431       111012506434      
111012679761       111012882419       111013074323       111013235298      
111013409965       111013603624       111013799664       111014018029      
111014238944       111014434278       111014621568       111014805821    
111011213584       111011388565       111011569881       111011762909      
111011967546       111012159180       111012332453       111012506445      
111012679817       111012882431       111013074334       111013235423      
111013410024       111013603679       111013799686       111014018074      
111014238955       111014434289       111014621579       111014805876    
111011213641       111011388622       111011569904       111011763023      
111011967557       111012159225       111012332497       111012506456      
111012679851       111012882532       111013074389       111013235478      
111013410068       111013603703       111013799732       111014018085      
111014239383       111014434368       111014621658       111014805887    
111011213663       111011388655       111011570142       111011763113      
111011967568       111012159326       111012332510       111012506489      
111012679862       111012882543       111013074817       111013235489      
111013410204       111013603714       111013799787       111014018120      
111014239417       111014434380       111014621704       111014805911    
111011213674       111011388677       111011570186       111011763337      
111011967872       111012159427       111012332532       111012506535      
111012679884       111012882554       111013074873       111013235535      
111013410259       111013603758       111013799888       111014018197      
111014239440       111014434391       111014621715       111014805922    
111011213775       111011388767       111011570232       111011763382      
111011967917       111012159551       111012332543       111012506546      
111012680202       111012882622       111013074963       111013235647      
111013410350       111013603781       111013799901       111014018209      
111014239518       111014434447       111014621759       111014805977    
111011213854       111011388778       111011570311       111011763506      
111011967939       111012159584       111012332576       111012506568      
111012680246       111012882633       111013074985       111013235681      
111013410394       111013603804       111013799912       111014018221      
111014239574       111014434458       111014622042       111014806035    
111011213865       111011388802       111011570322       111011763573      
111011967984       111012159821       111012332789       111012506591      
111012680516       111012882644       111013074996       111013235692      
111013410406       111013603826       111013799923       111014018243      
111014239686       111014434559       111014622053       111014806046    
111011213887       111011388813       111011570490       111011763595      
111011968031       111012159876       111012333140       111012506603      
111012680527       111012882666       111013075021       111013235737      
111013410451       111013603848       111013799967       111014018287      
111014239721       111014434571       111014622097       111014806057    
111011214125       111011388879       111011570591       111011763630      
111011968457       111012159966       111012333173       111012506625      
111012680538       111012882778       111013075054       111013235782      
111013411070       111013603916       111013799990       111014018355      
111014239754       111014434593       111014622121       111014806080    
111011214192       111011389061       111011570894       111011763731      
111011968536       111012160025       111012333218       111012506636      
111012680549       111012882857       111013075076       111013235793      
111013411104       111013603961       111013800027       111014018366      
111014239811       111014434616       111014622143       111014806103    
111011214215       111011389140       111011571020       111011763775      
111011968558       111012160047       111012333229       111012506647      
111012680561       111012882914       111013075100       111013235816      
111013411238       111013604074       111013800038       111014018456      
111014239866       111014434638       111014622277       111014806215    
111011214271       111011389241       111011571031       111011763854      
111011968659       111012160058       111012333230       111012506681      
111012680594       111012882958       111013075133       111013235962      
111013411250       111013604119       111013800072       111014018467      
111014239899       111014434661       111014622446       111014806237    
111011214305       111011389263       111011571064       111011763865      
111011968660       111012160148       111012333252       111012506692      
111012680695       111012882992       111013075144       111013235973      
111013411407       111013604120       111013800083       111014018502      
111014239967       111014434694       111014622457       111014806248    
111011214338       111011389274       111011571075       111011764057      
111011968749       111012160193       111012333308       111012506726      
111012680752       111012883038       111013075199       111013236064      
111013411429       111013604142       111013800106       111014018524      
111014239989       111014434706       111014622794       111014806259    
111011214620       111011389319       111011571222       111011764080      
111011968862       111012160272       111012333331       111012506737      
111012680763       111012883049       111013075201       111013236097      
111013411430       111013605064       111013800173       111014019266      
111014240026       111014434773       111014623212       111014806271    
111011214934       111011389331       111011571323       111011764103      
111011968918       111012160339       111012333397       111012506748      
111012680774       111012883128       111013075212       111013236110      
111013411463       111013605086       111013800218       111014019301      
111014240150       111014434807       111014623234       111014806316    
111011214956       111011389342       111011571592       111011764114      
111011969054       111012160430       111012333410       111012507334      
111012680808       111012883252       111013075223       111013236143      
111013411496       111013605109       111013800454       111014019491      
111014240172       111014434818       111014623289       111014806585    
111011214989       111011389410       111011571783       111011764192      
111011969065       111012160441       111012333577       111012507345      
111012680886       111012883274       111013075267       111013236176      
111013411531       111013605222       111013800465       111014019514      
111014240228       111014434852       111014623313       111014806664    
111011214990       111011389476       111011571851       111011764226      
111011969122       111012160520       111012334051       111012507367      
111012680897       111012883386       111013075278       111013236222      
111013411586       111013605244       111013800487       111014019749      
111014240329       111014435527       111014623357       111014806776    
111011215036       111011389511       111011571918       111011764305      
111011969155       111012160867       111012334073       111012507389      
111012681146       111012883409       111013075313       111013236255      
111013411654       111013605277       111013800533       111014019817      
111014240431       111014435538       111014623368       111014806811    
111011215104       111011389533       111011572098       111011764372      
111011969278       111012160902       111012335108       111012507413      
111012681258       111012883410       111013075324       111013236312      
111013411799       111013605479       111013801297       111014019907      
111014240598       111014435640       111014623436       111014806844    
111011215115       111011389656       111011572155       111011764754      
111011969335       111012161284       111012335153       111012507468      
111012681281       111012883522       111013075470       111013236356      
111013411801       111013605525       111013801398       111014019974      
111014240655       111014435684       111014623548       111014806923    
111011215193       111011389713       111011572289       111011764990      
111011969380       111012161307       111012335232       111012507479      
111012681315       111012883555       111013075481       111013236389      
111013411935       111013605570       111013801488       111014020055      
111014240734       111014435729       111014623706       111014806978    
111011215216       111011389768       111011572290       111011765025      
111011969391       111012161475       111012335300       111012507514      
111012681382       111012883566       111013075548       111013236413      
111013411968       111013605648       111013801556       111014020088      
111014240789       111014435741       111014623717       111014807205    
111011215294       111011389779       111011572447       111011765036      
111011969997       111012161497       111012335366       111012507615      
111012681449       111012883869       111013075582       111013236839      
111013412217       111013605660       111013801567       111014020190      
111014240992       111014435785       111014623728       111014807249    
111011215339       111011389904       111011572515       111011765115      
111011970012       111012162016       111012335399       111012507716      
111012681472       111012883993       111013075649       111013236840      
111013412228       111013605750       111013801613       111014020202      
111014241038       111014436102       111014623740       111014807351    
111011215542       111011389948       111011572559       111011765148      
111011970034       111012162151       111012335434       111012507783      
111012681528       111012884006       111013075672       111013236873      
111013412330       111013606795       111013801624       111014020213      
111014241083       111014436124       111014623762       111014807373    
111011215621       111011389971       111011572571       111011765261      
111011970056       111012162162       111012335502       111012507794      
111012681832       111012884095       111013075683       111013236895      
111013412341       111013606818       111013801657       111014020235      
111014241252       111014436146       111014623829       111014807441    
111011215700       111011390018       111011572616       111011765272      
111011970102       111012162218       111012335513       111012507806      
111012682080       111012884118       111013075717       111013236929      
111013412363       111013606830       111013801703       111014020291      
111014241285       111014436269       111014623863       111014807508    
111011215722       111011390063       111011572717       111011765294      
111011970135       111012162241       111012335546       111012507817      
111012682103       111012884196       111013075762       111013236952      
111013412442       111013606852       111013801714       111014020415      
111014241319       111014436315       111014623908       111014807610    
111011215878       111011390085       111011572728       111011765328      
111011970157       111012162397       111012335614       111012507828      
111012682147       111012884219       111013076561       111013236985      
111013413027       111013606885       111013801747       111014020460      
111014241331       111014436539       111014623953       111014807799    
111011215890       111011390108       111011572818       111011765429      
111011970168       111012162409       111012335647       111012507930      
111012682158       111012884231       111013076662       111013237212      
111013413049       111013606896       111013801781       111014020493      
111014241397       111014436551       111014624123       111014807902    
111011215902       111011390142       111011573011       111011765441      
111011970191       111012162588       111012335838       111012507941      
111012682169       111012884242       111013077236       111013237245      
111013413229       111013606942       111013801837       111014020538      
111014241500       111014436573       111014624156       111014807913    
111011215935       111011390186       111011573033       111011765485      
111011970281       111012162724       111012335849       111012507974      
111012682192       111012884275       111013077450       111013237256      
111013413386       111013606975       111013801871       111014020550      
111014241645       111014436607       111014624167       111014807935    
111011216004       111011390322       111011573066       111011765609      
111011970416       111012162791       111012335850       111012508010      
111012682204       111012884297       111013077742       111013237290      
111013413397       111013607011       111013801916       111014020763      
111014241667       111014436685       111014624235       111014808217    
111011216059       111011390366       111011573101       111011765643      
111011970494       111012162847       111012335872       111012508144      
111012682293       111012884365       111013077764       111013237403      
111013413432       111013607066       111013801950       111014020820      
111014241689       111014436708       111014624279       111014808240    
111011216206       111011390478       111011573112       111011765700      
111011970573       111012162858       111012335940       111012508223      
111012682327       111012884422       111013077809       111013237470      
111013413465       111013607099       111013801972       111014020831      
111014241779       111014436719       111014624325       111014808251    
111011216228       111011390513       111011573167       111011765722      
111011970720       111012162971       111012335951       111012508256      
111012682361       111012884444       111013077821       111013237481      
111013413601       111013607178       111013802029       111014020921      
111014241780       111014436720       111014624347       111014808330    
111011216251       111011390524       111011573257       111011765801      
111011970821       111012163039       111012336042       111012508368      
111012682888       111012884477       111013077854       111013237559      
111013414646       111013607190       111013802052       111014021113      
111014241870       111014436753       111014624392       111014808666    
111011216396       111011390579       111011573279       111011765902      
111011971361       111012163062       111012336064       111012508504      
111012682923       111012884714       111013077933       111013237560      
111013414679       111013607268       111013802119       111014021135      
111014241904       111014436786       111014624448       111014808835    
111011216419       111011390580       111011573303       111011766048      
111011971440       111012163073       111012336110       111012508515      
111012682956       111012884736       111013077955       111013237571      
111013414714       111013607279       111013802120       111014021179      
111014241959       111014436797       111014624460       111014809285    
111011216598       111011390647       111011573314       111011766059      
111011971495       111012163130       111012336132       111012508537      
111012683407       111012884758       111013078013       111013237582      
111013414725       111013607347       111013802175       111014021270      
111014241960       111014436809       111014624471       111014809397    
111011216666       111011390669       111011573336       111011766138      
111011971620       111012163242       111012336154       111012508560      
111012683429       111012884770       111013078035       111013237616      
111013414815       111013607415       111013802210       111014021281      
111014241971       111014436911       111014625618       111014809476    
111011216699       111011390704       111011573358       111011766161      
111011971653       111012163253       111012336176       111012508593      
111012683452       111012884804       111013078091       111013237627      
111013414826       111013608023       111013802243       111014021326      
111014241993       111014436922       111014625663       111014809487    
111011216701       111011390748       111011573415       111011766183      
111011971710       111012163365       111012336288       111012508627      
111012683474       111012884860       111013078114       111013237762      
111013414860       111013608089       111013802265       111014021360      
111014242006       111014436966       111014625720       111014809588    
111011216745       111011390759       111011573437       111011766228      
111011971787       111012163703       111012336299       111012508638      
111012683508       111012884916       111013078327       111013237829      
111013414882       111013608102       111013802726       111014021371      
111014243074       111014436999       111014625742       111014809612    
111011216789       111011390771       111011573482       111011766307      
111011971800       111012163804       111012336323       111012508649      
111012683654       111012884961       111013078349       111013237830      
111013414905       111013608618       111013802827       111014021416      
111014243096       111014437035       111014625922       111014809623    
111011216824       111011390782       111011573549       111011766329      
111011971866       111012163826       111012336334       111012508672      
111012683665       111012884972       111013078372       111013237863      
111013414916       111013608641       111013802973       111014021427      
111014243120       111014437079       111014625999       111014809678    
111011216857       111011390827       111011573640       111011766419      
111011971899       111012163848       111012336446       111012508683      
111012684071       111012885041       111013078417       111013237896      
111013414927       111013608696       111013803536       111014021449      
111014243197       111014437170       111014626080       111014809690    
111011216903       111011390850       111011573662       111011766420      
111011972205       111012163905       111012336457       111012508706      
111012684138       111012885131       111013078428       111013237908      
111013414961       111013608719       111013803569       111014021461      
111014243298       111014437181       111014626103       111014809713    
111011217128       111011390894       111011573774       111011766846      
111011972306       111012164063       111012336491       111012508717      
111012684149       111012885298       111013078439       111013238022      
111013415018       111013608731       111013803592       111014021562      
111014243805       111014437226       111014626147       111014809814    
111011217140       111011390940       111011573954       111011766868      
111011972317       111012164175       111012336503       111012508751      
111012684172       111012885850       111013078451       111013238033      
111013415108       111013608810       111013803604       111014021595      
111014243838       111014437248       111014626158       111014809937    
111011217195       111011390973       111011573987       111011767353      
111011972339       111012164243       111012336525       111012508762      
111012684273       111012885861       111013078462       111013238099      
111013415186       111013608832       111013803648       111014021753      
111014243872       111014437259       111014626237       111014809982    
111011217229       111011390995       111011573998       111011767410      
111011972384       111012164300       111012336558       111012508784      
111012684329       111012885928       111013078507       111013238134      
111013415197       111013608843       111013803716       111014021854      
111014243940       111014437316       111014626248       111014810007    
111011217308       111011391042       111011574102       111011767465      
111011972418       111012164333       111012336626       111012508795      
111012684374       111012885940       111013078529       111013238189      
111013415209       111013608854       111013803907       111014021865      
111014244064       111014437361       111014626260       111014810018    
111011217331       111011391086       111011574135       111011767500      
111011972474       111012164478       111012336637       111012508818      
111012684385       111012885973       111013078530       111013238246      
111013415254       111013608900       111013803918       111014021887      
111014244154       111014437372       111014626305       111014810041    
111011217410       111011391143       111011574179       111011767577      
111011972564       111012164490       111012336659       111012508931      
111012684622       111012886772       111013078541       111013238291      
111013415579       111013608966       111013804021       111014021933      
111014244165       111014437383       111014626316       111014810052    
111011217601       111011391165       111011574270       111011767689      
111011972621       111012164568       111012336693       111012509145      
111012684644       111012886817       111013078585       111013238336      
111013415580       111013608988       111013804054       111014021955      
111014244176       111014437394       111014626372       111014810096    
111011217612       111011391176       111011574315       111011767690      
111011972676       111012164580       111012336750       111012509178      
111012684655       111012886839       111013078620       111013239494      
111013415603       111013609046       111013804087       111014022013      
111014244222       111014437675       111014626462       111014810108    
111011217779       111011391187       111011574326       111011767780      
111011972744       111012164670       111012336794       111012509358      
111012684701       111012886851       111013078631       111013239618      
111013415737       111013609079       111013804188       111014022046      
111014244233       111014437697       111014626529       111014810142    
111011217904       111011391198       111011574528       111011767825      
111011972755       111012164704       111012337346       111012509392      
111012684734       111012887010       111013078800       111013239663      
111013415760       111013609091       111013804223       111014022103      
111014244312       111014437710       111014626608       111014810175    
111011217926       111011391200       111011574641       111011767869      
111011972856       111012164760       111012337414       111012509606      
111012684835       111012887098       111013078855       111013239708      
111013415782       111013609103       111013804245       111014022114      
111014244378       111014438261       111014626619       111014810209    
111011218028       111011391211       111011574708       111011767926      
111011972980       111012164805       111012337470       111012509820      
111012684846       111012887100       111013078866       111013239719      
111013416031       111013609147       111013804278       111014022158      
111014244558       111014438283       111014626642       111014810210    
111011218310       111011391222       111011574977       111011767948      
111011973194       111012164849       111012337526       111012510259      
111012685016       111012887122       111013078923       111013239775      
111013416198       111013609169       111013804368       111014022181      
111014244626       111014438373       111014626664       111014810232    
111011218534       111011391244       111011575035       111011767960      
111011973329       111012164861       111012337605       111012510338      
111012685038       111012887133       111013078956       111013239810      
111013416211       111013609260       111013804403       111014022215      
111014244828       111014438452       111014626697       111014810265    
111011218556       111011391255       111011575046       111011768028      
111011973352       111012164872       111012337627       111012510484      
111012685050       111012887155       111013078967       111013239832      
111013416266       111013609316       111013804447       111014022226      
111014244839       111014438474       111014626833       111014810311    
111011218567       111011391299       111011575068       111011768051      
111011973374       111012164906       111012337694       111012510541      
111012685106       111012887470       111013078978       111013239843      
111013416389       111013609327       111013804492       111014022293      
111014244851       111014438609       111014626934       111014810388    
111011218624       111011391356       111011575080       111011768152      
111011973497       111012164917       111012337717       111012510608      
111012685162       111012887560       111013079047       111013239854      
111013416413       111013609394       111013804515       111014022327      
111014244884       111014439060       111014627081       111014810399    
111011218680       111011391402       111011575136       111011768310      
111011973576       111012164940       111012337728       111012510619      
111012685410       111012887571       111013079070       111013239900      
111013417470       111013609428       111013804526       111014022349      
111014244907       111014439138       111014627812       111014810401    
111011218714       111011391413       111011575192       111011768321      
111011973644       111012164984       111012337773       111012510642      
111012685500       111012887582       111013079115       111013240069      
111013417492       111013609530       111013804537       111014022383      
111014244963       111014439161       111014627823       111014810456    
111011218781       111011391446       111011575215       111011768343      
111011973824       111012165008       111012337807       111012510743      
111012685971       111012887616       111013079126       111013241059      
111013417504       111013609541       111013804605       111014022428      
111014245043       111014439183       111014627946       111014810467    
111011218804       111011391479       111011575226       111011768411      
111011973835       111012165211       111012337830       111012510811      
111012686130       111012887694       111013079159       111013241105      
111013417571       111013609585       111013804683       111014022596      
111014245302       111014439228       111014627991       111014810513    
111011219108       111011391480       111011575237       111011768499      
111011973880       111012165244       111012337953       111012510901      
111012686141       111012887706       111013079160       111013241127      
111013417661       111013609619       111013804717       111014022608      
111014245324       111014439330       111014628004       111014810557  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011219186       111011391491       111011575293       111011768501      
111011973970       111012165255       111012337964       111012511058      
111012686208       111012887717       111013079216       111013241149      
111013417694       111013609620       111013804751       111014022631      
111014245346       111014439396       111014628060       111014810726    
111011219197       111011391514       111011575305       111011768534      
111011973981       111012165288       111012337997       111012511148      
111012686309       111012887728       111013079283       111013241172      
111013417728       111013609653       111013804795       111014022675      
111014245436       111014439419       111014628071       111014810771    
111011219276       111011391558       111011575697       111011768578      
111011974016       111012165299       111012338011       111012511159      
111012686387       111012887739       111013079294       111013241318      
111013417762       111013609664       111013804942       111014022732      
111014245492       111014439420       111014628172       111014810793    
111011219311       111011391570       111011575888       111011768679      
111011974364       111012165435       111012338156       111012511182      
111012686400       111012887773       111013079317       111013241329      
111013417818       111013609675       111013804975       111014022754      
111014245504       111014439903       111014628217       111014810984    
111011219366       111011391581       111011575990       111011768714      
111011974386       111012165503       111012338549       111012511227      
111012686422       111012887818       111013079351       111013241341      
111013417830       111013609866       111013804986       111014022798      
111014245638       111014440028       111014628240       111014811963    
111011219399       111011391604       111011576070       111011768826      
111011974432       111012165525       111012338583       111012511249      
111012686466       111012887830       111013079362       111013241385      
111013417852       111013609888       111013806090       111014022800      
111014245672       111014440039       111014628251       111014812009    
111011219467       111011391615       111011576137       111011768848      
111011974476       111012165581       111012338639       111012511317      
111012686477       111012889157       111013079373       111013241420      
111013418033       111013609899       111013806124       111014022923      
111014245683       111014440062       111014628307       111014812144    
111011219489       111011391637       111011576159       111011768950      
111011974500       111012165637       111012338808       111012511339      
111012686501       111012889225       111013079418       111013241622      
111013418112       111013609923       111013806168       111014022956      
111014245986       111014440084       111014628734       111014812155    
111011219546       111011391648       111011576227       111011768983      
111011974780       111012165671       111012338820       111012511340      
111012686589       111012889236       111013079553       111013241947      
111013419258       111013609934       111013806179       111014023126      
111014246055       111014440130       111014628936       111014812177    
111011219568       111011391693       111011576238       111011769052      
111011974791       111012165682       111012338910       111012511373      
111012686590       111012889258       111013079575       111013241958      
111013419292       111013609945       111013806180       111014023137      
111014246123       111014440220       111014629050       111014812267    
111011219669       111011392065       111011576306       111011769131      
111011974814       111012165749       111012338921       111012511429      
111012686602       111012889304       111013079597       111013241969      
111013419326       111013610026       111013806191       111014023171      
111014246156       111014440309       111014629117       111014812302    
111011219681       111011392122       111011576339       111011769164      
111011974881       111012165761       111012338943       111012511496      
111012686837       111012889315       111013079610       111013242038      
111013419382       111013610060       111013806258       111014023193      
111014246178       111014440455       111014629173       111014812324    
111011219704       111011392188       111011576373       111011769355      
111011974937       111012165794       111012338954       111012511519      
111012686882       111012889337       111013079643       111013242061      
111013419461       111013610150       111013806269       111014023317      
111014247090       111014440466       111014629207       111014812379    
111011219793       111011392425       111011576395       111011769366      
111011975040       111012165806       111012339045       111012511564      
111012686938       111012889371       111013079654       111013242083      
111013419607       111013610194       111013806270       111014023328      
111014247102       111014440512       111014629241       111014812605    
111011219849       111011392830       111011576407       111011769377      
111011975051       111012165817       111012339067       111012511586      
111012687524       111012889438       111013079665       111013242634      
111013419663       111013610206       111013806281       111014023373      
111014247124       111014440534       111014629375       111014812706    
111011219883       111011392852       111011576700       111011769399      
111011975130       111012165828       111012339090       111012511643      
111012687603       111012889449       111013079676       111013242702      
111013420070       111013610330       111013806304       111014023384      
111014247168       111014440589       111014630052       111014812784    
111011219906       111011392975       111011576744       111011769489      
111011975174       111012165851       111012339113       111012511698      
111012687669       111012889450       111013079687       111013242724      
111013420160       111013610385       111013806326       111014023407      
111014247203       111014440602       111014630096       111014812830    
111011219940       111011392986       111011576755       111011769513      
111011975196       111012165930       111012339191       111012511700      
111012687748       111012889494       111013079698       111013242746      
111013420294       111013610846       111013806371       111014023418      
111014247236       111014440657       111014630108       111014812919    
111011219984       111011393145       111011576777       111011769591      
111011975365       111012165974       111012339337       111012511733      
111012687805       111012889832       111013079700       111013242768      
111013420339       111013610857       111013806405       111014023430      
111014247360       111014440668       111014630232       111014812920    
111011220032       111011393156       111011576812       111011769625      
111011975387       111012166021       111012339360       111012511755      
111012687838       111012889955       111013079711       111013242803      
111013420407       111013610936       111013806461       111014023452      
111014247416       111014440691       111014630456       111014812986    
111011220122       111011393370       111011576856       111011769636      
111011975444       111012166155       111012339382       111012511777      
111012687850       111012889988       111013079722       111013242870      
111013420429       111013611083       111013806540       111014023485      
111014247506       111014440758       111014630478       111014813000    
111011220234       111011393493       111011576890       111011769759      
111011975477       111012166212       111012339427       111012511799      
111012687939       111012890003       111013079744       111013242915      
111013420474       111013611094       111013806562       111014023520      
111014247573       111014440826       111014630614       111014813101    
111011220267       111011393572       111011576946       111011769816      
111011975679       111012166245       111012339472       111012511878      
111012687940       111012890036       111013079766       111013242948      
111013420496       111013611623       111013806663       111014023542      
111014247595       111014441007       111014631233       111014813426    
111011220380       111011393718       111011576979       111011769861      
111011975703       111012166335       111012339506       111012511889      
111012687984       111012890171       111013079788       111013242960      
111013420744       111013611656       111013806786       111014023609      
111014247629       111014441029       111014631345       111014813448    
111011220414       111011393741       111011577060       111011769894      
111011975714       111012166515       111012339517       111012512093      
111012687995       111012890205       111013079799       111013243017      
111013420834       111013611768       111013807473       111014023610      
111014247630       111014441074       111014631446       111014813628    
111011220560       111011393808       111011577093       111011769940      
111011975747       111012166650       111012339540       111012512105      
111012688064       111012890261       111013079801       111013243062      
111013421251       111013611803       111013807642       111014023946      
111014247663       111014441085       111014631457       111014813662    
111011220593       111011393842       111011577183       111011770021      
111011975837       111012166706       111012339618       111012512262      
111012688996       111012890294       111013079812       111013243141      
111013421284       111013611814       111013807653       111014024060      
111014247708       111014441669       111014631468       111014813774    
111011220605       111011394179       111011577217       111011770177      
111011975859       111012166739       111012339652       111012512329      
111012689009       111012890306       111013079823       111013243916      
111013421295       111013611869       111013807664       111014024071      
111014247742       111014441726       111014631503       111014813909    
111011220683       111011394225       111011577239       111011770290      
111011975927       111012166841       111012339685       111012512330      
111012689043       111012890328       111013079834       111013243949      
111013421330       111013611948       111013807866       111014024419      
111014247775       111014441737       111014631514       111014813954    
111011220740       111011394304       111011577363       111011770313      
111011975950       111012166852       111012339731       111012512352      
111012689076       111012890351       111013079845       111013244007      
111013421341       111013612039       111013807899       111014024475      
111014247797       111014441759       111014631525       111014815125    
111011220818       111011394461       111011577497       111011770335      
111011976007       111012166885       111012339742       111012512431      
111012689100       111012890362       111013079889       111013244074      
111013421464       111013612107       111013807912       111014024565      
111014247821       111014441760       111014631581       111014815136    
111011220874       111011394506       111011577509       111011770346      
111011976243       111012166997       111012339832       111012512442      
111012689256       111012890384       111013079902       111013244131      
111013421509       111013612130       111013807945       111014024576      
111014247911       111014441816       111014631604       111014815147    
111011220885       111011394843       111011577666       111011770380      
111011976580       111012167055       111012339955       111012512475      
111012689289       111012890395       111013079924       111013244164      
111013421576       111013612152       111013807978       111014024790      
111014247922       111014441850       111014631671       111014815260    
111011220919       111011394922       111011577677       111011770425      
111011976759       111012167112       111012340070       111012512644      
111012689425       111012890496       111013079980       111013244287      
111013421587       111013612174       111013808070       111014024802      
111014247944       111014441883       111014631705       111014815350    
111011220931       111011395079       111011577745       111011770470      
111011976760       111012167134       111012340092       111012512734      
111012689481       111012890564       111013079991       111013244298      
111013421756       111013612196       111013808081       111014025094      
111014247988       111014441917       111014632100       111014815361    
111011221044       111011395158       111011577790       111011770504      
111011976793       111012167167       111012340160       111012512903      
111012689559       111012890575       111013080005       111013244300      
111013421767       111013612208       111013808092       111014025319      
111014248002       111014441928       111014632177       111014815417    
111011221055       111011395192       111011577813       111011770515      
111011976816       111012167819       111012340216       111012513162      
111012689649       111012890586       111013080016       111013244311      
111013421789       111013612231       111013808148       111014025410      
111014248046       111014441939       111014632199       111014815473    
111011221189       111011395215       111011577846       111011770526      
111011976849       111012167875       111012340227       111012513184      
111012689694       111012891251       111013080038       111013244423      
111013421880       111013612242       111013808160       111014025757      
111014248080       111014442604       111014632212       111014815484    
111011221437       111011395237       111011577903       111011770537      
111011976850       111012167987       111012340250       111012513218      
111012689706       111012891318       111013080218       111013244445      
111013421903       111013612253       111013808171       111014026062      
111014248114       111014442659       111014632234       111014815507    
111011221460       111011395259       111011577925       111011770548      
111011977020       111012167998       111012340261       111012513331      
111012689762       111012891420       111013080241       111013244478      
111013421958       111013612310       111013808182       111014026084      
111014248316       111014442682       111014632302       111014815541    
111011221606       111011395316       111011577958       111011770649      
111011977143       111012168045       111012340272       111012513443      
111012689784       111012891442       111013080263       111013244502      
111013421981       111013612332       111013808205       111014026107      
111014248417       111014442727       111014632458       111014815620    
111011221785       111011395327       111011577970       111011770773      
111011977211       111012168102       111012340485       111012513454      
111012689852       111012891475       111013080364       111013244579      
111013422117       111013612387       111013808249       111014026129      
111014248574       111014442738       111014632504       111014815631    
111011221842       111011395361       111011578005       111011770795      
111011977312       111012168225       111012340496       111012513599      
111012689863       111012891510       111013080443       111013244580      
111013422241       111013612444       111013808283       111014026174      
111014248585       111014442749       111014632526       111014815664    
111011221886       111011395428       111011578049       111011770818      
111011977389       111012168247       111012340519       111012513690      
111012689942       111012891554       111013080465       111013244591      
111013422263       111013612488       111013808328       111014026196      
111014248620       111014442761       111014632548       111014815686    
111011221909       111011395495       111011578050       111011770841      
111011977446       111012168269       111012340597       111012513948      
111012689953       111012891576       111013080667       111013244614      
111013422375       111013612499       111013808980       111014026310      
111014248754       111014442783       111014632559       111014815721    
111011222078       111011395552       111011578207       111011770920      
111011977468       111012168270       111012340609       111012513993      
111012689964       111012891688       111013080779       111013244636      
111013422397       111013612512       111013809105       111014026455      
111014248765       111014442794       111014632560       111014815811    
111011222090       111011395563       111011578218       111011770986      
111011977581       111012168292       111012340654       111012514017      
111012689997       111012891712       111013080780       111013244647      
111013422544       111013612523       111013809329       111014026512      
111014248800       111014442828       111014632649       111014816003    
111011222157       111011395619       111011578274       111011771112      
111011977648       111012168382       111012340733       111012514095      
111012690944       111012891824       111013080847       111013244658      
111013422566       111013612534       111013809431       111014026523      
111014248811       111014442862       111014633550       111014816148    
111011222270       111011395642       111011578353       111011771134      
111011977660       111012168449       111012340845       111012514118      
111012691260       111012891891       111013080858       111013244669      
111013422678       111013612545       111013809554       111014026635      
111014248877       111014442895       111014633561       111014816159    
111011222405       111011395743       111011578364       111011771325      
111011977772       111012168461       111012340878       111012514130      
111012691394       111012892005       111013080937       111013244726      
111013423545       111013612567       111013809633       111014026657      
111014249441       111014443144       111014633572       111014816160    
111011222506       111011395765       111011578566       111011771471      
111011978133       111012168483       111012340889       111012514141      
111012691417       111012892195       111013080971       111013244748      
111013423556       111013612635       111013809655       111014027096      
111014249474       111014443155       111014633583       111014816249    
111011222629       111011395800       111011578577       111011771594      
111011978177       111012168562       111012340902       111012514253      
111012691439       111012892702       111013080993       111013244759      
111013423613       111013612657       111013809688       111014027243      
111014249496       111014443188       111014633673       111014816283    
111011222731       111011395866       111011578588       111011772012      
111011978223       111012168584       111012340924       111012514310      
111012691518       111012892735       111013081039       111013244771      
111013423781       111013612668       111013809701       111014027254      
111014249519       111014443212       111014633819       111014816362    
111011222809       111011395901       111011578690       111011772102      
111011978245       111012168674       111012342005       111012514477      
111012691529       111012892746       111013081040       111013244906      
111013423815       111013612680       111013809745       111014027265      
111014249586       111014443234       111014633909       111014816452    
111011222944       111011395923       111011578825       111011772315      
111011978335       111012168685       111012342038       111012514499      
111012691574       111012892757       111013081062       111013244973      
111013423826       111013612691       111013810129       111014027298      
111014249609       111014443245       111014633943       111014816474    
111011223002       111011395956       111011578847       111011772416      
111011978346       111012168696       111012342061       111012514545      
111012691664       111012892779       111013081130       111013245097      
111013423871       111013612714       111013810152       111014027311      
111014249755       111014443278       111014634045       111014816890    
111011223068       111011395989       111011578915       111011772630      
111011978425       111012168742       111012342094       111012514602      
111012691709       111012892836       111013081196       111013245288      
111013423893       111013613377       111013810196       111014027333      
111014249812       111014443368       111014634067       111014816902    
111011223091       111011395990       111011578960       111011772731      
111011978481       111012168753       111012342106       111012514624      
111012691710       111012892926       111013081219       111013245435      
111013424186       111013613388       111013810242       111014027399      
111014249845       111014443403       111014634090       111014816935    
111011223114       111011396047       111011579028       111011772887      
111011978582       111012168821       111012342128       111012514680      
111012691732       111012892937       111013081387       111013245468      
111013424197       111013613399       111013810286       111014027434      
111014249856       111014443414       111014634135       111014817015    
111011223248       111011396160       111011579039       111011772911      
111011978616       111012168900       111012342139       111012514691      
111012691743       111012892948       111013081444       111013245479      
111013424209       111013613434       111013810387       111014027513      
111014249867       111014443515       111014634168       111014817048    
111011223282       111011396171       111011579040       111011773103      
111011978649       111012169136       111012342151       111012514703      
111012691754       111012893017       111013081590       111013245491      
111013424939       111013613568       111013810455       111014027524      
111014249924       111014443548       111014634180       111014817060    
111011223383       111011396216       111011579051       111011773338      
111011978773       111012169192       111012342241       111012514714      
111012691787       111012893039       111013081613       111013245581      
111013425187       111013613591       111013810477       111014027557      
111014249946       111014443560       111014634203       111014817116    
111011223585       111011396294       111011579219       111011773451      
111011978920       111012169282       111012342252       111012514725      
111012691798       111012893107       111013081668       111013245738      
111013425198       111013613614       111013810512       111014027670      
111014249980       111014443582       111014634258       111014817161    
111011223620       111011396306       111011579231       111011773473      
111011978953       111012169316       111012342353       111012514758      
111012691800       111012893129       111013081703       111013245783      
111013425211       111013613658       111013810556       111014027726      
111014250049       111014443593       111014634269       111014817172    
111011223721       111011396351       111011579310       111011773686      
111011979022       111012169327       111012342971       111012514769      
111012691967       111012893152       111013081725       111013245817      
111013425312       111013614086       111013810578       111014027737      
111014250050       111014443638       111014634416       111014817206    
111011223811       111011396395       111011579332       111011773732      
111011979145       111012169372       111012343028       111012514859      
111012691990       111012893208       111013081747       111013245828      
111013425390       111013614154       111013810657       111014027748      
111014250061       111014443683       111014634438       111014817295    
111011223833       111011396441       111011579466       111011773811      
111011979178       111012169451       111012343062       111012514893      
111012692058       111012893400       111013081770       111013245884      
111013425503       111013614222       111013810668       111014027782      
111014250128       111014443807       111014634494       111014817699    
111011223855       111011396520       111011579680       111011773855      
111011979347       111012169507       111012343073       111012514916      
111012692092       111012893433       111013081792       111013245895      
111013426100       111013614277       111013810725       111014027793      
111014250139       111014443818       111014634539       111014817701    
111011223866       111011396733       111011579792       111011773990      
111011979370       111012169574       111012343084       111012514938      
111012692160       111012893444       111013081916       111013245963      
111013426133       111013614301       111013810747       111014027816      
111014250162       111014443829       111014634540       111014818274    
111011223912       111011396801       111011579826       111011774014      
111011979381       111012169596       111012343129       111012514961      
111012692216       111012893466       111013081938       111013246009      
111013426188       111013614356       111013810770       111014027827      
111014250229       111014443830       111014634573       111014818296    
111011223967       111011396913       111011579860       111011774081      
111011979538       111012169675       111012343130       111012515119      
111012692227       111012893736       111013081961       111013246021      
111013426267       111013614424       111013810792       111014027838      
111014250241       111014443841       111014634607       111014818308    
111011224036       111011397059       111011579871       111011774261      
111011979550       111012169787       111012343196       111012515186      
111012693396       111012893860       111013082041       111013246043      
111013426289       111013615032       111013810837       111014027850      
111014250274       111014443852       111014634652       111014818342    
111011224058       111011397060       111011579893       111011774777      
111011979572       111012169877       111012343231       111012515197      
111012693408       111012893882       111013082074       111013246054      
111013426436       111013615177       111013810950       111014027861      
111014250296       111014443896       111014634685       111014818353    
111011224104       111011397116       111011579905       111011774834      
111011979651       111012169912       111012343286       111012515209      
111012693419       111012893961       111013082085       111013247123      
111013426458       111013615245       111013810961       111014027928      
111014250331       111014443920       111014634731       111014818375    
111011224148       111011397138       111011579916       111011774878      
111011979752       111012169923       111012343310       111012515254      
111012693453       111012893983       111013082232       111013247392      
111013426492       111013615278       111013811007       111014027962      
111014250690       111014443931       111014634753       111014818588    
111011224227       111011397228       111011579949       111011774889      
111011979886       111012169945       111012343321       111012515298      
111012693475       111012894007       111013082276       111013247538      
111013426537       111013615290       111013811120       111014028019      
111014250713       111014443942       111014634809       111014818667    
111011224272       111011397251       111011579950       111011774902      
111011979921       111012169989       111012343400       111012515300      
111012693486       111012894041       111013082287       111013247549      
111013426548       111013615560       111013811209       111014028053      
111014250735       111014443953       111014635136       111014818690    
111011224362       111011397341       111011580019       111011774957      
111011979987       111012169990       111012343602       111012515311      
111012693510       111012894074       111013082322       111013247673      
111013426650       111013615650       111013811221       111014028097      
111014250803       111014444022       111014635372       111014818713    
111011224519       111011397442       111011580031       111011775048      
111011980125       111012170093       111012343668       111012515366      
111012693565       111012894096       111013082333       111013247741      
111013426661       111013615661       111013811243       111014028288      
111014250948       111014444066       111014635439       111014818724    
111011224575       111011397453       111011580053       111011775150      
111011980136       111012170127       111012343714       111012515377      
111012693745       111012894119       111013082344       111013247752      
111013426672       111013615706       111013811287       111014029212      
111014250971       111014444077       111014635495       111014818780  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011224610       111011397532       111011580075       111011775217      
111011980338       111012170161       111012343781       111012515399      
111012693756       111012894175       111013082377       111013247820      
111013426773       111013615717       111013811311       111014029223      
111014250982       111014444099       111014635800       111014818836    
111011224687       111011397587       111011580086       111011775262      
111011980350       111012170183       111012343871       111012515401      
111012693790       111012894186       111013082388       111013247886      
111013426818       111013615762       111013811333       111014029346      
111014251039       111014444101       111014635811       111014818869    
111011224700       111011397611       111011580165       111011775284      
111011980428       111012170240       111012343927       111012515434      
111012693802       111012894197       111013082401       111013247921      
111013426885       111013615795       111013811434       111014029357      
111014251051       111014444156       111014635822       111014818870    
111011224744       111011397666       111011580266       111011775341      
111011980495       111012170273       111012343961       111012515614      
111012693824       111012894298       111013082434       111013248449      
111013426986       111013615841       111013811445       111014030528      
111014251141       111014444167       111014635844       111014818881    
111011224801       111011398061       111011580604       111011775521      
111011980574       111012170329       111012343972       111012515647      
111012693879       111012894355       111013082456       111013248472      
111013426997       111013615874       111013811489       111014030573      
111014251220       111014444202       111014635855       111014818892    
111011224867       111011398151       111011580648       111011775576      
111011980608       111012170464       111012343983       111012515681      
111012693903       111012894377       111013082502       111013248528      
111013427022       111013615896       111013811524       111014030630      
111014251242       111014444268       111014635866       111014819084    
111011224935       111011398184       111011580671       111011775879      
111011980620       111012170486       111012344018       111012515760      
111012693914       111012894399       111013082513       111013248551      
111013427033       111013615908       111013811726       111014031507      
111014251411       111014444280       111014635934       111014819590    
111011224946       111011398229       111011580750       111011775903      
111011980697       111012170521       111012344052       111012515850      
111012694049       111012894434       111013082591       111013248629      
111013427044       111013615919       111013812952       111014031697      
111014251512       111014444314       111014635990       111014819613    
111011225059       111011398230       111011580952       111011776005      
111011980798       111012170532       111012344063       111012515883      
111012694050       111012894456       111013082625       111013248630      
111013427066       111013615964       111013812963       111014032193      
111014251657       111014444325       111014636014       111014819679    
111011225105       111011398409       111011580985       111011776038      
111011981003       111012170554       111012344074       111012516255      
111012694061       111012894535       111013082748       111013248708      
111013427325       111013615997       111013812974       111014032317      
111014251679       111014444381       111014636205       111014819804    
111011225127       111011398498       111011580996       111011776207      
111011981047       111012170655       111012344120       111012516378      
111012694072       111012894591       111013082760       111013248719      
111013427493       111013616000       111013813076       111014032362      
111014251769       111014444392       111014636238       111014819826    
111011225172       111011398533       111011581380       111011776476      
111011981069       111012170666       111012344131       111012516390      
111012694139       111012894625       111013082771       111013248720      
111013427628       111013616279       111013813144       111014032407      
111014251792       111014444415       111014636250       111014819860    
111011225262       111011398588       111011581447       111011776746      
111011981126       111012170677       111012344153       111012516402      
111012694229       111012894692       111013082849       111013248731      
111013427639       111013616314       111013813177       111014032441      
111014251815       111014444426       111014636272       111014819893    
111011225284       111011398623       111011581762       111011776757      
111011981159       111012170723       111012344210       111012516424      
111012694342       111012894771       111013083019       111013248742      
111013427662       111013616347       111013813335       111014032531      
111014251882       111014444448       111014636418       111014820110    
111011225329       111011398746       111011581807       111011776814      
111011981283       111012170734       111012344287       111012516457      
111012695321       111012895941       111013083020       111013248786      
111013427718       111013616370       111013813379       111014032553      
111014251950       111014444459       111014636452       111014820154    
111011225363       111011398779       111011581830       111011776869      
111011981418       111012170969       111012344300       111012516480      
111012695477       111012896087       111013083198       111013248887      
111013427729       111013616392       111013813559       111014032621      
111014251972       111014444516       111014636542       111014820198    
111011225385       111011398892       111011581852       111011776892      
111011981586       111012170992       111012344322       111012516503      
111012695523       111012896201       111013083266       111013249170      
111013427796       111013616583       111013813593       111014032845      
111014252085       111014444549       111014636586       111014820301    
111011225475       111011398982       111011581896       111011776993      
111011981698       111012171005       111012344344       111012516514      
111012695545       111012896234       111013083301       111013249204      
111013427831       111013616606       111013813649       111014032890      
111014252108       111014444628       111014636621       111014820345    
111011225486       111011399017       111011581931       111011777006      
111011981845       111012171016       111012344355       111012516569      
111012695556       111012896245       111013083312       111013249237      
111013427853       111013616651       111013813650       111014033048      
111014252210       111014444639       111014636632       111014820402    
111011225510       111011399039       111011581953       111011777129      
111011981867       111012171049       111012344412       111012516615      
111012695567       111012897325       111013083345       111013249327      
111013427864       111013616707       111013813683       111014033239      
111014252265       111014444640       111014636698       111014820413    
111011225532       111011399118       111011582202       111011777141      
111011982037       111012171050       111012344423       111012516626      
111012695624       111012897336       111013083446       111013249507      
111013427909       111013616729       111013813694       111014033341      
111014252322       111014444662       111014636700       111014820479    
111011225543       111011399196       111011582213       111011777332      
111011982150       111012171083       111012344445       111012516637      
111012695736       111012897370       111013083457       111013249530      
111013427932       111013616808       111013813829       111014033442      
111014252333       111014444730       111014636744       111014820514    
111011225846       111011399220       111011582268       111011777477      
111011982194       111012171106       111012344478       111012516660      
111012695747       111012897437       111013083479       111013249675      
111013427954       111013616831       111013813942       111014033532      
111014252366       111014444741       111014636799       111014820570    
111011225891       111011399242       111011582369       111011777635      
111011982262       111012171128       111012344490       111012516716      
111012695905       111012897493       111013083514       111013249686      
111013427965       111013616853       111013813964       111014033565      
111014252467       111014444763       111014636867       111014820637    
111011225903       111011399275       111011582404       111011777714      
111011982295       111012171139       111012344579       111012516738      
111012695950       111012897505       111013083637       111013249855      
111013427976       111013616886       111013813986       111014033655      
111014252513       111014444796       111014636889       111014820648    
111011225925       111011399286       111011582516       111011777747      
111011982341       111012171151       111012344580       111012517661      
111012695994       111012897550       111013083659       111013249888      
111013427987       111013616976       111013814213       111014033688      
111014252524       111014444842       111014636913       111014820682    
111011225936       111011399343       111011582572       111011777860      
111011982374       111012171162       111012344625       111012517672      
111012696030       111012897606       111013083660       111013249934      
111013428034       111013616987       111013814246       111014033734      
111014252535       111014444909       111014636979       111014820750    
111011225969       111011399398       111011582617       111011777938      
111011982408       111012171184       111012344636       111012517706      
111012696052       111012897673       111013083671       111013249990      
111013428078       111013617001       111013814268       111014033789      
111014252748       111014444954       111014637239       111014820840    
111011225981       111011399422       111011582639       111011778041      
111011982464       111012171218       111012344658       111012517740      
111012696063       111012897808       111013083738       111013250004      
111013428090       111013617012       111013814325       111014033802      
111014253042       111014445012       111014637329       111014820851    
111011225992       111011399488       111011582763       111011778164      
111011982497       111012171285       111012344669       111012517762      
111012696108       111012897864       111013083772       111013250093      
111013428113       111013617089       111013814336       111014033879      
111014253200       111014445056       111014637363       111014820862    
111011226038       111011399499       111011582921       111011778175      
111011982554       111012171296       111012344748       111012517852      
111012696120       111012897886       111013083794       111013250105      
111013428146       111013617124       111013814347       111014033936      
111014253345       111014445067       111014637385       111014820929    
111011226072       111011399590       111011582932       111011778232      
111011982622       111012171308       111012344771       111012517885      
111012696164       111012897987       111013083907       111013250138      
111013428157       111013617449       111013814381       111014033947      
111014253402       111014445089       111014637408       111014820930    
111011226083       111011399624       111011583056       111011778265      
111011982666       111012171331       111012344782       111012517908      
111012696209       111012898023       111013083930       111013250172      
111013428595       111013617472       111013814471       111014034320      
111014253536       111014445102       111014637442       111014821010    
111011226139       111011399646       111011583078       111011778524      
111011982723       111012171409       111012344838       111012517942      
111012696311       111012898090       111013083941       111013250228      
111013428607       111013617517       111013814538       111014034588      
111014253671       111014445124       111014637497       111014821100    
111011226151       111011399703       111011583225       111011778625      
111011982767       111012171443       111012344928       111012517964      
111012696355       111012898157       111013083974       111013250251      
111013428674       111013617551       111013814549       111014034713      
111014253705       111014445146       111014637510       111014821111    
111011226230       111011399781       111011583236       111011778658      
111011982778       111012171487       111012344940       111012518011      
111012696401       111012898483       111013084021       111013250262      
111013428708       111013617595       111013814550       111014034746      
111014253716       111014445157       111014637576       111014821133    
111011226252       111011399815       111011583258       111011778737      
111011982790       111012171555       111012345031       111012518022      
111012696467       111012898506       111013084201       111013250510      
111013428719       111013617641       111013814684       111014034825      
111014253895       111014445180       111014637677       111014821166    
111011226342       111011399848       111011583269       111011778928      
111011982835       111012171667       111012345064       111012518066      
111012696513       111012898517       111013084289       111013250565      
111013428742       111013617652       111013814729       111014035051      
111014253907       111014445191       111014637688       111014821188    
111011226375       111011399859       111011583304       111011778984      
111011983005       111012171690       111012345086       111012518099      
111012696906       111012898708       111013084380       111013250576      
111013428809       111013617685       111013814752       111014035084      
111014253952       111014445203       111014637824       111014821267    
111011226511       111011400065       111011583359       111011779132      
111011983106       111012171746       111012345110       111012518134      
111012696962       111012898719       111013084403       111013250655      
111013428966       111013617719       111013814808       111014035118      
111014253974       111014445214       111014637835       111014821289    
111011226768       111011400122       111011583539       111011779682      
111011983173       111012171791       111012345132       111012518156      
111012697019       111012898731       111013084436       111013250677      
111013428977       111013617810       111013814853       111014035219      
111014253996       111014445225       111014637879       111014821559    
111011226870       111011400166       111011583595       111011779716      
111011983195       111012171814       111012345165       111012518189      
111012697053       111012899046       111013084447       111013250701      
111013428999       111013618417       111013814965       111014035231      
111014254009       111014445236       111014637936       111014821593    
111011227118       111011400199       111011583652       111011779817      
111011983218       111012171904       111012345233       111012518202      
111012697109       111012899079       111013084469       111013250789      
111013429013       111013618428       111013815124       111014035725      
111014254098       111014445247       111014637947       111014821650    
111011227130       111011400256       111011583898       111011779828      
111011983465       111012171915       111012345255       111012518213      
111012697110       111012899103       111013084470       111013250824      
111013429035       111013618451       111013815135       111014035747      
111014254188       111014445269       111014637970       111014821762    
111011227242       111011400313       111011583922       111011779851      
111011983487       111012171960       111012345345       111012518280      
111012697143       111012899158       111013084492       111013250846      
111013429484       111013618765       111013815157       111014035804      
111014254212       111014445270       111014637981       111014821773    
111011227264       111011400380       111011584013       111011779930      
111011983544       111012172040       111012345402       111012518336      
111012697211       111012899226       111013084504       111013250857      
111013429495       111013618776       111013815270       111014036388      
111014254245       111014445337       111014637992       111014821807    
111011227309       111011400391       111011584282       111011779985      
111011983601       111012172095       111012346290       111012518404      
111012697233       111012899305       111013084582       111013251500      
111013429507       111013618787       111013815753       111014036535      
111014255527       111014445348       111014638005       111014821841    
111011227321       111011400403       111011584305       111011780000      
111011983623       111012172141       111012346335       111012518426      
111012697277       111012899327       111013084605       111013251533      
111013429530       111013618811       111013815786       111014036580      
111014255583       111014445393       111014638072       111014821852    
111011227343       111011400425       111011584327       111011780011      
111011983689       111012172152       111012346357       111012518448      
111012697299       111012899350       111013084627       111013251599      
111013429574       111013618833       111013815809       111014036962      
111014255594       111014445494       111014638094       111014821919    
111011227477       111011400436       111011584484       111011780044      
111011983892       111012172163       111012346379       111012518459      
111012697367       111012899372       111013084650       111013251623      
111013429585       111013619351       111013815821       111014037042      
111014255673       111014445988       111014638151       111014821920    
111011227534       111011400470       111011584495       111011780291      
111011983926       111012172196       111012346403       111012518493      
111012697390       111012899417       111013084661       111013251689      
111013429631       111013619395       111013815843       111014037075      
111014255707       111014447137       111014638218       111014822134    
111011227590       111011400515       111011584664       111011780640      
111011983937       111012172208       111012346414       111012518516      
111012697413       111012899451       111013084762       111013251746      
111013429642       111013619418       111013815854       111014037143      
111014255796       111014447182       111014638230       111014822279    
111011227657       111011400559       111011584697       111011780707      
111011983993       111012172220       111012346436       111012518583      
111012697435       111012899518       111013084818       111013251791      
111013429664       111013619722       111013815911       111014037176      
111014255820       111014447216       111014638285       111014822291    
111011227679       111011400751       111011584721       111011780752      
111011984040       111012172231       111012346447       111012520452      
111012697479       111012899574       111013084841       111013251881      
111013429743       111013619766       111013816888       111014037187      
111014255831       111014447227       111014638353       111014822381    
111011227680       111011400841       111011584765       111011780808      
111011984185       111012172242       111012346458       111012520463      
111012697525       111012899664       111013084863       111013251926      
111013429754       111013619834       111013816901       111014037198      
111014255842       111014447238       111014638375       111014822448    
111011227725       111011400874       111011584798       111011780875      
111011984196       111012172275       111012346492       111012520542      
111012697569       111012899721       111013084874       111013251948      
111013429776       111013619902       111013816912       111014037312      
111014255853       111014447283       111014638432       111014822460    
111011227758       111011400920       111011584822       111011780998      
111011984264       111012172321       111012346526       111012520553      
111012697592       111012900724       111013084953       111013251960      
111013429822       111013619980       111013816967       111014037446      
111014255864       111014447328       111014638454       111014822482    
111011227769       111011400986       111011584855       111011781023      
111011984668       111012172332       111012346560       111012520586      
111012697604       111012900779       111013085145       111013252028      
111013429844       111013620061       111013817126       111014037457      
111014255886       111014447351       111014638476       111014823685    
111011227871       111011401033       111011584923       111011781056      
111011984837       111012172387       111012346650       111012520632      
111012697659       111012900791       111013085156       111013252062      
111013429866       111013620218       111013817148       111014037503      
111014255910       111014447362       111014638500       111014823731    
111011228018       111011401055       111011584967       111011781337      
111011984860       111012172433       111012346672       111012520744      
111012697660       111012900803       111013085202       111013252129      
111013429877       111013620241       111013817272       111014037525      
111014255921       111014447452       111014639163       111014823742    
111011228030       111011401099       111011584978       111011781595      
111011984882       111012172466       111012346795       111012520777      
111012697671       111012900836       111013085213       111013252152      
111013429888       111013620285       111013818105       111014037536      
111014255954       111014447463       111014639208       111014823786    
111011228063       111011401134       111011585047       111011781685      
111011984961       111012172488       111012346874       111012520823      
111012697682       111012900870       111013085224       111013252185      
111013429899       111013620331       111013818116       111014037581      
111014256089       111014447542       111014639220       111014823810    
111011228197       111011401145       111011585115       111011781775      
111011985018       111012172545       111012346885       111012520957      
111012697727       111012900881       111013085235       111013252422      
111013429912       111013620353       111013818127       111014037648      
111014256168       111014448262       111014639275       111014823865    
111011228300       111011401224       111011585160       111011781865      
111011985074       111012172680       111012347011       111012521071      
111012697750       111012900915       111013085279       111013252477      
111013429923       111013620397       111013818149       111014037671      
111014256179       111014448385       111014639297       111014823900    
111011228423       111011401314       111011585171       111011781944      
111011985085       111012172859       111012347055       111012521149      
111012697794       111012900948       111013085280       111013252488      
111013429945       111013620612       111013818183       111014037716      
111014256562       111014448419       111014639310       111014823911    
111011228625       111011401426       111011585272       111011782215      
111011985276       111012172949       111012347066       111012521150      
111012697817       111012900959       111013085392       111013252499      
111013429967       111013620689       111013818251       111014037985      
111014256663       111014448420       111014639343       111014823999    
111011228704       111011401448       111011585306       111011782260      
111011985513       111012173478       111012347112       111012521183      
111012697839       111012900982       111013085415       111013252501      
111013429978       111013620690       111013818307       111014038032      
111014256719       111014448622       111014639376       111014824046    
111011228737       111011401606       111011585373       111011782316      
111011985524       111012173737       111012347178       111012521262      
111012697851       111012900993       111013085426       111013252512      
111013429990       111013620713       111013818330       111014038054      
111014256786       111014448633       111014639444       111014824057    
111011228816       111011401796       111011585586       111011782585      
111011985579       111012173928       111012347213       111012521295      
111012698166       111012901017       111013085448       111013252534      
111013430183       111013620724       111013818341       111014038076      
111014256797       111014448677       111014639488       111014824170    
111011228838       111011401853       111011585609       111011782866      
111011985580       111012173940       111012347246       111012521329      
111012698201       111012901039       111013085471       111013252556      
111013430206       111013620735       111013818431       111014038133      
111014256865       111014448734       111014640086       111014824226    
111011228894       111011401897       111011585621       111011782912      
111011985603       111012174109       111012347381       111012521385      
111012698245       111012901062       111013085549       111013252589      
111013430228       111013620768       111013818510       111014038177      
111014256911       111014448756       111014640143       111014824293    
111011228906       111011401921       111011585812       111011783249      
111011985625       111012174525       111012347392       111012521453      
111012698278       111012901084       111013085583       111013252602      
111013430240       111013620847       111013818600       111014038289      
111014256922       111014448981       111014640266       111014824350    
111011228928       111011401998       111011585823       111011783294      
111011985658       111012174581       111012347415       111012521464      
111012698313       111012901107       111013085617       111013252613      
111013430262       111013620881       111013818633       111014039112      
111014256944       111014449016       111014640299       111014824428    
111011228951       111011402056       111011586105       111011783418      
111011985883       111012174592       111012347459       111012521475      
111012698324       111012901163       111013086067       111013252635      
111013430273       111013620915       111013818655       111014039202      
111014257068       111014449027       111014640389       111014824439    
111011228995       111011402090       111011586172       111011783430      
111011985951       111012174626       111012347493       111012521497      
111012698379       111012901275       111013086078       111013252646      
111013430284       111013620960       111013818677       111014039662      
111014257136       111014449049       111014640413       111014824518    
111011229031       111011402102       111011586240       111011783463      
111011986019       111012174648       111012347505       111012521543      
111012698380       111012901286       111013086102       111013252668      
111013430318       111013620993       111013818688       111014039741      
111014257204       111014449050       111014640480       111014824529    
111011229042       111011402191       111011586284       111011783722      
111011986075       111012174884       111012347527       111012521622      
111012698391       111012901310       111013086269       111013252691      
111013430363       111013621017       111013818699       111014039763      
111014257293       111014449083       111014640503       111014824552    
111011229064       111011402203       111011586352       111011783777      
111011986086       111012174895       111012347561       111012521655      
111012698425       111012901602       111013086618       111013252736      
111013430420       111013621028       111013818756       111014039796      
111014257529       111014449106       111014640514       111014824574    
111011229154       111011402270       111011586600       111011783924      
111011986389       111012174929       111012347617       111012521701      
111012698436       111012901747       111013086630       111013252804      
111013430442       111013621040       111013818835       111014039819      
111014257619       111014449117       111014640525       111014824620    
111011229288       111011402292       111011586688       111011784194      
111011986479       111012174952       111012347718       111012521789      
111012698469       111012902063       111013086685       111013253760      
111013430464       111013621095       111013818846       111014039886      
111014257620       111014449128       111014640569       111014824664  

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011229323       111011402348       111011586857       111011784262      
111011986491       111012175009       111012347730       111012521790      
111012698481       111012902074       111013086708       111013254277      
111013430666       111013621275       111013818857       111014039897      
111014258564       111014449599       111014640570       111014824732    
111011229345       111011402438       111011586903       111011784374      
111011986503       111012175043       111012347796       111012521813      
111012698504       111012902085       111013086742       111013254299      
111013430688       111013621343       111013818868       111014041441      
111014258586       111014449601       111014641010       111014824754    
111011229378       111011402449       111011586969       111011784419      
111011986558       111012175076       111012347943       111012522342      
111012698515       111012902782       111013086775       111013254301      
111013430699       111013621387       111013818879       111014041452      
111014258610       111014450029       111014641054       111014824833    
111011229648       111011402450       111011587005       111011784442      
111011986727       111012175087       111012347954       111012522397      
111012698829       111012902793       111013086810       111013254312      
111013430701       111013621769       111013818914       111014041519      
111014258722       111014450030       111014641098       111014824866    
111011229682       111011402494       111011587139       111011784565      
111011986738       111012175144       111012348001       111012522476      
111012698874       111012902816       111013086843       111013254323      
111013430756       111013622119       111013819410       111014041553      
111014258777       111014450041       111014641133       111014824877    
111011229727       111011402573       111011587577       111011784611      
111011986761       111012175199       111012348012       111012522487      
111012698885       111012902827       111013086854       111013254424      
111013430767       111013622210       111013819432       111014041609      
111014258812       111014450164       111014641166       111014824934    
111011229749       111011402607       111011587645       111011784633      
111011986817       111012175212       111012348887       111012522803      
111012698953       111012902894       111013086988       111013254435      
111013430789       111013622243       111013819454       111014041867      
111014258867       111014450232       111014641188       111014824956    
111011229839       111011402641       111011587656       111011784712      
111011986839       111012175267       111012348898       111012522926      
111012698964       111012902917       111013087024       111013254468      
111013430790       111013622265       111013819476       111014041968      
111014258878       111014450265       111014641289       111014824967    
111011229873       111011402685       111011587689       111011784790      
111011986895       111012175368       111012348900       111012522959      
111012698986       111012902973       111013087271       111013254480      
111013430802       111013622366       111013819498       111014042374      
111014258890       111014450276       111014641593       111014825025    
111011229929       111011402708       111011587779       111011784802      
111011986974       111012175403       111012348911       111012522982      
111012699000       111012903008       111013087293       111013254570      
111013430846       111013622445       111013819500       111014042385      
111014258902       111014450311       111014641616       111014825069    
111011230066       111011402719       111011587870       111011784835      
111011987245       111012175414       111012348933       111012523017      
111012699011       111012903086       111013087338       111013254604      
111013430868       111013622456       111013819544       111014042644      
111014258946       111014450366       111014641638       111014825070    
111011230280       111011402797       111011587915       111011784846      
111011987278       111012175469       111012349451       111012523051      
111012699044       111012903165       111013087349       111013254637      
111013430947       111013622467       111013819555       111014042655      
111014258957       111014450377       111014641661       111014825081    
111011230370       111011402821       111011588163       111011784891      
111011987380       111012175470       111012349798       111012523073      
111012699145       111012903198       111013087372       111013254705      
111013430969       111013622502       111013819623       111014042701      
111014259059       111014450388       111014641683       111014825182    
111011230437       111011402832       111011588185       111011784992      
111011987492       111012175818       111012349822       111012523084      
111012699257       111012903233       111013087428       111013254716      
111013430981       111013622603       111013819645       111014042756      
111014259060       111014450434       111014641807       111014826239    
111011230628       111011402843       111011588242       111011785050      
111011987515       111012175908       111012349833       111012523141      
111012699303       111012903266       111013087439       111013254738      
111013431005       111013622849       111013819656       111014042835      
111014259105       111014450456       111014641829       111014827117    
111011230662       111011402922       111011588297       111011785061      
111011987548       111012175953       111012349923       111012523196      
111012699392       111012903345       111013087495       111013254749      
111013431027       111013622883       111013819689       111014042969      
111014259138       111014450467       111014641830       111014827128    
111011230820       111011402933       111011588499       111011785117      
111011987997       111012175997       111012349967       111012523264      
111012699426       111012903356       111013087529       111013254895      
111013431038       111013622973       111013819690       111014042992      
111014259183       111014450579       111014641863       111014827139    
111011230864       111011403057       111011588815       111011785128      
111011988189       111012176033       111012349978       111012523343      
111012699448       111012903390       111013087574       111013254918      
111013431072       111013623075       111013819724       111014043016      
111014259295       111014450625       111014641908       111014827151    
111011230897       111011403079       111011588859       111011785139      
111011988190       111012176077       111012350026       111012523466      
111012699538       111012903479       111013087990       111013254930      
111013431083       111013623143       111013819993       111014043050      
111014259352       111014450636       111014642280       111014827218    
111011230965       111011403136       111011589029       111011785229      
111011988314       111012176178       111012350037       111012523488      
111012699594       111012903637       111013088025       111013254941      
111013431094       111013623154       111013820030       111014043151      
111014259363       111014450647       111014642291       111014827229    
111011230976       111011403237       111011589030       111011785397      
111011988404       111012176246       111012350352       111012523545      
111012699662       111012903659       111013088058       111013255032      
111013431117       111013623222       111013820096       111014043184      
111014259419       111014450658       111014642303       111014827320    
111011231102       111011403282       111011589085       111011785487      
111011988505       111012176314       111012350374       111012523589      
111012699673       111012903716       111013088070       111013255155      
111013431128       111013623277       111013820108       111014043207      
111014259486       111014450681       111014642347       111014827331    
111011231113       111011403327       111011589298       111011785500      
111011988516       111012176347       111012350396       111012523624      
111012699730       111012903750       111013088171       111013255188      
111013431139       111013623288       111013820175       111014043296      
111014259497       111014450692       111014642505       111014827465    
111011231124       111011403349       111011589399       111011785544      
111011988561       111012176358       111012350442       111012523725      
111012699741       111012903884       111013088193       111013255313      
111013431151       111013623301       111013820197       111014043308      
111014260152       111014450748       111014642549       111014827511    
111011231157       111011403787       111011589456       111011785858      
111011988617       111012176370       111012350464       111012523736      
111012699785       111012903918       111013088238       111013255324      
111013431195       111013624177       111013820254       111014043364      
111014260185       111014450782       111014642583       111014827533    
111011231236       111011403798       111011589490       111011785904      
111011988774       111012176381       111012350509       111012523769      
111012699796       111012903929       111013088294       111013255368      
111013431218       111013624201       111013820355       111014043375      
111014260231       111014451020       111014642594       111014827577    
111011231315       111011403978       111011589557       111011785915      
111011988943       111012176415       111012350532       111012523804      
111012699819       111012904100       111013088317       111013255403      
111013431230       111013624458       111013820366       111014043397      
111014260253       111014451031       111014642662       111014827645    
111011231438       111011404137       111011589591       111011785948      
111011989180       111012176448       111012350554       111012523837      
111012699864       111012904289       111013088340       111013255548      
111013431241       111013624469       111013820524       111014043409      
111014260321       111014451075       111014642774       111014827667    
111011231483       111011404171       111011589614       111011786130      
111011989191       111012176459       111012350655       111012523882      
111012699875       111012904290       111013088362       111013255706      
111013431263       111013624559       111013820603       111014043500      
111014260387       111014451222       111014642808       111014827713    
111011231517       111011404205       111011589704       111011786152      
111011989281       111012176505       111012350699       111012523893      
111012699965       111012904324       111013088384       111013255717      
111013431308       111013624582       111013820647       111014043511      
111014260400       111014451244       111014642820       111014827993    
111011231551       111011404227       111011589748       111011786196      
111011989360       111012176516       111012350712       111012523994      
111012699976       111012904379       111013088430       111013255773      
111013431319       111013624627       111013820658       111014043612      
111014260433       111014451288       111014642897       111014828006    
111011231584       111011404250       111011589805       111011786208      
111011989382       111012176538       111012350802       111012524007      
111012699998       111012904403       111013088452       111013255818      
111013431364       111013624638       111013820669       111014043623      
111014260512       111014451446       111014642998       111014828084    
111011231720       111011404272       111011589827       111011786264      
111011989494       111012176549       111012350813       111012524793      
111012700003       111012904908       111013088519       111013255852      
111013431904       111013624694       111013820670       111014043645      
111014260534       111014451479       111014643236       111014828118    
111011231810       111011404339       111011589849       111011786309      
111011989506       111012176550       111012350835       111012524816      
111012700014       111012905189       111013088520       111013255874      
111013432040       111013624942       111013820681       111014043656      
111014260556       111014451716       111014643247       111014828130    
111011232125       111011404418       111011589951       111011786321      
111011989595       111012176594       111012350846       111012524849      
111012700069       111012905325       111013088531       111013255953      
111013432084       111013625011       111013821424       111014043667      
111014260590       111014451761       111014643315       111014828196    
111011232136       111011404609       111011590010       111011786398      
111011989696       111012176673       111012350879       111012524928      
111012700160       111012905381       111013088553       111013256033      
111013432152       111013625033       111013821468       111014043678      
111014260624       111014451839       111014643359       111014828242    
111011232181       111011404610       111011590155       111011786499      
111011989753       111012176752       111012350925       111012524940      
111012700205       111012905404       111013088610       111013256044      
111013432590       111013625055       111013821480       111014043713      
111014260758       111014451929       111014643540       111014828264    
111011232204       111011404812       111011590188       111011786534      
111011989810       111012176774       111012350969       111012525165      
111012700238       111012905437       111013089149       111013256066      
111013432826       111013625077       111013821514       111014043746      
111014260848       111014451952       111014643584       111014828297    
111011232260       111011404878       111011590234       111011786815      
111011989876       111012176785       111012350970       111012525176      
111012700249       111012905460       111013089172       111013256088      
111013432848       111013625224       111013821873       111014043803      
111014261029       111014452076       111014643685       111014828477    
111011232271       111011404979       111011590267       111011786837      
111011990104       111012176819       111012351072       111012525435      
111012700250       111012905471       111013089217       111013256101      
111013432859       111013625291       111013821884       111014044040      
111014261052       111014452087       111014643854       111014828501    
111011232316       111011405015       111011590357       111011786848      
111011990160       111012176842       111012351083       111012525446      
111012700261       111012905561       111013089239       111013256167      
111013432949       111013625303       111013821907       111014044084      
111014261074       111014452166       111014643922       111014828534    
111011232338       111011405082       111011590379       111011786859      
111011990193       111012177472       111012351386       111012525457      
111012700418       111012905639       111013089240       111013256189      
111013432983       111013625404       111013822199       111014044095      
111014261096       111014452931       111014643933       111014828602    
111011232372       111011405105       111011590447       111011786882      
111011990418       111012177494       111012351409       111012525468      
111012700520       111012905640       111013089699       111013256707      
111013432994       111013625437       111013822380       111014044242      
111014261108       111014452986       111014643944       111014828646    
111011232383       111011405149       111011590469       111011786905      
111011990496       111012177517       111012351465       111012525536      
111012700711       111012905741       111013089712       111013256718      
111013433120       111013625459       111013822391       111014044253      
111014261153       111014453033       111014644248       111014828691    
111011232440       111011405217       111011590571       111011786961      
111011990609       111012177540       111012351522       111012525570      
111012700889       111012905785       111013089723       111013256763      
111013433669       111013625617       111013822470       111014044332      
111014261254       111014453224       111014644271       111014828703    
111011232541       111011405363       111011590582       111011786994      
111011990654       111012177573       111012351577       111012525626      
111012701105       111012905820       111013089868       111013256785      
111013433715       111013625639       111013822515       111014044354      
111014261276       111014453268       111014644282       111014828770    
111011232686       111011405497       111011590605       111011787243      
111011990711       111012177618       111012351588       111012526357      
111012701543       111012905897       111013090118       111013256819      
111013434109       111013625695       111013822537       111014044387      
111014261333       111014453303       111014644316       111014828781    
111011232697       111011405600       111011590627       111011787300      
111011990744       111012177663       111012351634       111012526391      
111012701655       111012905976       111013090635       111013256886      
111013434367       111013625729       111013822560       111014044398      
111014261355       111014453369       111014645182       111014828792    
111011232710       111011405688       111011590728       111011787377      
111011991071       111012177696       111012352602       111012526436      
111012702296       111012906562       111013090680       111013256909      
111013434378       111013625730       111013822571       111014044455      
111014261423       111014453381       111014645294       111014828871    
111011232754       111011405790       111011590762       111011787412      
111011991228       111012178204       111012352679       111012526481      
111012702386       111012906618       111013090714       111013256921      
111013434503       111013626494       111013822593       111014044499      
111014261726       111014453426       111014645373       111014829276    
111011232765       111011405813       111011590784       111011787423      
111011991396       111012178282       111012352680       111012526526      
111012702779       111012906641       111013091209       111013256932      
111013434682       111013626506       111013822649       111014044714      
111014261737       111014453516       111014645418       111014829298    
111011232787       111011405914       111011590807       111011787704      
111011991431       111012178305       111012352714       111012526548      
111012702780       111012906720       111013091221       111013256943      
111013434817       111013626517       111013822683       111014044882      
111014261894       111014453550       111014645463       111014829388    
111011232798       111011405958       111011590986       111011787805      
111011991510       111012178349       111012352725       111012526571      
111012703365       111012906742       111013091287       111013256965      
111013434839       111013626528       111013822728       111014044905      
111014261951       111014453684       111014645474       111014829692    
111011232800       111011406173       111011591099       111011788109      
111011991699       111012178361       111012352736       111012526582      
111012703411       111012906764       111013091322       111013257023      
111013434907       111013626584       111013822795       111014044927      
111014261973       111014453718       111014645496       111014829704    
111011232844       111011406207       111011591101       111011788200      
111011991734       111012178394       111012352770       111012526627      
111012703893       111012906797       111013091478       111013257045      
111013434996       111013626719       111013823853       111014044994      
111014261995       111014453752       111014645722       111014829827    
111011232989       111011406241       111011591202       111011788222      
111011991925       111012178406       111012352859       111012526650      
111012703927       111012906911       111013091535       111013257124      
111013435043       111013626764       111013823910       111014045007      
111014262019       111014453763       111014645801       111014829850    
111011233069       111011406263       111011591213       111011788356      
111011991947       111012178530       111012352949       111012526661      
111012703961       111012906944       111013091579       111013257135      
111013435054       111013626786       111013824168       111014045029      
111014262053       111014453819       111014645878       111014829962    
111011233070       111011406274       111011591303       111011788413      
111011991958       111012178585       111012352961       111012526694      
111012703972       111012906966       111013091614       111013257157      
111013435177       111013626797       111013824179       111014045108      
111014262187       111014453831       111014646004       111014830098    
111011233104       111011406285       111011591325       111011788457      
111011991981       111012178619       111012353074       111012526706      
111012704063       111012906999       111013091681       111013257168      
111013435920       111013626809       111013824225       111014045164      
111014262200       111014453897       111014646026       111014830155    
111011233148       111011406409       111011591437       111011788479      
111011992005       111012178620       111012353120       111012526717      
111012704085       111012907451       111013091805       111013257179      
111013435964       111013626810       111013824258       111014045175      
111014262211       111014453976       111014646059       111014830223    
111011233340       111011406498       111011591459       111011788626      
111011992038       111012178642       111012353210       111012526784      
111012704119       111012907507       111013091861       111013257191      
111013435975       111013626843       111013824270       111014045209      
111014262312       111014454034       111014646082       111014830289    
111011233362       111011406533       111011591482       111011788806      
111011992139       111012178675       111012353243       111012526896      
111012704175       111012907619       111013091906       111013257214      
111013436000       111013626900       111013824281       111014045232      
111014262334       111014454067       111014646194       111014830313    
111011233430       111011406588       111011591493       111011789021      
111011992207       111012178765       111012353265       111012526920      
111012704300       111012907675       111013091951       111013257247      
111013436112       111013627215       111013824292       111014045276      
111014262389       111014454179       111014646295       111014830368    
111011233935       111011406623       111011591561       111011789043      
111011992229       111012178800       111012353298       111012526942      
111012704366       111012907765       111013091984       111013257292      
111013436257       111013627350       111013824326       111014045412      
111014262424       111014454180       111014646318       111014830403    
111011233979       111011406656       111011591819       111011789100      
111011992285       111012178811       111012353333       111012526964      
111012704423       111012907811       111013092244       111013257326      
111013436718       111013627439       111013824348       111014046929      
111014262446       111014454292       111014646554       111014830908    
111011234037       111011406993       111011591831       111011789155      
111011992296       111012179610       111012353399       111012526986      
111012704502       111012907833       111013092255       111013257371      
111013436729       111013627552       111013824360       111014046952      
111014262480       111014454348       111014646633       111014830953    
111011234105       111011407017       111011591921       111011789302      
111011992319       111012179621       111012353467       111012527044      
111012704513       111012907844       111013092424       111013257382      
111013436763       111013627709       111013824753       111014047054      
111014262592       111014454359       111014646677       111014830975    
111011234127       111011407039       111011591998       111011789582      
111011992409       111012179698       111012353894       111012527055      
111012704546       111012907855       111013092446       111013257405      
111013436785       111013627710       111013824854       111014047111      
111014262626       111014454393       111014646699       111014831044    
111011234206       111011407073       111011592023       111011789616      
111011992432       111012179799       111012353928       111012527077      
111012704557       111012907866       111013092514       111013257652      
111013436831       111013627798       111013824876       111014047133      
111014262659       111014454416       111014646712       111014831055    
111011234273       111011407118       111011592034       111011789728      
111011992511       111012179856       111012353995       111012527099      
111012704726       111012907912       111013092525       111013257663      
111013437179       111013627811       111013824900       111014048583      
111014263548       111014454506       111014646802       111014831088    
111011234295       111011407141       111011592067       111011789874      
111011992544       111012179889       111012354086       111012527101      
111012705581       111012907956       111013092558       111013257685      
111013437236       111013627822       111013825114       111014048617      
111014263560       111014454584       111014648028       111014831101    
111011234329       111011407242       111011592292       111011790078      
111011992634       111012179890       111012354097       111012527145      
111012705659       111012907989       111013092604       111013257742      
111013437449       111013627855       111013825293       111014048752      
111014263616       111014454685       111014648062       111014831112    
111011234385       111011407286       111011592304       111011790179      
111011992678       111012179913       111012354121       111012527156      
111012705660       111012908216       111013092615       111013257797      
111013437450       111013627866       111013825305       111014049494      
111014263953       111014455316       111014648208       111014831156    
111011234521       111011407309       111011592315       111011790180      
111011992713       111012179924       111012354143       111012527213      
111012705671       111012908250       111013092626       111013257809      
111013437483       111013627934       111013825349       111014049528      
111014263986       111014456025       111014648275       111014831178    
111011234543       111011407321       111011592337       111011790203      
111011992724       111012179935       111012354198       111012527279      
111012705738       111012908328       111013092637       111013257821      
111013437517       111013627989       111013825361       111014049629      
111014264134       111014456058       111014648310       111014831190    
111011234598       111011407365       111011592359       111011790438      
111011992915       111012179980       111012354301       111012527291      
111012705828       111012908452       111013092648       111013257999      
111013437539       111013628003       111013825451       111014049685      
111014264189       111014456126       111014648354       111014831202    
111011234701       111011407376       111011592393       111011790483      
111011992971       111012180005       111012354312       111012527369      
111012705930       111012908485       111013092693       111013258002      
111013437562       111013628036       111013825596       111014049775      
111014264505       111014456205       111014648769       111014831235    
111011234723       111011407387       111011592438       111011790630      
111011993141       111012180027       111012354356       111012527415      
111012705952       111012908564       111013092727       111013258091      
111013437595       111013629161       111013825709       111014049809      
111014264538       111014456250       111014648815       111014831280    
111011234734       111011407455       111011592607       111011790674      
111011993152       111012180038       111012354468       111012527459      
111012705963       111012908777       111013092738       111013258103      
111013437663       111013629183       111013825754       111014049810      
111014264549       111014456306       111014648871       111014831796    
111011234802       111011407646       111011592911       111011790696      
111011993400       111012180207       111012354569       111012527460      
111012706010       111012908856       111013092851       111013258136      
111013437685       111013629273       111013825787       111014049876      
111014264561       111014456698       111014648882       111014831897  

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011234868       111011407668       111011593282       111011790742      
111011993433       111012180274       111012354828       111012527516      
111012706100       111012908878       111013093414       111013258147      
111013437696       111013629341       111013825866       111014049944      
111014264673       111014456777       111014649007       111014831943    
111011234914       111011407691       111011593451       111011790821      
111011993545       111012180432       111012354884       111012527538      
111012706111       111012908935       111013093469       111013258158      
111013437708       111013629352       111013825901       111014049999      
111014264718       111014456801       111014649120       111014832034    
111011234936       111011407758       111011593507       111011790832      
111011993578       111012180476       111012354929       111012527987      
111012706155       111012908980       111013093481       111013258170      
111013437786       111013629363       111013825945       111014050014      
111014264763       111014456834       111014649232       111014832078    
111011234981       111011407916       111011593563       111011791002      
111011993590       111012180522       111012355009       111012527998      
111012706177       111012909587       111013093492       111013258181      
111013437797       111013629374       111013826025       111014050452      
111014264819       111014456889       111014649298       111014832102    
111011235151       111011407994       111011593619       111011791024      
111011993804       111012180544       111012355054       111012528001      
111012706234       111012909723       111013093548       111013258192      
111013437821       111013629420       111013826036       111014050575      
111014264820       111014456902       111014649355       111014832146    
111011235342       111011408120       111011593620       111011791046      
111011993871       111012180555       111012355122       111012528034      
111012706256       111012909767       111013093560       111013258215      
111013437887       111013629475       111013826070       111014050687      
111014264886       111014456957       111014649467       111014832191    
111011235432       111011408131       111011593709       111011791169      
111011994007       111012180623       111012355492       111012528078      
111012706289       111012909778       111013093616       111013258259      
111013437900       111013629598       111013826092       111014050700      
111014264897       111014457015       111014649489       111014832203    
111011235454       111011408210       111011593776       111011791170      
111011994018       111012180634       111012355559       111012528089      
111012706302       111012909789       111013093627       111013258260      
111013437922       111013629903       111013826171       111014050856      
111014264921       111014457048       111014649546       111014832225    
111011235465       111011408232       111011593798       111011791451      
111011994063       111012180713       111012355593       111012528090      
111012706346       111012909802       111013093650       111013258293      
111013437933       111013629936       111013826205       111014050890      
111014264987       111014457071       111014649579       111014832315    
111011235498       111011408243       111011593912       111011791507      
111011994142       111012180746       111012355650       111012528102      
111012706403       111012909824       111013093683       111013258305      
111013438002       111013629947       111013826283       111014050902      
111014265001       111014457127       111014649861       111014832337    
111011235511       111011408254       111011593978       111011791866      
111011994478       111012180757       111012355661       111012528179      
111012706414       111012911681       111013093706       111013258327      
111013438057       111013629969       111013826373       111014051059      
111014265191       111014457194       111014649872       111014832416    
111011235544       111011408287       111011594069       111011791945      
111011994490       111012180768       111012355740       111012529349      
111012706425       111012911692       111013093818       111013258349      
111013438114       111013630040       111013826395       111014051071      
111014265203       111014457240       111014649883       111014832506    
111011235702       111011408399       111011594171       111011791990      
111011994591       111012180779       111012355751       111012529440      
111012706470       111012911805       111013093863       111013258361      
111013438237       111013630084       111013826463       111014051082      
111014265315       111014457251       111014649906       111014832517    
111011235869       111011408557       111011594250       111011792014      
111011994614       111012180904       111012355762       111012529473      
111012706481       111012911861       111013094651       111013258484      
111013438248       111013630107       111013827880       111014051127      
111014265450       111014457284       111014649939       111014833226    
111011235915       111011408580       111011594283       111011792283      
111011994715       111012180926       111012355829       111012529530      
111012706504       111012912110       111013094774       111013258507      
111013438585       111013630129       111013827947       111014051239      
111014266406       111014457329       111014649973       111014833282    
111011235959       111011408636       111011594317       111011792306      
111011994737       111012180959       111012355863       111012529596      
111012706526       111012912121       111013094820       111013258563      
111013438619       111013630130       111013828061       111014051295      
111014266417       111014457352       111014649984       111014833316    
111011236017       111011408669       111011594373       111011792485      
111011994917       111012181028       111012355885       111012529620      
111012706537       111012912187       111013094875       111013258596      
111013438620       111013630163       111013828173       111014051318      
111014266541       111014457420       111014650481       111014833327    
111011236130       111011408737       111011594384       111011792496      
111011995097       111012181051       111012356347       111012529653      
111012706638       111012912255       111013094910       111013258619      
111013439812       111013630196       111013828230       111014051408      
111014266855       111014457431       111014650593       111014833338    
111011236141       111011408782       111011594463       111011792722      
111011995154       111012181062       111012356358       111012529664      
111012706683       111012912323       111013095001       111013258642      
111013439845       111013630231       111013828241       111014051419      
111014266989       111014457453       111014650694       111014833383    
111011236152       111011408861       111011594665       111011792733      
111011995211       111012181107       111012356369       111012529732      
111012706717       111012912367       111013095618       111013258675      
111013439867       111013630242       111013828274       111014051431      
111014266990       111014457510       111014650740       111014833417    
111011236309       111011408883       111011594755       111011792788      
111011995233       111012181118       111012356392       111012529776      
111012706751       111012912390       111013095663       111013258765      
111013439878       111013630310       111013828308       111014051486      
111014267025       111014457521       111014650751       111014833473    
111011236444       111011408984       111011594845       111011792878      
111011995277       111012181152       111012356415       111012529822      
111012706818       111012912424       111013095685       111013258800      
111013439890       111013630321       111013828320       111014051510      
111014267047       111014457543       111014650773       111014833563    
111011236837       111011409097       111011594968       111011792913      
111011995435       111012181275       111012356987       111012529833      
111012706885       111012912503       111013095731       111013258811      
111013439935       111013630499       111013828410       111014051521      
111014267070       111014457701       111014650795       111014833596    
111011236927       111011409266       111011595295       111011792924      
111011995480       111012181321       111012357012       111012529901      
111012707358       111012912963       111013095786       111013258833      
111013439957       111013630534       111013828702       111014051655      
111014267104       111014457745       111014650818       111014833608    
111011236950       111011409367       111011595329       111011792957      
111011995615       111012181343       111012357045       111012529945      
111012707369       111012912974       111013095809       111013258855      
111013439979       111013630590       111013828746       111014051688      
111014267137       111014458296       111014650852       111014833653    
111011237007       111011409424       111011595431       111011793318      
111011995648       111012181411       111012357067       111012529967      
111012707684       111012913087       111013095955       111013258899      
111013440038       111013630668       111013828779       111014051767      
111014267148       111014458432       111014650885       111014833697    
111011237018       111011409525       111011595611       111011793408      
111011995659       111012181466       111012357078       111012529978      
111012707796       111012913223       111013095966       111013258912      
111013440050       111013630679       111013828814       111014051789      
111014267182       111014458498       111014650896       111014833710    
111011237041       111011409648       111011595701       111011793419      
111011995716       111012181556       111012357124       111012530004      
111012707820       111012913256       111013095999       111013258956      
111013440094       111013630680       111013828825       111014051802      
111014267238       111014458623       111014650919       111014833721    
111011237164       111011409907       111011595778       111011793464      
111011995817       111012181578       111012357180       111012530385      
111012707886       111012913278       111013096013       111013258967      
111013440689       111013631085       111013830042       111014051813      
111014267294       111014458667       111014650964       111014833754    
111011237175       111011410000       111011595824       111011793475      
111011995828       111012181589       111012357203       111012530431      
111012707909       111012913335       111013096079       111013259092      
111013440690       111013631164       111013830075       111014051857      
111014267340       111014458689       111014650975       111014833765    
111011237254       111011410011       111011595880       111011793486      
111011995839       111012181668       111012357225       111012530486      
111012708045       111012913380       111013096103       111013259104      
111013440735       111013631186       111013830097       111014051868      
111014267351       111014459051       111014650986       111014833787    
111011237467       111011410077       111011595925       111011793521      
111011995840       111012181680       111012357281       111012530543      
111012708056       111012913447       111013096282       111013259137      
111013440746       111013631197       111013830165       111014051880      
111014267429       111014459118       111014651044       111014833798    
111011237580       111011410213       111011595992       111011793554      
111011996009       111012181725       111012357360       111012530600      
111012708078       111012913470       111013096642       111013259159      
111013440803       111013631232       111013830187       111014051891      
111014267485       111014459141       111014651088       111014833811    
111011237591       111011410279       111011596230       111011793655      
111011996324       111012181747       111012357405       111012530723      
111012708472       111012913537       111013096697       111013259171      
111013440825       111013631276       111013830211       111014051936      
111014267496       111014459231       111014652146       111014833923    
111011237681       111011410550       111011596522       111011793688      
111011996414       111012181758       111012357449       111012530745      
111012708517       111012913683       111013096710       111013259182      
111013440858       111013631366       111013830255       111014051969      
111014267508       111014459297       111014652180       111014833956    
111011237760       111011410651       111011596566       111011793813      
111011996436       111012181769       111012357483       111012530778      
111012708551       111012913717       111013096732       111013259193      
111013440869       111013631399       111013830288       111014051970      
111014267520       111014459310       111014652281       111014833978    
111011237793       111011410730       111011596634       111011794005      
111011996717       111012181781       111012358057       111012530802      
111012708573       111012913739       111013096754       111013259216      
111013440892       111013631591       111013830299       111014052263      
111014267542       111014459365       111014652359       111014834340    
111011237850       111011410752       111011596768       111011794050      
111011996739       111012181848       111012358103       111012530813      
111012708584       111012913762       111013097452       111013259227      
111013441196       111013631692       111013830356       111014052274      
111014267575       111014459624       111014652405       111014834429    
111011238031       111011410763       111011596836       111011794151      
111011996740       111012181860       111012358114       111012530879      
111012708629       111012913784       111013097474       111013259238      
111013441208       111013631748       111013830424       111014052331      
111014267597       111014459646       111014652438       111014834474    
111011238042       111011411179       111011597219       111011794320      
111011996818       111012181905       111012358136       111012530880      
111012708630       111012913818       111013097597       111013259249      
111013441253       111013631771       111013830491       111014052342      
111014267632       111014459747       111014652494       111014834496    
111011238222       111011411371       111011597321       111011794331      
111011996953       111012181927       111012358192       111012530958      
111012708663       111012913920       111013097676       111013259250      
111013442120       111013631816       111013830570       111014053152      
111014267654       111014459769       111014652641       111014834508    
111011238390       111011411393       111011597387       111011794342      
111011996975       111012182029       111012358204       111012530981      
111012708685       111012914000       111013097687       111013259261      
111013442131       111013631849       111013830626       111014053253      
111014267665       111014459770       111014652966       111014834520    
111011238491       111011411483       111011597523       111011794375      
111011997134       111012182434       111012358316       111012530992      
111012708708       111012914022       111013097744       111013259272      
111013442197       111013631850       111013831234       111014053297      
111014267700       111014459848       111014652977       111014834542    
111011238604       111011411540       111011597590       111011794386      
111011997190       111012182445       111012358327       111012531016      
111012708719       111012914055       111013097777       111013259283      
111013442232       111013631872       111013831256       111014053332      
111014267946       111014459950       111014653002       111014834564    
111011238738       111011411562       111011597860       111011794397      
111011997336       111012182456       111012358361       111012531106      
111012708742       111012914099       111013097856       111013259339      
111013442287       111013631894       111013831379       111014053376      
111014267979       111014459994       111014653215       111014834586    
111011238749       111011411573       111011597916       111011794465      
111011997392       111012182478       111012358383       111012531296      
111012708753       111012914145       111013097902       111013259463      
111013442298       111013631917       111013831380       111014053466      
111014268105       111014460187       111014653271       111014834700    
111011238862       111011411641       111011597972       111011794522      
111011997448       111012182490       111012358563       111012531498      
111012708988       111012914314       111013097946       111013259801      
111013442603       111013631939       111013831425       111014054041      
111014268127       111014460233       111014653282       111014834722    
111011238918       111011411753       111011598007       111011794533      
111011997538       111012182546       111012358653       111012531522      
111012709046       111012914347       111013097957       111013259812      
111013442614       111013632187       111013831436       111014054074      
111014268251       111014460244       111014653428       111014834801    
111011239010       111011411797       111011598030       111011794588      
111011997639       111012182557       111012358675       111012531599      
111012709080       111012914358       111013098284       111013260061      
111013442625       111013632334       111013831458       111014054153      
111014268385       111014460794       111014653541       111014835161    
111011239032       111011411865       111011598052       111011794634      
111011997684       111012182579       111012358697       111012531678      
111012709091       111012914381       111013098295       111013260094      
111013442636       111013632468       111013831740       111014054254      
111014268464       111014460828       111014653619       111014835228    
111011239043       111011411933       111011598063       111011794656      
111011997763       111012183097       111012358721       111012531836      
111012709114       111012914415       111013098307       111013260162      
111013442737       111013632491       111013831784       111014054311      
111014268475       111014460884       111014653653       111014835295    
111011239122       111011411944       111011598344       111011795073      
111011997796       111012183109       111012358754       111012531847      
111012709125       111012914460       111013098341       111013260173      
111013442771       111013632503       111013831852       111014054366      
111014268486       111014460985       111014653675       111014835329    
111011239234       111011411999       111011598490       111011795242      
111011997819       111012183154       111012358833       111012531869      
111012709136       111012914493       111013098363       111013260207      
111013442827       111013632615       111013832101       111014054467      
111014268666       111014461043       111014653732       111014835363    
111011239278       111011412068       111011598546       111011795310      
111011998045       111012183165       111012358844       111012531993      
111012709170       111012914572       111013098385       111013260274      
111013442850       111013632660       111013832134       111014054489      
111014268756       111014461492       111014653743       111014835396    
111011239379       111011412079       111011598557       111011795455      
111011998067       111012183514       111012358888       111012532006      
111012709316       111012914662       111013098475       111013261152      
111013442917       111013632705       111013832145       111014054535      
111014268767       111014461830       111014653787       111014835420    
111011239492       111011412204       111011598568       111011795602      
111011998089       111012183536       111012359249       111012532129      
111012709338       111012914684       111013098509       111013261163      
111013442951       111013632840       111013832235       111014054546      
111014268846       111014461852       111014653811       111014835486    
111011239571       111011412316       111011598614       111011795679      
111011998179       111012183570       111012359272       111012532433      
111012709350       111012914695       111013098510       111013261185      
111013443008       111013632895       111013832257       111014054625      
111014268903       111014461874       111014653844       111014835509    
111011239616       111011412349       111011598715       111011795905      
111011998214       111012183592       111012359339       111012532455      
111012709361       111012914808       111013098576       111013261208      
111013443031       111013632918       111013832370       111014054670      
111014268947       111014461920       111014654542       111014835532    
111011239661       111011412394       111011598760       111011796007      
111011998315       111012183604       111012359340       111012532466      
111012709372       111012914853       111013098587       111013261253      
111013443042       111013632974       111013832404       111014054704      
111014268992       111014461953       111014654621       111014835543    
111011239751       111011412507       111011598894       111011796018      
111011998360       111012183671       111012359395       111012532512      
111012709383       111012914932       111013098644       111013261310      
111013443086       111013632985       111013832459       111014054760      
111014269094       111014461986       111014654632       111014835622    
111011239773       111011412585       111011598906       111011796030      
111011998506       111012183693       111012359463       111012532703      
111012709439       111012914954       111013098677       111013261321      
111013443097       111013632996       111013832460       111014054816      
111014269117       111014462000       111014654700       111014835644    
111011239830       111011412631       111011598917       111011796041      
111011998720       111012183783       111012359474       111012532770      
111012709495       111012914987       111013098712       111013261343      
111013443301       111013633032       111013832505       111014055312      
111014269173       111014462022       111014654711       111014835802    
111011239885       111011412888       111011599402       111011796186      
111011998764       111012183794       111012359485       111012532792      
111012709585       111012915001       111013098734       111013261376      
111013443312       111013633054       111013832606       111014055334      
111014269184       111014462134       111014654766       111014835813    
111011240067       111011413014       111011599435       111011796221      
111011998911       111012183806       111012359519       111012532871      
111012709631       111012915089       111013098745       111013261400      
111013443367       111013633087       111013832617       111014055378      
111014269218       111014462190       111014654801       111014835925    
111011240078       111011413104       111011599547       111011796276      
111011998977       111012183828       111012359520       111012532983      
111012709675       111012915168       111013098778       111013261411      
111013443390       111013633100       111013832640       111014055402      
111014269263       111014462280       111014654812       111014835992    
111011240113       111011413115       111011599659       111011796388      
111011999068       111012184313       111012360724       111012533007      
111012709721       111012915191       111013098790       111013261837      
111013443424       111013633111       111013832662       111014055435      
111014269274       111014462325       111014655239       111014836050    
111011240124       111011413182       111011599749       111011796399      
111011999080       111012184346       111012360993       111012533052      
111012709877       111012915236       111013098802       111013262096      
111013443468       111013633133       111013832718       111014055503      
111014269296       111014462347       111014655251       111014836128    
111011240270       111011413216       111011599750       111011796456      
111011999170       111012184368       111012361040       111012533074      
111012709888       111012915326       111013098813       111013262142      
111013443480       111013633155       111013832796       111014056076      
111014269353       111014462640       111014655341       111014836162    
111011240326       111011413250       111011599828       111011796546      
111011999181       111012184571       111012361107       111012533243      
111012710116       111012915977       111013098891       111013262221      
111013443570       111013633166       111013833281       111014056144      
111014269364       111014462662       111014655385       111014836207    
111011240483       111011413429       111011599840       111011796557      
111011999237       111012184638       111012361185       111012533254      
111012710138       111012916057       111013098903       111013262254      
111013443637       111013633199       111013833427       111014056616      
111014269410       111014462673       111014655408       111014836230    
111011240540       111011413463       111011599862       111011796580      
111011999293       111012184650       111012361219       111012533276      
111012710273       111012916068       111013098925       111013262276      
111013443660       111013633201       111013833539       111014056638      
111014269601       111014462695       111014655486       111014836959    
111011240674       111011413474       111011599884       111011796636      
111011999338       111012184694       111012361264       111012533311      
111012710330       111012916293       111013098969       111013263378      
111013444032       111013633212       111013833540       111014056661      
111014269634       111014462820       111014655497       111014836971    
111011240719       111011413485       111011599895       111011796782      
111011999653       111012184706       111012361387       111012533344      
111012710341       111012916956       111013099005       111013263389      
111013444144       111013633234       111013833573       111014056728      
111014269689       111014462897       111014655510       111014836982    
111011240977       111011413643       111011599907       111011796793      
111011999697       111012184931       111012361455       111012533366      
111012710396       111012916978       111013099050       111013263402      
111013444188       111013633245       111013833584       111014056920      
111014269690       111014462910       111014655543       111014837039    
111011240988       111011413700       111011599974       111011796838      
111011999743       111012184942       111012361512       111012533388      
111012710431       111012916989       111013099960       111013263424      
111013444212       111013633278       111013833607       111014056997      
111014269713       111014462921       111014655789       111014837051    
111011241013       111011413856       111011600023       111011796883      
111011999754       111012184964       111012361556       111012533434      
111012710453       111012917025       111013099971       111013263503      
111013444245       111013633289       111013833630       111014057044      
111014269757       111014463012       111014655813       111014837084    
111011241024       111011413968       111011600090       111011797110      
111011999967       111012184975       111012361589       111012533489      
111012710475       111012917069       111013100031       111013263514      
111013444278       111013633290       111013834013       111014057066      
111014269825       111014463034       111014655846       111014837208    
111011241079       111011414015       111011600157       111011797176      
111012000118       111012184986       111012361590       111012533557      
111012710497       111012917137       111013100042       111013263682      
111013444313       111013633313       111013834114       111014057156      
111014269836       111014463056       111014655903       111014837219    
111011241125       111011414116       111011600236       111011797211      
111012000343       111012184997       111012361635       111012533692      
111012710509       111012917148       111013100053       111013263749      
111013444425       111013633346       111013834248       111014057190      
111014269858       111014463157       111014655969       111014837264    
111011241136       111011414127       111011600258       111011797222      
111012000376       111012185011       111012361691       111012533726      
111012710543       111012917159       111013100075       111013263783      
111013444447       111013633379       111013834338       111014057280      
111014269892       111014463371       111014655992       111014837275  

 

SCH-A-25



--------------------------------------------------------------------------------

2Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011241226       111011414150       111011600270       111011797244      
111012000411       111012185055       111012361769       111012533827      
111012710565       111012917171       111013100086       111013263851      
111013444481       111013633380       111013834417       111014057325      
111014269937       111014463539       111014656049       111014837332    
111011241327       111011414217       111011600315       111011797334      
111012000455       111012185134       111012361826       111012533861      
111012711960       111012917216       111013100121       111013263873      
111013444526       111013633391       111013835418       111014057347      
111014270142       111014463562       111014656094       111014837365    
111011241394       111011414228       111011600326       111011797367      
111012000499       111012185167       111012361837       111012533883      
111012711982       111012917261       111013100132       111013263985      
111013444582       111013633403       111013835496       111014057369      
111014270221       111014463607       111014656117       111014837501    
111011241439       111011414240       111011600371       111011797569      
111012000523       111012185325       111012361871       111012533906      
111012712017       111012917294       111013100187       111013264010      
111013444593       111013633414       111013835519       111014057392      
111014270287       111014463685       111014656544       111014837545    
111011241451       111011414464       111011600461       111011797570      
111012000590       111012185796       111012361882       111012533962      
111012712028       111012917339       111013100222       111013264661      
111013444616       111013633458       111013835575       111014057459      
111014270344       111014463719       111014656577       111014837578    
111011241495       111011414475       111011600483       111011797895      
111012000657       111012185820       111012361905       111012533995      
111012712051       111012917418       111013100233       111013264739      
111013444650       111013633469       111013835609       111014057460      
111014270355       111014463742       111014656599       111014837590    
111011241574       111011414510       111011600685       111011797918      
111012000848       111012185886       111012361916       111012534064      
111012712152       111012917430       111013100244       111013264795      
111013444672       111013633470       111013835722       111014057482      
111014270366       111014463809       111014656689       111014838423    
111011241608       111011414655       111011600810       111011798043      
111012000882       111012185909       111012361927       111012534132      
111012712264       111012917463       111013100255       111013264807      
111013444885       111013633481       111013835744       111014057606      
111014270377       111014463821       111014656791       111014838478    
111011241664       111011414835       111011600854       111011798144      
111012000905       111012186124       111012361938       111012534143      
111012712365       111012917575       111013100277       111013264829      
111013444997       111013633548       111013835777       111014057662      
111014270388       111014463865       111014656825       111014838502    
111011241697       111011415049       111011600911       111011798166      
111012000949       111012186157       111012362007       111012534154      
111012712376       111012917676       111013100312       111013264874      
111013445000       111013633571       111013835812       111014057673      
111014270399       111014463887       111014657039       111014838513    
111011242081       111011415050       111011601002       111011798201      
111012000983       111012186180       111012362018       111012534299      
111012712398       111012917698       111013100390       111013264885      
111013445101       111013633616       111013835935       111014057684      
111014270423       111014464653       111014657051       111014838580    
111011242474       111011415106       111011601057       111011798278      
111012001142       111012186203       111012362063       111012534413      
111012712411       111012917744       111013100402       111013264908      
111013445213       111013633627       111013835968       111014058168      
111014270456       111014464710       111014657062       111014838603    
111011242553       111011415117       111011601080       111011798368      
111012001164       111012186258       111012362074       111012534424      
111012713287       111012917766       111013100435       111013264942      
111013446179       111013633638       111013836015       111014058191      
111014270478       111014464732       111014657118       111014838669    
111011242643       111011415195       111011601204       111011798469      
111012001186       111012186269       111012362108       111012534468      
111012713311       111012917788       111013100446       111013264964      
111013446203       111013633728       111013836071       111014058258      
111014270658       111014464787       111014657208       111014838670    
111011242665       111011415296       111011601215       111011798492      
111012001210       111012186270       111012362209       111012534491      
111012713412       111012917856       111013100525       111013265033      
111013446247       111013633740       111013836116       111014058269      
111014270670       111014464945       111014657219       111014838748    
111011242676       111011415342       111011601293       111011798515      
111012001232       111012186382       111012362221       111012534503      
111012713434       111012918004       111013101672       111013265066      
111013446281       111013633773       111013836273       111014058405      
111014270692       111014464990       111014657275       111014838759    
111011242700       111011415409       111011601327       111011798526      
111012001355       111012186393       111012362243       111012534648      
111012713456       111012918015       111013101706       111013265101      
111013446304       111013633795       111013836329       111014058427      
111014270715       111014465047       111014657332       111014838771    
111011242812       111011415522       111011601383       111011798616      
111012001478       111012186405       111012362254       111012534705      
111012713478       111012918026       111013101740       111013265134      
111013446326       111013633807       111013836453       111014059169      
111014270759       111014465160       111014657365       111014838793    
111011242889       111011415533       111011601585       111011798650      
111012001513       111012186506       111012362298       111012534783      
111012713681       111012918048       111013101762       111013265167      
111013446371       111013633830       111013836509       111014059170      
111014270793       111014465553       111014657398       111014838861    
111011243026       111011415690       111011601631       111011798672      
111012001625       111012186517       111012362322       111012534806      
111012713759       111012918059       111013101885       111013265213      
111013446450       111013633863       111013836510       111014059215      
111014270838       111014465586       111014657400       111014838906    
111011243082       111011415702       111011601866       111011798885      
111012001704       111012186539       111012362401       111012534817      
111012713940       111012918150       111013101908       111013265235      
111013446517       111013633885       111013836611       111014059260      
111014270906       111014465621       111014657411       111014838928    
111011243093       111011415779       111011601989       111011798919      
111012001748       111012186584       111012362412       111012534840      
111012713973       111012918172       111013101920       111013265268      
111013446573       111013633896       111013836622       111014059271      
111014270940       111014465698       111014657422       111014839020    
111011243127       111011415803       111011602036       111011798942      
111012001838       111012186607       111012362445       111012534907      
111012714019       111012918284       111013101942       111013265695      
111013446595       111013633908       111013836677       111014059282      
111014271019       111014465733       111014657433       111014839110    
111011243161       111011415915       111011602069       111011798964      
111012001872       111012186618       111012362546       111012534929      
111012714031       111012918431       111013101964       111013265752      
111013446629       111013633919       111013836723       111014059428      
111014271031       111014465755       111014657455       111014839154    
111011243385       111011415948       111011602429       111011799101      
111012001928       111012186674       111012362580       111012534930      
111012714121       111012918453       111013101975       111013265853      
111013446630       111013633920       111013836778       111014059439      
111014271042       111014465766       111014657488       111014839211    
111011243475       111011415993       111011602452       111011799145      
111012001995       111012186685       111012362591       111012534952      
111012714143       111012918464       111013102000       111013265897      
111013446652       111013633931       111013836824       111014059529      
111014271075       111014465801       111014657523       111014839244    
111011243486       111011416039       111011602474       111011799246      
111012002097       111012186708       111012362603       111012534963      
111012714187       111012919533       111013102011       111013265921      
111013446719       111013633942       111013837713       111014059574      
111014271109       111014465812       111014657545       111014839277    
111011243532       111011416220       111011602519       111011799279      
111012002143       111012186719       111012362625       111012534974      
111012714222       111012919599       111013102077       111013266179      
111013446742       111013633953       111013837757       111014059653      
111014271165       111014465867       111014657556       111014839794    
111011243677       111011416354       111011602632       111011799381      
111012002198       111012186809       111012362670       111012535009      
111012714233       111012919689       111013102088       111013266180      
111013446900       111013633964       111013837904       111014059675      
111014271187       111014465890       111014657927       111014839817    
111011243813       111011416433       111011602676       111011799392      
111012002323       111012186810       111012362827       111012535065      
111012714244       111012919757       111013102145       111013266258      
111013446911       111013634325       111013837937       111014059686      
111014271198       111014465980       111014657983       111014839828    
111011243936       111011416512       111011602700       111011799459      
111012002390       111012186821       111012363615       111012535807      
111012714277       111012919791       111013102932       111013266292      
111013446977       111013634796       111013837948       111014059877      
111014271222       111014466004       111014658018       111014839840    
111011244140       111011416567       111011602889       111011799482      
111012002413       111012186843       111012363716       111012535874      
111012714345       111012919836       111013102965       111013266337      
111013447103       111013634808       111013837959       111014059945      
111014271233       111014466015       111014658041       111014839862    
111011244195       111011416589       111011603026       111011799527      
111012002435       111012186911       111012363761       111012535920      
111012714378       111012919858       111013102976       111013266393      
111013447114       111013634853       111013838185       111014059989      
111014271323       111014466127       111014658052       111014839873    
111011244274       111011416657       111011603251       111011799549      
111012002457       111012187350       111012363783       111012536000      
111012714424       111012919926       111013103023       111013266438      
111013447125       111013634864       111013838242       111014060004      
111014271334       111014466161       111014658063       111014839929    
111011244296       111011416781       111011603374       111011799561      
111012002514       111012187372       111012363806       111012536044      
111012714558       111012919937       111013103067       111013266449      
111013447147       111013634910       111013838275       111014060037      
111014271435       111014466206       111014658108       111014839963    
111011244612       111011416950       111011603420       111011799640      
111012002615       111012187417       111012363840       111012536055      
111012714637       111012919948       111013103089       111013266483      
111013447170       111013635078       111013838354       111014060082      
111014271457       111014466217       111014658120       111014839974    
111011244926       111011416961       111011603521       111011799864      
111012002637       111012187428       111012363873       111012536134      
111012715391       111012919960       111013103090       111013266506      
111013447237       111013635966       111013838411       111014060093      
111014271480       111014466239       111014658142       111014840022    
111011244960       111011417063       111011603622       111011799886      
111012002716       111012187440       111012363907       111012536459      
111012715403       111012919971       111013103113       111013266551      
111013447305       111013635988       111013838444       111014060228      
111014271525       111014466262       111014658153       111014840077    
111011245040       111011417085       111011603655       111011800283      
111012002749       111012187462       111012363929       111012536516      
111012715469       111012919982       111013103180       111013266595      
111013447349       111013636035       111013838466       111014060262      
111014271604       111014466295       111014658164       111014840101    
111011245107       111011417636       111011604061       111011800430      
111012003144       111012187495       111012363996       111012536550      
111012715672       111012919993       111013103203       111013266641      
111013447484       111013636046       111013838501       111014060486      
111014271615       111014466363       111014658175       111014840112    
111011245174       111011417748       111011604083       111011800485      
111012003199       111012188148       111012364098       111012536639      
111012715706       111012920007       111013103337       111013267079      
111013447518       111013636192       111013838578       111014060600      
111014271648       111014466374       111014658186       111014840190    
111011245185       111011417917       111011604094       111011800508      
111012003212       111012188159       111012364100       111012536640      
111012715717       111012920041       111013103371       111013267091      
111013447563       111013636394       111013839029       111014060699      
111014271682       111014466385       111014658210       111014840235    
111011245310       111011417973       111011604106       111011800520      
111012003223       111012188171       111012364188       111012536651      
111012715740       111012920052       111013103382       111013267136      
111013447585       111013636406       111013839265       111014060767      
111014271693       111014466408       111014658221       111014840303    
111011245343       111011417984       111011604128       111011800733      
111012003256       111012188182       111012364201       111012536673      
111012715773       111012920096       111013103450       111013267170      
111013447642       111013636439       111013839344       111014060802      
111014271705       111014466486       111014658243       111014840314    
111011245455       111011418019       111011604207       111011800744      
111012003324       111012188238       111012364290       111012536684      
111012715795       111012920142       111013103517       111013267192      
111013447664       111013636440       111013839355       111014060835      
111014271727       111014466497       111014658265       111014840347    
111011245477       111011418053       111011604274       111011800801      
111012003515       111012188294       111012364313       111012537203      
111012715896       111012920186       111013103595       111013267664      
111013447811       111013636518       111013839399       111014060879      
111014271750       111014466543       111014658298       111014840358    
111011245501       111011418211       111011604308       111011800812      
111012003571       111012188340       111012364740       111012537225      
111012715920       111012920300       111013103719       111013267675      
111013447822       111013636574       111013839423       111014060903      
111014271761       111014466598       111014658333       111014840381    
111011245523       111011418378       111011604577       111011800878      
111012003605       111012188834       111012364762       111012537236      
111012716033       111012920333       111013103731       111013267686      
111013447833       111013636978       111013839546       111014060914      
111014271806       111014466622       111014658344       111014840448    
111011245534       111011418413       111011604588       111011800957      
111012003638       111012188889       111012364773       111012537786      
111012716055       111012920355       111013103797       111013267697      
111013447888       111013637407       111013839557       111014060936      
111014271840       111014466701       111014658366       111014840471    
111011245590       111011418480       111011604612       111011801172      
111012003649       111012188913       111012364795       111012537797      
111012716077       111012920366       111013103911       111013267877      
111013447901       111013637485       111013839636       111014061106      
111014271851       111014466723       111014658445       111014840516    
111011245646       111011418929       111011604735       111011801239      
111012003706       111012188924       111012364896       111012537809      
111012716213       111012920388       111013103966       111013267934      
111013448621       111013637508       111013839681       111014061117      
111014271884       111014466936       111014658456       111014840538    
111011245792       111011418963       111011604746       111011801329      
111012003762       111012188935       111012364942       111012537821      
111012716257       111012920456       111013104002       111013267967      
111013448643       111013637564       111013839704       111014061735      
111014271918       111014466947       111014658467       111014840617    
111011245859       111011418996       111011604982       111011801600      
111012003852       111012188968       111012365033       111012537898      
111012716314       111012920478       111013104057       111013268047      
111013448711       111013637586       111013839748       111014061768      
111014271930       111014466958       111014658478       111014840651    
111011245983       111011419100       111011605028       111011801622      
111012003863       111012189284       111012365055       111012537911      
111012716347       111012920502       111013104114       111013268126      
111013448777       111013637698       111013839805       111014061825      
111014271952       111014467016       111014658546       111014840662    
111011246018       111011419201       111011605040       111011801655      
111012003919       111012189318       111012365077       111012537922      
111012716505       111012920513       111013104125       111013268227      
111013448788       111013637845       111013839838       111014061847      
111014271974       111014467038       111014658557       111014840673    
111011246063       111011419223       111011605163       111011801666      
111012004123       111012189329       111012365112       111012537933      
111012716516       111012920546       111013104158       111013268238      
111013448801       111013638228       111013839850       111014062938      
111014272010       111014467083       111014658580       111014840707    
111011246085       111011419234       111011605242       111011801701      
111012004246       111012189363       111012365134       111012537955      
111012716549       111012920579       111013104181       111013268261      
111013448812       111013638385       111013839917       111014062950      
111014272032       111014467140       111014658591       111014840774    
111011246108       111011419436       111011605253       111011801802      
111012004314       111012189532       111012365156       111012538013      
111012716662       111012920603       111013104248       111013268294      
111013448856       111013638396       111013839995       111014062961      
111014272065       111014467184       111014658614       111014840820    
111011246119       111011419469       111011605343       111011802061      
111012004370       111012189576       111012365178       111012538046      
111012716673       111012920669       111013104271       111013268373      
111013448867       111013638453       111013840021       111014063096      
111014272199       111014467195       111014658669       111014840875    
111011246221       111011419650       111011605387       111011802072      
111012004459       111012189611       111012365291       111012538057      
111012716707       111012921042       111013104473       111013268441      
111013448913       111013638464       111013840111       111014063108      
111014272245       111014467229       111014658681       111014841786    
111011246322       111011419829       111011605444       111011802128      
111012004460       111012189666       111012365303       111012538068      
111012716741       111012921064       111013104484       111013268508      
111013448935       111013638486       111013840144       111014063131      
111014272380       111014467230       111014658759       111014841810    
111011246377       111011419919       111011605477       111011802229      
111012004471       111012189699       111012365314       111012538147      
111012716842       111012921086       111013104495       111013268744      
111013448957       111013638497       111013840234       111014063153      
111014272391       111014467274       111014658771       111014841854    
111011246412       111011420146       111011605534       111011802252      
111012004561       111012189712       111012365404       111012538192      
111012716954       111012921097       111013104507       111013268766      
111013448991       111013638509       111013840537       111014063197      
111014272492       111014467296       111014658782       111014841898    
111011246568       111011420191       111011605624       111011802296      
111012004572       111012189767       111012365448       111012538215      
111012717034       111012921109       111013104518       111013268777      
111013449048       111013638981       111013840593       111014063298      
111014272526       111014467320       111014658805       111014842204    
111011246603       111011420236       111011605635       111011802319      
111012004729       111012190073       111012365471       111012538248      
111012717113       111012921132       111013104529       111013268812      
111013449059       111013639005       111013840649       111014063636      
111014272650       111014467364       111014658816       111014842215    
111011246647       111011420506       111011605736       111011802331      
111012004752       111012190275       111012366540       111012538260      
111012717124       111012921187       111013104574       111013268867      
111013449071       111013639106       111013840683       111014063692      
111014272694       111014467487       111014658849       111014842248    
111011246692       111011420517       111011605769       111011802342      
111012004796       111012190309       111012366618       111012538822      
111012717135       111012921211       111013104608       111013268889      
111013449082       111013639195       111013840773       111014063726      
111014272728       111014467566       111014658872       111014842383    
111011246962       111011420562       111011605781       111011802364      
111012004820       111012190444       111012366685       111012538866      
111012717146       111012921222       111013104675       111013268902      
111013449093       111013639229       111013840841       111014063793      
111014272829       111014467601       111014658894       111014842394    
111011247019       111011420685       111011605792       111011802410      
111012004842       111012190455       111012366696       111012538877      
111012717203       111012921244       111013104686       111013268924      
111013449116       111013639263       111013841000       111014063805      
111014272841       111014467634       111014658928       111014842473    
111011247020       111011420719       111011605859       111011802432      
111012004853       111012190523       111012366708       111012538912      
111012717214       111012921255       111013104709       111013268979      
111013449150       111013639791       111013841022       111014063917      
111014273055       111014467702       111014658951       111014842552    
111011247244       111011420731       111011605860       111011802465      
111012004910       111012190534       111012366731       111012538923      
111012717258       111012921480       111013104710       111013269004      
111013449194       111013639870       111013841033       111014063973      
111014273257       111014467768       111014658962       111014842596    
111011247378       111011420809       111011606007       111011802971      
111012004987       111012191131       111012366753       111012538934      
111012717359       111012921514       111013104732       111013269015      
111013449217       111013639881       111013841099       111014063995      
111014273370       111014467779       111014658973       111014843249    
111011247536       111011421035       111011606029       111011803376      
111012005001       111012191186       111012366775       111012538945      
111012718147       111012921536       111013104765       111013269363      
111013449228       111013639926       111013841101       111014064413      
111014273785       111014467869       111014658984       111014843373    
111011247547       111011421057       111011606153       111011803477      
111012005045       111012191221       111012366821       111012538967      
111012718215       111012921547       111013105070       111013269385      
111013449240       111013639960       111013841156       111014064581      
111014273909       111014468129       111014658995       111014843407    
111011247682       111011421147       111011606175       111011803602      
111012005067       111012191276       111012366922       111012538978      
111012718349       111012921570       111013105429       111013269486      
111013449251       111013640007       111013841617       111014065672      
111014273910       111014468141       111014659019       111014843463    
111011247693       111011421237       111011606209       111011803691      
111012005203       111012191300       111012367181       111012538990      
111012718372       111012921581       111013105441       111013269497      
111013449442       111013640029       111013841628       111014065706      
111014274315       111014468534       111014659031       111014843496    
111011247749       111011421293       111011606300       111011804007      
111012005236       111012191322       111012367215       111012539003      
111012718462       111012921604       111013105575       111013269509      
111013449486       111013640030       111013841640       111014065728      
111014274360       111014468590       111014659064       111014843508    
111011247806       111011421316       111011606478       111011804029      
111012005269       111012191513       111012367383       111012539058      
111012718585       111012921637       111013105597       111013269510      
111013449532       111013640085       111013841684       111014065784      
111014274416       111014468602       111014659277       111014843722    
111011247851       111011421428       111011606692       111011804131      
111012005359       111012191984       111012367428       111012539070      
111012718642       111012921659       111013105610       111013269565      
111013449587       111013640186       111013841707       111014065818      
111014274483       111014468624       111014659413       111014843834    
111011247884       111011421507       111011606771       111011804254      
111012005382       111012191995       111012367451       111012539137      
111012718697       111012921660       111013105621       111013269576      
111013449598       111013640221       111013841730       111014065829      
111014274506       111014468994       111014659435       111014843867  

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011248087       111011421529       111011606861       111011804287      
111012005528       111012192031       111012367484       111012539160      
111012718709       111012921693       111013105654       111013270073      
111013449688       111013640298       111013841808       111014065830      
111014274618       111014469052       111014659716       111014844015    
111011248098       111011421574       111011606883       111011804298      
111012005540       111012192042       111012367507       111012539182      
111012718765       111012921738       111013105700       111013270107      
111013449756       111013640300       111013841831       111014065908      
111014274629       111014469085       111014659750       111014844071    
111011248111       111011421811       111011607064       111011804311      
111012005551       111012192097       111012367541       111012539193      
111012718776       111012921783       111013105722       111013270174      
111013449778       111013640377       111013841886       111014065931      
111014274630       111014469164       111014659828       111014844082    
111011248458       111011421855       111011607109       111011804489      
111012005584       111012192110       111012367596       111012539227      
111012718787       111012921806       111013105733       111013270219      
111013449802       111013640423       111013841932       111014066134      
111014274696       111014469209       111014660000       111014844330    
111011248773       111011421866       111011607389       111011804513      
111012005630       111012192121       111012367709       111012539272      
111012718800       111012921817       111013105755       111013270309      
111013449857       111013640502       111013842180       111014066189      
111014274821       111014469221       111014660651       111014844453    
111011248784       111011421877       111011607468       111011804726      
111012005652       111012192176       111012367833       111012539283      
111012718855       111012921828       111013105777       111013270321      
111013449880       111013640591       111013842191       111014066336      
111014275114       111014469265       111014660673       111014844587    
111011248807       111011421967       111011607479       111011804917      
111012005764       111012192312       111012367888       111012539317      
111012718866       111012921839       111013105788       111013270343      
111013449891       111013641008       111013842225       111014066426      
111014275158       111014469287       111014660729       111014844633    
111011248818       111011422047       111011607592       111011804951      
111012005786       111012192378       111012367901       111012539339      
111012718912       111012921840       111013105799       111013270422      
111013449936       111013641042       111013842236       111014066459      
111014275169       111014469355       111014660820       111014844745    
111011248829       111011422171       111011607671       111011805019      
111012005809       111012192390       111012368025       111012539418      
111012718956       111012921862       111013105812       111013270444      
111013450028       111013641211       111013842315       111014066729      
111014275226       111014469366       111014660853       111014844756    
111011248942       111011422182       111011607705       111011805222      
111012005843       111012192682       111012368036       111012539429      
111012718989       111012922087       111013105823       111013270758      
111013450680       111013641266       111013842326       111014066752      
111014275316       111014469399       111014660998       111014844813    
111011248975       111011422238       111011607738       111011805413      
111012005865       111012192738       111012368081       111012539430      
111012719081       111012922111       111013105834       111013270792      
111013450949       111013641301       111013842360       111014066820      
111014275361       111014469401       111014661090       111014844868    
111011249303       111011422317       111011607817       111011805660      
111012005898       111012192761       111012368104       111012539531      
111012719115       111012922144       111013105902       111013270882      
111013451018       111013641390       111013842382       111014066886      
111014275417       111014469434       111014661102       111014844879    
111011249325       111011422407       111011607851       111011805716      
111012005911       111012192772       111012368148       111012539575      
111012719205       111012922155       111013105924       111013270893      
111013451029       111013641985       111013842405       111014066897      
111014275439       111014469445       111014661168       111014844947    
111011249426       111011422418       111011607873       111011805783      
111012005955       111012192828       111012368249       111012539643      
111012719227       111012922212       111013105935       111013270938      
111013451030       111013642212       111013842438       111014066910      
111014275451       111014469456       111014661483       111014845252    
111011249460       111011422485       111011607895       111011805806      
111012006158       111012192851       111012368261       111012540331      
111012719250       111012922223       111013105980       111013270983      
111013451771       111013642234       111013842449       111014066965      
111014275473       111014469467       111014662271       111014845263    
111011249505       111011422531       111011607907       111011805851      
111012006181       111012192873       111012368272       111012540364      
111012719362       111012922234       111013106004       111013271131      
111013451816       111013642267       111013842472       111014067034      
111014275530       111014469478       111014662473       111014845274    
111011249594       111011422610       111011607929       111011805918      
111012006226       111012192895       111012368283       111012540386      
111012720498       111012922245       111013106093       111013271142      
111013451827       111013642278       111013842483       111014067102      
111014275945       111014469524       111014662563       111014845296    
111011249628       111011422643       111011607963       111011806100      
111012006383       111012192941       111012368306       111012540397      
111012720500       111012922256       111013106239       111013271276      
111013451838       111013642290       111013842494       111014067146      
111014275956       111014469579       111014662585       111014845353    
111011249639       111011422722       111011608021       111011806302      
111012006518       111012192996       111012368317       111012540454      
111012720577       111012922289       111013106307       111013271298      
111013451872       111013642313       111013842528       111014067179      
111014276003       111014469636       111014662620       111014845454    
111011249707       111011422766       111011608054       111011806368      
111012006574       111012193009       111012368340       111012540476      
111012720588       111012922302       111013106734       111013271322      
111013451917       111013642436       111013842551       111014067214      
111014276069       111014469647       111014662899       111014846297    
111011249730       111011422801       111011608111       111011806391      
111012006675       111012193582       111012368452       111012540960      
111012720601       111012922313       111013106756       111013271366      
111013452176       111013642470       111013842584       111014068754      
111014276171       111014469715       111014662901       111014846499    
111011249820       111011422845       111011608166       111011806414      
111012006743       111012193885       111012368463       111012541141      
111012720623       111012922324       111013106846       111013271535      
111013452187       111013642481       111013842595       111014068798      
111014276362       111014470133       111014662945       111014846567    
111011250002       111011423037       111011608223       111011806436      
111012006754       111012193964       111012368519       111012541174      
111012720678       111012922335       111013106857       111013271546      
111013452277       111013642762       111013842630       111014068967      
111014276519       111014470144       111014662990       111014846590    
111011250024       111011423093       111011608245       111011806470      
111012006798       111012193975       111012368520       111012541398      
111012720689       111012922346       111013106891       111013271568      
111013452479       111013642784       111013842685       111014069003      
111014276531       111014470155       111014663047       111014846613    
111011250046       111011423127       111011608357       111011806559      
111012006800       111012193986       111012368700       111012541488      
111012720702       111012922357       111013106947       111013271591      
111013452525       111013642931       111013842708       111014069036      
111014276687       111014470188       111014663069       111014846679    
111011250181       111011423374       111011608605       111011806582      
111012006855       111012194055       111012368711       111012541501      
111012720735       111012922379       111013106958       111013271759      
111013452536       111013642942       111013842786       111014069193      
111014276698       111014470199       111014663126       111014846815    
111011250192       111011423475       111011608683       111011806728      
111012006901       111012194099       111012368733       111012541534      
111012720779       111012922414       111013106969       111013271782      
111013452570       111013643022       111013843192       111014069227      
111014276856       111014470234       111014663137       111014846860    
111011250282       111011423486       111011608740       111011806739      
111012007047       111012194167       111012368766       111012541545      
111012720959       111012922504       111013106992       111013271827      
111013452581       111013643055       111013843204       111014069250      
111014276913       111014470278       111014663171       111014846972    
111011250305       111011423688       111011608896       111011806863      
111012007069       111012194178       111012368777       111012541556      
111012720971       111012922515       111013107094       111013271838      
111013452671       111013643976       111013843226       111014069306      
111014276935       111014470302       111014663182       111014847030    
111011250349       111011423701       111011609167       111011806920      
111012007205       111012194202       111012368788       111012541589      
111012720982       111012922526       111013107106       111013273009      
111013452727       111013644067       111013843237       111014069317      
111014276957       111014470335       111014663294       111014847041    
111011250428       111011423712       111011609392       111011807134      
111012007306       111012194291       111012368799       111012541646      
111012721129       111012922537       111013107128       111013273043      
111013452761       111013644157       111013843259       111014069496      
111014277071       111014470357       111014663362       111014847052    
111011250530       111011423880       111011609404       111011807178      
111012007317       111012194684       111012368801       111012541747      
111012721130       111012922683       111013107151       111013273054      
111013452783       111013644348       111013843282       111014069632      
111014277082       111014470458       111014664150       111014847074    
111011250574       111011424049       111011609572       111011807189      
111012007351       111012194729       111012368812       111012541769      
111012721219       111012922717       111013107858       111013273087      
111013452794       111013644359       111013843316       111014069676      
111014277116       111014470470       111014664183       111014847108    
111011250620       111011424207       111011609662       111011807202      
111012007429       111012194730       111012369004       111012541792      
111012721398       111012922762       111013107915       111013273100      
111013452817       111013644382       111013843327       111014069711      
111014277677       111014470481       111014664239       111014847197    
111011250642       111011424241       111011609741       111011807538      
111012007485       111012194763       111012369048       111012541860      
111012721411       111012922818       111013108017       111013273201      
111013452873       111013644483       111013843439       111014069799      
111014277688       111014470582       111014664329       111014847232    
111011250675       111011424544       111011609808       111011807707      
111012007496       111012194774       111012369093       111012541905      
111012721422       111012922829       111013108028       111013273357      
111013452952       111013644786       111013843462       111014069856      
111014277734       111014470605       111014664330       111014847287    
111011250709       111011424735       111011609819       111011807730      
111012007542       111012194785       111012369138       111012541949      
111012721455       111012922830       111013108039       111013273379      
111013453087       111013644832       111013843518       111014070049      
111014277790       111014470931       111014664408       111014847300    
111011250721       111011424746       111011609842       111011807785      
111012007621       111012194819       111012369172       111012542030      
111012721477       111012922874       111013108051       111013273380      
111013453100       111013644854       111013843530       111014070308      
111014277824       111014470975       111014664419       111014847355    
111011250732       111011424768       111011609875       111011807965      
111012007766       111012194853       111012369194       111012542052      
111012722366       111012922885       111013108084       111013273425      
111013453122       111013644955       111013843563       111014070320      
111014277846       111014471000       111014664486       111014847399    
111011250743       111011424779       111011609886       111011808034      
111012007777       111012194909       111012369240       111012542120      
111012722377       111012922896       111013108130       111013273436      
111013453144       111013644977       111013843619       111014070331      
111014278397       111014471022       111014664510       111014847524    
111011250754       111011424870       111011610080       111011808067      
111012007889       111012194954       111012369251       111012542164      
111012722412       111012922920       111013108152       111013273582      
111013453223       111013644999       111013843620       111014070386      
111014278410       111014471145       111014664587       111014847883    
111011250800       111011424971       111011610282       111011808113      
111012008071       111012195180       111012369284       111012542186      
111012722423       111012922931       111013108231       111013273829      
111013453278       111013645013       111013843653       111014070500      
111014278432       111014471156       111014664633       111014847917    
111011250811       111011425073       111011610316       111011808292      
111012008183       111012195214       111012369420       111012542197      
111012722434       111012922942       111013108310       111013274022      
111013453324       111013645024       111013843697       111014070667      
111014278487       111014471190       111014664677       111014847928    
111011250855       111011425118       111011610338       111011808304      
111012008206       111012195281       111012369475       111012542209      
111012722456       111012922986       111013108332       111013274077      
111013453346       111013645057       111013843709       111014070746      
111014278533       111014471235       111014665061       111014848053    
111011250877       111011425646       111011610383       111011808393      
111012008284       111012195359       111012369509       111012542793      
111012722489       111012922997       111013108387       111013274088      
111013453414       111013645158       111013844070       111014070768      
111014278667       111014471370       111014665072       111014848075    
111011250990       111011425668       111011610440       111011808427      
111012008307       111012195382       111012369510       111012542849      
111012722490       111012923011       111013108422       111013274639      
111013453469       111013645170       111013844104       111014070791      
111014278689       111014471381       111014665094       111014848143    
111011251058       111011425860       111011610529       111011808438      
111012008442       111012195427       111012369521       111012542894      
111012722513       111012923022       111013108433       111013274651      
111013453526       111013645181       111013844137       111014072276      
111014278779       111014471404       111014665139       111014848198    
111011251148       111011426007       111011610664       111011808472      
111012008509       111012195438       111012369554       111012542939      
111012722535       111012923044       111013108444       111013274673      
111013453571       111013646003       111013844160       111014072298      
111014278791       111014471415       111014665195       111014848233    
111011251182       111011426108       111011610787       111011808595      
111012008510       111012195461       111012369576       111012542962      
111012722568       111012923055       111013108512       111013274695      
111013453627       111013646014       111013844193       111014072355      
111014278803       111014471538       111014665218       111014848345    
111011251205       111011426377       111011610844       111011808731      
111012008521       111012195809       111012369598       111012543019      
111012722579       111012923077       111013108556       111013274808      
111013453830       111013646036       111013844216       111014072412      
111014278858       111014471752       111014665241       111014848367    
111011251283       111011426445       111011611081       111011808753      
111012008543       111012195876       111012369600       111012543086      
111012722614       111012923088       111013108590       111013274831      
111013453863       111013646081       111013844250       111014072467      
111014278892       111014472337       111014665522       111014848389    
111011251306       111011426478       111011611250       111011808797      
111012008565       111012195900       111012369688       111012543121      
111012722636       111012923112       111013108646       111013274875      
111013453874       111013646148       111013844261       111014072478      
111014278937       111014472450       111014665645       111014848390    
111011251362       111011426535       111011611294       111011808843      
111012008576       111012196002       111012369712       111012543132      
111012722849       111012923123       111013108679       111013274910      
111013454134       111013646159       111013844373       111014072603      
111014278960       111014472494       111014665667       111014848413    
111011251407       111011426557       111011611373       111011808977      
111012008723       111012196024       111012369891       111012544155      
111012722917       111012923134       111013108725       111013275304      
111013454213       111013646238       111013844496       111014073154      
111014278971       111014472517       111014665678       111014848424    
111011251429       111011426568       111011611474       111011809169      
111012008846       111012196035       111012369903       111012544278      
111012722939       111012923145       111013108781       111013275382      
111013455078       111013646272       111013844519       111014073165      
111014278993       111014472584       111014665690       111014848446    
111011251485       111011426591       111011611520       111011809192      
111012008857       111012196046       111012369936       111012544290      
111012722962       111012923156       111013108804       111013275393      
111013455090       111013646317       111013844520       111014074267      
111014279006       111014472911       111014665702       111014848525    
111011251496       111011426603       111011611586       111011809260      
111012008903       111012196732       111012369970       111012544379      
111012722984       111012923167       111013109018       111013275405      
111013455102       111013646362       111013844531       111014074313      
111014279039       111014472922       111014665735       111014848693    
111011251508       111011426692       111011611665       111011809271      
111012008925       111012196743       111012369981       111012544403      
111012723053       111012923178       111013109726       111013275438      
111013455168       111013646384       111013844586       111014074380      
111014279062       111014472933       111014665768       111014848738    
111011251542       111011426715       111011611777       111011809440      
111012008947       111012196754       111012370039       111012544425      
111012723064       111012923189       111013109759       111013275449      
111013455719       111013646429       111013844621       111014074470      
111014279095       111014472955       111014666477       111014848749    
111011251564       111011426883       111011611799       111011809743      
111012008970       111012196787       111012370062       111012544481      
111012723097       111012923190       111013109760       111013275461      
111013455764       111013646441       111013844654       111014074481      
111014279107       111014472999       111014666523       111014848985    
111011251586       111011426917       111011611935       111011809754      
111012008981       111012197328       111012370073       111012544537      
111012723187       111012923213       111013109771       111013276114      
111013455854       111013646519       111013844665       111014074526      
111014279130       111014473013       111014666534       111014848996    
111011251609       111011426928       111011611946       111011809877      
111012008992       111012197340       111012370084       111012544548      
111012723222       111012923291       111013109782       111013276147      
111013455865       111013646777       111013844676       111014074537      
111014279163       111014473024       111014666567       111014849009    
111011251632       111011427008       111011612071       111011810161      
111012009005       111012197351       111012370107       111012544582      
111012723367       111012923471       111013109917       111013276204      
111013455977       111013647352       111013844867       111014074559      
111014279220       111014473079       111014666578       111014849021    
111011251643       111011427019       111011612093       111011810172      
111012009016       111012197362       111012370118       111012544649      
111012723402       111012923493       111013109962       111013276305      
111013455988       111013647374       111013844968       111014074560      
111014279365       111014473091       111014666590       111014849032    
111011251698       111011427020       111011612183       111011810251      
111012009027       111012197373       111012370174       111012544739      
111012723413       111012923516       111013110122       111013276372      
111013456013       111013647419       111013845116       111014074649      
111014279781       111014473158       111014666624       111014849177    
111011251711       111011427053       111011612329       111011810396      
111012009038       111012197430       111012370219       111012544740      
111012723424       111012923718       111013110188       111013276406      
111013456091       111013647464       111013845127       111014074661      
111014279949       111014473204       111014666680       111014849593    
111011251722       111011427198       111011612396       111011810408      
111012009061       111012197441       111012370220       111012544784      
111012723480       111012923741       111013110256       111013276440      
111013456103       111013647497       111013845161       111014074672      
111014279994       111014473866       111014666703       111014849649    
111011251755       111011427222       111011612622       111011810420      
111012009072       111012197463       111012370242       111012544795      
111012723503       111012923752       111013110278       111013276473      
111013456114       111013647509       111013845251       111014074683      
111014280109       111014473956       111014666747       111014849694    
111011251812       111011427581       111011612633       111011810701      
111012009094       111012197485       111012370253       111012544874      
111012723547       111012923763       111013110290       111013276518      
111013456158       111013647576       111013845329       111014074739      
111014280121       111014473990       111014667131       111014849818    
111011251834       111011427615       111011613050       111011810824      
111012009117       111012197496       111012370264       111012544896      
111012723558       111012923774       111013110302       111013276631      
111013456181       111013647611       111013845374       111014074751      
111014280132       111014474047       111014667164       111014849863    
111011251845       111011427626       111011613072       111011810879      
111012009128       111012197520       111012370275       111012544953      
111012724054       111012923819       111013110346       111013276709      
111013456541       111013647633       111013845419       111014074830      
111014280233       111014474058       111014667175       111014849908    
111011251890       111011427637       111011613139       111011810925      
111012009139       111012197531       111012370286       111012544997      
111012724065       111012923921       111013110425       111013276710      
111013456563       111013647644       111013845420       111014074841      
111014280323       111014474070       111014667209       111014849919    
111011252138       111011427648       111011613207       111011811027      
111012009689       111012197542       111012370297       111012545000      
111012724087       111012924674       111013110469       111013276765      
111013456585       111013647655       111013845431       111014074863      
111014280457       111014474159       111014667243       111014850449    
111011252183       111011427693       111011613285       111011811049      
111012010074       111012197586       111012370310       111012545011      
111012724133       111012924786       111013110504       111013276800      
111013456596       111013647666       111013845442       111014074874      
111014280525       111014474283       111014667265       111014850517    
111011252217       111011427738       111011613386       111011811184      
111012010210       111012197654       111012370321       111012545033      
111012724245       111012925057       111013110650       111013276844      
111013456619       111013647677       111013845464       111014074885      
111014280536       111014474317       111014667298       111014850618    
111011252239       111011427761       111011613476       111011811331      
111012010726       111012197698       111012370343       111012545190      
111012724302       111012925079       111013110706       111013278206      
111013456631       111013648342       111013845475       111014074908      
111014280581       111014474429       111014667311       111014850630    
111011252262       111011427873       111011613522       111011811566      
111012011187       111012197788       111012370365       111012545268      
111012724313       111012925226       111013110751       111013278217      
111013456675       111013648409       111013845521       111014074997      
111014280761       111014474474       111014667816       111014850674    
111011252307       111011427918       111011613678       111011811869      
111012011693       111012197801       111012370411       111012545291      
111012724380       111012925248       111013110908       111013278295      
111013456686       111013648410       111013845543       111014075000      
111014280828       111014474520       111014667838       111014850797    
111011252363       111011427963       111011613746       111011812118      
111012011750       111012197812       111012370422       111012545347      
111012724425       111012925451       111013111000       111013278374      
111013456709       111013648476       111013845554       111014075033      
111014280985       111014474597       111014667850       111014850821    
111011252497       111011427974       111011613780       111011812275      
111012012111       111012197867       111012370433       111012545358      
111012724436       111012925574       111013111011       111013278385      
111013456721       111013648588       111013845587       111014075112      
111014281010       111014474610       111014667861       111014850832  

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011252521       111011428021       111011614062       111011812297      
111012012335       111012197924       111012370444       111012545370      
111012724469       111012925990       111013111088       111013278475      
111013456732       111013648601       111013845611       111014075123      
111014281065       111014474711       111014667917       111014850933    
111011252699       111011428032       111011614129       111011812343      
111012012559       111012198037       111012370466       111012545381      
111012725336       111012926003       111013111099       111013278486      
111013456754       111013648634       111013845622       111014075224      
111014281076       111014474799       111014667939       111014850988    
111011252712       111011428054       111011614264       111011812635      
111012012593       111012198059       111012370499       111012545415      
111012725369       111012926069       111013111134       111013278509      
111013456776       111013648702       111013845633       111014075268      
111014281087       111014474924       111014668031       111014851024    
111011252846       111011428076       111011614286       111011812781      
111012012920       111012198105       111012370747       111012545460      
111012725426       111012926092       111013111202       111013278576      
111013456800       111013648803       111013845644       111014075347      
111014281111       111014474957       111014668053       111014851046    
111011252868       111011428100       111011614332       111011812927      
111012012942       111012198127       111012370758       111012545493      
111012725437       111012926148       111013111235       111013278587      
111013456811       111013648847       111013845655       111014075392      
111014281155       111014475004       111014668086       111014851136    
111011252880       111011428199       111011614488       111011813108      
111012013066       111012198341       111012370770       111012545516      
111012725448       111012926216       111013111381       111013278622      
111013456888       111013648892       111013845666       111014075459      
111014281234       111014475172       111014668154       111014851158    
111011252903       111011428212       111011614523       111011813210      
111012013088       111012198363       111012370815       111012545572      
111012725459       111012926700       111013111471       111013278677      
111013456901       111013648904       111013845677       111014076641      
111014281245       111014475262       111014668222       111014851316    
111011253038       111011428278       111011614556       111011813557      
111012013178       111012198420       111012370848       111012545673      
111012725482       111012926711       111013111549       111013278734      
111013456923       111013648937       111013845688       111014076674      
111014281278       111014475497       111014668424       111014851338    
111011253140       111011428313       111011614589       111011813737      
111012013392       111012198442       111012370882       111012545796      
111012725505       111012926788       111013111684       111013278756      
111013456956       111013648960       111013845699       111014076764      
111014281335       111014475509       111014668435       111014851428    
111011253151       111011428414       111011614703       111011813748      
111012013516       111012198509       111012370893       111012545853      
111012725516       111012926801       111013111808       111013278789      
111013456978       111013649062       111013845925       111014076775      
111014281403       111014475835       111014668457       111014851440    
111011253162       111011428649       111011614815       111011813894      
111012013527       111012198565       111012370916       111012546012      
111012725606       111012926812       111013111886       111013278790      
111013456990       111013649107       111013846016       111014076810      
111014281414       111014475970       111014668468       111014852014    
111011253308       111011428706       111011614916       111011813984      
111012013572       111012198677       111012370927       111012546034      
111012725651       111012926823       111013111965       111013278903      
111013457025       111013649129       111013846049       111014076887      
111014281436       111014476027       111014668491       111014852036    
111011253410       111011429134       111011614994       111011813995      
111012013651       111012198699       111012370938       111012546090      
111012725729       111012926867       111013112012       111013278981      
111013457520       111013649219       111013846061       111014076900      
111014281560       111014476049       111014668581       111014852070    
111011253588       111011429280       111011615030       111011814075      
111012013954       111012198789       111012370950       111012546102      
111012725752       111012926902       111013112595       111013279016      
111013457980       111013649220       111013846476       111014076922      
111014281582       111014476634       111014669054       111014852104    
111011253724       111011429358       111011615052       111011814110      
111012014157       111012198947       111012370972       111012546179      
111012725763       111012928049       111013112629       111013279027      
111013458071       111013649231       111013847040       111014076933      
111014281616       111014476678       111014669111       111014852115    
111011253780       111011429369       111011615164       111011814413      
111012014595       111012199016       111012370994       111012546214      
111012725785       111012928083       111013112641       111013279285      
111013458082       111013649297       111013847051       111014077158      
111014281627       111014476971       111014669212       111014852160    
111011253926       111011429426       111011615175       111011814615      
111012014977       111012199038       111012371007       111012546247      
111012725853       111012928094       111013112753       111013279320      
111013458105       111013649309       111013847208       111014077170      
111014281650       111014477073       111014669256       111014852205    
111011253993       111011429460       111011615276       111011814626      
111012015013       111012199061       111012371063       111012546258      
111012725954       111012928128       111013112832       111013279375      
111013458161       111013649321       111013847220       111014077260      
111014281661       111014477084       111014669290       111014852261    
111011254185       111011429471       111011615300       111011814738      
111012015495       111012199421       111012371197       111012546292      
111012726045       111012928195       111013112944       111013279421      
111013458172       111013649387       111013847242       111014077305      
111014282932       111014477107       111014669346       111014852283    
111011254286       111011429482       111011615681       111011814840      
111012015518       111012199577       111012371210       111012546304      
111012726056       111012928296       111013112999       111013279432      
111013458228       111013650064       111013847253       111014077440      
111014282943       111014477174       111014669380       111014852294    
111011254365       111011429493       111011615726       111011814996      
111012015530       111012199612       111012371221       111012546337      
111012726078       111012928320       111013113024       111013279454      
111013458240       111013650154       111013847556       111014077473      
111014282998       111014477185       111014669391       111014852430    
111011254556       111011429549       111011615760       111011815054      
111012015697       111012199689       111012371232       111012546348      
111012726090       111012928331       111013113079       111013279498      
111013458307       111013650176       111013847613       111014077530      
111014283034       111014477208       111014669469       111014852531    
111011254635       111011429673       111011615838       111011815155      
111012015732       111012199690       111012371243       111012546382      
111012726179       111012928432       111013113125       111013279511      
111013458330       111013650200       111013847635       111014077574      
111014283191       111014477343       111014669481       111014852575    
111011254680       111011429763       111011616008       111011815223      
111012015754       111012199724       111012371254       111012546539      
111012726203       111012928476       111013113136       111013279522      
111013458341       111013650233       111013847657       111014077596      
111014283225       111014477376       111014669492       111014852597    
111011254703       111011429785       111011616086       111011815379      
111012015822       111012199746       111012371489       111012546551      
111012726270       111012928498       111013113158       111013279566      
111013458475       111013650334       111013847770       111014077833      
111014283269       111014477477       111014669560       111014852665    
111011254781       111011429875       111011616109       111011815403      
111012015844       111012199870       111012371579       111012546584      
111012726281       111012928735       111013113608       111013279678      
111013458486       111013650356       111013847804       111014077901      
111014283270       111014477534       111014669605       111014852777    
111011254860       111011429987       111011616200       111011815425      
111012015855       111012199892       111012371681       111012546630      
111012726292       111012928780       111013114160       111013279858      
111013458521       111013650367       111013847837       111014077956      
111014283326       111014477602       111014669740       111014852867    
111011255119       111011429998       111011616637       111011815559      
111012015934       111012199904       111012371692       111012546652      
111012726472       111012928825       111013114171       111013279869      
111013458543       111013650626       111013847961       111014077967      
111014283528       111014477635       111014669751       111014852902    
111011255131       111011430035       111011616671       111011815560      
111012015956       111012199915       111012371805       111012546674      
111012726517       111012928904       111013114227       111013279904      
111013458576       111013650705       111013848052       111014078014      
111014283584       111014477668       111014669762       111014852924    
111011255164       111011430079       111011616806       111011816303      
111012016047       111012199948       111012372121       111012546696      
111012726540       111012928915       111013114250       111013279960      
111013458611       111013650750       111013848456       111014078069      
111014283607       111014477691       111014669997       111014852935    
111011255175       111011430080       111011616840       111011816527      
111012016586       111012199982       111012372187       111012546708      
111012726562       111012928959       111013114441       111013280063      
111013458655       111013650772       111013848467       111014078070      
111014283685       111014477792       111014670078       111014852968    
111011255210       111011430103       111011616862       111011816572      
111012016643       111012200064       111012373223       111012546809      
111012726607       111012928982       111013114520       111013280074      
111013458688       111013650817       111013848489       111014078148      
111014283731       111014477815       111014670102       111014852979    
111011255221       111011430170       111011616974       111011817023      
111012017240       111012200110       111012373234       111012546810      
111012726685       111012929040       111013114609       111013280164      
111013458699       111013650839       111013849514       111014078205      
111014283821       111014477826       111014670191       111014853655    
111011255243       111011430293       111011617009       111011817034      
111012017284       111012200244       111012373278       111012546854      
111012726742       111012929051       111013114744       111013280209      
111013458712       111013650930       111013849840       111014078272      
111014283854       111014477938       111014670438       111014853688    
111011255254       111011430394       111011617087       111011817102      
111012017475       111012200277       111012373290       111012546933      
111012726764       111012929062       111013114755       111013280265      
111013458835       111013651032       111013849851       111014078317      
111014283887       111014477961       111014670528       111014853723    
111011255265       111011430529       111011617122       111011817135      
111012017497       111012200569       111012373302       111012546966      
111012726821       111012929477       111013114834       111013280344      
111013458846       111013651100       111013849884       111014078395      
111014283922       111014477972       111014670584       111014853778    
111011255434       111011430541       111011617166       111011817337      
111012017554       111012201436       111012373324       111012546977      
111012726876       111012929545       111013114980       111013280355      
111013458857       111013651122       111013849930       111014078913      
111014284136       111014478041       111014670629       111014853835    
111011255715       111011430585       111011617199       111011817371      
111012017622       111012201481       111012373335       111012546988      
111012726898       111012929589       111013115037       111013280399      
111013458868       111013652123       111013849974       111014078924      
111014284215       111014478209       111014670630       111014853879    
111011255737       111011430619       111011617267       111011817405      
111012017824       111012201560       111012373346       111012547068      
111012726944       111012929624       111013115059       111013280467      
111013458992       111013652167       111013850077       111014078935      
111014284226       111014478221       111014670764       111014853880    
111011255827       111011430675       111011617302       111011817494      
111012017970       111012201571       111012373380       111012547114      
111012726988       111012929646       111013115060       111013280535      
111013459038       111013652202       111013850101       111014079015      
111014284237       111014478232       111014670810       111014853936    
111011255883       111011430743       111011617571       111011817573      
111012017981       111012201931       111012373403       111012547158      
111012726999       111012929668       111013115509       111013280614      
111013459050       111013652369       111013850112       111014079037      
111014284394       111014478243       111014670876       111014853947    
111011255962       111011430776       111011617582       111011817584      
111012018016       111012201953       111012373458       111012547170      
111012727057       111012929781       111013115554       111013280647      
111013459083       111013652370       111013850145       111014079116      
111014284417       111014478254       111014671057       111014854274    
111011255973       111011430787       111011617627       111011817618      
111012018049       111012201964       111012373470       111012547417      
111012727080       111012930109       111013116038       111013280669      
111013459106       111013652426       111013850167       111014079543      
111014284585       111014478298       111014671732       111014854296    
111011255984       111011431003       111011617739       111011817663      
111012018274       111012201986       111012373504       111012547428      
111012727192       111012930929       111013116230       111013280782      
111013459117       111013652437       111013850189       111014079565      
111014284653       111014478311       111014671754       111014854308    
111011256020       111011431036       111011617740       111011817797      
111012018285       111012201997       111012373548       111012548799      
111012727260       111012930963       111013116319       111013280805      
111013459207       111013652459       111013850235       111014079587      
111014284697       111014478344       111014671765       111014854601    
111011256064       111011431070       111011617807       111011817809      
111012018432       111012202022       111012373717       111012548801      
111012727282       111012931010       111013116331       111013280816      
111013459218       111013652505       111013850246       111014079622      
111014284710       111014478849       111014671855       111014854689    
111011256110       111011431092       111011617818       111011818046      
111012018465       111012202044       111012373807       111012548823      
111012727316       111012931032       111013116364       111013280849      
111013459375       111013652628       111013850257       111014079677      
111014284754       111014478861       111014671866       111014854713    
111011256143       111011431249       111011617908       111011818068      
111012018601       111012202101       111012373829       111012548867      
111012727327       111012931076       111013116409       111013280883      
111013459432       111013652796       111013850279       111014079802      
111014284800       111014478917       111014671934       111014854724    
111011256154       111011431339       111011617942       111011818079      
111012018667       111012202190       111012373830       111012548878      
111012727372       111012931087       111013116421       111013280917      
111013459487       111013652886       111013850291       111014079835      
111014284855       111014479132       111014671990       111014854735    
111011256198       111011431384       111011618156       111011818080      
111012018690       111012202257       111012373896       111012548889      
111012727383       111012931166       111013116454       111013281907      
111013459498       111013652910       111013850314       111014079846      
111014285485       111014479143       111014672092       111014854757    
111011256233       111011431395       111011618279       111011818169      
111012018757       111012202303       111012373975       111012548890      
111012727451       111012931256       111013116476       111013281930      
111013460085       111013652987       111013850369       111014079970      
111014285508       111014479211       111014672227       111014854791    
111011256413       111011431485       111011618291       111011818260      
111012018959       111012202347       111012374000       111012548913      
111012727518       111012931324       111013116498       111013281974      
111013460153       111013652998       111013850381       111014079992      
111014285553       111014479255       111014672328       111014854836    
111011256435       111011431586       111011618314       111011818350      
111012019219       111012202381       111012374022       111012549284      
111012727530       111012931425       111013116500       111013282021      
111013460197       111013653034       111013850404       111014080141      
111014285564       111014479299       111014672441       111014854858    
111011256457       111011431621       111011618426       111011818428      
111012019231       111012202426       111012374099       111012549318      
111012727552       111012931740       111013116566       111013282076      
111013460209       111013653045       111013850415       111014080152      
111014285621       111014479301       111014672508       111014855152    
111011256525       111011431643       111011618572       111011818541      
111012019343       111012202471       111012374112       111012549330      
111012727596       111012931751       111013116623       111013282133      
111013460221       111013653078       111013850459       111014080163      
111014285687       111014479334       111014672654       111014855220    
111011256693       111011431654       111011618639       111011818552      
111012019376       111012202695       111012374695       111012549341      
111012727620       111012931762       111013116634       111013282144      
111013460311       111013653090       111013850516       111014080253      
111014285744       111014479378       111014672755       111014855253    
111011256772       111011431698       111011618662       111011818844      
111012019433       111012202774       111012374730       111012549363      
111012727642       111012931784       111013116689       111013282267      
111013460366       111013653124       111013850538       111014080668      
111014285788       111014479389       111014672788       111014855310    
111011256873       111011431700       111011618820       111011819025      
111012019624       111012202819       111012374741       111012549408      
111012727675       111012931795       111013116702       111013282403      
111013460412       111013653146       111013851618       111014080679      
111014286004       111014479435       111014672823       111014855567    
111011256963       111011431744       111011619258       111011819047      
111012019646       111012202853       111012374796       111012549431      
111012727710       111012931841       111013116713       111013282425      
111013460456       111013653179       111013851663       111014080680      
111014286059       111014480224       111014672878       111014855578    
111011257188       111011431755       111011619405       111011819171      
111012019769       111012203001       111012374819       111012549509      
111012728104       111012931942       111013116768       111013282436      
111013460489       111013653180       111013851786       111014080703      
111014286093       111014480279       111014672890       111014855770    
111011257324       111011431799       111011619438       111011819193      
111012019871       111012203045       111012374853       111012549644      
111012728238       111012931953       111013116779       111013282458      
111013460502       111013653203       111013851810       111014080725      
111014286194       111014480291       111014672902       111014855815    
111011257368       111011431801       111011619551       111011819249      
111012019950       111012203168       111012374954       111012549655      
111012728272       111012932011       111013116791       111013282469      
111013460737       111013653214       111013851887       111014080747      
111014286228       111014480426       111014673228       111014855837    
111011257436       111011431812       111011619562       111011819395      
111012019972       111012203191       111012375102       111012549677      
111012728351       111012932077       111013116803       111013282795      
111013460759       111013653236       111013851900       111014080770      
111014286363       111014480448       111014673239       111014855983    
111011257458       111011431867       111011619618       111011819441      
111012020053       111012203236       111012375113       111012549688      
111012728429       111012932088       111013116814       111013282818      
111013460782       111013653258       111013851933       111014080781      
111014286374       111014480459       111014673240       111014856063    
111011257504       111011432082       111011619629       111011819452      
111012020075       111012203281       111012375135       111012549699      
111012728485       111012932099       111013116847       111013282931      
111013460850       111013653281       111013851988       111014080905      
111014286633       111014480752       111014673284       111014856096    
111011257526       111011432127       111011619742       111011819485      
111012020132       111012203348       111012375146       111012549701      
111012728496       111012932156       111013116869       111013282942      
111013461019       111013653326       111013851999       111014080927      
111014286644       111014480820       111014673295       111014856120    
111011257638       111011432150       111011619764       111011819508      
111012020244       111012203360       111012375281       111012549712      
111012728520       111012932178       111013116870       111013282953      
111013461042       111013653348       111013852080       111014080938      
111014286677       111014480987       111014673318       111014856142    
111011257649       111011432295       111011619832       111011819519      
111012020334       111012203382       111012375359       111012549969      
111012728542       111012932561       111013116915       111013282964      
111013461109       111013653360       111013852103       111014080961      
111014286868       111014481067       111014673341       111014856153    
111011257874       111011432330       111011619887       111011819654      
111012020389       111012203438       111012375360       111012549970      
111012728564       111012932572       111013116937       111013282975      
111013461154       111013653382       111013852158       111014080994      
111014286914       111014481102       111014673352       111014856210    
111011258055       111011432352       111011619911       111011819867      
111012020435       111012203450       111012375618       111012550006      
111012728610       111012932606       111013116959       111013282997      
111013461187       111013653393       111013852226       111014081614      
111014286925       111014481113       111014673408       111014856243    
111011258101       111011432363       111011619966       111011819890      
111012020794       111012203494       111012375685       111012550174      
111012728643       111012933438       111013116971       111013283022      
111013461390       111013653438       111013852248       111014081636      
111014286936       111014481135       111014673431       111014856276    
111011258167       111011432385       111011620014       111011819980      
111012020840       111012203652       111012375742       111012550275      
111012728654       111012933483       111013117118       111013283033      
111013461547       111013654125       111013852282       111014081669      
111014287050       111014481225       111014673442       111014856287    
111011258202       111011432442       111011620148       111011820038      
111012020918       111012204136       111012375764       111012550297      
111012728665       111012933506       111013117129       111013283055      
111013461581       111013654664       111013852293       111014081827      
111014287094       111014481450       111014673510       111014856300    
111011258235       111011432486       111011620339       111011820252      
111012020929       111012204170       111012375809       111012550433      
111012728698       111012933551       111013117152       111013283088      
111013461693       111013654686       111013852316       111014081894      
111014287128       111014481483       111014673521       111014856322    
111011258291       111011432600       111011620474       111011820285      
111012020941       111012204181       111012376596       111012550466      
111012728711       111012933775       111013117163       111013283099      
111013461716       111013654709       111013852338       111014081940      
111014287230       111014481517       111014673543       111014856489    
111011258314       111011432611       111011620632       111011820409      
111012020996       111012204192       111012376642       111012550523      
111012728733       111012933865       111013117286       111013283112      
111013461817       111013654754       111013852383       111014082165      
111014287252       111014482608       111014673554       111014856681    
111011258437       111011432633       111011620687       111011820421      
111012021021       111012204631       111012376686       111012550556      
111012729015       111012933876       111013117297       111013283628      
111013461839       111013654798       111013852406       111014082187      
111014287274       111014482664       111014673565       111014856782    
111011258460       111011432644       111011620698       111011820511      
111012021111       111012204675       111012376787       111012550567      
111012729082       111012934057       111013118603       111013283640      
111013461851       111013654800       111013852495       111014082198      
111014287285       111014482686       111014673622       111014856805    
111011258505       111011432655       111011620799       111011820588      
111012021223       111012204709       111012376833       111012550590      
111012730051       111012934259       111013118669       111013283673      
111013461862       111013654822       111013852507       111014082222      
111014287296       111014482709       111014673699       111014856816    
111011258549       111011432745       111011620890       111011820690      
111012021313       111012204743       111012376844       111012550668      
111012730107       111012934293       111013118670       111013283684      
111013462054       111013654877       111013852574       111014082312      
111014287342       111014482800       111014673701       111014856838  

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011258741       111011432789       111011621004       111011820779      
111012021335       111012204877       111012376855       111012550781      
111012730118       111012934316       111013118782       111013283695      
111013462076       111013654901       111013852596       111014082323      
111014287375       111014482811       111014673723       111014856872    
111011258819       111011432790       111011621026       111011820814      
111012021559       111012204945       111012376899       111012550859      
111012730231       111012934383       111013118805       111013283707      
111013462111       111013654912       111013853373       111014082356      
111014287397       111014482833       111014673846       111014856939    
111011258831       111011432824       111011621060       111011820993      
111012021829       111012205115       111012376901       111012550871      
111012730264       111012934439       111013118816       111013283774      
111013463202       111013654923       111013853429       111014082367      
111014287533       111014482934       111014673857       111014856973    
111011258886       111011432835       111011621071       111011821118      
111012021830       111012205148       111012376934       111012550882      
111012730297       111012934484       111013118883       111013283785      
111013463224       111013654978       111013853452       111014082389      
111014287780       111014482978       111014673947       111014857109    
111011259023       111011432891       111011621138       111011821286      
111012022011       111012205193       111012377081       111012550961      
111012730332       111012934518       111013118917       111013283808      
111013463505       111013655047       111013853508       111014082390      
111014287937       111014483159       111014673958       111014857110    
111011259045       111011432914       111011621194       111011821477      
111012022099       111012205249       111012377126       111012550983      
111012730387       111012934541       111013118940       111013283831      
111013463527       111013655058       111013853519       111014082446      
111014288017       111014483238       111014673969       111014857121    
111011259270       111011432925       111011621217       111011821501      
111012022156       111012205306       111012377148       111012551018      
111012730400       111012934552       111013118951       111013283853      
111013463538       111013655070       111013853520       111014082479      
111014288062       111014483272       111014674005       111014857143    
111011259360       111011432947       111011621228       111011821578      
111012022224       111012205340       111012377159       111012551063      
111012730433       111012934754       111013118995       111013283864      
111013463639       111013655272       111013853575       111014082491      
111014288084       111014483283       111014674072       111014857165    
111011259450       111011433016       111011621251       111011821589      
111012022268       111012205395       111012377193       111012551096      
111012730589       111012934765       111013119019       111013283897      
111013463796       111013655283       111013853766       111014082806      
111014288253       111014483373       111014674139       111014857176    
111011259595       111011433027       111011621307       111011821848      
111012022336       111012205407       111012377227       111012551131      
111012731209       111012934822       111013119020       111013283909      
111013463820       111013655306       111013853823       111014082895      
111014288309       111014483384       111014674195       111014857222    
111011259663       111011433072       111011621408       111011821882      
111012022404       111012205485       111012377238       111012551175      
111012731254       111012935238       111013119053       111013283921      
111013463853       111013655317       111013853889       111014082918      
111014288354       111014483430       111014674263       111014857299    
111011259708       111011433083       111011621611       111011821961      
111012022415       111012205564       111012377294       111012551186      
111012731287       111012935249       111013119086       111013283976      
111013464315       111013655609       111013853924       111014082929      
111014288422       111014483519       111014674375       111014857301    
111011259775       111011433139       111011621633       111011821972      
111012022505       111012205643       111012377586       111012551221      
111012731333       111012935250       111013119109       111013283998      
111013464337       111013655610       111013853957       111014082930      
111014288466       111014483531       111014674410       111014857367    
111011259810       111011433140       111011621655       111011822311      
111012022561       111012205979       111012377597       111012551232      
111012731355       111012935317       111013119132       111013284001      
111013464427       111013655654       111013854004       111014083009      
111014288602       111014483542       111014674432       111014857378    
111011259944       111011433195       111011621699       111011822344      
111012022640       111012206004       111012377621       111012551254      
111012731412       111012935340       111013119143       111013284023      
111013464483       111013655665       111013854026       111014083032      
111014288657       111014483553       111014674544       111014857389    
111011259977       111011433263       111011621712       111011822401      
111012022662       111012206015       111012377766       111012552064      
111012731489       111012935384       111013119154       111013284034      
111013464494       111013655722       111013854048       111014083087      
111014288714       111014483609       111014674623       111014857457    
111011260058       111011433296       111011621734       111011822467      
111012022897       111012206026       111012377788       111012552109      
111012731502       111012935474       111013119200       111013284045      
111013464540       111013655755       111013854071       111014083122      
111014288725       111014483643       111014674645       111014857480    
111011260092       111011433319       111011622038       111011822490      
111012023506       111012206037       111012377799       111012552121      
111012731535       111012935485       111013119211       111013284056      
111013464551       111013655777       111013854172       111014083133      
111014288736       111014483801       111014674656       111014857514    
111011260137       111011433320       111011622162       111011822568      
111012023562       111012206048       111012377801       111012552132      
111012731591       111012935496       111013119435       111013284078      
111013464630       111013655801       111013854183       111014083155      
111014288758       111014483946       111014674690       111014857536    
111011260159       111011433342       111011622285       111011822658      
111012023641       111012206071       111012377812       111012552143      
111012731658       111012935508       111013119468       111013284089      
111013464696       111013655889       111013854194       111014083188      
111014288770       111014483957       111014675062       111014857558    
111011260182       111011433364       111011622319       111011823097      
111012023663       111012206093       111012377834       111012552154      
111012731670       111012935542       111013119558       111013284124      
111013464708       111013655935       111013854217       111014083199      
111014288792       111014483991       111014675073       111014857581    
111011260250       111011433386       111011622320       111011823154      
111012023887       111012206105       111012378037       111012552187      
111012731692       111012935553       111013119570       111013284146      
111013464988       111013655968       111013854228       111014083223      
111014288837       111014484059       111014675118       111014857626    
111011260328       111011433601       111011622443       111011823165      
111012023911       111012206127       111012378071       111012552334      
111012731726       111012935609       111013119581       111013284887      
111013465024       111013656161       111013854239       111014083267      
111014288848       111014484093       111014675310       111014857659    
111011260430       111011433904       111011622487       111011823211      
111012023977       111012206228       111012378082       111012552389      
111012731748       111012935687       111013119659       111013284911      
111013465035       111013656194       111013854251       111014083289      
111014288871       111014484105       111014675321       111014857682    
111011260621       111011434039       111011622577       111011823244      
111012024046       111012206239       111012378105       111012552424      
111012731771       111012935698       111013119693       111013285080      
111013465046       111013656228       111013854341       111014083290      
111014288893       111014484228       111014675343       111014857693    
111011260632       111011434332       111011622601       111011823334      
111012024080       111012206262       111012378138       111012552446      
111012731805       111012935733       111013119794       111013285103      
111013465057       111013656802       111013854352       111014083335      
111014288916       111014484341       111014675477       111014857705    
111011260665       111011434365       111011622713       111011823413      
111012024158       111012206307       111012378150       111012552930      
111012731861       111012935812       111013119806       111013285192      
111013465079       111013657016       111013854385       111014083380      
111014288927       111014484396       111014675499       111014857716    
111011260676       111011434602       111011623039       111011823479      
111012024226       111012206374       111012378161       111012552941      
111012731872       111012935834       111013119817       111013285226      
111013465103       111013657140       111013854396       111014083481      
111014289029       111014484464       111014675534       111014857727    
111011260698       111011434657       111011623084       111011823648      
111012024541       111012206385       111012378206       111012552963      
111012731928       111012935845       111013119828       111013285237      
111013465136       111013657151       111013854408       111014083492      
111014289052       111014484745       111014675556       111014857738    
111011260744       111011434815       111011623174       111011823738      
111012024619       111012206408       111012378228       111012552985      
111012731951       111012935856       111013119839       111013285305      
111013465170       111013657960       111013854420       111014083751      
111014289142       111014485274       111014675578       111014857749    
111011260766       111011434826       111011623332       111011824065      
111012024642       111012206431       111012378329       111012552996      
111012732042       111012935890       111013119862       111013285507      
111013465226       111013657971       111013854565       111014083762      
111014289175       111014485432       111014675590       111014890241    
111011260980       111011434859       111011623400       111011824199      
111012024732       111012206565       111012378352       111012553009      
111012732075       111012935957       111013119873       111013285552      
111013465248       111013657982       111013854576       111014083773      
111014289186       111014485465       111014675635       111014900748    
111011261082       111011434950       111011623488       111011824324      
111012024811       111012206576       111012378363       111012553043      
111012732086       111012936082       111013119941       111013285563      
111013465271       111013658006       111013854598       111014083784      
111014289221       111014485500       111014675679       111014900793    
111011261217       111011435007       111011623523       111011824537      
111012024978       111012206587       111012378385       111012553100      
111012732097       111012937656       111013119963       111013285574      
111013465372       111013658039       111013854677       111014083852      
111014289243       111014486073       111014675680       111014900827    
111011261521       111011435018       111011623556       111011824582      
111012025070       111012206712       111012378396       111012553144      
111012732109       111012937689       111013120022       111013285585      
111013465440       111013658062       111013855016       111014083975      
111014289265       111014486174       111014675691       111014900872    
111011261699       111011435085       111011623635       111011824593      
111012025104       111012206723       111012378408       111012553166      
111012732121       111012937724       111013120055       111013285787      
111013465686       111013658095       111013855083       111014083997      
111014289502       111014486208       111014675703       111014900894    
111011261778       111011435096       111011623703       111011824795      
111012025283       111012206790       111012378419       111012553201      
111012732817       111012937735       111013120088       111013285822      
111013465709       111013658141       111013855128       111014084000      
111014289557       111014486309       111014675792       111014900917    
111011261789       111011435232       111011623859       111011825055      
111012025294       111012206880       111012378442       111012553223      
111012732839       111012937780       111013120123       111013285844      
111013465721       111013658152       111013855151       111014084011      
111014290267       111014486310       111014676355       111014900928    
111011261824       111011435276       111011623905       111011825088      
111012025328       111012206936       111012378532       111012553290      
111012732851       111012937847       111013120189       111013285899      
111013465754       111013658163       111013855230       111014084044      
111014290289       111014486343       111014676388       111014900940    
111011261846       111011435344       111011624254       111011825178      
111012025441       111012207151       111012378622       111012553346      
111012732884       111012937881       111013120213       111013286036      
111013465765       111013658208       111013855274       111014084077      
111014290537       111014486387       111014676513       111014900962    
111011261880       111011435726       111011624265       111011825189      
111012025575       111012207162       111012379544       111012553414      
111012732929       111012937948       111013120224       111013286069      
111013465787       111013658242       111013855353       111014084101      
111014290582       111014486400       111014676579       111014900973    
111011261969       111011435816       111011624322       111011825303      
111012025665       111012207241       111012379555       111012553469      
111012732985       111012937959       111013120246       111013286070      
111013465901       111013658309       111013855375       111014084112      
111014290593       111014486466       111014676647       111014900984    
111011261970       111011435962       111011624478       111011825505      
111012025700       111012207308       111012379601       111012553470      
111012733212       111012937960       111013121304       111013286092      
111013465912       111013658354       111013855421       111014084145      
111014290616       111014486512       111014676658       111014900995    
111011262016       111011436020       111011624546       111011825527      
111012025722       111012207342       111012379623       111012553672      
111012733223       111012937971       111013121348       111013286159      
111013465945       111013658455       111013855454       111014084347      
111014290694       111014486545       111014676704       111014901008    
111011262050       111011436031       111011624557       111011825583      
111012026127       111012207364       111012379634       111012553717      
111012734314       111012938163       111013121393       111013286193      
111013465978       111013658523       111013855487       111014084369      
111014290852       111014486613       111014676737       111014901042    
111011262094       111011436086       111011624591       111011825617      
111012026183       111012207432       111012379746       111012553728      
111012734336       111012938174       111013121539       111013286205      
111013465989       111013658613       111013855577       111014084370      
111014290863       111014486668       111014676748       111014901053    
111011262106       111011436244       111011624603       111011825628      
111012026194       111012207454       111012379757       111012553740      
111012734347       111012938297       111013121573       111013286227      
111013466003       111013658635       111013855959       111014084392      
111014290896       111014486679       111014676760       111014901064    
111011262117       111011436299       111011624793       111011825651      
111012026206       111012208501       111012379768       111012553762      
111012734358       111012938309       111013121595       111013286272      
111013466058       111013658680       111013855971       111014084404      
111014290964       111014486747       111014676793       111014901097    
111011262184       111011436323       111011624849       111011825707      
111012026228       111012209243       111012379791       111012553784      
111012734392       111012938703       111013121629       111013286283      
111013466092       111013658691       111013856028       111014084460      
111014291112       111014486758       111014676951       111014901132    
111011262195       111011436390       111011624928       111011825763      
111012026240       111012209287       111012379814       111012553942      
111012734448       111012938725       111013121641       111013286351      
111013466148       111013658859       111013856039       111014084482      
111014291202       111014486837       111014677019       111014901165    
111011262230       111011436413       111011625020       111011825774      
111012026251       111012209298       111012379847       111012553975      
111012734538       111012938736       111013121674       111013286407      
111013466159       111013658871       111013856040       111014084527      
111014291246       111014486848       111014677042       111014901222    
111011262274       111011436817       111011625211       111011825820      
111012026284       111012209388       111012379858       111012553986      
111012734550       111012938905       111013121719       111013286430      
111013466160       111013658950       111013856062       111014084538      
111014291291       111014486871       111014677053       111014901334    
111011262285       111011436918       111011625277       111011825842      
111012026352       111012209434       111012379881       111012554000      
111012734583       111012938972       111013121742       111013286520      
111013466834       111013658994       111013856095       111014084594      
111014291303       111014486949       111014677132       111014901345    
111011262308       111011437021       111011625334       111011825976      
111012026532       111012209456       111012379915       111012554022      
111012734628       111012939377       111013121753       111013286542      
111013466924       111013659018       111013856107       111014084741      
111014291336       111014487085       111014677165       111014901457    
111011262375       111011437122       111011625468       111011825998      
111012026756       111012209490       111012379926       111012554077      
111012734639       111012939388       111013121775       111013286654      
111013466957       111013659029       111013856118       111014084752      
111014291347       111014487614       111014677200       111014901468    
111011262421       111011437144       111011625569       111011826001      
111012026824       111012209535       111012380041       111012554088      
111012734729       111012939412       111013121809       111013286700      
111013466968       111013659052       111013856152       111014084774      
111014291358       111014487625       111014677211       111014901514    
111011262500       111011437447       111011625705       111011826045      
111012026903       111012209557       111012380568       111012554099      
111012734820       111012939445       111013121810       111013287497      
111013466991       111013659063       111013856174       111014084785      
111014291370       111014487647       111014677233       111014901536    
111011262667       111011437672       111011625716       111011826258      
111012027005       111012209591       111012380625       111012554101      
111012734842       111012939456       111013121865       111013287509      
111013467004       111013659209       111013856219       111014084831      
111014291392       111014487704       111014677299       111014901581    
111011262779       111011437683       111011625750       111011826270      
111012027106       111012209614       111012380636       111012554112      
111012734954       111012939580       111013121876       111013287576      
111013467015       111013660379       111013856297       111014084842      
111014291404       111014487872       111014677312       111014901626    
111011262791       111011437694       111011625873       111011826348      
111012027151       111012209692       111012380647       111012554156      
111012734998       111012939737       111013121933       111013287598      
111013467026       111013660403       111013856321       111014084853      
111014291516       111014487939       111014677323       111014901727    
111011262937       111011437739       111011625884       111011826540      
111012027241       111012209726       111012380658       111012554190      
111012735034       111012939759       111013121944       111013287633      
111013467082       111013660436       111013856343       111014084864      
111014291572       111014487984       111014677413       111014901738    
111011263051       111011437751       111011625895       111011826551      
111012027331       111012209748       111012380692       111012554246      
111012735124       111012939816       111013122002       111013287723      
111013467622       111013660447       111013856376       111014084875      
111014291583       111014487995       111014677468       111014901772    
111011263107       111011437863       111011625918       111011826696      
111012027353       111012209759       111012380715       111012554279      
111012735214       111012939827       111013122013       111013287734      
111013467655       111013660560       111013856400       111014084886      
111014291606       111014488008       111014677503       111014901839    
111011263130       111011437919       111011625952       111011826708      
111012027364       111012209838       111012380827       111012554448      
111012735236       111012940065       111013122091       111013287778      
111013467699       111013660627       111013856501       111014084909      
111014291651       111014488020       111014677660       111014901840    
111011263174       111011437920       111011626032       111011826719      
111012027409       111012210032       111012380838       111012554459      
111012735258       111012940256       111013122103       111013287813      
111013467767       111013660649       111013856556       111014084965      
111014291695       111014488064       111014677693       111014901929    
111011263208       111011437931       111011626087       111011826764      
111012027487       111012210065       111012380850       111012554482      
111012735382       111012940267       111013122136       111013287824      
111013467778       111013660717       111013856714       111014085001      
111014291774       111014488109       111014677705       111014901952    
111011263309       111011438033       111011626245       111011827091      
111012027623       111012210414       111012380906       111012554493      
111012735416       111012940302       111013122204       111013287879      
111013467824       111013660740       111013856860       111014085012      
111014291808       111014488110       111014677738       111014902010    
111011263365       111011438077       111011626335       111011827136      
111012027634       111012210447       111012380940       111012554505      
111012735450       111012940324       111013122237       111013287880      
111013467879       111013660773       111013856949       111014085056      
111014291875       111014488198       111014677806       111014902751    
111011263411       111011438190       111011626380       111011827259      
111012027645       111012210504       111012381132       111012554527      
111012735618       111012940335       111013122260       111013287891      
111013467891       111013660795       111013857096       111014085090      
111014291987       111014488233       111014677828       111014903291    
111011263590       111011438235       111011626436       111011827293      
111012027713       111012210694       111012381198       111012554583      
111012735685       111012940368       111013122327       111013287958      
111013467936       111013660829       111013857287       111014085113      
111014291998       111014488244       111014677840       111014903347    
111011263602       111011438268       111011626447       111011827316      
111012027746       111012210706       111012381222       111012554640      
111012735696       111012940380       111013122338       111013288027      
111013467992       111013660830       111013857928       111014085157      
111014292056       111014488334       111014677851       111014903358    
111011263646       111011438358       111011626469       111011827327      
111012027780       111012210728       111012381312       111012554662      
111012735753       111012940458       111013122349       111013288094      
111013468072       111013660863       111013857939       111014085304      
111014292067       111014488402       111014677884       111014903415    
111011263668       111011438505       111011626504       111011827372      
111012027915       111012211707       111012381323       111012554684      
111012735832       111012940571       111013122394       111013288117      
111013468083       111013661022       111013857940       111014085360      
111014292135       111014488413       111014677895       111014903459    
111011263725       111011438516       111011626515       111011827394      
111012027982       111012211819       111012381334       111012554808      
111012735843       111012940605       111013122462       111013288151      
111013468117       111013661044       111013857951       111014085393      
111014292168       111014488468       111014677907       111014903527    
111011263736       111011438527       111011626537       111011827406      
111012028039       111012211853       111012381413       111012554842      
111012735876       111012940638       111013122473       111013288162      
111013468139       111013661077       111013857984       111014085450      
111014292854       111014488862       111014677952       111014903538    
111011263747       111011438875       111011626627       111011827495      
111012028073       111012211897       111012381435       111012556068      
111012735966       111012940661       111013122484       111013288230      
111013468162       111013661088       111013858008       111014085472      
111014292922       111014488974       111014677974       111014903583    
111011263893       111011438897       111011626650       111011827530      
111012028208       111012211909       111012381468       111012556103      
111012735977       111012940672       111013122529       111013288285      
111013468207       111013661112       111013858097       111014085483      
111014292999       111014489100       111014678054       111014903640    
111011263916       111011439023       111011626683       111011827619      
111012028264       111012211921       111012381480       111012556158      
111012736013       111012940683       111013122530       111013288791      
111013468230       111013661684       111013858198       111014085517      
111014293002       111014489212       111014678065       111014903651    
111011263938       111011439179       111011626706       111011827631      
111012028309       111012211932       111012381491       111012556170      
111012736035       111012940717       111013122541       111013288836      
111013468522       111013662360       111013858200       111014085551      
111014293013       111014489256       111014678100       111014903707    
111011263961       111011439191       111011626841       111011827664      
111012028332       111012211943       111012381514       111012556271      
111012736046       111012940739       111013122574       111013288858      
111013468533       111013662461       111013858222       111014085821      
111014293057       111014489289       111014678177       111014903730  

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011264322       111011439304       111011626931       111011827721      
111012028398       111012212078       111012381525       111012556305      
111012736721       111012940762       111013122585       111013288915      
111013468566       111013662539       111013858996       111014085832      
111014293080       111014489335       111014678201       111014903752    
111011264580       111011439629       111011627011       111011827732      
111012028488       111012212113       111012381536       111012556327      
111012736732       111012940829       111013122653       111013288959      
111013468577       111013662551       111013859010       111014085843      
111014293091       111014489346       111014678324       111014903785    
111011264726       111011439641       111011627044       111011827822      
111012028501       111012212146       111012381547       111012556338      
111012736754       111012940830       111013122686       111013289040      
111013468588       111013662607       111013859098       111014085887      
111014293103       111014489357       111014678346       111014903796    
111011264805       111011439720       111011627099       111011827844      
111012028556       111012212168       111012381558       111012556349      
111012736765       111012940874       111013122710       111013289107      
111013468656       111013662629       111013859166       111014085922      
111014293271       111014489515       111014678357       111014903831    
111011264838       111011439786       111011627156       111011827899      
111012028679       111012212191       111012381569       111012556406      
111012736798       111012940975       111013122787       111013289118      
111013468713       111013662685       111013859201       111014085933      
111014293282       111014489627       111014678403       111014903875    
111011264850       111011439821       111011627190       111011827978      
111012028680       111012212258       111012381570       111012556417      
111012736855       111012941000       111013122798       111013289275      
111013468791       111013662720       111013859324       111014085988      
111014293316       111014489650       111014679167       111014903886    
111011264894       111011439832       111011627224       111011828003      
111012028837       111012212270       111012381581       111012556439      
111012736888       111012941022       111013122811       111013289354      
111013468814       111013662742       111013859346       111014086035      
111014293338       111014489672       111014679707       111014903897    
111011264940       111011439854       111011627246       111011828047      
111012028938       111012212281       111012381592       111012556462      
111012736945       111012941101       111013122844       111013289387      
111013468836       111013662810       111013859414       111014086046      
111014293349       111014490045       111014679718       111014903932    
111011265020       111011439898       111011627358       111011828070      
111012029007       111012212416       111012381615       111012556484      
111012737003       111012941178       111013122866       111013289411      
111013468870       111013662832       111013859504       111014086103      
111014293383       111014490056       111014679741       111014904034    
111011265031       111011439955       111011627370       111011828126      
111012029029       111012212461       111012381626       111012556518      
111012737014       111012941190       111013122888       111013290031      
111013468892       111013662900       111013859526       111014086136      
111014293417       111014490067       111014680035       111014904179    
111011265198       111011440081       111011627493       111011828148      
111012029142       111012212483       111012381738       111012556866      
111012737104       111012941448       111013122934       111013290075      
111013468915       111013662999       111013859616       111014086147      
111014293440       111014490102       111014680114       111014904427    
111011265211       111011440092       111011627516       111011828160      
111012029164       111012212539       111012381772       111012556877      
111012737159       111012941460       111013122990       111013290097      
111013469006       111013663046       111013860012       111014086192      
111014293529       111014490146       111014680147       111014904449    
111011265222       111011440126       111011627617       111011828193      
111012029210       111012212562       111012381974       111012556888      
111012737182       111012941695       111013123070       111013290110      
111013469062       111013663091       111013860034       111014086204      
111014293552       111014490168       111014680169       111014904494    
111011265288       111011440182       111011627707       111011828205      
111012029265       111012212573       111012382010       111012556923      
111012737227       111012941718       111013123092       111013290288      
111013469073       111013663125       111013860056       111014086215      
111014293697       111014490179       111014680170       111014905608    
111011265558       111011440250       111011627808       111011828216      
111012029276       111012212595       111012382054       111012556956      
111012737238       111012941819       111013123115       111013290299      
111013469118       111013663215       111013860269       111014086237      
111014293754       111014490180       111014680204       111014905631    
111011265772       111011440283       111011627909       111011828227      
111012029333       111012212607       111012382065       111012556989      
111012737283       111012941864       111013123137       111013290334      
111013469130       111013663282       111013860281       111014086259      
111014293776       111014490315       111014680226       111014905642    
111011265806       111011440294       111011627910       111011828238      
111012029940       111012212696       111012382076       111012557003      
111012737632       111012942382       111013123159       111013290390      
111013469141       111013663417       111013860304       111014086260      
111014293901       111014490326       111014680417       111014905686    
111011265840       111011440306       111011627965       111011828261      
111012030032       111012212731       111012382111       111012557014      
111012737676       111012942494       111013123171       111013290547      
111013469411       111013663608       111013860360       111014086305      
111014293923       111014490348       111014680428       111014905697    
111011265851       111011440632       111011628179       111011828317      
111012030043       111012212742       111012382133       111012557193      
111012737687       111012942517       111013123182       111013290570      
111013469488       111013663709       111013860427       111014086316      
111014293978       111014490472       111014680440       111014905721    
111011265862       111011440654       111011628203       111011828373      
111012030177       111012212797       111012382144       111012557216      
111012737878       111012943619       111013123586       111013290637      
111013469499       111013663710       111013860483       111014086327      
111014294069       111014490506       111014680451       111014905754    
111011265884       111011440823       111011628236       111011828395      
111012030201       111012212955       111012382155       111012557238      
111012737902       111012943631       111013123597       111013290648      
111013469703       111013663732       111013860506       111014086361      
111014294081       111014490607       111014680473       111014905844    
111011265996       111011440834       111011628269       111011828407      
111012030212       111012213002       111012382188       111012557294      
111012737991       111012943686       111013123643       111013290738      
111013469770       111013663743       111013860517       111014086372      
111014294092       111014490618       111014680518       111014906496    
111011266256       111011440878       111011628281       111011828429      
111012030278       111012213024       111012382470       111012557317      
111012738026       111012943754       111013123665       111013290851      
111013470727       111013663798       111013860551       111014086653      
111014294126       111014490696       111014680529       111014906531    
111011266391       111011440890       111011628360       111011828474      
111012030403       111012213327       111012382559       111012557362      
111012738048       111012943877       111013123766       111013291278      
111013470761       111013664890       111013860955       111014086709      
111014294148       111014490775       111014680563       111014906542    
111011266436       111011440913       111011628483       111011828508      
111012030537       111012213350       111012383156       111012557373      
111012738060       111012943967       111013123777       111013291458      
111013470794       111013664902       111013860966       111014087115      
111014294205       111014490786       111014680574       111014907217    
111011266504       111011441004       111011628551       111011828542      
111012030593       111012213383       111012383189       111012557384      
111012738127       111012944137       111013123788       111013291526      
111013470839       111013664924       111013861057       111014087665      
111014294249       111014490809       111014680743       111014907239    
111011266649       111011441037       111011628584       111011828575      
111012030627       111012213417       111012383190       111012557407      
111012738138       111012944159       111013123799       111013291537      
111013471717       111013664946       111013861079       111014087698      
111014294272       111014490821       111014680765       111014907307    
111011266650       111011441161       111011628618       111011828586      
111012030650       111012213428       111012383224       111012557430      
111012738161       111012944171       111013123801       111013291548      
111013471751       111013664991       111013861125       111014087788      
111014294283       111014490966       111014680978       111014907318    
111011266751       111011441172       111011628775       111011828609      
111012030829       111012213484       111012383279       111012557452      
111012738183       111012944182       111013123823       111013291559      
111013471773       111013665037       111013861169       111014087823      
111014294373       111014491035       111014680989       111014907329    
111011266773       111011441240       111011628887       111011828610      
111012030920       111012213495       111012383303       111012557463      
111012738217       111012944238       111013123834       111013291616      
111013471807       111013665048       111013861204       111014088172      
111014294384       111014491068       111014681003       111014907352    
111011266874       111011441329       111011628900       111011828621      
111012030986       111012213507       111012383336       111012557553      
111012738239       111012944272       111013123878       111013291638      
111013471829       111013665059       111013861215       111014088701      
111014294553       111014491103       111014681081       111014907408    
111011266997       111011441431       111011628911       111011829183      
111012031055       111012213574       111012383358       111012557564      
111012738813       111012944283       111013123890       111013291649      
111013471841       111013665228       111013861237       111014088936      
111014294564       111014491114       111014681092       111014907464    
111011267022       111011441543       111011628922       111011829240      
111012031167       111012213585       111012383369       111012557586      
111012738880       111012944294       111013123913       111013291841      
111013471852       111013665240       111013861787       111014089241      
111014295138       111014491642       111014681159       111014907510    
111011267077       111011441554       111011628999       111011829341      
111012031189       111012213608       111012383505       111012557979      
111012738947       111012944362       111013123924       111013291920      
111013471863       111013665284       111013861800       111014089263      
111014295789       111014491901       111014681160       111014907532    
111011267088       111011441565       111011629013       111011829420      
111012031246       111012213620       111012383831       111012558071      
111012739690       111012944407       111013123991       111013292066      
111013471885       111013665330       111013861833       111014089319      
111014295813       111014491990       111014681171       111014907554    
111011267099       111011441576       111011629046       111011829565      
111012031268       111012213686       111012383853       111012558105      
111012739713       111012944496       111013124059       111013292156      
111013471919       111013665341       111013861923       111014089353      
111014295824       111014492047       111014681205       111014907611    
111011267224       111011441587       111011629057       111011829734      
111012031280       111012213754       111012383910       111012558138      
111012739735       111012944597       111013124071       111013292213      
111013472011       111013665374       111013861978       111014089432      
111014295835       111014492621       111014681227       111014907712    
111011267235       111011441622       111011629079       111011829767      
111012031381       111012213800       111012383998       111012558172      
111012739904       111012944654       111013124093       111013292257      
111013472033       111013665464       111013862160       111014089487      
111014296139       111014492698       111014681665       111014907745    
111011267303       111011441666       111011629080       111011830006      
111012031415       111012213811       111012384034       111012558183      
111012740658       111012944665       111013124105       111013292279      
111013472134       111013665497       111013862238       111014089498      
111014296140       111014492700       111014681676       111014907813    
111011267358       111011441699       111011629114       111011830310      
111012031460       111012214722       111012384056       111012558228      
111012740704       111012944799       111013124116       111013292358      
111013472167       111013665543       111013862294       111014089566      
111014296162       111014492777       111014681766       111014907879    
111011267415       111011441790       111011629192       111011830365      
111012031505       111012214733       111012384067       111012558239      
111012740760       111012945677       111013124138       111013292426      
111013472190       111013665554       111013862328       111014089577      
111014296195       111014492812       111014681845       111014907891    
111011267493       111011441835       111011629237       111011830433      
111012031561       111012214755       111012384090       111012558251      
111012740771       111012945699       111013124150       111013292493      
111013472437       111013665565       111013862339       111014089656      
111014296207       111014492957       111014681878       111014907936    
111011267527       111011441846       111011629260       111011830545      
111012031572       111012214766       111012384102       111012558273      
111012740816       111012945712       111013124194       111013292572      
111013472448       111013665587       111013862384       111014090232      
111014296241       111014492968       111014681913       111014907981    
111011267538       111011441947       111011629316       111011830668      
111012031594       111012214980       111012384168       111012558330      
111012740849       111012945958       111013124206       111013292617      
111013472505       111013665622       111013862418       111014090287      
111014296252       111014492980       111014681935       111014908005    
111011267572       111011441958       111011629338       111011830680      
111012031707       111012215026       111012384179       111012558341      
111012740883       111012945970       111013124228       111013292628      
111013472549       111013665666       111013862430       111014090298      
111014296454       111014493004       111014681979       111014908094    
111011267673       111011441969       111011629349       111011830769      
111012031864       111012215060       111012384269       111012558363      
111012740951       111012946038       111013124262       111013293472      
111013472606       111013665699       111013862474       111014090300      
111014296511       111014493341       111014682082       111014908139    
111011267752       111011441981       111011629451       111011830860      
111012031897       111012215071       111012384315       111012558453      
111012740973       111012946050       111013124600       111013293506      
111013472684       111013665734       111013862913       111014090344      
111014296522       111014493352       111014682093       111014908162    
111011268157       111011442128       111011629495       111011830938      
111012032056       111012215105       111012385215       111012558510      
111012740995       111012946061       111013124611       111013293528      
111013473135       111013665778       111013863015       111014090412      
111014296533       111014493363       111014682105       111014908218    
111011268168       111011442184       111011629530       111011830994      
111012032359       111012215138       111012385226       111012558521      
111012741020       111012946072       111013124633       111013293540      
111013473157       111013665824       111013863059       111014090423      
111014296612       111014493420       111014682138       111014908319    
111011268258       111011442229       111011629620       111011831153      
111012032382       111012215206       111012385248       111012558576      
111012741075       111012946140       111013124644       111013293573      
111013473270       111013665947       111013863071       111014090434      
111014296656       111014493464       111014682363       111014908320    
111011268270       111011442230       111011629664       111011831197      
111012032472       111012215543       111012385271       111012558598      
111012741132       111012946252       111013124677       111013293595      
111013473281       111013666162       111013863093       111014090478      
111014296667       111014493565       111014682419       111014908375    
111011268416       111011442566       111011629710       111011831300      
111012032483       111012215554       111012385349       111012558611      
111012741233       111012946285       111013124701       111013293764      
111013473292       111013666184       111013863396       111014090670      
111014296689       111014493644       111014682464       111014908386    
111011268494       111011442634       111011629732       111011831401      
111012032506       111012215598       111012385350       111012558633      
111012741299       111012946623       111013124712       111013293775      
111013473304       111013666241       111013863497       111014090894      
111014296757       111014493699       111014682486       111014908409    
111011268540       111011442768       111011629743       111011831423      
111012032540       111012215644       111012385406       111012558644      
111012741356       111012946645       111013124756       111013293821      
111013473315       111013666511       111013863655       111014090906      
111014296779       111014493745       111014682543       111014908421    
111011268797       111011442814       111011629754       111011831681      
111012032663       111012215701       111012385417       111012558677      
111012741378       111012946656       111013124802       111013293832      
111013473371       111013666544       111013863688       111014090984      
111014296803       111014493789       111014682576       111014908500    
111011268832       111011443028       111011629765       111011831715      
111012032775       111012215734       111012385440       111012558712      
111012741446       111012946702       111013124813       111013293900      
111013473382       111013666566       111013863958       111014090995      
111014297073       111014493790       111014682600       111014908511    
111011269024       111011443040       111011629798       111011831771      
111012032809       111012215756       111012385451       111012558734      
111012741514       111012947264       111013124824       111013293944      
111013473405       111013667321       111013864353       111014091019      
111014297084       111014493846       111014682644       111014908522    
111011269035       111011443095       111011629800       111011831894      
111012032854       111012215767       111012385462       111012558756      
111012741660       111012947466       111013124835       111013293955      
111013473494       111013667354       111013864498       111014091075      
111014297107       111014493868       111014682666       111014908544    
111011269079       111011443185       111011629822       111011832064      
111012032865       111012215789       111012385484       111012558778      
111012742234       111012947488       111013124857       111013293988      
111013473528       111013667400       111013864511       111014091121      
111014297129       111014493925       111014682723       111014908623    
111011269091       111011443196       111011629923       111011832132      
111012032944       111012215868       111012385529       111012558789      
111012742357       111012947501       111013124868       111013294013      
111013474338       111013667422       111013864566       111014091277      
111014297208       111014493958       111014682734       111014908713    
111011269158       111011443376       111011630318       111011832176      
111012032955       111012215925       111012385530       111012558981      
111012742403       111012947512       111013124969       111013294035      
111013474350       111013667477       111013864612       111014091378      
111014297264       111014493981       111014682846       111014908724    
111011269169       111011443387       111011630464       111011832378      
111012033024       111012215969       111012385563       111012559027      
111012742458       111012947602       111013124981       111013294215      
111013474383       111013667556       111013864702       111014091491      
111014297310       111014494049       111014682879       111014908735    
111011269181       111011443444       111011630767       111011832390      
111012033114       111012215970       111012385596       111012559049      
111012742526       111012947646       111013125005       111013295542      
111013474406       111013667602       111013864814       111014091569      
111014297343       111014494139       111014682891       111014908960    
111011269305       111011443589       111011630958       111011832570      
111012033136       111012216016       111012385608       111012559083      
111012742548       111012947668       111013125038       111013295564      
111013474428       111013667624       111013864847       111014091592      
111014297376       111014494140       111014682936       111014908971    
111011269350       111011443613       111011631038       111011832604      
111012033147       111012216083       111012385686       111012559128      
111012742560       111012947679       111013125049       111013295698      
111013474563       111013667646       111013864869       111014092380      
111014297411       111014494151       111014682947       111014908993    
111011269383       111011443680       111011631106       111011832626      
111012033158       111012216094       111012385697       111012559139      
111012742627       111012947703       111013125061       111013295722      
111013474574       111013667691       111013864926       111014092414      
111014297646       111014494252       111014682958       111014909017    
111011269451       111011443826       111011631218       111011832659      
111012033271       111012216128       111012385822       111012559184      
111012742649       111012947826       111013125072       111013295777      
111013474608       111013667703       111013864937       111014092560      
111014297703       111014494274       111014682970       111014909039    
111011269473       111011443893       111011631241       111011832671      
111012033282       111012216151       111012385833       111012559207      
111012742694       111012947848       111013125083       111013295856      
111013474754       111013667758       111013865040       111014092605      
111014297747       111014494308       111014683588       111014909051    
111011269484       111011443905       111011631331       111011832716      
111012033293       111012216162       111012385888       111012559320      
111012742795       111012947859       111013125094       111013295878      
111013474945       111013667871       111013865051       111014093178      
111014297860       111014494320       111014683623       111014909107    
111011269653       111011444029       111011631364       111011832761      
111012033327       111012216173       111012386159       111012559386      
111012742829       111012947950       111013125128       111013295890      
111013474956       111013668108       111013865062       111014093189      
111014297893       111014494331       111014683690       111014909118    
111011269709       111011444030       111011631476       111011832806      
111012033350       111012216195       111012386171       111012559454      
111012742885       111012947972       111013125139       111013295957      
111013474989       111013668153       111013865196       111014093224      
111014297938       111014494364       111014683791       111014909129    
111011269732       111011444096       111011631498       111011832952      
111012033372       111012216252       111012386205       111012559465      
111012742964       111012947983       111013125140       111013295979      
111013474990       111013668164       111013865893       111014093235      
111014297949       111014494601       111014683881       111014909466    
111011269888       111011444153       111011631522       111011832974      
111012033574       111012216308       111012386261       111012559498      
111012742997       111012947994       111013125151       111013295980      
111013475092       111013668300       111013865905       111014093279      
111014297950       111014494634       111014684107       111014909477    
111011269899       111011444287       111011631566       111011833054      
111012033596       111012216331       111012386317       111012559533      
111012743066       111012948018       111013125162       111013296060      
111013475137       111013668467       111013866030       111014093516      
111014297961       111014494656       111014684130       111014909488    
111011269923       111011444298       111011631623       111011833087      
111012033664       111012216364       111012386384       111012559544      
111012743077       111012948052       111013125207       111013296116      
111013475261       111013668535       111013866085       111014093594      
111014298063       111014494678       111014684219       111014909512    
111011270026       111011444300       111011631678       111011833100      
111012033765       111012216386       111012386407       111012559555      
111012743101       111012948175       111013125241       111013296149      
111013475272       111013668591       111013866579       111014093796      
111014298074       111014495107       111014684220       111014909534    
111011270060       111011444333       111011631779       111011833111      
111012033798       111012216421       111012386430       111012559588      
111012743190       111012948221       111013125308       111013296194      
111013475351       111013668636       111013866591       111014093831      
111014298232       111014495130       111014684297       111014909646    
111011270116       111011444670       111011631814       111011833155      
111012033978       111012216443       111012386441       111012559623      
111012743224       111012948243       111013125319       111013296396      
111013475373       111013668748       111013866647       111014093987      
111014298276       111014495174       111014684332       111014909657    
111011270127       111011444726       111011631825       111011833289      
111012034014       111012216454       111012386485       111012559656      
111012743268       111012948568       111013125320       111013296431      
111013475429       111013668759       111013866748       111014093998      
111014298298       111014495253       111014684343       111014909758    
111011270150       111011444782       111011631847       111011833638      
111012034159       111012216465       111012386496       111012559667      
111012743280       111012948625       111013125331       111013296453      
111013475474       111013668805       111013866771       111014094067      
111014298322       111014495309       111014684365       111014909837  

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011270239       111011445323       111011631869       111011833694      
111012034294       111012216511       111012386520       111012559881      
111012743347       111012948647       111013125342       111013296464      
111013475519       111013668827       111013866894       111014094113      
111014299097       111014495354       111014684400       111014909859    
111011270262       111011445446       111011631904       111011833740      
111012034317       111012216522       111012386531       111012559926      
111012743426       111012948692       111013125353       111013296510      
111013475564       111013669008       111013866951       111014094124      
111014299165       111014495501       111014684422       111014909871    
111011270295       111011445457       111011631948       111011834077      
111012034384       111012216892       111012386553       111012559960      
111012743459       111012948759       111013125364       111013296543      
111013475575       111013669019       111013866984       111014094157      
111014299200       111014495556       111014684523       111014909927    
111011270330       111011445525       111011631959       111011834101      
111012034452       111012216948       111012386575       111012559993      
111012743482       111012949222       111013125375       111013296587      
111013475621       111013669075       111013866995       111014094214      
111014299233       111014495567       111014684567       111014909949    
111011270633       111011445569       111011631993       111011834202      
111012034643       111012216960       111012386687       111012560018      
111012743639       111012949233       111013125386       111013296598      
111013475632       111013669244       111013867086       111014094258      
111014299255       111014495860       111014684590       111014909972    
111011270767       111011445907       111011632073       111011834291      
111012034654       111012216982       111012386698       111012560041      
111012743651       111012949244       111013125409       111013296633      
111013475654       111013669266       111013867132       111014094281      
111014299266       111014495882       111014684624       111014910064    
111011270778       111011445963       111011632141       111011834460      
111012034676       111012216993       111012386700       111012560096      
111012743842       111012949312       111013125421       111013296767      
111013475878       111013669378       111013867143       111014094528      
111014299288       111014495994       111014684792       111014910075    
111011270802       111011446199       111011632163       111011834594      
111012034733       111012217051       111012386722       111012560164      
111012743943       111012949356       111013125432       111013296802      
111013475889       111013669402       111013867277       111014094618      
111014299299       111014496018       111014684804       111014910312    
111011270824       111011446289       111011632501       111011834819      
111012034799       111012217062       111012387037       111012560186      
111012743976       111012949378       111013125544       111013296846      
111013475913       111013669480       111013867378       111014094719      
111014299323       111014496029       111014684848       111014910491    
111011270846       111011446290       111011632523       111011834886      
111012034878       111012217107       111012387060       111012560197      
111012744472       111012949806       111013125566       111013296970      
111013475924       111013669581       111013867479       111014094720      
111014299402       111014496096       111014684893       111014910626    
111011270981       111011446548       111011632590       111011835045      
111012034957       111012217129       111012387071       111012560210      
111012744641       111012950202       111013125577       111013297050      
111013475957       111013669648       111013867503       111014094809      
111014299435       111014496120       111014685164       111014910648    
111011271049       111011446649       111011632624       111011835089      
111012035015       111012217242       111012387172       111012560221      
111012744663       111012950224       111013125588       111013297241      
111013475968       111013669705       111013867514       111014094865      
111014299491       111014496142       111014685175       111014910682    
111011271229       111011446672       111011632725       111011835090      
111012035127       111012217253       111012387206       111012560355      
111012744685       111012950853       111013125612       111013297252      
111013475991       111013670493       111013867570       111014095068      
111014299547       111014496153       111014685186       111014910727    
111011271252       111011446683       111011633018       111011835214      
111012035295       111012217354       111012387228       111012560366      
111012746069       111012950864       111013125634       111013297319      
111013476701       111013670864       111013867592       111014095091      
111014299558       111014496164       111014685276       111014910738    
111011271263       111011446908       111011633131       111011835236      
111012035396       111012217376       111012387239       111012560377      
111012746160       111012950875       111013125656       111013297320      
111013476789       111013670910       111013867671       111014095103      
111014299604       111014496175       111014685298       111014910749    
111011271342       111011447112       111011633322       111011835292      
111012035431       111012217387       111012387262       111012560388      
111012746171       111012950921       111013125667       111013297825      
111013476846       111013670998       111013867749       111014095147      
111014299615       111014496221       111014685333       111014910794    
111011271353       111011447213       111011633333       111011835360      
111012035497       111012217422       111012387284       111012560399      
111012746205       111012950932       111013125678       111013297847      
111013476857       111013671034       111013867761       111014095170      
111014299626       111014496243       111014685344       111014910851    
111011271465       111011447224       111011633344       111011835551      
111012035723       111012217433       111012387307       111012560467      
111012746250       111012950943       111013125713       111013297904      
111013476868       111013671056       111013867772       111014095204      
111014299716       111014496254       111014685401       111014910963    
111011271487       111011447370       111011633366       111011836013      
111012035745       111012217512       111012387363       111012560478      
111012746508       111012950954       111013125735       111013297971      
111013476880       111013671102       111013867817       111014095215      
111014299772       111014496300       111014685423       111014911032    
111011271511       111011447549       111011633445       111011836192      
111012035947       111012217523       111012387396       111012560490      
111012746553       111012950976       111013125757       111013298006      
111013476925       111013671113       111013867884       111014095350      
111014299828       111014496322       111014685445       111014911043    
111011271522       111011447572       111011633502       111011836215      
111012035958       111012217781       111012387419       111012560502      
111012746755       111012951034       111013125779       111013298073      
111013476947       111013671157       111013867895       111014095372      
111014299839       111014496333       111014685489       111014911054    
111011271566       111011447606       111011633535       111011836327      
111012035992       111012217792       111012387453       111012560535      
111012746980       111012951045       111013125780       111013298107      
111013476958       111013671191       111013867929       111014095383      
111014299840       111014496344       111014685502       111014911188    
111011271577       111011447718       111011633614       111011836394      
111012036050       111012217804       111012388072       111012560603      
111012747048       111012951056       111013125814       111013298130      
111013476969       111013671203       111013867930       111014095507      
111014299907       111014496625       111014685928       111014911201    
111011271780       111011447730       111011633692       111011836406      
111012036162       111012217860       111012388083       111012560647      
111012747330       111012951157       111013125825       111013298185      
111013477005       111013671247       111013867963       111014095620      
111014300157       111014496681       111014685939       111014911290    
111011271825       111011447741       111011633704       111011836439      
111012036173       111012217938       111012388106       111012560658      
111012747374       111012951168       111013125858       111013298208      
111013477016       111013671270       111013867985       111014095642      
111014300179       111014496704       111014685951       111014911638    
111011271937       111011447763       111011633737       111011836484      
111012036229       111012217949       111012388139       111012560692      
111012747453       111012951180       111013125904       111013298253      
111013477027       111013671359       111013868144       111014095899      
111014300337       111014496726       111014685995       111014911672    
111011272017       111011447875       111011633805       111011836495      
111012036308       111012217972       111012388218       111012560704      
111012747486       111012951203       111013125926       111013298309      
111013477072       111013671393       111013869224       111014095912      
111014300764       111014496816       111014686042       111014911706    
111011272039       111011447909       111011633861       111011836541      
111012036342       111012218096       111012388229       111012560894      
111012747497       111012951236       111013125948       111013298321      
111013477106       111013671438       111013869235       111014096160      
111014300786       111014496849       111014686109       111014911829    
111011272040       111011447954       111011634020       111011836765      
111012036364       111012218108       111012388308       111012561165      
111012747510       111012951258       111013125960       111013298477      
111013477140       111013671461       111013869246       111014096216      
111014300933       111014496861       111014686200       111014911975    
111011272062       111011448067       111011634086       111011836798      
111012036409       111012218119       111012388386       111012561176      
111012747543       111012951304       111013126006       111013298534      
111013477173       111013671472       111013869550       111014096249      
111014300944       111014496906       111014686233       111014912011    
111011272095       111011448090       111011634110       111011836800      
111012036599       111012218120       111012388465       111012561547      
111012747600       111012951393       111013126017       111013298859      
111013477252       111013671517       111013869594       111014096272      
111014300988       111014496917       111014686299       111014912055    
111011272130       111011448124       111011634390       111011836990      
111012036678       111012218131       111012388533       111012561930      
111012747655       111012951416       111013126039       111013298938      
111013477263       111013671551       111013869695       111014096283      
111014300999       111014496940       111014686345       111014912156    
111011272185       111011448179       111011634468       111011837092      
111012036702       111012218142       111012388544       111012561985      
111012747666       111012951438       111013126073       111013299467      
111013477274       111013671562       111013869943       111014096306      
111014301024       111014496984       111014686390       111014912167    
111011272387       111011448203       111011634547       111011837160      
111012036713       111012218175       111012388588       111012561996      
111012747688       111012951472       111013126095       111013299490      
111013477296       111013671584       111013869965       111014096339      
111014301057       111014497020       111014686402       111014912257    
111011272422       111011448315       111011634851       111011837362      
111012036724       111012218186       111012388667       111012562076      
111012747767       111012951483       111013126118       111013299513      
111013477308       111013671607       111013869987       111014096407      
111014301091       111014497097       111014686413       111014912279    
111011272455       111011448416       111011634963       111011837520      
111012036757       111012218197       111012388678       111012562267      
111012747790       111012951494       111013126141       111013299524      
111013477555       111013671618       111013870013       111014096441      
111014301114       111014497109       111014686446       111014912325    
111011272501       111011448427       111011634996       111011837610      
111012036825       111012218209       111012388689       111012562289      
111012747802       111012951506       111013126174       111013299535      
111013477623       111013672002       111013870068       111014096632      
111014301158       111014497165       111014686479       111014912460    
111011272523       111011448449       111011635302       111011837654      
111012036847       111012218221       111012388702       111012562335      
111012747813       111012951517       111013126185       111013299568      
111013477656       111013672024       111013870091       111014096654      
111014301192       111014497176       111014686514       111014912471    
111011272545       111011448472       111011635324       111011837687      
111012036892       111012218254       111012388904       111012562346      
111012747880       111012951539       111013126208       111013299636      
111013477702       111013672136       111013870125       111014096665      
111014301215       111014497187       111014686569       111014912493    
111011272578       111011448506       111011635346       111011837700      
111012036993       111012218265       111012388915       111012562357      
111012747891       111012951630       111013126231       111013299647      
111013477779       111013672169       111013870248       111014096700      
111014301226       111014497200       111014686581       111014912550    
111011272590       111011448517       111011635380       111011837766      
111012037039       111012218322       111012388959       111012562380      
111012747992       111012951674       111013126310       111013299670      
111013477803       111013672226       111013870259       111014096733      
111014301271       111014497222       111014686626       111014912572    
111011272624       111011448663       111011635548       111011837823      
111012037129       111012218355       111012389040       111012562706      
111012748038       111012951696       111013126321       111013299715      
111013477870       111013672316       111013870271       111014096823      
111014301406       111014497255       111014686659       111014912594    
111011272646       111011448708       111011635672       111011837856      
111012037130       111012218377       111012389062       111012562728      
111012748050       111012951731       111013126343       111013299737      
111013477937       111013672327       111013870305       111014096902      
111014301417       111014497345       111014686693       111014912606    
111011272703       111011448797       111011635739       111011837979      
111012037163       111012218445       111012389848       111012562829      
111012748128       111012951753       111013126354       111013299805      
111013477959       111013672372       111013870338       111014097015      
111014301495       111014497356       111014686738       111014912617    
111011272747       111011448843       111011635740       111011838228      
111012037219       111012218467       111012389871       111012562841      
111012748151       111012951887       111013126365       111013299816      
111013477960       111013672428       111013870372       111014097026      
111014301518       111014497367       111014686761       111014912673    
111011272905       111011449103       111011635773       111011838284      
111012037220       111012218489       111012389905       111012562852      
111012748218       111012951955       111013126376       111013299827      
111013478039       111013672439       111013870518       111014097060      
111014301541       111014497389       111014686930       111014912707    
111011272927       111011449237       111011635807       111011838442      
111012037354       111012218490       111012389927       111012562885      
111012748252       111012951988       111013126387       111013299850      
111013478095       111013672440       111013870529       111014097127      
111014301563       111014497402       111014686974       111014912718    
111011273007       111011449338       111011635874       111011838521      
111012037400       111012218557       111012389961       111012562975      
111012748274       111012951999       111013126400       111013299894      
111013478152       111013672721       111013870585       111014097262      
111014302014       111014497413       111014687009       111014912730    
111011273029       111011449350       111011635919       111011838611      
111012037433       111012218568       111012389994       111012563639      
111012748285       111012952002       111013126433       111013299906      
111013478286       111013672776       111013870642       111014098814      
111014302069       111014497424       111014687010       111014912820    
111011273366       111011449417       111011635942       111011838633      
111012037466       111012218669       111012390019       111012563763      
111012748443       111012952057       111013126455       111013299917      
111013478411       111013672822       111013870653       111014099477      
111014302081       111014497435       111014687021       111014912831    
111011273489       111011449596       111011635964       111011838644      
111012037657       111012218670       111012390277       111012563808      
111012748476       111012952103       111013126466       111013300101      
111013478534       111013672866       111013870675       111014099534      
111014302104       111014497457       111014687032       111014912842    
111011273579       111011449855       111011636022       111011838677      
111012037680       111012218692       111012390323       111012563897      
111012748825       111012952158       111013126512       111013300134      
111013478567       111013672888       111013870686       111014099635      
111014302137       111014497659       111014687065       111014912864    
111011273670       111011449923       111011636044       111011838699      
111012037804       111012218737       111012390356       111012564012      
111012748858       111012952372       111013126668       111013300156      
111013479030       111013672899       111013870743       111014099646      
111014302159       111014497851       111014687100       111014912886    
111011273692       111011450015       111011636101       111011838846      
111012037859       111012218748       111012390390       111012564045      
111012748904       111012952406       111013126679       111013300202      
111013479096       111013672934       111013870787       111014100829      
111014302227       111014497884       111014687133       111014912910    
111011273737       111011450082       111011636190       111011838947      
111012038232       111012218760       111012390424       111012564056      
111012748926       111012952439       111013126950       111013300235      
111013479120       111013672989       111013870855       111014100852      
111014302249       111014497895       111014687188       111014912932    
111011273748       111011450149       111011636303       111011838958      
111012038344       111012218782       111012390435       111012564067      
111012748937       111012952440       111013127366       111013300268      
111013479153       111013672990       111013870866       111014100986      
111014302306       111014497930       111014687313       111014912965    
111011273759       111011450172       111011636381       111011838970      
111012038366       111012218805       111012390457       111012564089      
111012748982       111012952484       111013127423       111013300583      
111013479164       111013673003       111013871698       111014101033      
111014302340       111014497952       111014687324       111014912987    
111011273928       111011450228       111011636415       111011839083      
111012038478       111012218838       111012390479       111012564090      
111012749006       111012952518       111013127467       111013300617      
111013479175       111013673036       111013871722       111014101099      
111014302722       111014498065       111014687403       111014913001    
111011273939       111011450284       111011636437       111011839241      
111012038614       111012218883       111012390491       111012564506      
111012749062       111012952664       111013127490       111013300651      
111013479197       111013673058       111013871733       111014101167      
111014302744       111014498199       111014687492       111014913157    
111011274086       111011450385       111011636459       111011839319      
111012038658       111012218906       111012390558       111012564540      
111012749107       111012952765       111013127872       111013300684      
111013479209       111013673070       111013871744       111014101235      
111014302935       111014498201       111014687504       111014913179    
111011274132       111011450408       111011636493       111011839331      
111012038681       111012218917       111012390615       111012564562      
111012749141       111012952822       111013127883       111013300695      
111013479232       111013673137       111013871777       111014101358      
111014302957       111014498212       111014687582       111014913236    
111011274277       111011450497       111011636505       111011839432      
111012038692       111012218951       111012390626       111012564573      
111012749196       111012952844       111013127928       111013300729      
111013479276       111013673205       111013871801       111014101415      
111014302991       111014498469       111014687616       111014913247    
111011274301       111011450587       111011636550       111011839443      
111012038726       111012219143       111012390648       111012564641      
111012749231       111012952855       111013128110       111013300741      
111013479300       111013673238       111013871823       111014101460      
111014303060       111014498706       111014687638       111014913281    
111011274378       111011450633       111011636763       111011839498      
111012038861       111012219154       111012390660       111012564652      
111012749433       111012952877       111013128143       111013300763      
111013479322       111013673362       111013871878       111014101482      
111014303149       111014498795       111014687706       111014913292    
111011274390       111011450688       111011636785       111011839511      
111012038883       111012219345       111012390671       111012564719      
111012749613       111012952888       111013128187       111013300796      
111013479355       111013673395       111013871902       111014101493      
111014303150       111014498829       111014688167       111014913326    
111011274435       111011450936       111011636808       111011839588      
111012038951       111012219581       111012390727       111012564775      
111012749635       111012952912       111013128200       111013300819      
111013479423       111013673429       111013871913       111014101538      
111014303161       111014498874       111014688190       111014913337    
111011274569       111011451038       111011636819       111011839623      
111012039031       111012219637       111012390750       111012564797      
111012749657       111012952923       111013128266       111013300820      
111013479434       111013673441       111013872071       111014101550      
111014303206       111014499011       111014688392       111014913348    
111011274626       111011451083       111011636820       111011840377      
111012039064       111012219716       111012390794       111012564809      
111012749691       111012952934       111013128288       111013300831      
111013479670       111013673496       111013872138       111014101617      
111014303509       111014499066       111014689089       111014913371    
111011274772       111011451140       111011637012       111011840489      
111012039121       111012219783       111012390806       111012564821      
111012749815       111012952990       111013128312       111013300875      
111013479715       111013673520       111013872521       111014101639      
111014303587       111014499077       111014689090       111014913382    
111011274862       111011451173       111011637034       111011840524      
111012039154       111012219884       111012390817       111012564843      
111012749837       111012953014       111013128345       111013300886      
111013479726       111013673553       111013872532       111014101673      
111014303611       111014499167       111014689124       111014913416    
111011274895       111011451230       111011637056       111011840546      
111012039165       111012220000       111012390828       111012564865      
111012749882       111012953081       111013128356       111013300921      
111013479748       111013673586       111013872835       111014101707      
111014303644       111014499190       111014689191       111014913427    
111011274918       111011451274       111011637067       111011840557      
111012039288       111012220033       111012390895       111012564922      
111012749949       111012953159       111013128402       111013300943      
111013479759       111013673609       111013872880       111014101886      
111014303677       111014499606       111014689214       111014913450    
111011274974       111011451320       111011637089       111011840579      
111012039299       111012220943       111012390918       111012564944      
111012749950       111012953160       111013128413       111013300965      
111013479760       111013673632       111013872947       111014101921      
111014303778       111014499628       111014689281       111014913472    
111011275010       111011451331       111011637090       111011840636      
111012039323       111012221214       111012390929       111012566362      
111012750031       111012953182       111013128435       111013301001      
111013479782       111013673733       111013873409       111014101954      
111014303789       111014499718       111014689315       111014913483    
111011275087       111011451409       111011637102       111011840670      
111012039378       111012221258       111012390941       111012566384      
111012750042       111012953216       111013128536       111013301034      
111013479816       111013673812       111013873465       111014102012      
111014303824       111014500003       111014689359       111014913494    
111011275098       111011451410       111011637135       111011840849      
111012039390       111012221326       111012390996       111012566395      
111012750064       111012953283       111013128569       111013301056      
111013479827       111013673834       111013873487       111014102089      
111014303835       111014500238       111014689405       111014913517    
111011275166       111011451432       111011637203       111011840939      
111012039402       111012221371       111012391100       111012566643      
111012750121       111012953429       111013128570       111013301102      
111013479861       111013674026       111013873702       111014103046      
111014303846       111014500812       111014689506       111014913539    
111011275234       111011451465       111011637292       111011840951      
111012039413       111012221382       111012392538       111012566698      
111012750165       111012953575       111013128648       111013301157      
111013479872       111013674048       111013873713       111014103192      
111014303936       111014500867       111014689528       111014913551    
111011275289       111011451577       111011637326       111011840973      
111012039491       111012221450       111012392651       111012566722      
111012750200       111012953597       111013128660       111013301203      
111013479883       111013674093       111013873779       111014103451      
111014304005       111014500878       111014689618       111014913562    
111011275302       111011451599       111011637337       111011841031      
111012039536       111012221494       111012392662       111012566744      
111012750345       111012953621       111013128682       111013301247      
111013479894       111013674127       111013873791       111014103484      
111014304016       111014500902       111014689652       111014913573  

 

SCH-A-31



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    111011275425       111011451689       111011637450       111011841389      
111012039637       111012221517       111012392774       111012566755      
111012750367       111012953687       111013128693       111013301887      
111013479906       111013674138       111013873803       111014103620      
111014304252       111014500913       111014689696       111011275436      
111011451768       111011637506       111011841435       111012039671      
111012221809       111012392785       111012566766       111012750389      
111012953777       111013128895       111013301933       111013479928      
111013674510       111013873869       111014103675       111014304308      
111014500924       111014689753       111011275504       111011451858      
111011637517       111011841491       111012039772       111012221832      
111012392875       111012566856       111012750457       111012953788      
111013128907       111013301977       111013479951       111013674521      
111013873881       111014103686       111014304960       111014500946      
111014689764       111011275526       111011452084       111011637618      
111011841547       111012039794       111012221876       111012392921      
111012567251       111012750468       111012953801       111013128918      
111013301988       111013479995       111013674802       111013873892      
111014103888       111014304982       111014500980       111014689809      
111011275548       111011452231       111011637685       111011841671      
111012039806       111012221911       111012392932       111012567318      
111012750480       111012954947       111013128929       111013302147      
111013480009       111013674813       111013873948       111014103934      
111014305130       111014500991       111014689922       111011275605      
111011452332       111011637786       111011841727       111012039918      
111012221944       111012392965       111012567329       111012750514      
111012954969       111013129571       111013302439       111013480111      
111013675498       111013873982       111014103989       111014305242      
111014501015       111014689988       111011275661       111011452376      
111011637797       111011841738       111012040055       111012221955      
111012393023       111012567352       111012750570       111012955050      
111013129582       111013302462       111013480559       111013675555      
111013873993       111014104104       111014305275       111014501082      
111014690003       111011275694       111011452589       111011637832      
111011841952       111012040077       111012222046       111012393034      
111012567442       111012750581       111012955128       111013129717      
111013302484       111013480560       111013675588       111013874017      
111014104126       111014305365       111014501093       111014690036      
111011275751       111011452725       111011638057       111011842009      
111012040325       111012222125       111012393102       111012567453      
111012750604       111012955139       111013129728       111013302529      
111013480975       111013675601       111013874107       111014104193      
111014305523       111014501127       111014690092       111011275762      
111011452781       111011638147       111011842010       111012040583      
111012222158       111012393168       111012567475       111012750660      
111012955140       111013129762       111013302541       111013481011      
111013675689       111013874231       111014104216       111014305589      
111014501183       111014690227       111011275829       111011452804      
111011638192       111011842087       111012040606       111012222608      
111012393191       111012567802       111012750693       111012955162      
111013129807       111013302585       111013481033       111013675713      
111013874297       111014104227       111014305613       111014501194      
111014690272       111011275830       111011453164       111011638259      
111011842201       111012040640       111012223171       111012393236      
111012567813       111012750705       111012955184       111013129841      
111013302596       111013481167       111013675724       111013874354      
111014104294       111014305657       111014501228       111014690294      
111011275908       111011453276       111011638316       111011842234      
111012040684       111012223182       111012393258       111012567824      
111012750716       111012955218       111013130225       111013302620      
111013481189       111013675825       111013874376       111014104351      
111014305680       111014501240       111014690306       111011275986      
111011453399       111011638327       111011842324       111012040763      
111012223250       111012393269       111012567914       111012750930      
111012955319       111013130247       111013302653       111013481190      
111013675836       111013874400       111014104418       111014305703      
111014501262       111014690429    

 

SCH-A-32



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s knowledge, no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18.        Insurance. At the time of an origination of a Receivable by
AmeriCredit or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Certain Characteristics of the Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.        Adverse Selection. No selection procedures adverse to the Noteholders
were utilized in selecting the Receivables from those receivables owned by the
Seller which met the selection criteria set forth in clauses (A) through (M) of
number 19 of Schedule B-1.

2.        All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Trust hereunder)) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

3.        Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1